Exhibit 10.7

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of July 3, 2014,

As amended and restated on January 24, 2018

among

OMAHA HOLDINGS LLC,

as Holdings,

GATES GLOBAL LLC,

as U.S. Borrower,

GATES INDUSTRIAL CANADA LTD.

(F/K/A TOMKINS AUTOMOTIVE CANADA LIMITED),

as Canadian Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO,

CITIBANK, N.A.,

as Administrative Agent and Collateral Agent

and

 

 

CITIGROUP GLOBAL MARKETS INC.,

as Lead Arranger and Bookrunner

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I   DEFINITIONS AND ACCOUNTING TERMS  

Section 1.01

   Defined Terms      1  

Section 1.02

   Other Interpretive Provisions      70  

Section 1.03

   Accounting Terms and Determinations      71  

Section 1.04

   Rounding      72  

Section 1.05

   Times of Day      72  

Section 1.06

   Letter of Credit Amounts      72  

Section 1.07

   Currency Equivalents Generally      72  

Section 1.08

   References to Agreements, Laws, Etc.      73  

Section 1.09

   Timing of Payment or Performance      73  

Section 1.10

   Change of Currency      73   ARTICLE II   THE COMMITMENTS AND CREDIT
EXTENSIONS  

Section 2.01

   The Loans      74  

Section 2.02

   Borrowings, Conversions and Continuations of Loans      75  

Section 2.03

   Letters of Credit      78  

Section 2.04

   Swing Line Loans      87  

Section 2.05

   Prepayments      89  

Section 2.06

   Termination or Reduction of Commitments      91  

Section 2.07

   Repayment of Loans      92  

Section 2.08

   Interest      92  

Section 2.09

   Fees      93  

Section 2.10

   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
and Applicable Fee Rate      94  

Section 2.11

   Evidence of Debt      95  

Section 2.12

   Payments Generally; Administrative Agent’s Clawback      96  

Section 2.13

   Sharing of Payments by Lenders      99  

Section 2.14

   Increase in Revolving Credit Facility      100  

Section 2.15

   Designation of U.S. Borrower as Borrowers’ Agent      101  

Section 2.16

   Defaulting Lenders      102  

Section 2.17

   Extension of Revolving Credit Loans      105   ARTICLE III   TAXES, INCREASED
COSTS PROTECTION AND ILLEGALITY  

Section 3.01

   Taxes      106  

Section 3.02

   Illegality      109  

Section 3.03

   Inability to Determine Rates      110  

Section 3.04

   Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans      110  

 

-i-



--------------------------------------------------------------------------------

Section 3.05

   Funding Losses      111  

Section 3.06

   Matters Applicable to All Requests for Compensation      112  

Section 3.07

   Replacement of Lenders under Certain Circumstances      113  

Section 3.08

   Survival      114   ARTICLE IV   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS  

Section 4.01

   Conditions to Closing and Initial Credit Extension      114  

Section 4.02

   Conditions to All Credit Extensions      116   ARTICLE V   REPRESENTATIONS
AND WARRANTIES  

Section 5.01

   Existence, Qualification and Power; Compliance with Laws      116  

Section 5.02

   Authorization; No Contravention      117  

Section 5.03

   Governmental Authorization; Other Consents      117  

Section 5.04

   Binding Effect      117  

Section 5.05

   Financial Statements; No Material Adverse Effect      117  

Section 5.06

   Litigation      118  

Section 5.07

   [Reserved]      118  

Section 5.08

   Ownership of Property; Liens; Real Property      118  

Section 5.09

   Environmental Matters      118  

Section 5.10

   Taxes      119  

Section 5.11

   ERISA Compliance; Canadian Pension Plans and Canadian Benefit Plans      119
 

Section 5.12

   Subsidiaries; Equity Interests      120  

Section 5.13

   Margin Regulations; Investment Company Act      121  

Section 5.14

   Disclosure      121  

Section 5.15

   Labor Matters      121  

Section 5.16

   [Reserved]      121  

Section 5.17

   Intellectual Property; Licenses, Etc.      121  

Section 5.18

   Solvency      122  

Section 5.19

   Subordination of Junior Financing      122  

Section 5.20

   OFAC; USA PATRIOT Act; FCPA      122  

Section 5.21

   Security Documents      122   ARTICLE VI   AFFIRMATIVE COVENANTS  
Section 6.01    Financial Statements; Reports      124  

Section 6.02

   Certificates; Other Information      126  

Section 6.03

   Notices      127  

Section 6.04

   Payment of Obligations      128  

Section 6.05

   Preservation of Existence, Etc.      128  

Section 6.06

   Maintenance of Properties      128  

Section 6.07

   Maintenance of Insurance      128  

Section 6.08

   Compliance with Laws      129  

Section 6.09

   Books and Records      129  

 

-ii-



--------------------------------------------------------------------------------

Section 6.10

   Inspection Rights      129  

Section 6.11

   Additional Collateral; Additional Guarantors      130  

Section 6.12

   Compliance with Environmental Laws      132  

Section 6.13

   Further Assurances      132  

Section 6.14

   Designation of Subsidiaries      132  

Section 6.15

   [Reserved]      133  

Section 6.16

   Post-Closing Covenants      133  

Section 6.17

   [Reserved]      134  

Section 6.18

   Maintenance of Cash Management System      134   ARTICLE VII   NEGATIVE
COVENANTS  

Section 7.01

   Liens      135  

Section 7.02

   Investments      139  

Section 7.03

   Indebtedness      142  

Section 7.04

   Fundamental Changes      145  

Section 7.05

   Dispositions      146  

Section 7.06

   Restricted Payments      149  

Section 7.07

   Change in Nature of Business      152  

Section 7.08

   Transactions with Affiliates      152  

Section 7.09

   Burdensome Agreements      153  

Section 7.10

   Use of Proceeds      153  

Section 7.11

   Consolidated Fixed Charge Coverage Ratio      154  

Section 7.12

   Accounting Changes      154  

Section 7.13

   Prepayments, Etc. of Indebtedness      154  

Section 7.14

   Permitted Activities of Holdings      155  

Section 7.15

   Dominion Account      155  

Section 7.16

   Canadian Defined Benefit Plans      155   ARTICLE VIII   EVENTS OF DEFAULT
AND REMEDIES  

Section 8.01

   Events of Default      156  

Section 8.02

   Remedies Upon Event of Default      158  

Section 8.03

   Exclusion of Immaterial Subsidiaries      159  

Section 8.04

   Application of Funds      159  

Section 8.05

   Borrowers’ Right to Cure      160   ARTICLE IX   AGENTS  

Section 9.01

   Appointment and Authority      161  

Section 9.02

   Rights as a Lender      162  

Section 9.03

   Exculpatory Provisions      162  

Section 9.04

   Reliance by Administrative Agent      163  

Section 9.05

   Delegation of Duties      163  

Section 9.06

   Resignation of Administrative Agent      163  

 

-iii-



--------------------------------------------------------------------------------

Section 9.07

   Non-Reliance on Administrative Agent and Other Lenders      164  

Section 9.08

   No Other Duties, Etc.      164  

Section 9.09

   Administrative Agent May File Proofs of Claim      164  

Section 9.10

   Collateral and Guaranty Matters      165  

Section 9.11

   Cash Management Agreements and Secured Hedge Agreements      166  

Section 9.12

   Withholding Tax      166  

Section 9.13

   Québec Security      167  

Section 9.14

   ERISA Matters      168   ARTICLE X   MISCELLANEOUS  

Section 10.01

   Amendments, Etc.      169  

Section 10.02

   Notices; Effectiveness; Electronic Communication      172  

Section 10.03

   No Waiver; Cumulative Remedies; Enforcement      174  

Section 10.04

   Expenses; Indemnity; Damage Waiver      174  

Section 10.05

   Payments Set Aside      176  

Section 10.06

   Successors and Assigns      176  

Section 10.07

   Treatment of Certain Information; Confidentiality      181  

Section 10.08

   Right of Setoff      182  

Section 10.09

   Interest Rate Limitation      182  

Section 10.10

   Counterparts; Integration; Effectiveness      182  

Section 10.11

   Survival of Representations and Warranties      183  

Section 10.12

   Severability      183  

Section 10.13

   Replacement of Lenders      183  

Section 10.14

   Governing Law; Jurisdiction Etc.      184  

Section 10.15

   [Reserved]      185  

Section 10.16

   Waiver of Jury Trial      185  

Section 10.17

   No Advisory or Fiduciary Responsibility      185  

Section 10.18

   Electronic Execution of Assignments and Certain Other Documents      186  

Section 10.19

   USA PATRIOT Act Notice      186  

Section 10.20

   Intercreditor Agreements      186  

Section 10.21

   Lender Loss Sharing Agreement      186  

Section 10.22

   Judgment Currency      188  

Section 10.23

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      189
  ARTICLE XI   U.S. LOAN GUARANTEE  

Section 11.01

   The Guaranty      190  

Section 11.02

   Obligations Unconditional      191  

Section 11.03

   Reinstatement      192  

Section 11.04

   Subrogation; Subordination      192  

Section 11.05

   Remedies      192  

Section 11.06

   Instruments for the Payment of Money      192  

Section 11.07

   Continuing Guaranty      192  

Section 11.08

   General Limitation on Guarantee Obligations      192  

Section 11.09

   Information      193  

Section 11.10

   Release of U.S. Subsidiary Guarantors      193  

 

-iv-



--------------------------------------------------------------------------------

Section 11.11

   Right of Contribution      193  

Section 11.12

   Cross-Guaranty      194   ARTICLE XII   CANADIAN LOAN GUARANTY  

Section 12.01

   The Guaranty      194  

Section 12.02

   Obligations Unconditional      194  

Section 12.03

   Reinstatement      195  

Section 12.04

   Subrogation; Subordination      196  

Section 12.05

   Remedies      196  

Section 12.06

   Instruments for the Payment of Money      196  

Section 12.07

   Continuing Guaranty      196  

Section 12.08

   General Limitation on Guarantee      196  

Section 12.09

   Information      196  

Section 12.10

   Release of Canadian Guarantors      197  

Section 12.11

   Right of Contribution      197  

Section 12.12

   Cross-Guaranty      197  

 

-v-



--------------------------------------------------------------------------------

Schedules:1

 

Schedule 1.01A

     -      Collateral Documents

Schedule 1.01B

     -      Existing Letters of Credit

Schedule 1.01C

     -      Unrestricted Subsidiaries

Schedule 2.01A

     -      U.S. Revolving Credit Lenders; U.S. Revolving Credit Commitments;
U.S. Applicable Percentage

Schedule 2.01B

     -      Canadian Revolving Credit Lenders; Canadian Revolving Credit
Commitments; Canadian Applicable Percentage

Schedule 5.05

     -      Certain Liabilities

Schedule 5.06

     -      Litigation

Schedule 5.08

     -      Ownership of Property

Schedule 5.09(a)

     -      Environmental Matters

Schedule 5.10

     -      Taxes

Schedule 5.11(a)

     -      ERISA Compliance

Schedule 5.11(d)

      Canadian Defined Pension Plans

Schedule 5.12

     -      Subsidiaries and Other Equity Investments

Schedule 6.01

      Borrower’s Website

Schedule 6.16

     -      Post-Closing Matters

Schedule 7.01(b)

     -      Existing Liens

Schedule 7.02(f)

     -      Existing Investments

Schedule 7.03(b)

     -      Existing Indebtedness

Schedule 7.05(f)

     -      Dispositions

Schedule 7.08

     -      Transactions with Affiliates

Schedule 7.09

     -      Certain Contractual Obligations

Schedule 10.02

     -      Administrative Agent’s Office

Schedule 10.02(a)

      Notice Information

Exhibits:

     

Exhibit A-1

     -      Form of Committed Loan Notice

Exhibit A-2

     -      Form of Swing Line Loan Notice

Exhibit B-1

     -      Form of U.S. Revolving Credit Note

Exhibit B-2

     -      Form of Canadian Revolving Credit Note

Exhibit B-3

     -      Form of Swing Line Note

Exhibit C-1

     -      Form of Assignment and Assumption

Exhibit C-2

     -      Form of Administrative Questionnaire

Exhibit D

     -      Form of Compliance Certificate

Exhibit E

     -      [Reserved]

Exhibit F

     -      Form of Intercompany Note

Exhibit G-1

     -      Form of Canadian Security Agreement

Exhibit G-2

     -      Form of U.S. Security Agreement

Exhibit G-3

     -      Form of Perfection Certificate

Exhibit H

     -      Form of Solvency Certificate

 

1  All Schedules and Exhibits not attached to this Agreement shall be as set
forth in the Original Credit Agreement.

 

-vi-



--------------------------------------------------------------------------------

Exhibit I

     -     

Form of Borrowing Base Certificate

Exhibit J

     -     

Form of United States Tax Compliance Certificate

Exhibit K

     -     

Form of ABL Intercreditor Agreement

 

 

-vii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (as further amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of January 24, 2018, among OMAHA HOLDINGS LLC, a Delaware
limited liability company (“Holdings I”), GATES GLOBAL LLC, a Delaware limited
liability company (the “U.S. Borrower”), GATES INDUSTRIAL CANADA LTD. (F/K/A
TOMKINS AUTOMOTIVE CANADA LIMITED), an Ontario limited company (the “Canadian
Borrower” and, together with the U.S. Borrower each a “Borrower” and
collectively, the “Borrowers”), CITIBANK, N.A. (“Citibank”), as Administrative
Agent and Collateral Agent, the other agents listed herein and each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”).

WHEREAS, the Borrowers are party to an asset-based credit agreement dated as of
July 3, 2014 among the Borrowers, Holdings I, the lenders party thereto and
Citibank (as amended on April 7, 2017 by Amendment No. 1 and as further amended
on January 19, 2018 by Amendment No. 2, the “Original Credit Agreement”).

WHEREAS, the Holdings I and the Borrowers desire to amend and restate the
Original Credit Agreement as set forth herein, pursuant to the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below. Unless otherwise defined herein, all
terms defined in the UCC and used but not defined in this Agreement have the
meanings specified in the UCC:

“ABL Intercreditor Agreement” means an intercreditor agreement substantially in
the form of Exhibit K to the Original Credit Agreement (which agreement in such
form or with immaterial changes thereto the Collateral Agent is authorized to
enter into) among Holdings I, the U.S. Borrower, the Domestic Subsidiaries of
the U.S. Borrower from time to time party thereto, the Collateral Agent, the
Cash Flow Collateral Agent and one or more collateral agents or representatives
for the holders of Indebtedness that is permitted under Section 7.03 to be, and
intended to be, secured on a pari passu basis with the Liens securing the Cash
Flow Debt.

“ABL Priority Collateral” has the meaning given to such term in the ABL
Intercreditor Agreement.

“Account(s)” means collectively (i) any right to payment of a monetary
obligation arising from the provision of merchandise, goods or services by any
Loan Party or any of its Subsidiaries in the course of their respective
operations, (ii) without duplication, any “account” (as that term is defined in
the UCC or the PPSA, as applicable), any accounts receivable, any “payment
intangibles” (as that term is defined in the UCC) and all other rights to
payment and/or reimbursement of every kind and description, whether or not
earned by performance, of any Loan Party or any of its Subsidiaries in each case
arising in the course of their respective operations, (iii) all accounts,
contract rights, general intangibles, rights, remedies, guarantees, supporting
obligations, letter of credit rights and security interests in respect of the
foregoing, all rights of enforcement and collection, all books and records
evidencing or related to the foregoing,

 

-1-



--------------------------------------------------------------------------------

and all rights under any of the Loan Documents in respect of the foregoing,
(iv) all information and data compiled or derived by any Secured Party or to
which any Secured Party is entitled in respect of or related to the foregoing,
(v) all collateral security of any kind, given by any Account Debtor or any
other Person to any Secured Party, with respect to any of the foregoing and
(vi) all proceeds of the foregoing.

“Account Debtor” means a Person who is obligated under an Account, Chattel Paper
or General Intangible.

“ACH” means automated clearing house transfers.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as if references to the Borrowers and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Acquired Entity or Business and its Subsidiaries or to such Converted Restricted
Subsidiary and its Subsidiaries), as applicable, all as determined on a
consolidated basis for such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable.

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Acquisition” means the acquisition by Omaha Acquisition Inc., directly or
indirectly, of all of the outstanding class A and class B shares of the Company
on the terms and subject to the condition set forth in the Purchase Agreement.

“Additional L/C Issuers” means Lenders, in addition to Citibank, which have been
approved by the Administrative Agent (such approval not to be unreasonably
withheld) and the U.S. Borrower and that have agreed (each in its sole
discretion) to act as an “L/C Issuer” hereunder.

“Adjusted Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the quotient obtained (expressed as a decimal, carried out
five decimal places) by dividing (i) the applicable Eurodollar Rate for such
Interest Period by (ii) 1.00 minus the Eurodollar Reserve Percentage.

“Administrative Agent” means Citibank, in its capacity as administrative agent
under the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 to the Original Credit
Agreement or such other address or account as the Administrative Agent may from
time to time notify the U.S. Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit C-2 to the Original Credit Agreement or in
any other form approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent Parties” has the meaning specified in Section 10.02(c).

 

-2-



--------------------------------------------------------------------------------

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Commitments” means the Revolving Credit Commitments of all the
Lenders.

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Alternative Currency” means euros, Sterling, Yen and each other currency (other
than Dollars) that is approved by (a) the Administrative Agent and (b)(i) with
respect to Revolving Credit Loans, each Lender and (ii) with respect to any
Letter of Credit, each L/C Issuer, in each case in their sole discretion.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent and, with respect
to any Letter of Credit, the applicable L/C Issuer at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Dollars with the applicable Alternative Currency.

“Alternative Currency Letter of Credit” means any Letter of Credit denominated
in an Alternative Currency.

“Alternative Currency L/C Obligations” means any L/C Obligations denominated
arising from an Alternative Currency Letter of Credit.

“Alternative Currency Letter of Credit Sublimit” means an amount equal to
$100,000,000.

“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of April 7,
2017.

“Amendment No. 1 Effective Date” means April 7, 2017.

“Amendment No. 2” means Amendment No. 2 to this Agreement dated as of
January 19, 2018.

“Applicable Adjusted Percentage” has the meaning specified in
Section 2.12(a)(i).

“applicable Borrower(s)” or “applicable Loan Parties” means (i) with respect to
any Canadian Revolving Credit Loan to the Canadian Borrower or other Canadian
Obligations directly attributable to the Loan Parties in respect of such
Canadian Revolving Credit Loan to the Canadian Borrower, the Canadian Borrower
or the Loan Parties, respectively, (ii) with respect to any Canadian Revolving
Credit Loan to the U.S. Borrower or other U.S. Obligations directly attributable
to the U.S. Loan Parties in respect of such Canadian Revolving Credit Loan to
the U.S. Borrower, the U.S. Borrower or the U.S. Loan Parties, respectively, and
(iii) with respect to any other U.S. Obligations hereunder, the U.S. Borrower or
the U.S. Loan Parties, respectively.

“Applicable Fee Rate” means (i) until the end of the first full fiscal quarter
commencing after the Closing Date, 0.375% per annum and (ii) thereafter (x) so
long as no Default or Event of Default has occurred and is continuing, the
applicable percentage per annum set forth below determined by reference to the
average daily Revolving Credit Exposure for the immediately preceding fiscal
quarter:

 

-3-



--------------------------------------------------------------------------------

Pricing
Level    Average daily Revolving
Credit Exposure
(as a percentage of
Revolving Credit
Commitments)     Applicable Fee Rate  

1

     <50 %      0.375 % 

2

     ³50 %      0.250 % 

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Average daily Revolving Credit Exposure shall become effective as of the
first calendar day of each fiscal quarter. Average daily Revolving Credit
Exposure shall be calculated by the Administrative Agent based on the
Administrative Agent’s records. If the Borrowing Base Certificate (including any
required financial information in support thereof) of the Borrowers is not
received by the Administrative Agent by the date required pursuant to
Section 6.01(v) of this Agreement, then, upon the request of the Administrative
Agent, the Applicable Fee Rate shall be determined as if the Average daily
Revolving Credit Exposure for the immediately preceding fiscal quarter is at
Level 1 until such time as such Borrowing Base Certificate and supporting
information are received.

“Applicable Percentage” means, for any Revolving Credit Lender:

(a) with respect to payments, computations and other matters relating to the
U.S. Revolving Credit Commitments or U.S. Revolving Credit Loans, L/C
Obligations, Protective Advances or Swing Line Loans, a percentage equal to a
fraction (i) the numerator of which is the U.S. Revolving Credit Commitment of
such Revolving Credit Lender and (ii) the denominator of which is the aggregate
U.S. Revolving Credit Commitments of all the U.S. Revolving Credit Lenders (or,
if the aggregate U.S. Revolving Credit Commitments have terminated or expired,
the Applicable Percentage shall be determined based upon such Revolving Credit
Lender’s share of the aggregate U.S. Revolving Credit Exposure (the “U.S.
Applicable Percentage”));

(b) with respect to payments, computations and other matters relating to the
Canadian Revolving Credit Commitment or Canadian Revolving Credit Loans,
Canadian Protective Advances, a percentage equal to a fraction (i) the numerator
of which is the Canadian Revolving Credit Commitment of such Revolving Credit
Lender and (ii) the denominator of which is the aggregate Canadian Revolving
Credit Commitments of all the Canadian Revolving Credit Lenders (or, if the
aggregate Canadian Revolving Credit Commitments have terminated or expired, the
Applicable Percentage shall be determined based upon such Revolving Credit
Lender’s share of the aggregate Canadian Revolving Credit Exposure (the
“Canadian Applicable Percentage”)); and

(c) with respect to payments, computations and other matters relating to the
Revolving Credit Commitments generally or to a particular Class of Commitments,
a percentage equal to a fraction, the numerator of which is (i) the aggregate
Revolving Credit Commitment of such Revolving Credit Lender (under such Class,
if applicable) and (ii) the denominator of which is the aggregate Revolving
Credit Commitments (within such Class, if applicable) of all the Revolving
Credit Lenders (or, if the aggregate Revolving Credit Commitments have
terminated or expired, the Applicable Percentage shall be determined based upon
such Revolving Credit Lender’s share of the aggregate Revolving Credit Exposure
(within such Class, if applicable)).

 

-4-



--------------------------------------------------------------------------------

“Applicable Rate” means with respect to any Loan, as the case may be, the
applicable rate per annum set forth in the pricing grid below under the caption
“Eurodollar Rate/CDOR Rate Loans” or “Base Rate/Canadian Prime Rate Loans,” as
the case may be, based upon the daily Average Excess Availability for the most
recent fiscal quarter of the U.S. Borrower:

 

LEVEL

   AVERAGE EXCESS
AVAILABILITY   EURODOLLAR
RATE/CDOR RATE
LOANS     BASE RATE/
CANADIAN PRIME
RATE LOANS
INCLUDING SWING
LINE LOANS AND
PROTECTIVE
ADVANCES  

1

   ³ 66.7%     1.25 %      0.25 % 

2

   < 66.7% but


³ 33.3%

    1.50 %      0.50 % 

3

   < 33.3%     1.75 %      0.75 % 

For purposes of the foregoing, the Applicable Rate shall be determined by
reference to Level 3 at any time a Default or Event of Default has occurred and
is continuing.

Any increase or decrease in the Applicable Rate resulting from a change in the
Average Excess Availability shall become effective as of the first calendar day
of each fiscal quarter. Average Excess Availability shall be calculated by the
Administrative Agent based on the Administrative Agent’s records. If the
Borrowing Base Certificate (including any required financial information in
support thereof) of the Borrowers is not received by the Administrative Agent by
the date required pursuant to Section 6.01(d) of this Agreement, then upon the
request of the Administrative Agent, the Applicable Rate shall be determined as
if the Average Excess Availability for the immediately preceding fiscal quarter
is at Level 3 until such time as such Borrowing Base Certificate and supporting
information are received.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means Citigroup Global Markets Inc., Credit Suisse Securities (USA)
LLC, Goldman Sachs Bank USA, Morgan Stanley Senior Funding, Inc., Deutsche Bank
Securities Inc., Macquarie Capital (USA) Inc. and Wells Fargo Bank, National
Association in their respective capacities as joint lead arrangers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit C-1 to the Original Credit Agreement.

“Assignment Taxes” has the meaning specified in Section 3.01(b).

 

-5-



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheets of
the Company and its Subsidiaries as of each of December 31, 2013 and 2012 and
the audited consolidated statements of operations, comprehensive income, cash
flows and equity of the Company and its Subsidiaries for the fiscal years ended
December 31, 2013, 2012 and 2011.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Conditions” shall be deemed to be satisfied only if:

 

  (i) the U.S. Revolving Credit Exposure of each U.S. Revolving Credit Lender
does not exceed such U.S. Revolving Credit Lender’s U.S. Revolving Credit
Commitment;

 

  (ii) the Canadian Revolving Credit Exposure of each Canadian Revolving Credit
Lender does not exceed such Canadian Revolving Credit Lender’s Canadian
Revolving Credit Commitment;

 

  (iii) the sum of (i) the aggregate U.S. Revolving Credit Exposure plus
(ii) the aggregate Canadian Revolving Credit Exposure in respect of Canadian
Revolving Credit Loans to the U.S. Borrower does not exceed the U.S. Borrowing
Base; and

 

  (iv) the aggregate Canadian Revolving Credit Exposure in respect of Canadian
Revolving Credit Loans to the Canadian Borrower does not exceed the Canadian
Borrowing Base.

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Revolving Credit Commitments of each Revolving Credit Lender pursuant to
Section 2.06 and (iii) the date of termination of the Revolving Credit
Commitments of each Revolving Credit Lender to make Revolving Credit Loans, the
termination of the commitment of the Swing Line Lender to make Swing Line Loans
and of the obligations of each L/C Issuer to make L/C Credit Extensions pursuant
to Section 2.03.

“Availability Reserve” means, on any date of determination and with respect to
the Borrowing Base, the sum (without duplication) of: (i) reserves for
deterioration in the salability of inventory; (ii) the Rent and Charges Reserve;
(iii) the Bank Product Reserve; (iv) all accrued Royalties, whether or not then
due and payable by a Loan Party; (v) the Canadian Priority Payables Reserve,
(vi) the aggregate amount of liabilities secured by Liens upon Eligible
Collateral that are senior to the Administrative Agent’s Liens (but imposition
of any such reserve shall not waive an Event of Default arising therefrom);
(vii) reserves representing purchase price variance, physical inventories
variance, slow-moving inventory and shrinkage accrual inventory; and (viii) such
additional reserves, in such amounts and with respect to such matters, as the
Administrative Agent in its Credit Judgment may elect to impose from time to
time; provided that, after the Closing Date, such Availability Reserve shall not
be established or changed except upon not less than five Business Days’ notice
to the U.S. Borrower (unless an Event of Default exists, in which event no
notice shall be required). The Administrative Agent will be available during
such period to discuss any such proposed Availability Reserve or change with the
Borrowers and, without limiting the right of the Administrative Agent to
establish or change such Availability Reserves in the Administrative Agent’s
Credit Judgment, the Borrowers may take such action as may be required so that
the event, condition or matter that is the basis for such Availability Reserve
no longer exists, in a manner and to the extent reasonably satisfactory to the
Administrative Agent. The amount of any Availability Reserve established by

 

-6-



--------------------------------------------------------------------------------

the Administrative Agent shall have a reasonable relationship as determined by
the Administrative Agent in its Credit Judgment to the event, condition or other
matter that is the basis for the Availability Reserve. Notwithstanding anything
herein to the contrary, (i) an Availability Reserve shall not be established to
the extent that it would be duplicative of any specific item excluded as
ineligible in the definitions of Eligible Collateral, but the Administrative
Agent shall retain the right, subject to the requirements of this paragraph, to
establish an Availability Reserve with respect to prospective changes in
Eligible Collateral that may reasonably be anticipated and (ii) except in
respect of Canadian Pension Plans, circumstances, conditions, events or
contingencies arising prior to the Closing Date of which the Administrative
Agent had actual knowledge prior to the Closing Date shall not be the basis for
the establishment of the Availability Reserves unless the Administrative Agent
establishes such Availability Reserve on the Closing Date or such circumstances,
conditions, events or contingencies shall have changed since the Closing Date.

“Average Excess Availability” means, on any date of determination, the amount of
Excess Availability during a stipulated consecutive Business Day period,
calendar day period or fiscal quarter period divided by the number of Business
Days or calendar days, as the case may be, in such period.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Product” means any of the following products, services or facilities
extended to any Loan Party: (i) Cash Management Services provided by Cash
Management Banks under Cash Management Agreements and (ii) products provided by
Hedge Banks under Secured Hedge Agreements; provided, however, that for any of
the foregoing to be included as a “Secured Obligation” for purposes of a
distribution under Section 8.04, the applicable Secured Party must have
previously provided written notice to the Administrative Agent of (i) the
existence of such Bank Product, (ii) the maximum dollar amount of obligations
arising thereunder (the “Bank Product Amount”), (iii) whether such Bank Product
constitutes Pari Passu Bank Product Obligations (in which case such notice shall
be agreed to by the U.S. Borrower or the applicable Subsidiary thereof), and if
so, the amount that shall be included in the Bank Product Reserve (the “Pari
Passu Bank Product Amount”) and (iv) the methodology to be used by such parties
in determining the Pari Passu Bank Product Obligations owing from time to time
and if the Administrative Agent has received no such notice with respect to any
such Bank Product, then the Administrative Agent shall be permitted to assume
that no such Secured Obligations are outstanding in connection with making
distributions under Section 8.04; provided, however, that no such notice from
the U.S. Borrower shall be required with respect to any Bank Products provided
by Citibank with respect to any Bank Products provided as of the Closing
Date. The Bank Product Amount or Pari Passu Bank Product Amount may be changed
from time to time upon written notice to the Administrative Agent by the
applicable Secured Party and Loan Party. No Bank Product Amount or Pari Passu
Bank Product may be established or increased (other than as the result of
mark-to-market fluctuations) at any time that a Default or Event of Default
exists and is continuing, or if the Availability Conditions would not be
satisfied after giving effect thereto, and no Bank Product may be considered a
“Pari Passu Bank Product Obligation” unless a Bank Product Reserve has been
established in respect thereof.

“Bank Product Amount” has the meaning specified in the definition of “Bank
Product.”

“Bank Product Debt” means Indebtedness and other obligations of a Loan Party
relating to Bank Products.

 

-7-



--------------------------------------------------------------------------------

“Bank Product Reserve” means, with respect to the Borrowing Base, the aggregate
amount of reserves established by the Administrative Agent from time to time in
its Credit Judgment in respect of Bank Product Debt of Loan Parties, which shall
at all times be at least equal to the Pari Passu Bank Product Amount with
respect to Pari Passu Bank Product Obligations.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Rate in effect on such date plus 1/2 of 1.00%, (ii) the
rate of interest in effect for such day as publicly announced from time to time
by Citibank as its “prime rate” and (iii) the Eurodollar Rate for deposits in
Dollars for a one-month Interest Period plus 1.00% (or, if such day is not a
Business Day, the immediately preceding Business Day). The “prime rate” is a
rate set by Citibank based upon various factors including Citibank’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Citibank shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Basel III” means, collectively, those certain agreements on capital
requirements, a leverage ratio and liquidity standards contained in “Basel III:
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time).

“BBA LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Bookrunners” means, collectively, Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC, Goldman Sachs Bank USA, Morgan Stanley Senior Funding,
Inc., Deutsche Bank Securities Inc., Macquarie Capital (USA) Inc. and Wells
Fargo Bank, National Association in their respective capacities as joint
bookrunners.

“Borrower” or “Borrowers” means individually or collectively, the U.S. Borrower
and the Canadian Borrower, as the context may require.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means (i) a borrowing consisting of Revolving Credit Loans under the
same Facility of the same Type and currency and, in the case of Eurodollar Rate
Loans or CDOR Rate Loans, having the same Interest Period, made by each of the
Lenders pursuant to Section 2.01 or (ii) a Swing Line Loan.

“Borrowing Base” means, at any time, the sum of (a) the U.S. Borrowing Base at
such time and (b) the Canadian Borrowing Base at such time.

“Borrowing Base Certificate” has the meaning specified in Section 6.01(d).

 

-8-



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located
and:

(a) when used in Section 2.03 with respect to any action taken by or with
respect to any L/C Issuer, the term “Business Day” shall not include any day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where such L/C Issuer’s Lending Office is located;

(b) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan, any fundings, disbursements, settlements and payments in respect of any
such Eurodollar Rate Loan, or any other dealings to be carried out pursuant to
this Agreement in respect of any such Eurodollar Rate Loan, “Business Day” means
any such day on which dealings in deposits in Dollars or an Alternative Currency
are conducted by and between banks in the London interbank eurodollar market;

(c) if such day relates to any Canadian Loan, “Business Day” shall also exclude
any day on which commercial banks in Toronto, Canada are authorized or required
by law to remain closed;

(d) with respect to a Eurodollar Rate Loan denominated in euros, any day on
which the Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET) System is open; and

(e) with respect to a Eurodollar Rate Loan denominated in Yen, any day on which
banks are open for foreign exchange business in Tokyo, Japan.

“CAM” has the meaning set forth in Section 10.21.

“CAM Exchange” has the meaning set forth in Section 10.21.

“CAM Exchange Date” has the meaning set forth in Section 10.21.

“CAM Percentage” has the meaning set forth in Section 10.21.

“Canada” means the country of Canada and any province or territory thereof.

“Canadian Applicable Adjusted Percentage” has the meaning specified in
Section 2.12(a).

“Canadian Benefit Plan” means any material plan, fund, program, agreement or
policy, whether oral or written, formal or informal, funded or unfunded, insured
or uninsured, providing employee benefits, including medical, hospital care,
dental, sickness, accident, disability, life insurance, pension, retirement or
savings benefits, under which any Loan Party or any Subsidiary of any Loan Party
has any liability with respect to any employee or former employee, but excluding
any Canadian Pension Plans and excluding any stock option or share purchase
plan.

“Canadian Borrower” has the meaning set forth in the introductory paragraph of
this Agreement.

“Canadian Borrowing Base” means, on any date of determination, an amount
(calculated based on the most recent Borrowing Base Certificate delivered to the
Administrative Agent in accordance with this Agreement) equal to:

 

-9-



--------------------------------------------------------------------------------

(a) the sum of

(i) 85.00% of the value of the Eligible Accounts of the Canadian Loan Parties,
and

(ii) 85.00% of the NOLV Percentage of the value of the Eligible Inventory of the
Canadian Loan Parties,

minus

(b) the Availability Reserve in the Administrative Agent’s Credit Judgment on
such date.

“Canadian Collateral” means all of the “Collateral” and “Mortgaged Property” of
the Canadian Loan Parties referred to in the Collateral Documents and all of the
other property of the Canadian Loan Parties that is or is intended under the
terms of the Collateral Documents to be subject to Liens in favor of the
Collateral Agent for the benefit of the applicable Secured Parties.

“Canadian Commitment Fees” has the meaning specified in Section 2.09(a)(ii).

“Canadian Defined Benefit Plan” means a Canadian Pension Plan, which contains a
“defined benefit provision,” as defined in subsection 147.1(1) of the ITA.

“Canadian Dollars” and “Cdn.$” means dollars in the lawful currency of Canada.

“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures.

“Canadian Guaranteed Obligations” has the meaning assigned to such term in
Section 12.01.

“Canadian Guarantors” means, collectively, (i) the wholly owned Canadian
Subsidiaries (other than any Excluded Subsidiaries), (ii) those wholly owned
Canadian Subsidiaries that issue a Guaranty of the Canadian Obligations,
pursuant to Section 6.11 or otherwise and (iii) solely in respect of any Secured
Hedge Agreement or Cash Management Agreement to which the Canadian Borrower is
not a party, the Canadian Borrower, in each case until the Guaranty thereof is
released in accordance with this Agreement.

“Canadian Guaranty” means (i) the guaranty made by the Canadian Guarantors
pursuant to Article XII, and (ii) each other guaranty and guaranty supplement
delivered pursuant to Section 6.11 and “Canadian Guaranties” means any two or
more of them, collectively.

“Canadian Intellectual Property Security Agreements” means the Grant of Security
Interest in Trademarks, the Grant of Security Interest in Patents and the Grant
of Security Interest in Copyrights, substantially in the form attached as
Exhibits C, D and E to the Canadian Security Agreement, respectively.

“Canadian Loan Parties” means, individually and collectively as the context may
require, the Canadian Borrower and each Canadian Guarantor.

 

-10-



--------------------------------------------------------------------------------

“Canadian Obligations” with respect to each Canadian Loan Party, without
duplication:

(i) in the case of the Canadian Borrower, all principal of and interest
(including, without limitation, any interest which accrues after the
commencement of any proceeding under any Debtor Relief Law with respect to any
Loan Party, whether or not allowed or allowable as a claim in any such
proceeding) on any Canadian Revolving Credit Loan made to the Canadian Borrower
under, or any Canadian Revolving Credit Note of the Canadian Borrower issued
pursuant to, this Agreement or any other Loan Document;

(ii) all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by such Canadian Loan Party (including,
without limitation, any fees, expenses or other amounts which accrue after the
commencement of any proceeding under any Debtor Relief Law with respect to any
Loan Party, whether or not allowed or allowable as a claim in any such
proceeding) pursuant to this Agreement or any other Loan Document;

(iii) all expenses of the Agents as to which one or more of the Agents have a
right to reimbursement by such Canadian Loan Party under Section 10.04(a) of
this Agreement or under any other similar provision of any other Loan Document,
including, without limitation, any and all sums advanced by the Collateral Agent
to preserve the Collateral or preserve its security interests in the Collateral
to the extent permitted under any Loan Document or applicable Law;

(iv) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement by such Canadian Loan Party under Section 10.04(b) of
this Agreement or under any other similar provision of any other Loan Document;

(v) in the case of the Canadian Borrower and each Canadian Guarantor, all
amounts now or hereafter payable by the Canadian Borrower or such Canadian
Guarantor, including in respect of the Canadian Guaranty, and all other
obligations or liabilities now existing or hereafter arising or incurred
(including, without limitation, any amounts which accrue after the commencement
of any proceeding under any Debtor Relief Law with respect to the Canadian
Borrower or such Canadian Guarantor, whether or not allowed or allowable as a
claim in any such proceeding) on the part of the Canadian Borrower or such
Canadian Guarantor pursuant to this Agreement or any other Loan Document; and

(vi) all Cash Management Obligations of a Canadian Loan Party arising under any
Cash Management Agreement and all obligations of a Canadian Loan Party arising
under any Secured Hedge Agreement; provided that (x) such Cash Management
Obligations and obligations under an Secured Hedge Agreement shall be secured
and guaranteed pursuant to the Collateral Documents and the Guaranties only to
the extent that, and for so long as, the other Canadian Obligations are so
secured and guaranteed and (y) notwithstanding the foregoing, Canadian
Obligations of any Guarantor shall in no event include any Excluded Swap
Obligations of such Guarantor;

together in each case with all renewals, modifications, consolidations or
extensions thereof.

“Canadian Pension Plans” means any plan, program or arrangement that is a
pension plan that is required to be registered under any applicable Canadian
federal or provincial pension legislation, whether or not registered under any
such laws, which is, or has been, maintained or contributed to by, or to which
there is or may be an obligation to contribute by, a Loan Party or Subsidiary
operating in Canada in respect of any Person’s employment in Canada with such
Loan Party or Subsidiary, other than plans established by statute, including the
Canada Pension Plan maintained by the government of Canada and the Quebec
Pension Plan maintained by the Province of Quebec.

 

-11-



--------------------------------------------------------------------------------

“Canadian Prime Rate” means on any day, the greater of (a) the annual rate of
interest announced from time to time by the Administrative Agent as being its
reference rate then in effect for determining interest rates on Canadian
Dollar-denominated commercial loans made by it in Canada and which it refers to
as its prime rate (or its equivalent or analogous rate) and (b) the yearly rate
of interest to which the CDOR Rate for a one-month term in effect from time to
time is equivalent plus 1.00% per annum.

“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars the rate
of interest applicable to which is based upon the Canadian Prime Rate.

“Canadian Priority Payables” means, with respect to any Person, any amount due
and payable by such Person which is secured by a Lien which ranks or is capable
of ranking prior to or pari passu with the Liens created by the Collateral
Documents, including amounts due and not paid for wages, vacation pay, severance
pay, employee deductions, sales tax, excise tax, Tax payable pursuant to Part IX
of the Excise Tax Act (Canada) (net of government sales tax input credits),
income tax, workers compensation, government royalties, pension fund obligations
including employee and employer pension plan contributions (including “normal
cost”, “special payments” and any other payments in respect of any funding
deficiencies or shortfalls), overdue rents or Taxes, and other statutory or
other claims, in each case to the extent that they have or may have priority
over, or rank pari passu with, such Liens created by the Collateral Documents.

“Canadian Priority Payables Reserve” means, with respect to the Canadian
Borrowing Base, the aggregate amount of reserves established by the
Administrative Agent from time to time in its Credit Judgment in respect of
Canadian Priority Payables, which shall at all times be at least equal to the
amount of Canadian Priority Payables set forth on the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to this Agreement.

“Canadian Protective Advance Participation” has the meaning specified in
Section 2.01(c).

“Canadian Required Lenders” means, as of any date of determination, Lenders
holding more than 50.00% of the sum of the (i) Canadian Revolving Credit
Exposure of all Canadian Revolving Credit Lenders (with the aggregate amount of
each Canadian Revolving Credit Lender’s Canadian Protective Advance
Participations being deemed “held” by such Canadian Revolving Credit Lender for
purposes of this definition) and (ii) aggregate unused Canadian Revolving Credit
Commitments; provided that the unused Canadian Revolving Credit Commitment of,
and the portion of the Canadian Revolving Credit Exposure held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Canadian Required Lenders.

“Canadian Revolving Credit Borrowing” means a borrowing consisting of Canadian
Revolving Credit Loans of the same currency and Type and, in the case of CDOR
Rate Loans or Eurodollar Rate Loans, having the same Interest Period made by
each of the Canadian Revolving Credit Lenders pursuant to Section 2.01(a)(ii).

“Canadian Revolving Credit Commitment” means as to each Canadian Revolving
Credit Lender, its obligation to (a) make Canadian Revolving Credit Loans to the
Borrowers pursuant to Section 2.01(a)(ii) and (b) purchase Canadian Protective
Advance Participations in Protective Advances, in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth, and opposite
such Lender’s name on Schedule 2.01B as in effect on the Restatement Effective
Date under the caption “Canadian Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such

 

-12-



--------------------------------------------------------------------------------

Lender becomes party hereto, as applicable, as such amount may be adjusted from
time to time in accordance with this Agreement. The aggregate Canadian Revolving
Credit Commitments of all Canadian Revolving Credit Lenders shall be $25,000,000
on the Restatement Effective Date, as such amount may be adjusted from time to
time in accordance with the terms of this Agreement.

“Canadian Revolving Credit Exposure” means as to each Canadian Revolving Credit
Lender at any time, the sum of (a) the Outstanding Amount of such Canadian
Revolving Credit Lender’s Canadian Revolving Credit Loans at such time and
(b) each Canadian Protective Advance Participation of such Canadian Revolving
Credit Lender at such time.

“Canadian Revolving Credit Facility” means, at any time, the aggregate amount of
the Canadian Revolving Credit Commitments at such time.

“Canadian Revolving Credit Lender” means, at any time, any Lender that has a
Canadian Revolving Credit Commitment or holds Canadian Revolving Credit Loans at
such time.

“Canadian Revolving Credit Loan” has the meaning specified in
Section 2.01(a)(ii).

“Canadian Revolving Credit Note” means a promissory note of the applicable
Borrower payable to any Canadian Revolving Credit Lender or its registered
assigns, in substantially the form of Exhibit B-2 to the Original Credit
Agreement, evidencing the aggregate Indebtedness of the applicable Borrower to
such Canadian Revolving Credit Lender resulting from the Canadian Revolving
Credit Loans made by such Canadian Revolving Credit Lender.

“Canadian Security Agreement” means, collectively, the security agreement
executed by the Canadian Loan Parties substantially in the form of Exhibit G-1
to the Original Credit Agreement, together with each security agreement
supplement executed and delivered pursuant to Section 6.11.

“Canadian Subsidiary” means any subsidiary of the Canadian Borrower that has
been formed or is organized under the laws of Canada or any province or
territory thereof.

“Canadian Supermajority Lenders” means, as of any date of determination,
Canadian Revolving Credit Lenders holding more than 66 2/3% of the sum of the
(i) Canadian Revolving Credit Exposure of all Lenders at such date (with the
aggregate amount of each Canadian Revolving Credit Lender’s Canadian Protective
Advance Participations being deemed “held” by such Canadian Revolving Credit
Lender for purposes of this definition) and (ii) aggregate unused Canadian
Revolving Credit Commitments; provided that the unused Canadian Revolving Credit
Commitment of, and the portion of the Canadian Revolving Credit Exposure held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Canadian Supermajority Lenders.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrowers and
their Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrowers and their Restricted Subsidiaries.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease;
provided that any obligations of the Borrowers or its Restricted Subsidiaries
either existing on the Closing Date or created prior to any recharacterization
described below (i) that were not included on the consolidated balance sheet of
the Borrowers as capital lease obligations and (ii) that are subsequently
recharacterized as capital lease obligations or indebtedness

 

-13-



--------------------------------------------------------------------------------

due to a change in accounting treatment or otherwise, shall for all purposes
under this Agreement (including, without limitation, the calculation of
Consolidated Net Income and Consolidated EBITDA) not be treated as capital lease
obligations, Capitalized Lease Obligations or Indebtedness.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on a balance sheet in
accordance with GAAP; provided, further, that for purposes of calculations made
pursuant to the terms of this Agreement, GAAP will be deemed to treat leases in
a manner consistent with its current treatment under generally accepted
accounting principles as of the Closing Date, notwithstanding any modifications
or interpretive changes thereto that may occur thereafter.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrowers
and the Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrowers and the
Restricted Subsidiaries.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Dominion Period” means (a) the period from the date Excess Availability
shall have been, for five (5) consecutive Business Days, less than the greater
of (i) $20,000,000 and (ii) 10.0% of the lesser of (x) the aggregate Borrowing
Base and (y) the Revolving Credit Commitments to the date that Excess
Availability shall have been, for thirty (30) consecutive calendar days, at
least the greater of (i) $20,000,000 and (ii) 10.0% of the lesser of (x) the
aggregate Borrowing Base and (y) the Revolving Credit Commitments or
(b) following the occurrence of an Event of Default under Section 8.01(a), (b)
(with respect to a Default under Section 7.11, 6.01(e) or 6.18 only), (c) (with
respect to a Default under Section 6.01(d) only), (d) (with respect to
misrepresentations in a Borrowing Base Certificate only), (e), (f) and (g) for
the period during which such Event of Default shall be continuing.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrowers or any Restricted Subsidiary:

(1) Dollars;

(2) (a) Canadian dollars, Sterling, Yen, euros or any national currency of any
Participating Member State; or

(b) in such local currencies held by the Borrowers or any Restricted Subsidiary
from time to time in the ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. or Canadian government or any agency or instrumentality
thereof the securities of which are unconditionally guaranteed as a full faith
and credit obligation of such government with maturities of 24 months or less
from the date of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 24 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250.0 million in the case of U.S. banks
and $100.0 million (or the Dollar Equivalent as of the date of determination) in
the case of non-U.S. banks;

 

-14-



--------------------------------------------------------------------------------

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4), (7) and (8) entered into with any financial institution or
recognized securities dealer meeting the qualifications specified in clause
(4) above;

(6) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical Rating Agency) and in each case maturing within 24 months
after the date of creation thereof;

(7) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical Rating Agency);

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States, province of Canada or any political subdivision
or taxing authority thereof having an investment grade rating from either
Moody’s or S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
Rating Agency) with maturities of 24 months or less from the date of
acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an investment grade rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical Rating Agency) with maturities of
24 months or less from the date of acquisition;

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical Rating Agency);

(11) securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (4) above;

(12) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and

(13) investment funds investing at least 90% of their assets in securities of
the types described in clauses (1) through (12) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (1) through (8) and clauses (10), (11), (12) and
(13) above of foreign obligors, which Investments or obligors (or the parents of
such obligors)

 

-15-



--------------------------------------------------------------------------------

have ratings described in such clauses or equivalent ratings from comparable
foreign rating agencies and (b) other short-term investments utilized by such
Foreign Subsidiaries that are Restricted Subsidiaries in accordance with normal
investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (13) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts.

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes regardless of
the treatment of such items under GAAP.

“Cash Flow Collateral” has the meaning given to such term in the ABL
Intercreditor Agreement.

“Cash Flow Collateral Agent” means Credit Suisse AG, Cayman Islands Branch, and
any successor, as agent under the Cash Flow Credit Agreement, or if there is no
Cash Flow Credit Agreement, the “Cash Flow Collateral Agent” designated pursuant
to the terms of the Cash Flow Debt.

“Cash Flow Credit Agreement” means the Cash Flow Credit Agreement, dated as of
the Closing Date among the U.S. Borrower, Holdings I, certain Domestic
Subsidiaries of the U.S. Borrower, the Cash Flow Collateral Agent and the other
financial institutions party thereto, as amended, restated, supplemented or
otherwise modified from time to time.

“Cash Flow Debt” means (1) any Indebtedness outstanding from time to time under
the Cash Flow Credit Agreement, (2) all obligations with respect to such
Indebtedness and any Swap Contract incurred with any Cash Flow Lender (or its
Affiliates) and secured by the Cash Flow Collateral and (3) all obligations
under agreements providing for Cash Management Services incurred with any Cash
Flow Lender (or its Affiliates) and secured by the Cash Flow Collateral.

“Cash Flow Lender” means any lender or holder or agent or arranger of
Indebtedness under the Cash Flow Credit Agreement.

“Cash Flow Priority Collateral” has the meaning given to such term in the ABL
Intercreditor Agreement.

“Cash Management Agreement” means any agreement to provide Cash Management
Services; provided that such Cash Management Agreement is not secured by the
Cash Flow Collateral.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is the Administrative Agent, a Lender or an Affiliate of
the Administrative Agent or a Lender or any Person that was the Administrative
Agent, a Lender or an Affiliate of the Administrative Agent or the Lender at the
Closing Date, in each case in its capacity as a party to such Cash Management
Agreement, in each case in respect of services provided under such Cash
Management Agreement to a Loan Party.

“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person under or in respect
of a Cash Management Agreement.

 

-16-



--------------------------------------------------------------------------------

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by a Cash Management Bank:
(i) ACH transactions, (ii) treasury and/or cash management services, including,
without limitation, controlled disbursement services, (iii) foreign exchange
facilities, (iv) credit or debit cards (including commercial cards (including
so-called “purchase cards,” procurement cards,” or “p-cards”)), (v) credit card
processing services, (vi) stored value cards, (vii) deposit and other accounts
and (viii) merchant services (other than those constituting a line of credit).

“Casualty Event” means any event that gives rise to the receipt by the U.S.
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or Real Property (including any
improvements thereon) to replace or repair such equipment or to compensate such
Person for the taking thereof, fixed assets or Real Property.

“CDOR Rate” means, for the relevant Interest Period, the Canadian dealer offered
rate which, in turn means on any day the sum of (a) the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swaps and
Derivatives Association Inc. definitions, as modified and amended from time to
time, as of 10:00 a.m., Toronto time, on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m., Toronto time, to reflect any error in the
posted rate of interest or in the posted average annual rate of interest) plus
(b) 0.10% per annum; provided that if such rates are not available on the
Reuters Screen CDOR Page on any particular day, then the Canadian deposit
offered rate component of such rate on that day shall be calculated as the cost
of funds quoted by the Administrative Agent to raise Canadian Dollars for the
applicable Interest Period as of 10:00 a.m., Toronto time, on such day for
commercial loans or other extensions of credit to businesses of comparable
credit risk; or if such day is not a Business Day, then as quoted by the
Administrative Agent on the immediately preceding Business Day; provided further
that if the CDOR Rate for any Interest Period shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

“CDOR Rate Loan” means a Loan that bears interest at a rate based on the
applicable CDOR Rate.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as subsequently amended, and the regulations promulgated
thereunder.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty; (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (iii) the compliance by any Lender or L/C Issuer with any written
request, guideline or directive (whether or not having the force of law, but if
not having force of law, then being one with which the relevant party would
customarily comply) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 (Pub. L. No. 111-203) and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued and with
respect to any Lender claiming increasing costs or charges pursuant to
Section 3.01 or 3.04, only to the extent such Lender imposes the same charges on
other similarly situated borrowers under comparable facilities.

 

-17-



--------------------------------------------------------------------------------

“Change of Control” shall be deemed to occur if:

(i) at any time prior to a Qualified IPO, any combination of Permitted Holders
shall fail to own beneficially (within the meaning of Rule 13d-5 of the Exchange
Act as in effect on the Closing Date), directly or indirectly, in the aggregate
Equity Interests representing at least a majority of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Holdings;

(ii) at any time after a Qualified IPO, any person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the
Closing Date), other than any combination of the Investors or any “group”
including any Permitted Holders, shall have acquired beneficial ownership of 35%
or more on a fully diluted basis of the voting interest in Holdings I’s Equity
Interests and the Permitted Holders shall own, directly or indirectly, less than
such person or “group” on a fully diluted basis of the voting interest in
Holdings’ Equity Interests;

(iii) a “change of control” (or similar event) shall occur under the Cash Flow
Credit Agreement, the Senior Notes or any other Indebtedness for borrowed money
permitted under Section 7.03 with an aggregate outstanding principal amount in
excess of the Threshold Amount or any Permitted Refinancing Indebtedness in
respect of any of the foregoing with an aggregate outstanding principal amount
in excess of the Threshold Amount;

(iv) Holdings shall cease to own directly 100% of the Equity Interests of U.S.
Borrower; or

(v) Holdings shall cease to own directly or indirectly 100% of the Equity
Interests of the Canadian Borrower.

“Citibank” has the meaning specified in the introductory paragraph hereto.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Canadian Revolving Credit Commitments, U.S. Revolving Credit
Commitments, Extended Revolving Credit Commitments of a given Extension Series
or Revolving Credit Commitment Increases and (c) when used with respect to Loans
or a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Canadian Revolving Credit Loans, U.S. Revolving Credit Loans or
Revolving Credit Loans under Extended Revolving Credit Commitments of a given
Extension Series. Commitments (and, in each case, the Loans made pursuant to
such Commitments) that have the same terms and conditions shall be construed to
be in the same Class.

“Closing Date” means July 3, 2014.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“COLI Loans” means those certain loans borrowed from time to time by The Gates
Corporation against group life insurance policies from Mass Mutual (or any
successor thereto) and the associated group life insurance policies.

“Collateral” means the Canadian Collateral and the U.S. Collateral.

 

-18-



--------------------------------------------------------------------------------

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (i) a bailee or other Person
in possession of Collateral, including, without limitation, any warehouseman and
(ii) a landlord of Real Property leased by any Loan Party (including, without
limitation, any warehouse or distribution center), pursuant to which such Person
(A) acknowledges the Collateral Agent’s Lien on the Collateral, (B) releases or
subordinates such Person’s Liens in the Collateral held by such Person or
located on such Real Property, (C) agrees to furnish the Collateral Agent with
access to the Collateral in such Person’s possession or on Real Property for the
purpose of conducting a Liquidation and (D) makes such other agreements with the
Collateral Agent as the Collateral Agent may reasonably require.

“Collateral Agent” means Citibank in its capacity as collateral agent with
respect to the Collateral under any of the Loan Documents, or any successor
collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a) or from
time to time pursuant to Section 6.11, Section 6.13 or Section 6.16, subject to
the limitations and exceptions of this Agreement, duly executed by each Loan
Party party thereto;

(b) the Canadian Obligations shall have been guaranteed by the Canadian
Guarantors and the U.S. Guarantors pursuant to Article XII and the U.S.
Obligations shall have been guaranteed by the U.S. Guarantors pursuant to
Article XI;

(c) (x) the U.S. Obligations shall have been secured pursuant to the U.S.
Security Agreement by a perfected security interest, with the priority required
by the ABL Intercreditor Agreement, in (i) all the Equity Interests of the U.S.
Borrower and (ii) all Equity Interests of each Restricted Subsidiary (that is
not an Excluded Subsidiary (other than any Restricted Subsidiary that is an
Excluded Subsidiary solely pursuant to clause (d), (e), (f), (g) or (h) of the
definition thereof)) directly owned by any U.S. Loan Party, subject to
exceptions and limitations otherwise set forth in this Agreement and the
Collateral Documents (to the extent appropriate in the applicable jurisdiction)
(and the Administrative Agent (or, in the case of certificates or instruments
constituting Cash Flow Priority Collateral, the Cash Flow Collateral Agent as
bailee for the Collateral Agent in accordance with the ABL Intercreditor
Agreement) shall have received certificates or other instruments representing
all such Equity Interests (if any), together with undated stock powers or other
instruments of transfer with respect thereto endorsed in blank) and (y) the
Canadian Obligations shall have been secured pursuant to the Canadian Security
Agreement (and, if applicable, the Quebec Security Documents) and the U.S.
Security Agreement by (i) a perfected security interest in all the Equity
Interests of the Canadian Borrower (with the priority required by the ABL
Intercreditor Agreement) and a perfected security interest (with the priority
required by the ABL Intercreditor Agreement) in all the Equity Interests of the
U.S. Borrower and (ii) a perfected security interest (with the priority required
by the ABL Intercreditor Agreement) in all Equity Interests of each Restricted
Subsidiary (that is not an Excluded Subsidiary (other than any Restricted
Subsidiary that is an Excluded Subsidiary solely pursuant to clause (d), (e),
(f), (g) or (h) of the definition thereof)) directly owned by any Loan Party,
subject to exceptions and limitations otherwise set forth in this Agreement and
the Collateral Documents (to the extent appropriate in the applicable
jurisdiction) (and the Administrative Agent (or, in the case of certificates or
instruments constituting Cash Flow Priority Collateral, the Cash Flow Collateral
Agent as bailee for the Collateral Agent in accordance with the ABL
Intercreditor Agreement) shall have received certificates or other instruments
representing all such Equity Interests (if any), together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank);

 

-19-



--------------------------------------------------------------------------------

(d) subject to the terms of the ABL Intercreditor Agreement, all Pledged Debt
owing to any Loan Party that is evidenced by a promissory note shall have been
delivered to the Administrative Agent pursuant to the applicable Security
Agreement and the Administrative Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank;

(e) (x) the Canadian Obligations shall have been secured by a perfected security
interest in, and Mortgages on, substantially all now owned or, in the case of
real property, fee owned, or at any time hereafter acquired tangible and
intangible assets of each Loan Party and (y) the U.S. Obligations shall have
been secured by a perfected security interest in, and Mortgages on,
substantially all now owned or, in the case of real property, fee owned, or at
any time hereafter acquired, tangible and intangible assets of each U.S. Loan
Party, in the case of clause (x) and (y), (i) including Equity Interests,
intercompany debt, accounts, inventory, equipment, investment property, contract
rights, intellectual property in, other general intangibles, Material Real
Property (and proceeds of the foregoing), and (ii) subject to exceptions and
limitations otherwise set forth in this Agreement and the applicable Collateral
Documents (to the extent appropriate in the applicable jurisdiction), in each
case with the priority required by the applicable Collateral Documents;

(f) subject to limitations and exceptions of this Agreement and the Collateral
Documents, to the extent a security interest in and Mortgages on any Material
Real Property are required pursuant to clause (c) above or under Sections 6.11,
6.13 or 6.16 (each, a “Mortgaged Property”), the Administrative Agent shall have
received (i) counterparts of a Mortgage with respect to such Mortgaged Property
duly executed and delivered by the record owner of such property, together with
evidence such Mortgage has been duly executed, acknowledged and delivered by a
duly authorized officer of each party thereto, in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
reasonably deem necessary or desirable in order to create a valid and subsisting
perfected Lien (subject only to Liens described in clause (ii) below) on the
property and/or rights described therein in favor of the Collateral Agent for
the benefit of the applicable Secured Parties, and evidence that all filing and
recording taxes and fees have been paid or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent (it being understood that if
a mortgage tax will be owed on the entire amount of the indebtedness evidenced
hereby, then the amount secured by the Mortgage shall be limited to 100% of the
fair market value of the property at the time the Mortgage is entered into if
such limitation results in such mortgage tax being calculated based upon such
fair market value), (ii) in the case of any Mortgaged Property located in the
U.S., fully paid American Land Title Association Lender’s policies of title
insurance (or marked-up title insurance commitments having the effect of
policies of title insurance) on the Mortgaged Property naming the Collateral
Agent as the insured for its benefit and that of the Secured Parties and their
respective successors and assigns (the “Mortgage Policies”) issued by a
nationally recognized title insurance company reasonably acceptable to the
Collateral Agent in form and substance and in an amount reasonably acceptable to
the Collateral Agent (not to exceed 100% of the fair market value of the real
properties covered thereby), insuring the Mortgages to be valid subsisting Liens
on the property described therein, free and clear of all Liens other than Liens
permitted pursuant to Section 7.01 or Liens otherwise consented to by the
Collateral Agent, each of which shall (A) to the extent reasonably necessary,
include such coinsurance and reinsurance arrangements (with provisions for
direct access, if reasonably necessary) as shall be reasonably acceptable to the
Collateral Agent, (B) contain a “tie-in” or “cluster” endorsement, if available
under applicable law (i.e., policies which insure against losses regardless of
location or allocated value of the insured property up to a stated maximum
coverage amount), and (C) have been supplemented by such endorsements as shall
be reasonably requested by the Collateral Agent, to the extent such endorsements
are available in the applicable

 

-20-



--------------------------------------------------------------------------------

jurisdiction at commercially reasonable rates, (iii) opinions from local counsel
in each jurisdiction (A) where a Mortgaged Property is located regarding the
enforceability of the Mortgage and (B) where the applicable Loan Party granting
the Mortgage on said Mortgaged Property is organized, regarding the due
authorization, execution and delivery of such Mortgage, and in each case, such
other matters as may be in form and substance reasonably satisfactory to the
Collateral Agent, (iv) a completed “life of the loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance), duly executed and acknowledged by the
appropriate Loan Parties, together with evidence of flood insurance, to the
extent required under Section 6.07(c) hereof and (v) a new ALTA or such existing
surveys together with no change affidavits sufficient for the title company to
remove all standard survey exceptions from the Mortgage Policies and issue the
endorsements required in clause (ii) above;

(g) except as otherwise contemplated by this Agreement or any Collateral
Document, all certificates, agreements, documents and instruments, including
Uniform Commercial Code and PPSA financing statements (or similar documents) and
filings with the United States Patent and Trademark Office, United States
Copyright Office and Canadian Intellectual Property Office, required by the
Collateral Documents, applicable Law or reasonably requested by the
Administrative Agent to be filed, delivered, registered or recorded to create
the Liens intended to be created by the Collateral Documents and perfect such
Liens to the extent required by, and with the priority required by, the
Collateral Documents and the other provisions of the term “Collateral and
Guarantee Requirement,” shall have been filed, registered or recorded or
delivered to the Administrative Agent for filing, registration or recording; and

(h) after the Closing Date, each Restricted Subsidiary of a Borrower that is not
then a Guarantor and not an Excluded Subsidiary shall become a Guarantor and
signatory to this Agreement pursuant to a joinder agreement in accordance with
Sections 6.11 or 6.13 and a party to the applicable Collateral Documents in
accordance with Section 6.11; provided that notwithstanding the foregoing
provisions, any Subsidiary of a Borrower that Guarantees (other than Guarantees
by a Foreign Subsidiary of Indebtedness of another Foreign Subsidiary) the
Senior Notes, the Cash Flow Credit Agreement or any Junior Financing with a
principal amount in excess of the Threshold Amount or any Permitted Refinancing
of any of the foregoing shall be a Guarantor hereunder of the applicable Secured
Obligations for so long as it Guarantees such Indebtedness.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) the foregoing definition shall not require, unless otherwise stated in this
clause (A), the creation or perfection of pledges of, security interests in,
Mortgages on, or the obtaining of title insurance or taking other actions with
respect to the following (collectively, “Excluded Assets”): (i) any property or
assets owned by any Foreign Subsidiary (other than a Canadian Subsidiary) or an
Unrestricted Subsidiary, (ii) any lease, license, contract, agreement or other
general intangible or any property subject to a purchase money security
interest, Capitalized Lease Obligation or similar arrangement, in each case
permitted under this Agreement, to the extent that a grant of a security
interest therein would violate or invalidate such lease, license, contract,
agreement or other general intangible, Capitalized Lease Obligations or purchase
money arrangement or create a right of termination in favor of any other party
thereto (other than a Loan Party) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code, the PPSA or other
applicable Law, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code, the PPSA

 

-21-



--------------------------------------------------------------------------------

or other applicable Law notwithstanding such prohibition, (iii) any interest in
fee-owned real property (other than Material Real Properties), (iv) any interest
in leased real property (including any requirement to deliver landlord waivers,
estoppels and Collateral Access Agreements other than to the extent required to
comply with Borrowing Base requirements; provided that a failure to provide a
landlord waiver, estoppel or Collateral Access Agreement shall result in the
creation of a Rent and Charges Reserve and not an Event of Default), (v) motor
vehicles and other assets subject to certificates of title except to the extent
perfection of a security interest therein may be accomplished by filing of
financing statements in appropriate form in the applicable jurisdiction under
the Uniform Commercial Code or the PPSA, (vi) Margin Stock and Equity Interests
of any Person other than wholly-owned Subsidiaries that are Restricted
Subsidiaries (that is not an Excluded Subsidiary (other than any Restricted
Subsidiary that is an Excluded Subsidiary solely pursuant to clauses (d), (e),
(f), (g) or (h) of the definition thereof)), (vii) any trademark application
filed in the United States Patent and Trademark Office on the basis of any
applicable Loan Party’s “intent to use” such mark and for which a form
evidencing use of the mark has not yet been filed with the United States Patent
and Trademark Office, to the extent that granting a security interest in such
trademark application prior to such filing would impair the enforceability or
validity of such trademark application or any registration that issues therefrom
under applicable federal Law, (viii) the creation or perfection of pledges of,
or security interests in, any property or assets that would result in material
adverse tax consequences to Holdings, the U.S. Borrower, or any of its
Subsidiaries, as reasonably determined by the U.S. Borrower in consultation with
the Administrative Agent, other than tax consequences resulting from the
application of the proposed amendments to the ITA contained in Sections 37 and
38 of the Notice of Ways and Means Motion to Amend the Income Tax Act and Other
Tax Legislation that accompanied the Canadian federal budget tabled by the
Minister of Finance (Canada) on February 11, 2014 (or such proposal or proposals
as amended or enacted or successor provisions thereto) (the “Canadian BTB
Proposals”), (ix) any governmental licenses or state or local franchises,
charters and authorizations, to the extent a security in any such license,
franchise, charter or authorization is prohibited or restricted thereby after
giving effect to the anti-assignment provision of the Uniform Commercial Code,
the PPSA and other applicable Law, other than proceeds and receivables thereof,
the assignment of which is expressly deemed effective under the Uniform
Commercial Code, the PPSA or other applicable Law notwithstanding such
prohibition or restriction, (x) pledges and security interests prohibited or
restricted by applicable Law (including any requirement to obtain the consent of
any governmental authority or third party (other than a Loan Party)), (xi) all
commercial tort claims in an amount less than $10.0 million, (xii) [reserved],
(xiii) letter of credit rights, except to the extent constituting a supporting
obligation for other Collateral as to which perfection of the security interest
in such other Collateral is accomplished by the filing of a Uniform Commercial
Code or PPSA financing statement (or similar document) (it being understood that
no actions shall be required to perfect a security interest in letter of credit
rights, other than the filing of a Uniform Commercial Code or PPSA financing
statement) (or similar document), (xiv) cash and Cash Equivalents (other than
cash and Cash Equivalents (i) representing proceeds of Collateral, it being
understood that all proceeds of Collateral shall be Collateral or (ii) that are
held, carried or maintained in or otherwise credited to any deposit account or
securities account (such terms as defined in the Uniform Commercial Code or the
PPSA) that are subject to the requirements of Section 6.18), (xv) any particular
assets if the burden, cost or consequence of creating or perfecting such pledges
or security interests in such assets is excessive in relation to the benefits to
be obtained therefrom by the Lenders under the Loan Documents as mutually agreed
by the U.S. Borrower and the Administrative Agent and communicated in writing
delivered to the Collateral Agent and (xvi) proceeds from any and all of the
foregoing assets described in clauses (i) through (xv) above to the extent such
proceeds would otherwise be excluded pursuant to clauses (i) through (xv) above;

 

-22-



--------------------------------------------------------------------------------

(B) (i) except to the extent set forth in Section 6.18, the foregoing definition
shall not require control agreements with respect to any cash, deposit accounts
or securities accounts or any other assets requiring perfection through control
agreements; (ii) no actions in any non-U.S. jurisdiction or required by the laws
of any non-U.S. jurisdiction shall be required in order to create any security
interests in assets located or titled outside of the U.S., including any
intellectual property registered in any non-U.S. jurisdiction, or to perfect
such security interests, it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction, in each case, other than Canada and the provinces and territories
thereof and (iii) except to the extent that perfection and priority may be
achieved by the filing of a financing statement under the Uniform Commercial
Code or the PPSA with respect to a Borrower or a Guarantor, the Loan Documents
shall not contain any requirements as to perfection or priority with respect to
any assets or property described in clauses (i) or (ii) of this clause (B) (in
each case, other than any assets or property located or titled in Canada or any
province or territory thereof);

(C) the Administrative Agent in its discretion may grant extensions of time for
the creation or perfection of security interests in, and Mortgages on, or
obtaining of title insurance or taking other actions with respect to, particular
assets (including extensions beyond the Closing Date) where it reasonably
determines, in consultation with the U.S. Borrower and communicated in writing
delivered to the Collateral Agent, that the creation or perfection of security
interests and Mortgages on, or obtaining of title insurance or taking other
actions, or any other compliance with the requirements of this definition cannot
be accomplished without undue delay, burden or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents; provided that the Collateral Agent (or, in the case of certificates
or instruments constituting Cash Flow Priority Collateral, the Cash Flow
Collateral Agent as bailee for the Collateral Agent in accordance with the ABL
Intercreditor Agreement) shall have received on or prior to the Closing Date
(i) Uniform Commercial Code and PPSA financing statements (or similar documents)
in appropriate form for filing under the Uniform Commercial Code and the PPSA,
respectively, in the jurisdiction of incorporation or organization of each Loan
Party (and, in the case of Canada, in each jurisdiction where such financing
statement or similar document is necessary to perfect a security interest in the
Collateral), (ii) filings with the United States Copyright Office and the United
States Patent and Trademark Office and the Canadian Intellectual Property Office
and (iii) any certificates or instruments representing or evidencing Equity
Interests of the Borrowers and their respective Subsidiaries (other than any
Excluded Subsidiary) accompanied by instruments of transfer and stock powers
undated and endorsed in blank (or confirmation in lieu thereof reasonably
satisfactory to the Administrative Agent or its counsel that such certificates,
powers and instruments have been sent for overnight delivery to the Collateral
Agent or its counsel or, to the extent constituting Cash Flow Priority
Collateral, the Cash Flow Collateral Agent or its counsel); provided further
that the Collateral Agent shall have received the items set forth on
Schedule 6.16 to the Original Credit Agreement on or prior to the date(s) set
forth therein; and

(D) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations (if
any) set forth in this Agreement and the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreements, the Quebec
Security Documents, the Canadian Intellectual Property Security Agreements, the
U.S. Intellectual Property Security Agreements, any Collateral Access Agreement,
any Deposit Account Control Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Collateral Agent
and the Lenders pursuant to Section 4.01, 6.11, 6.13 or 6.18, the Guaranties and
each of the other agreements, instruments or documents that creates or purports
to create a Lien or Guarantee in favor of the Collateral Agent for the benefit
of the Secured Parties.

 

-23-



--------------------------------------------------------------------------------

“Collateral Proceeds Account” has the meaning given to such term in the ABL
Intercreditor Agreement.

“Commitment” means a Revolving Credit Commitment, Incremental Revolving Credit
Commitment or Extended Revolving Credit Commitment of a given Extension Series,
as the context may require.

“Commitment Fees” has the meaning specified in Section 2.09(a)(ii).

“Committed Loan Notice” means a notice of (i) a Borrowing, (ii) a conversion of
Revolving Credit Loans from one Type to the other or (iii) a continuation of
Eurodollar Rate Loans or CDOR Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A-1 to the Original
Credit Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.

“Company” means Pinafore Holdings B.V.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D to the Original Credit Agreement.

“Consolidated Cash Interest Expense” means cash interest expense, net of cash
interest income of the Borrowers and the Restricted Subsidiaries with respect to
all outstanding Indebtedness of the Borrowers and the Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under hedging agreements, but excluding, for the avoidance of doubt,
(i) amortization of deferred financing costs, debt issuance costs, commissions,
fees and expenses and any other amounts of non-cash interest (including as a
result of the effects of acquisition method accounting or pushdown accounting),
(ii) non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under hedging agreements or other
derivative instruments pursuant to FASB Accounting Standards Codification No.
815-Derivatives and Hedging, (iii) any one-time cash costs associated with
breakage in respect of hedging agreements for interest rates, (iv) all
non-recurring cash interest expense consisting of liquidated damages for failure
to timely comply with registration rights obligations, (v) any amortization or
write-down of deferred financing fees, debt issuance costs including original
issue discount, discounted liabilities, commissions, fees and expenses, (vi) any
expensing of commitment and other financing fees and (vii) penalties and
interest related to Taxes, but including any cash costs otherwise excluded by
the definition thereof.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

(i) increased (without duplication) by the following, in each case (other than
with respect to clauses (H) and (K)) to the extent deducted (and not added back)
in determining Consolidated Net Income for such period:

 

-24-



--------------------------------------------------------------------------------

(A) (x) provision for taxes based on income, profits or capital gains of the
Borrowers and their Restricted Subsidiaries, including, without limitation,
federal, state, provincial, franchise and similar taxes and foreign withholding
taxes (including any future taxes or other levies which replace or are intended
to be in lieu of such taxes and any penalties and interest related to such taxes
or arising from tax examinations), (y) if any Borrower is treated as a
disregarded entity or partnership for U.S. federal, state and/or local income
tax purposes for such period or any portion thereof, the amount of distributions
actually made to any direct or indirect parent company of such Borrower in
respect of such period in accordance with Section 7.06(i) and (z) the net tax
expense associated with any adjustments made pursuant to clauses (i) through
(xv) of the definition of “Consolidated Net Income”; plus

(B) Fixed Charges for such period (including (x) net losses on Swap Obligations
or other derivative instruments entered into for the purpose of hedging interest
rate risk, (y) bank fees and other financing fees and (z) costs of surety bonds
in connection with financing activities, plus amounts excluded from Consolidated
Interest Expense as set forth in clauses (1)(s) through (x) in the definition
thereof); plus

(C) with respect to the Borrowers for such period, the total amount of
depreciation and amortization expenses and capitalized fees related to any
Capitalized Software Expenditures of the Borrowers and their Restricted
Subsidiaries for such period on a consolidated basis and otherwise determined in
accordance with GAAP; plus

(D) the amount of any restructuring charges or reserves, equity-based or
non-cash compensation charges or expenses including any such charges or expenses
arising from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, retention charges (including charges or
expenses in respect of incentive plans), start-up or initial costs for any
project or new production line, division or new line of business or other
business optimization expenses or reserves including, without limitation, costs
or reserves associated with improvements to information technology and
accounting functions, integration and facilities opening costs or any one-time
costs incurred in connection with acquisitions and investments and costs related
to the closure and/or consolidation of facilities; plus

(E) any other non-cash charges, including any write-offs or write-downs reducing
Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, (1) the U.S. Borrower may elect not to add back such non-cash charge in
the current period and (2) to the extent the U.S. Borrower elects to add back
such non-cash charge, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

(F) the amount of any non-controlling interest or minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-wholly owned Subsidiary; plus

(G) the amount of management, monitoring, consulting, advisory fees and other
fees (including termination fees) and indemnities and expenses paid or accrued
in such period under the Investor Management Agreement (and related agreements
or arrangements) or otherwise to the Investors to the extent otherwise permitted
under Section 7.08; plus

 

-25-



--------------------------------------------------------------------------------

(H) the amount of (x) “run rate” cost savings, operating expense reductions and
synergies related to the Transactions that are reasonably identifiable and
factually supportable and projected by the Borrowers in good faith to result
from actions that have been taken or with respect to which substantial steps
have been taken or are expected to be taken (in the good faith determination of
the U.S. Borrower) within 36 months after the Closing Date, net the amount of
actual benefits realized during such period from such actions, and (y) “run
rate” cost savings, operating expense reductions and synergies related to
mergers and other business combinations, acquisitions, divestitures,
restructurings, cost savings initiatives and other similar initiatives
consummated after the Closing Date that are reasonably identifiable and
factually supportable and projected by the Borrowers in good faith to result
from actions that have been taken or with respect to which substantial steps
have been taken or are expected to be taken (in the good faith determination of
the U.S. Borrower) within 24 months after a merger or other business
combination, acquisition, divestiture, restructuring, cost savings initiative or
other initiative is consummated, net the amount of actual benefits realized
during such period from such actions, in each case, calculated on a pro forma
basis as though such cost savings, operating expense reductions and synergies
had been realized on the first day of such period for which Consolidated EBITDA
is being determined and as if such cost savings, operating expense reductions
and synergies were realized during the entirety of such period; plus;

(I) [reserved]; plus

(J) any costs or expense incurred by the Borrowers or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrowers or net cash proceeds
of an issuance of Equity Interest of the Borrowers (other than Disqualified
Equity Interest); plus

(K) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (ii) below for any
previous period and not added back; plus

(L) any net loss from disposed, abandoned or discontinued operations;

(ii) decreased (without duplication) by the following, in each case to the
extent included in determining Consolidated Net Income for such period:

(a) non-cash gains increasing Consolidated Net Income of the Borrowers for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus

(b) any net income from disposed, abandoned or discontinued operations.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by a Borrower or any Restricted Subsidiary during such period
(but not the Acquired EBITDA of any related Person, property,

 

-26-



--------------------------------------------------------------------------------

business or assets to the extent not so acquired), to the extent not
subsequently sold, transferred or otherwise disposed by such Borrower or such
Restricted Subsidiary during such period (each such Person, property, business
or asset acquired and not subsequently so disposed of, an “Acquired Entity or
Business”) and the Acquired EBITDA of any Unrestricted Subsidiary that is
converted into a Restricted Subsidiary during such period (each, a “Converted
Restricted Subsidiary”), based on the actual Acquired EBITDA of such Acquired
Entity or Business or Converted Restricted Subsidiary for such period (including
the portion thereof occurring prior to such acquisition) and (B) for the
purposes of the definition of the term “Permitted Acquisition,” compliance with
the covenant set forth in Section 7.11 and the calculation of the Consolidated
First Lien Net Leverage Ratio, the Consolidated Secured Net Leverage Ratio and
the Consolidated Total Net Leverage Ratio, an adjustment in respect of each
Acquired Entity or Business equal to the amount of the Pro Forma Adjustment with
respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) as specified in a
certificate executed by a Responsible Officer and delivered to the Lenders and
the Administrative Agent. There shall be excluded in determining Consolidated
EBITDA for any period the Disposed EBITDA of any Person, property, business or
asset (other than an Unrestricted Subsidiary) sold, transferred or otherwise
disposed of or, closed or classified as discontinued operations (but if such
operations are classified as discontinued due to the fact that they are subject
to an agreement to dispose of such operations, only when and to the extent such
operations are actually disposed of) by a Borrower or any Restricted Subsidiary
during such period (each such Person, property, business or asset so sold or
disposed of, a “Sold Entity or Business”) and the Disposed EBITDA of any
Restricted Subsidiary that is converted into an Unrestricted Subsidiary during
such period (each a “Converted Unrestricted Subsidiary”), based on the actual
Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer or disposition).

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended June 30, 2013, September 30, 2013,
December 31, 2013 and March 31, 2014, Consolidated EBITDA for such fiscal
quarters shall be $158.8 million, $149.2 million, $142.1 million and
$149.5 million, respectively, in each case, as may be subject to any adjustment
set forth in the immediately preceding paragraph for the applicable Test Period
with respect to any acquisitions, dispositions or conversions occurring after
the Closing Date.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to the Borrowers
and their Restricted Subsidiaries for any period, the ratio of (a)(i)
Consolidated EBITDA for such period minus (ii) Capital Expenditures (other than
Capital Expenditures to the extent financed with proceeds of long-term
Indebtedness (other than the Loans) or Qualified Equity Interests) minus
(iii) taxes for such period based on income, profits or capital, including
federal, foreign, state, franchise, excise and similar taxes (including with
respect to repatriated funds) of the Borrowers and the Restricted Subsidiaries,
net of cash funds received, paid in cash to the (b) Fixed Charges for such
period. In the event that any Borrower or any Restricted Subsidiary incurs,
assumes, guarantees, redeems, repays, retires or extinguishes any Indebtedness
(other than Indebtedness incurred or repaid under any revolving credit facility
unless such Indebtedness has been permanently repaid and has not been replaced)
or issues or redeems Disqualified Equity Interests or preferred stock subsequent
to the commencement of the period for which the Consolidated Fixed Charge
Coverage Ratio is being calculated but prior to or simultaneously with the event
for which the calculation of the Consolidated Fixed Charge Coverage Ratio is
made (the “Consolidated Fixed Charge Coverage Ratio Calculation Date”), then the
Consolidated Fixed Charge Coverage Ratio shall be calculated giving Pro Forma
Effect to such incurrence, assumption, guarantee, redemption, repayment,
retirement or extinguishment of Indebtedness, or such issuance or redemption of
Disqualified Equity Interests or preferred stock, as if the same had occurred at
the beginning of the applicable four-quarter period.

 

-27-



--------------------------------------------------------------------------------

For purposes of making the computation referred to above, Investments,
acquisitions, Dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP) that have been
made by a Borrower or any of its Restricted Subsidiaries during the four-quarter
reference period or subsequent to such reference period and on or prior to or
simultaneously with the Consolidated Fixed Charge Coverage Ratio Calculation
Date shall be calculated on a Pro Forma Basis assuming that all such
Investments, acquisitions, Dispositions, mergers, amalgamations, consolidations
and discontinued operations (and the change in any associated fixed charge
obligations and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into a Borrower or any of its Restricted
Subsidiaries since the beginning of such period shall have made any Investment,
acquisition, Disposition, merger, amalgamation, consolidation or discontinued
operation that would have required adjustment pursuant to this definition, then
the Consolidated Fixed Charge Coverage Ratio shall be calculated giving Pro
Forma Effect thereto for such period as if such Investment, acquisition,
Disposition, merger, amalgamation, consolidation or discontinued operation had
occurred at the beginning of the applicable four-quarter period.

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of:

(i) consolidated interest expense of the Borrowers and their Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (c) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of Swap Obligations or other derivative instruments pursuant
to GAAP), (d) the interest component of Capitalized Lease Obligations, and
(e) net payments, if any made (less net payments, if any, received), pursuant to
interest rate Swap Obligations with respect to Indebtedness, and excluding
(r) any additional interest with respect to failure to comply with any
registration rights agreement owing with respect to the Senior Notes or other
securities, (s) costs associated with obtaining Swap Obligations, (t) any
expense resulting from the discounting of any Indebtedness in connection with
the application of recapitalization accounting or, if applicable, purchase
accounting in connection with the Transactions or any acquisition, (u) penalties
and interest relating to taxes, (v) any “additional interest” or “liquidated
damages” with respect to other securities for failure to timely comply with
registration rights obligations, (w) amortization or expensing of deferred
financing fees, amendment and consent fees, debt issuance costs, commissions,
fees and expenses and discounted liabilities, (x) any expensing of bridge,
commitment and other financing fees and any other fees related to the
Transactions or any acquisitions after the Closing Date, (y) any accretion of
accrued interest on discounted liabilities and any prepayment premium or penalty
and (z) the interest component associated with COLI Loans); plus

(ii) consolidated capitalized interest of the Borrowers and their Restricted
Subsidiaries for such period, whether paid or accrued; less

(iii) interest income of the Borrowers and their Restricted Subsidiaries for
such period.

 

-28-



--------------------------------------------------------------------------------

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the U.S.
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrowers and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,

(i) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto), charges or expenses
(including relating to any multi-year strategic initiatives), Transaction
Expenses, restructuring and duplicative running costs, relocation costs,
integration costs, facility consolidation and closing costs, severance costs and
expenses, one-time compensation charges, costs relating to pre-opening and
opening costs for facilities, signing, retention and completion bonuses, costs
incurred in connection with any strategic initiatives, transition costs, costs
incurred in connection with acquisitions and non-recurring product and
intellectual property development, other business optimization expenses
(including costs and expenses relating to business optimization programs and new
systems design, retention charges, system establishment costs and implementation
costs) and operating expenses attributable to the implementation of cost-savings
initiatives, and curtailments or modifications to pension and post-retirement
employee benefit plans shall be excluded;

(ii) the cumulative after tax effect of a change in accounting principles and
changes as a result of the adoption or modification of accounting policies
during such period shall be excluded;

(iii) any net after-tax effect of gains or losses on disposal, abandonment or
discontinuance of disposed, abandoned or discontinued operations, as applicable,
shall be excluded;

(iv) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions (including, for the
avoidance of doubt, bulk subscriber contract sales) or abandonments or the sale
or other disposition of any Equity Interests of any Person other than in the
ordinary course of business shall be excluded;

(v) the net income for such period of any Person that is not a Subsidiary of a
Borrower, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting shall be excluded; provided that Consolidated Net
Income of the Borrowers shall be increased by the amount of dividends or
distributions or other payments (other than Excluded Contributions) that are
actually paid in cash (or to the extent converted into cash) to a Borrower or a
Restricted Subsidiary thereof in respect of such period;

(vi) [reserved];

(vii) effects of adjustments (including the effects of such adjustments pushed
down to a Borrower and its Restricted Subsidiaries) in the Borrowers’
consolidated financial statements pursuant to GAAP (including in the inventory
(including any impact of changes to inventory valuation policy methods,
including changes in capitalization of variances), property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue and debt line items thereof) resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to the Transactions or any consummated acquisition or joint venture
investment or the amortization or write-off or write-down of any amounts
thereof, net of taxes, shall be excluded;

 

-29-



--------------------------------------------------------------------------------

(viii) any after-tax effect of income (loss) from the early extinguishment or
conversion of (i) Indebtedness, (ii) Swap Obligations or (iii) other derivative
instruments shall be excluded;

(ix) any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities and
investments recorded using the equity method or as a result of a change in law
or regulation, in each case, pursuant to GAAP, and the amortization of
intangibles arising pursuant to GAAP shall be excluded;

(x) any equity-based or non-cash compensation charge or expense including any
such charge or expense arising from grants of stock appreciation or similar
rights, stock options, restricted stock, profits interests or other rights or
equity or equity-based incentive programs (“equity incentives”), any one-time
cash charges associated with the equity incentives or other long-term incentive
compensation plans (including under the Borrowers’ deferred compensation
arrangements), roll-over, acceleration, or payout of Equity Interests by
management, other employees or business partners of any Borrower or any of its
direct or indirect parent companies, shall be excluded;

(xi) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
recapitalization, investment, disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the offering
and issuance of the Senior Notes and other securities and the syndication and
incurrence of the Cash Flow Credit Agreement and the Revolving Credit Facility),
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (including any amendment or other
modification of the Senior Notes and other securities and the Cash Flow Credit
Agreement and the Revolving Credit Facility) and including, in each case, any
such transaction consummated on or prior to the Closing Date and any such
transaction undertaken but not completed, and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case whether or not successful or consummated (including, for the avoidance
of doubt the effects of expensing all transaction related expenses in accordance
with Financial Accounting Standards Board Accounting Standards Codification
805), shall be excluded;

(xii) accruals and reserves that are established or adjusted within twelve
months after the Closing Date that are so required to be established or adjusted
as a result of the Transactions (or within twelve months after the closing of
any acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP or changes as a result of modifications of
accounting policies shall be excluded;

(xiii) any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as the U.S. Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),
shall be excluded;

(xiv) any non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock
Compensation, shall be excluded;

 

-30-



--------------------------------------------------------------------------------

(xv) the following items shall be excluded:

(a) any net unrealized gain or loss (after any offset) resulting in such period
from Swap Obligations and the application of Accounting Standards Codification
Topic No. 815, Derivatives and Hedging,

(b) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
Swap Obligations for currency exchange risk) and any other foreign currency
translation gains and losses, to the extent such gain or losses are non-cash
items,

(c) any adjustments resulting for the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation,

(d) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks, and

(e) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments; and

(xvi) if such Person is treated as a disregarded entity or partnership for U.S.
federal, state and/or local income tax purposes for such period or any portion
thereof, the amount of distributions actually made to any direct or indirect
parent company of such Person in respect of such period in accordance with
Section 7.06(i)(iii) shall be included in calculating Consolidated Net Income as
though such amounts had been paid as taxes directly by such Person for such
period.

In addition, to the extent not already included in the Consolidated Net Income
of the Borrowers and their Restricted Subsidiaries, notwithstanding anything to
the contrary in the foregoing, Consolidated Net Income shall include the amount
of proceeds received from business interruption insurance and reimbursements of
any expenses and charges that are covered by indemnification or other
reimbursement provisions in connection with any acquisition, investment or any
sale, conveyance, transfer or other disposition of assets permitted under this
Agreement.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Converted Restricted Subsidiary” has the meaning set forth in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning set forth in the definition
of “Consolidated EBITDA.”

“Credit Extension” means each of the following: (i) a Borrowing, and (ii) an L/C
Credit Extension.

 

-31-



--------------------------------------------------------------------------------

“Credit Judgment” means the Administrative Agent’s commercially reasonable
judgment exercised in good faith, based upon its consideration of any factor
that it reasonably believes (i) could materially adversely affect the quantity,
quality, mix or value of Collateral (including any applicable Laws that may
inhibit collection of an Account), the enforceability or priority of the
Administrative Agent’s Liens, or the amount that the Administrative Agent and
the Lenders could receive in liquidation of any Collateral; (ii) that any
collateral report or financial information delivered by any Loan Party is
incomplete, inaccurate or misleading in any material respect; (iii) materially
increases the likelihood of any Insolvency Proceeding involving a Loan Party; or
(iv) creates or could result in an Event of Default. In exercising such
judgment, the Administrative Agent may consider any factors that could
materially increase the credit risk of lending to the Borrowers on the security
of the Collateral.

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties (other than any Collateral Proceeds Account). All funds in such DDAs
shall be conclusively presumed to be Collateral and proceeds of Collateral, and
the Agents or the Lenders shall have no duty to inquire as to the source of the
amounts on deposit in the DDAs.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Civil Code of Quebec and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally, including any applicable Canadian
corporate legislation as now or hereafter in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Revolving Credit Loans that are Base Rate
Loans plus (c) 2.0% per annum; provided that with respect to the overdue
principal or interest in respect of a Eurodollar Rate Loan, Canadian Prime Rate
Loan or CDOR Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2.00% per annum, in each case, to the fullest extent permitted by
applicable Laws.

“Defaulted Amount” has the meaning specified in Section 2.12(b)(iii).

“Defaulting Lender” means a Lender during the period and only for so long as a
Lender Default is in effect with respect to such Lender.

“Deposit Account Control Agreements” has the meaning specified in the applicable
Security Agreement.

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business (determined as if references
to the Borrowers and their Restricted Subsidiaries in the definition of
Consolidated EBITDA (and in the component definitions used therein) were
references to such Sold Entity or Business and its Subsidiaries or such
Converted Unrestricted Subsidiary and its Subsidiaries) or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

 

-32-



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by Holdings of any of its Equity Interests to
another Person.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Secured Obligations that are accrued and payable and the termination of the
Revolving Credit Commitments and the termination or expiration of all
outstanding Letters of Credit (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized, backstopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable L/C
Issuer)), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests and other than as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Secured Obligations that are
accrued and payable and the termination of the Revolving Credit Commitments and
the expiration or termination of all outstanding Letters of Credit (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer)), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date at the time of issuance
of such Equity Interests; provided that if such Equity Interests are issued
pursuant to a plan for the benefit of employees of Holdings (or any direct or
indirect parent thereof), the Borrowers or their Restricted Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by either of the Borrowers or their Restricted Subsidiaries in order
to satisfy applicable statutory or regulatory obligations.

“Disqualified Lenders” means (i) those persons identified by the U.S. Borrower
(or one of its Affiliates) or the Sponsor to the Administrative Agent in writing
on or prior to April 4, 2014, (ii) competitors of the Borrowers identified by
the U.S. Borrower to the Administrative Agent in writing from time to time
before or after the Closing Date and (iii) any Affiliate of any Person described
in clause (i) or (ii) that is reasonably identifiable by name as an Affiliate of
such Person, other than bona fide debt fund Affiliates of such Person. The list
of Disqualified Lenders shall be made available to any Lender upon request to
the Administrative Agent.

“Distribution Payment Conditions” shall mean prior to and after giving effect to
the relevant action as to which the satisfaction of the Distribution Payment
Conditions is being determined, (a) no Event of Default then exists or would
arise as a result of the entering into of such transaction or the making of such
payment; (b) on a pro forma basis after giving effect to such transaction or
payment and any incurrence or repayment of Indebtedness in connection therewith,
Excess Availability on such date and for the 30 consecutive day period preceding
such transaction or payment and any incurrence or repayment of Indebtedness is
equal to or greater than the greater of (x) $30,000,000 and (y) 15.0% of the
lesser of (1) the Revolving Credit Commitments and (2) the aggregate Borrowing
Base; and (c) on a pro forma basis after giving effect to such transaction or
payment and any incurrence or repayment of Indebtedness in connection therewith,
the Consolidated Fixed Charge Coverage Ratio (with such Consolidated Fixed
Charge

 

-33-



--------------------------------------------------------------------------------

Coverage Ratio to be tested as of the most recently ended Test Period) is at
least 1.00 to 1.00, provided that the condition set forth in this clause
(c) shall not apply if Excess Availability on such date and for the 30
consecutive day period preceding such transaction or payment and any incurrence
or repayment of Indebtedness is equal to or greater than the greater of (x)
$40,000,000 and (y) 20.0% of the lesser of (1) the Revolving Credit Commitments
and (2) the aggregate Borrowing Base; provided, that, in each case, the
Borrowers shall have delivered an officer’s certificate to the Administrative
Agent certifying to compliance with the conditions above, including a reasonably
detailed calculation of such Excess Availability and, if applicable, the
Consolidated Fixed Charge Coverage Ratio.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” has the meaning given in Section 1.07.

“Dollar Senior Notes” means the Dollar-denominated unsecured notes of the U.S.
Borrower and Gates Global Co. due 2022 in an aggregate principal amount of
$1,040,000,000 issued on June 26, 2014 pursuant to the Senior Notes Indenture.

“Dollar Senior Notes Documents” means the Senior Notes Indenture and the other
transaction documents referred to therein (including the related guarantee, the
notes and the notes purchase agreement).

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Dominion Account” means any DDA (other than an Excluded Account) of a Loan
Party at Citibank or its Affiliates or branches or another bank reasonably
acceptable to the Administrative Agent, in each case which is subject to a
Deposit Account Control Agreement; provided, that, there shall be a separate
Dominion Account for U.S. Obligations and Canadian Obligations.

“Drawing” has the meaning specified in Section 2.03(c)(i).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” means Accounts of a Borrower or a Subsidiary Guarantor
subject to the Lien of the Collateral Documents, the value of which shall be
determined by taking into consideration, among other factors, their book value
determined in accordance with GAAP, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person; provided, however, that, subject to the ability of
the Administrative Agent to establish other criteria of ineligibility in its
Credit Judgment or modify the criteria established below, none of the following
classes of Accounts shall be deemed to be Eligible Accounts:

 

-34-



--------------------------------------------------------------------------------

(i) Accounts that do not arise out of sales of goods or rendering of services in
the ordinary course of such Borrower’s or the relevant Subsidiary Guarantor’s
business;

(ii) Accounts payable other than in Dollars or Canadian Dollars or that are
otherwise on terms other than those normal or customary in such Borrower’s or
the relevant Subsidiary Guarantor’s business;

(iii) Accounts arising out of a sale made or services rendered by any Borrower
to a Subsidiary of any Borrower or an Affiliate of any Borrower or to a Person
controlled by an Affiliate of any Borrower (including any employees of such
Borrower) other than, in each case, solely by reason of being an Affiliate of
The Blackstone Group L.P. to the extent such Affiliate would not be an Affiliate
of a Borrower or a Subsidiary Guarantor if Equity Interests of Holdings or U.S.
Borrower were not owned, directly or indirectly, by The Blackstone Group, L.P.;

(iv) (i) except for Eligible Long Dated Accounts, Accounts that are invoiced but
unpaid for more than 60 days past the original due date, (ii) with respect to
Eligible Long Dated Accounts, Accounts that are invoiced but unpaid for more
than 1 day past the original due date, (iii) that arise from sales with original
payment terms in excess of one year past the original service date;

(v) Accounts owing from any Person from which an aggregate amount of more than
50.00% of the Accounts owing therefrom are not Eligible Accounts pursuant to the
foregoing clause (iv);

(vi) any net credit balances relating to Accounts that are not Eligible Accounts
pursuant to the foregoing clause (iv), where the net credit balance is unused by
the Account Debtor within 90 days from the date the net credit balance was
created;

(vii) (i) Accounts owing from any Person and its Affiliates (other than National
Automotive Parts Association) (A) having an investment grade rating from either
Moody’s or S&P that exceed 20% of the net amount of all Eligible Accounts,
otherwise (B) 10% of the net amount of all Eligible Accounts, but in each case
only to the extent of such excess (ii) Accounts owing from National Automotive
Parts Associations and its Affiliates (provided, that, Motion Industries shall
not be deemed an Affiliate of National Automotive Parts Association for the
purposes of this clause (vii)) that exceed 25% of the net amount of all Eligible
Accounts but only to the extent of such excess;

(viii) Accounts owing from any Person that (A) has disputed liability for any
Account owing from such Person or has been placed on credit hold due to past due
balances or (B) has otherwise asserted any claim, demand or liability against a
Borrower or any of its Subsidiaries, whether by action, suit, counterclaim or
otherwise;

(ix) Accounts owing from any Person that shall take or be the subject of any
action or proceeding of a type described in Section 8.01(f) or (g);

(x) Accounts (A) owing from any Person that is also a supplier to or creditor of
a Borrower or any of its Subsidiaries unless such Person has waived any right of
setoff in a manner reasonably acceptable to the Administrative Agent,
(B) representing any manufacturer’s or supplier’s credits, discounts, incentive
plans or similar arrangements entitling a Borrower or any of its Subsidiaries to
discounts on future purchase therefrom or (C) in respect of which the related
invoice(s) has been reversed;

 

-35-



--------------------------------------------------------------------------------

(xi) Accounts arising out of sales to Account Debtors outside the United States
and Canada that are in excess of 5% of the total Eligible Accounts unless such
Accounts are fully backed by an irrevocable letter of credit on terms, and
issued by a financial institution, reasonably acceptable to the Administrative
Agent and such irrevocable letter of credit is in the possession of the
Administrative Agent;

(xii) Accounts arising out of sales on a bill-and-hold, cash in advance or cash
on delivery payment terms, guaranteed sale, sale-or-return, sale on approval or
consignment basis or subject to any right of return, setoff or charge back or
Accounts representing any unapplied cash, the book accruals for warranty, stock
adjustments, cash discounts, credit memos, rebates, pricing, customer issues and
any other setoff accruals;

(xiii) Accounts owing from an Account Debtor that is an agency, department or
instrumentality of the United States or any state thereof or Canada or any
province or territory thereof that are in excess of 5% of the total Eligible
Accounts unless such Accounts are not subject to the Assignment of Claims Act of
1940 or the Financial Administration Act (Canada) and any similar state,
provincial or territorial legislation or the applicable Borrower or its relevant
Subsidiary shall have satisfied the requirements of the Assignment of Claims Act
of 1940 or the Financial Administration Act (Canada) and any similar national,
state, provincial or territorial legislation and, in each case, the
Administrative Agent is reasonably satisfied as to the absence of setoffs,
counterclaims and other defenses on the part of such account debtor;

(xiv) Accounts with respect to which the representations and warranties set
forth in the Security Agreement applicable to Accounts are not correct in any
material respect;

(xv) Accounts in respect of which the applicable Security Agreement, after
giving effect to the related filings of UCC and/or PPSA financing statements (or
similar documents) that have then been made, if any, does not or has ceased to
create a valid and perfected first priority lien or security interest in favor
of the Collateral Agent on behalf of the applicable Secured Parties, securing
the applicable Secured Obligations or Accounts that are subject to a Lien that
has priority over the Lien of the Collateral Agent (other than inchoate or other
Liens (including tax Liens) arising by operation of law so long as the
Administrative Agent has established a Reserve in respect thereof in its Credit
Judgment);

(xvi) Accounts representing deferred revenue on rental equipment for rentals
that extend over a month-end period;

(xvii) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor;

(xviii) Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity; or

(xix) Accounts in the aggregate in excess of $30,000,000 acquired in connection
with a Permitted Acquisition, until the completion of an appraisal and field
examination, in each case, reasonably satisfactory to Administrative Agent
(which appraisal and field examination may be conducted prior to the closing of
such Permitted Acquisition).

 

-36-



--------------------------------------------------------------------------------

If the Administrative Agent deems Accounts ineligible in its Credit Judgment
(and not based upon the criteria set forth above), then the Administrative Agent
shall give the U.S. Borrower five Business Days’ prior notice thereof (unless an
Event of Default exists, in which event no notice shall be required); provided
that (i) any modification of the eligibility criteria set forth above shall have
a reasonable relationship to circumstances, conditions, events or contingencies
which are the basis for such eligibility criteria, as determined by the
Administrative Agent in its Credit Judgment and (ii) circumstances, conditions,
events or contingencies arising prior to the Closing Date of which the
Administrative Agent had actual knowledge prior to the Closing Date shall not be
the basis for any such modification unless the Administrative Agent establishes
such eligibility criteria on the Closing Date or such circumstances, conditions,
events or contingencies shall have changed since the Closing Date.

For purposes of this definition, an Eligible Account shall constitute an
“Eligible Long Dated Account” on and after the date that is one hundred eighty
(180) days prior to the due date of such Account.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Eligible Collateral” means, collectively, Eligible Inventory and Eligible
Accounts.

“Eligible Inventory” means Inventory of a Borrower or a Subsidiary Guarantor
subject to the Lien of the Collateral Documents, the value of which shall be
determined by taking into consideration, among other factors, the lower of its
cost and its book value determined in accordance with GAAP and excluding any
portion of cost attributable to intercompany profit among the Loan Parties and
their Affiliates; provided, however, that, subject to the ability of the
Administrative Agent to establish other criteria of ineligibility in its Credit
Judgment or modify the criteria established below, none of the following classes
of Inventory shall be deemed to be Eligible Inventory:

(i) Inventory that is obsolete, unusable, defective or otherwise unavailable or
unfit for sale and the related book accruals;

(ii) Inventory consisting of promotional, marketing, packaging or shipping
materials and supplies;

(iii) Inventory that fails to meet all applicable material standards imposed by
any Governmental Authority having regulatory authority over such Inventory or
its use or sale;

(iv) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which the Borrowers
or any of their Subsidiaries have received notice of a dispute in respect of any
such agreement;

(v) Inventory located outside the United States or Canada;

(vi) Inventory that is located on premises owned, leased or rented by a customer
of any Borrower or a Subsidiary Guarantor, or is placed on consignment;

(vii) Inventory that is not reflected in the details of a current inventory
report;

 

-37-



--------------------------------------------------------------------------------

(viii) Inventory with respect to which the representations and warranties set
forth in Section 3.02 of the Security Agreement applicable to Inventory are not
correct in any material respect;

(ix) Inventory in respect of which the applicable Security Agreement, after
giving effect to the related filings of UCC and/or PPSA financing statements (or
similar documents) that have then been made, if any, does not or has ceased to
create a valid and perfected first priority Lien or security interest in favor
of the Collateral Agent, on behalf of the applicable Secured Parties, securing
the applicable Secured Obligations or Inventory that is subject to a Lien that
has priority over the Lien of the Collateral Agent (other than inchoate or other
Liens (including tax Liens) arising by operation of law so long as the
Administrative Agent has established a Reserve in respect thereof in its Credit
Judgment);

(x) Inventory at locations with less than $100,000 of Inventory on-hand;

(xi) the portion of Eligible Inventory that represents intercompany profit;

(xii) to the extent that the value of such Eligible Inventory is increased due
to favorable capitalized variance adjustments (but only to the extent of such
increase);

(xiii) Inventory in transit which is greater than 5% of the Borrowing Base;

(xiv) Inventory that is not subject to any (i) warehouse receipt unless the
warehouseman has delivered a Collateral Access Agreement or with respect to
which an appropriate Rent and Charges Reserve has been established or
(ii) negotiable Document (as defined in the UCC) unless the Administrative Agent
has control over such Documents;

(xv) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third parties, which agreement
restricts the ability of Administrative Agent or any Lender to sell or otherwise
dispose of such Inventory and for which Administrative Agent has not received a
licensor consent executed by the applicable licensor in form and substance
reasonably satisfactory to Administrative Agent;

(xvi) Inventory that is not located on leased premises or in the possession of a
warehouseman, repairman, mechanic, shipper, freight forwarder or other Person,
unless the lessor or such Person has delivered a Collateral Access Agreement or
with respect to which an appropriate Rent and Charges Reserve has been
established or in the possession of a processor;

(xvii) Inventory that consists of goods returned or rejected by a Borrower’s
customers (other than Inventory returned or rejected due to a Loan Parties’
error in delivering the appropriate Inventory which was ordered);

(xviii) Inventory that consists of goods that are slow moving, restrictive or
custom items or goods that constitute spare parts, bill and hold goods,
“seconds,” or Inventory acquired on consignment; or

(xix) Inventory in excess of $30,000,000 in the aggregate that was acquired in
connection with a Permitted Acquisition, until the completion of an appraisal
and field examination of such Inventory, in each case, reasonably satisfactory
to Administrative Agent (which appraisal and field examination may be conducted
prior to the closing of such Permitted Acquisition).

 

-38-



--------------------------------------------------------------------------------

If the Administrative Agent deems Inventory ineligible in its Credit Judgment
(and not based upon the criteria set forth above), then the Administrative Agent
shall give the U.S. Borrower five Business Days’ prior notice thereof (unless an
Event of Default exists, in which event no notice shall be required); provided
that (i) any modification of the eligibility criteria set forth above shall have
a reasonable relationship to circumstances, conditions, events or contingencies
which are the basis for such eligibility criteria, as determined by the
Administrative Agent in its Credit Judgment and (ii) circumstances, conditions,
events or contingencies arising prior to the Closing Date of which the
Administrative Agent had actual knowledge prior to the Closing Date shall not be
the basis for any such modification unless the Administrative Agent establishes
such eligibility criteria on the Closing Date or such circumstances, conditions,
events or contingencies shall have changed since the Closing Date.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to pollution, protection
of the Environment and natural resources, pollutants, contaminants, or chemicals
or any toxic or otherwise hazardous substances, wastes or materials, or the
protection of human health and safety as it relates to any of the foregoing,
including any applicable provisions of CERCLA.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of or relating to the Loan Parties or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of, or liability under or relating to any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the actual or alleged presence, Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Contribution” means the direct or indirect contribution by the Investors
and certain other Persons (including the Management Stockholders) to the
Borrowers of an aggregate amount of cash and rollover equity in Holdings (or
another direct or indirect parent company of the U.S. Borrower) (which, to the
extent in respect of any equity of Holdings other than common stock, shall be on
terms reasonably acceptable to the Arrangers and which, to the extent in respect
of any equity of the Borrowers, shall be in the form of common stock) that
represents not less than 22.5% of the sum of (1) the aggregate gross proceeds
received from Loans borrowed hereunder, if any, on the Closing Date, excluding
any loans to fund working capital needs on the Closing Date, (2) the aggregate
gross proceeds received from the borrowings under the Cash Flow Credit Agreement
on the Closing Date, (3) the aggregate gross proceeds received from Revolving
Credit Borrowings, if any, made on the Closing Date, excluding any loans to fund
working capital needs on the Closing Date, (4) the aggregate gross proceeds
received from the Senior Notes issued on the Closing Date, excluding any
increase in funded debt to fund original issue discount or upfront fees added to
the Senior Notes on the Closing Date, (5) the aggregate principal amount of any
other Indebtedness for borrowed money incurred to fund any portion of (or
assumed in connection with) the Transactions and (6) the amount of such cash
contribution by the Investors and such other Persons and the fair market value
of the equity of management and existing shareholders of the Company rolled over
or invested, in each case on the Closing Date.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

-39-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (i) a Reportable Event with respect to a Pension Plan;
(ii) a withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (iii) a complete or partial withdrawal by a Loan
Party, any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer
Plan or a notification or determination that a Multiemployer Plan is in
reorganization; (iv) the filing by the PBGC of a notice of intent to terminate
any Pension Plan, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, respectively,
or the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (v) appointment of a trustee to administer any Pension Plan
or Multiemployer Plan; (vi) with respect to a Pension Plan, the failure to
satisfy the minimum funding standard of Section 412 of the Code or Section 302,
303 or 304 of ERISA, whether or not waived; (vii) any Foreign Benefit Event; or
(viii) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon a Loan
Party, any Restricted Subsidiary or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro Senior Notes” means the euro-denominated unsecured notes of the U.S.
Borrower and Gates Global Co. due 2022 in an aggregate principal amount of
€235,000,000 issued on June 26, 2014 pursuant to the Senior Notes Indenture.

“Euro Senior Notes Documents” means the Senior Notes Indenture and the other
transaction documents referred to therein (including the related guarantee, the
notes and the notes purchase agreement).

“Euro Sublimit” means the Dollar Equivalent of euros equal to $65,000,000.

“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan, for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two (2) Business Days
prior to the commencement of such Interest Period by reference to the ICE
Benchmark Administration London Interbank Offered Rate for deposits in such
currency (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association (or the successor thereto
if the ICE Benchmark Administration is no longer making a LIBOR rate available)
as an authorized information vendor for the purpose of displaying such rates)
for a period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “Eurodollar Rate” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in such currency are offered for such relevant Interest Period
to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m., London time, on the date that
is two (2) Business Days prior to the beginning of such Interest Period.

 

-40-



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
applicable Eurodollar Rate.

“Eurodollar Reserve Percentage” means for any day during any Interest Period the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any other entity succeeding to the functions currently
performed thereby) for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurodollar funding (currently referred to as “Eurodollar liabilities”). The
Adjusted Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.

“euro” means the single currency of Participating Member States of the economic
and monetary union in accordance with the Treaty of Rome 1957, as amended by the
Single European Act 1986, the Maastricht Treaty of 1992 and the Amsterdam Treaty
of 1998.

“Euros Outstanding” means the Outstanding Amount of all Revolving Credit Loans,
L/C Obligations and Swing Line Loans, in each case, to the extent denominated in
euros.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Availability” means, at any time, the difference between (i) the lesser
of (A) the Revolving Credit Facility and (B) the Borrowing Base at such time, as
determined from the most recent Borrowing Base Certificate delivered by the U.S.
Borrower to the Administrative Agent pursuant to Section 6.01(d) hereof, minus
(ii) the Total Revolving Credit Outstandings.

“Excluded Accounts” means (i) any deposit account, securities account,
commodities account or other account of any Loan Party (and all cash, Cash
Equivalents and other securities or investments held therein) exclusively used
for all or any of the following purposes: payroll, employee benefits, taxes,
third party escrow, customs, other fiduciary purposes or compliance with legal
requirements, to the extent such legal requirements prohibit the granting of a
Lien thereon, (ii) cash accounts of any Loan Party with an average daily balance
in any month which does not exceed more than the Dollar Equivalent of $1,000,000
at any time for any single account and no more than the Dollar Equivalent of
$5,000,000 at any time in the aggregate and (iii) accounts designated by the
U.S. Borrower to solely contain identifiable proceeds of assets of Holdings or
any Subsidiary constituting Cash Flow Priority Collateral.

“Excluded Assets” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement.”

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Borrowers or any Restricted Subsidiary from:

(1) contributions to its common equity capital;

(2) the sale (other than to the Borrower or any Restricted Subsidiary) of the
Equity Interests of an Unrestricted Subsidiary or any minority investments;

 

-41-



--------------------------------------------------------------------------------

(3) any dividend or other distribution by an Unrestricted Subsidiary or received
in respect of any minority investment;

(4) any interest, returns of principal payments and similar payments by an
Unrestricted Subsidiary or received in respect of any minority investments; and

(5) the sale (other than to a Subsidiary of any Borrower or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Borrowers) of Equity Interests (other than Disqualified
Equity Interests, the Equity Contribution and preferred stock) of the U.S.
Borrower (or any direct or indirect parent of the U.S. Borrower to the extent
contributed as common Equity Interests to the U.S. Borrower);

in each case to the extent designated as Excluded Contributions by the U.S.
Borrower within 180 days of the date such capital contributions are made, such
dividends, distributions, fees or other payments are paid, or the date such
Equity Interests are sold, as the case may be.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of any Borrower or a Guarantor, (b) any Subsidiary of a Guarantor
that does not have total assets in excess of 1.0% of Total Assets, individually
or in the aggregate with all other Subsidiaries excluded via this clause (b),
(c) any special purpose entity, (d) any Subsidiary that is prohibited by
applicable Law or Contractual Obligations existing on the Closing Date (or, in
the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from guaranteeing the
Secured Obligations or if guaranteeing the Secured Obligation would require
governmental (including regulatory) consent, approval, license or authorization
(unless such consent, approval, license or authorization has been obtained), (e)
any other Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent, in consultation with the U.S. Borrower, the burden or cost
or other consequences (including any material adverse tax consequences other
than tax consequences resulting from the application of the Canadian BTB
Proposals) of providing a Guarantee shall be excessive in view of the benefits
to be obtained by the Lenders therefrom, (f) any direct or indirect Foreign
Subsidiary of the Borrowers other than a Canadian Subsidiary, (g) any Subsidiary
with respect to which the provision of a guarantee by it would result in
material adverse tax consequences to Holdings, any Borrower, or any of the
Restricted Subsidiaries, as reasonably determined by the U.S. Borrower in
consultation with the Administrative Agent, (h) any not-for-profit Subsidiaries,
(i) any Unrestricted Subsidiaries and (j) any captive insurance subsidiaries.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 11.12 and any
other applicable agreement for the benefit of such Guarantor and any and all
applicable guarantees of such Guarantor’s Swap Obligations by other Loan
Parties), at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (ii) in the case of a Swap Obligation that is subject to
a clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
of the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and the Hedge Bank applicable to
such

 

-42-



--------------------------------------------------------------------------------

Swap Obligations. If a Swap Obligation arises under a master agreement governing
more than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to the Swap for which such guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Existing Lender” has the meaning set forth in Section 10.24(c).

“Existing Letters of Credit” means the letters of credit listed on Schedule
1.01B to the Original Credit Agreement and outstanding on the Closing Date.

“Existing Loans” has the meaning set forth in Section 10.24(c).

“Existing Tranche” has the meaning set forth in Section 2.17(a).

“Exiting Lender” has the meaning set forth in Section 2.01(b).

“Extended Revolving Credit Commitments” has the meaning set forth in
Section 2.17(a).

“Extended Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from an Extension Amendment.

“Extending Revolving Credit Lender” has the meaning set forth in
Section 2.17(b).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.17 and the applicable Extension Amendment.

“Extension Amendment” has the meaning set forth in Section 2.17(c).

“Extension Election” has the meaning set forth in Section 2.17(b).

“Extension Request” has the meaning set forth in Section 2.17(a).

“Extension Series” has the meaning set forth in Section 2.17(a).

“Facility” means a U.S. Revolving Credit Facility or a Canadian Revolving Credit
Facility, as the context may require.

“Facility Increase” has the meaning specified in Section 2.14(a).

“Failed Loan” has the meaning specified in Section 2.12(b)(ii)

“Federal Funds Rate” means, for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%) equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (i) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (ii) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to Citibank, on such day on such transactions as determined by the
Administrative Agent.

 

-43-



--------------------------------------------------------------------------------

“Field Examination Trigger Period” means the period (a) commencing on any date
on which Excess Availability is less than 20% of the of the lesser of (x) the
aggregate Borrowing Base and (y) the Revolving Credit Commitments; and
(b) continuing until the date on which Excess Availability for each day has been
greater than 20% of the of the lesser of (x) the aggregate Borrowing Base and
(y) the Revolving Credit Commitments, for a period of five (5) consecutive
calendar days.

“Financial Covenant Trigger Event” has the meaning specified in Section 7.11.

“Fixed Charges” means, with respect to the Borrowers and their Restricted
Subsidiaries for any period, the sum of, without duplication:

(i) Consolidated Cash Interest Expense for such period, plus (ii) the aggregate
amount of all scheduled principal payments of Indebtedness of the type described
in clause (a) of the definition thereof paid in cash during such period, plus
(iii) all Restricted Payments made pursuant to Section 7.06 and paid in cash
during such period, plus (iv) any voluntary prepayment of any Junior Financing
(other than in connection with a Permitted Refinancing) paid in cash during such
period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law or in excess of the amount that would be permitted absent a
waiver from applicable Governmental Authority or (b) the failure to make the
required contributions or payments, under any applicable Law, on or before the
due date for such contributions or payments.

“Foreign Pension Plan” means any benefit plan other than a Canadian Pension Plan
that under applicable Law is required to be funded through a trust or other
funding vehicle other than a trust or funding vehicle maintained exclusively by
a Governmental Authority.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrowers that is not a Domestic Subsidiary.

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiaries, as determined on a consolidated basis in accordance with GAAP in
good faith by a Responsible Officer.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Line Loans made by such Swing Line Lender other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders.

 

-44-



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that (i) if the U.S. Borrower
notifies the Administrative Agent that the U.S. Borrower requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the U.S. Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith, (ii) GAAP shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under FASB ASC Topic 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the U.S. Borrower or any of its Subsidiaries at “fair
value,” as defined therein, and Indebtedness shall be measured at the aggregate
principal amount thereof, and (iii) the accounting for operating leases and
capital leases under GAAP as in effect on the Closing Date (including, without
limitation, Accounting Standards Codification 840) shall apply for the purposes
of determining compliance with the provisions of this Agreement, including the
definition of Capitalized Leases and obligations in respect thereof.

“General Intangibles” has the meaning assigned to such term in the applicable
Security Agreement.

“Governmental Authority” means any nation or government, any state, provincial
or other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.06(g).

“Guarantee” means, as to any Person, without duplication, (i) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (A) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (B) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (C) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(D) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (ii) any Lien on any assets of such Person securing
any Indebtedness or other monetary obligation of any other Person, whether or
not such Indebtedness or other monetary obligation is assumed by such Person (or
any right, contingent or otherwise, of any holder of such Indebtedness to obtain
any such Lien); provided that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or

 

-45-



--------------------------------------------------------------------------------

disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guaranties” means the U.S. Guaranties and the Canadian Guaranties.

“Guarantors” means, collectively, the Canadian Guarantors and the U.S.
Guarantors.

“Guaranty” means the U.S. Guaranty and Canadian Guaranty.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, lead, radon gas, pesticides, fungicides, fertilizers, or toxic mold
that are regulated pursuant to, or which could give rise to liability under,
applicable Environmental Law.

“Hedge Bank” means any Person that is the Administrative Agent, a Lender or an
Affiliate of the foregoing at the time it enters into a Hedge Agreement, or is
the Administrative Agent, a Lender or an Affiliate of the Administrative Agent
or a Lender and is party to a Hedge agreement as of the Closing Date, in its
capacity as a party thereto.

“Holdings” means Holdings I, or, after giving effect to the occurrence of a
Holdings II Event and unless the context requires otherwise, Holdings I and
Holdings II, collectively, in which case Holdings I and Holdings II shall
together own 100% of the issued and outstanding Equity Interests in the
Borrower.

“Holdings I” means Omaha Holdings LLC, a Delaware limited liability company, if
it is the direct parent of the Borrower, or, if not, any Domestic Subsidiary of
Omaha Holdings LLC that (other than in the case of a Holdings II Event) directly
owns 100% of the issued and outstanding Equity Interests in the Borrower and
issues a Guarantee of the Secured Obligations and agrees to assume the
obligations of “Holdings” pursuant to this Agreement and the other Loan
Documents pursuant to one or more instruments in form and substance reasonably
satisfactory to the Administrative Agent.

“Holdings II” means, a direct Subsidiary of Holdings I, 100% owned by Holdings I
and any direct or indirect parent company of Holdings I, organized under the
Laws of the United States, any state thereof or the District of Columbia, which
is designated in writing to the Administrative Agent by Holdings I or the
Borrower as “Holdings II” and issues a Guarantee of the Secured Obligations and
agrees to separately, and jointly and severally, incur the obligations of
“Holdings” pursuant to this Agreement and the other Loan Documents pursuant to
one or more instruments in form and substance reasonably satisfactory to the
Administrative Agent, in each case in accordance with the last sentence of
Section 7.14 (the occurrence thereof, a “Holdings II Event”).

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” has the meaning set forth in Section 8.03.

 

-46-



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(i) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(ii) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(iii) net obligations of such Person under any Swap Contract;

(iv) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (iii) accruals for payroll and other liabilities accrued in the
ordinary course);

(v) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(vi) all Attributable Indebtedness;

(vii) all obligations of such Person in respect of Disqualified Equity
Interests;

if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; provided that Indebtedness of any direct or
indirect parent of a Borrower appearing on the balance sheet of the Borrowers
solely by reason of push-down accounting under GAAP shall be excluded; and

(viii) to the extent not otherwise included above, all Guarantees of such Person
in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (i) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise expressly limited and only to the
extent such Indebtedness would be Indebtedness for borrowed money of such Person
in accordance with GAAP, (ii) in the case of the Borrowers and their Restricted
Subsidiaries, exclude all intercompany Indebtedness having a term not exceeding
364 days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business, (iii) exclude obligations under or in respect of
operating leases or sale lease back transactions (except any resulting
Capitalized Lease Obligations) and (iv) exclude COLI Loans. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (v) shall be deemed to be equal to the lesser
of (A) the aggregate unpaid amount of such Indebtedness and (B) the fair market
value of the property encumbered thereby as determined by such Person in good
faith. Notwithstanding anything in this definition to the contrary, Indebtedness
shall be calculated without giving effect

 

-47-



--------------------------------------------------------------------------------

to the effects of Financial Accounting Standards Board Accounting Standards
Codification 815 and related interpretations to the extent such effects would
otherwise increase or decrease an amount of Indebtedness for any purpose
hereunder as a result of accounting for any embedded derivatives created by the
terms of such Indebtedness.

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed in lieu of net income
Taxes by a jurisdiction (A) as a result of such recipient being organized in or
having its principal office (or, in the case of any Lender, its applicable
Lending Office) in such jurisdiction (or any political subdivision thereof), or
(B) as a result of any other connection between such Lender or Agent and such
jurisdiction other than any connections arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, or enforcing, any Loan Document,
(ii) Taxes attributable to the failure by any Agent or Lender to deliver the
documentation required to be delivered pursuant to Section 3.01(d), (iii) any
branch profits Taxes imposed by the United States or any similar Tax, imposed by
any jurisdiction described in clause (i) above, (iv) (A) in the case of any
Lender to the U.S. Borrower (other than an assignee pursuant to a request by the
U.S. Borrower under Section 3.07), any U.S. federal withholding Tax and (B) in
the case of any Lender to the Canadian Borrower (other than an assignee pursuant
to a request by the Canadian Borrower under Section 3.07), any Canadian
withholding tax, in either case, that is imposed pursuant to a law in effect on
the date such Lender acquires an interest in a Loan or Commitment, or designates
a new Lending Office, except to the extent such Lender (or its assignor, if any)
was entitled immediately prior to the time of designation of a new Lending
Office (or assignment) to receive additional amounts with respect to such
withholding Tax pursuant to Section 3.01, (v) any withholding Taxes imposed
under FATCA, (vi) any Taxes imposed on a payment by or on account of any
obligation of a Loan Party hereunder (A) to a person with which the Loan Party
does not deal at arm’s length (for the purposes of the ITA) at the time of
making such payment or (B) in respect of a debt or other obligation to pay an
amount to a person with whom the Loan Party is not dealing at arm’s length (for
the purposes of the ITA) at the time of such payment and (vii) any Taxes imposed
on a Lender Party by reason of such Lender Party being a “specified shareholder”
(as defined in subsection 18(5) of the ITA) of any Loan Party or not dealing at
arm’s length (for the purposes of the ITA) with a “specified shareholder” (as
defined in subsection 18(5) of the ITA) of any Loan Party. For the avoidance of
doubt, the term “Lender” for purposes of this definition shall include each L/C
Issuer and Swing Line Lender.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, provincial, federal or foreign law for, or any agreement
of such Person to, (i) the entry of an order for relief under Debtor Relief
Laws, or the initiation by any Person of any proceeding or filing under any
other insolvency, debtor relief debt adjustment law or corporate law (including
the making of a proposal or the filing of a notice of intention to make a
proposal under such law); (ii) the appointment of a receiver, interim receiver,
trustee, liquidator, administrator, monitor, conservator or other custodian for
such Person or any part of its property; or (iii) an assignment or trust
mortgage for the benefit of creditors.

“Intellectual Property” has the meaning assigned to such term in the U.S.
Security Agreement or the Canadian Security Agreement, as the context may
require.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
F to the Original Credit Agreement.

 

-48-



--------------------------------------------------------------------------------

“Intercreditor Agreements” means the ABL Intercreditor Agreement and the Junior
Lien Intercreditor Agreement, collectively, in each case to the extent in
effect.

“Interest Payment Date” means (i) as to any Eurodollar Rate Loan or CDOR Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided that if any Interest Period for a Eurodollar Rate Loan
or CDOR Rate Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (ii) as to any Base Rate Loan or Canadian Prime Rate Loan,
the last Business Day of each March, June, September and December and the
Maturity Date.

“Interest Period” means, (a) as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months or, to the extent available (as determined by each Lender of such
Eurodollar Rate Loan) to all Lenders making such Eurodollar Rate Loan, one week
or nine or twelve months thereafter and (b) as to each CDOR Rate Loan, the
period commencing on the date such CDOR Rate Loan is disbursed or converted to
or continued as a CDOR Rate Loan and ending on the date one, two, three or six
months or, to the extent available (as determined by each Lender of such CDOR
Rate Loan) to all Lenders making such CDOR Rate Loan, one week or nine or twelve
months thereafter, in each case, as selected by applicable Borrower in its
Committed Loan Notice or such other period that is twelve months or less
requested by the applicable Borrower and consented to by all Lenders making such
Eurodollar Rate Loan or CDOR Rate Loan; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall, subject to clause (iii) below, be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Inventory” has the meaning specified in the UCC or the PPSA, as applicable, and
shall include all goods intended for sale or lease by a Borrower or a Subsidiary
Guarantor, or for display or demonstration, all work in process, all raw
materials, and other materials and supplies of every nature and description used
or which might be used in connection with the manufacture, printing, packing,
shipping, advertising, selling, leasing or furnishing such goods or otherwise
used or consumed in such Borrower’s or Subsidiary Guarantor’s business.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (i) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(ii) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrowers
and their Restricted Subsidiaries, intercompany loans, advances or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice) or (iii) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. For purposes of covenant compliance, the
amount of any Investment at any time shall be the amount actually invested
(measured at the time made), without adjustment for subsequent increases or
decreases in the value of such Investment.

 

-49-



--------------------------------------------------------------------------------

“Investment Payment Conditions” shall mean prior to and after giving effect to
the relevant action as to which the satisfaction of the Investment Payment
Conditions is being determined, (a) no Event of Default then exists or would
arise as a result of the entering into of such transaction or the making of such
payment; (b) on a pro forma basis after giving effect to such transaction or
payment and any incurrence or repayment of Indebtedness in connection therewith,
Excess Availability on such date and for the 30 consecutive day period preceding
such transaction or payment and any incurrence or repayment of Indebtedness is
equal to or greater than the greater of (x) $25,000,000 and (y) 12.5% of the
lesser of (1) the Revolving Credit Commitments and (2) the aggregate Borrowing
Base; and (c) on a pro forma basis after giving effect to such transaction or
payment and any incurrence or repayment of Indebtedness in connection therewith,
the Consolidated Fixed Charge Coverage Ratio (with such Consolidated Fixed
Charge Coverage Ratio to be tested as of the most recently ended Test Period) is
at least 1.00 to 1.00, provided that the condition set forth in this clause
(c) shall not apply if Excess Availability on such date and for the 30
consecutive day period preceding such transaction or payment and any incurrence
or repayment of Indebtedness is equal to or greater than the greater of (x)
$35,000,000 and (y) 17.5% of the lesser of (1) the Revolving Credit Commitments
and (2) the aggregate Borrowing Base; provided, that, in each case, the
Borrowers shall have delivered an officer’s certificate to the Administrative
Agent certifying to compliance with the conditions above, including a reasonably
detailed calculation of such Excess Availability and, if applicable, the
Consolidated Fixed Charge Coverage Ratio.

“Investor Management Agreement” means an agreement among the U.S. Borrower
and/or Holdings (or any direct or indirect parent entity of Holdings) and
Affiliates of (or management entities associated with) one or more of the
Investors, as in effect from time to time and as the same may be amended,
supplemented or otherwise modified in a manner not materially adverse to the
Lenders; provided that any management, monitoring, consulting and advisory fees
payable by the U.S. Borrower and/or Holdings and its Subsidiaries for any fiscal
year shall not exceed an amount equal to 2.0% of Consolidated EBITDA for such
fiscal year.

“Investors” means one or more investment funds, investment partnerships or
managed accounts controlled or managed by The Blackstone Group L.P. or one of
its Affiliates (other than any portfolio operating companies).

“IP Rights” has the meaning set forth in Section 5.17.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and a Borrower (or any Subsidiary) or in favor of such L/C
Issuer and relating to such Letter of Credit.

“ITA” means the Income Tax Act (Canada), as amended.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

-50-



--------------------------------------------------------------------------------

“Junior Lien Intercreditor Agreement” means an intercreditor agreement, in form
and substance reasonably satisfactory to the Collateral Agent and U.S. Borrower,
between the Collateral Agent and one or more collateral agents or
representatives for the holders of Indebtedness issued or incurred or that are
intended to be secured on a basis junior to the Liens securing the Secured
Obligations. Wherever in this Agreement, a representative of holders of such
Indebtedness is required to become party to the Junior Lien Intercreditor
Agreement, if the related Indebtedness is the initial Indebtedness incurred by
the Borrowers or any Restricted Subsidiary to be secured by a Lien on a basis
junior to the Liens securing the Secured Obligations, then the Borrowers,
Holdings, the Subsidiary Guarantors, the Collateral Agent and the representative
of holders of such Indebtedness shall execute and deliver the Junior Lien
Intercreditor Agreement.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Revolving Credit Facility hereunder at such time,
including the latest Maturity Date of any Extended Revolving Credit Commitments
or Incremental Revolving Credit Commitments, in each case as extended in
accordance with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents, orders, decrees,
injunctions or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its L/C Participation in any L/C Borrowing.

“L/C Borrowing” has the meaning specified in Section 2.03(c)(iii).

“L/C Commitment” means the commitment of each L/C Issuer to issue Letters of
Credit under the U.S. Revolving Credit Facility pursuant to Section 2.03, as
such commitment is set forth on Schedule 2.01A as in effect on the Restatement
Effective Date, or if an L/C Issuer has entered into an Assignment and
Assumption, the amount set forth for such L/C Issuer as its L/C Commitment in
the Register maintained by the Administrative Agent.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, collectively, (i) each of Citibank, Morgan Stanley Senior
Funding Inc., Wells Fargo Bank, N.A., Credit Suisse AG, Cayman Islands Branch,
Goldman Sachs Lending Partners LLC and Deutsche Bank AG New York Branch, in its
capacity as an issuer of Letters of Credit under Section 2.03(b) and its
successor or successors in such capacity and (ii) each Additional L/C Issuer.

“L/C Obligations” means, as at any date of determination, the aggregate amount
(or Alternative Currency Equivalent of such amount in respect of any Alternative
Currency Letter of Credit) available to be drawn under all outstanding Letters
of Credit plus the aggregate of all Unreimbursed Amounts, including all L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount (or
Alternative Currency Equivalent of such amount in respect any Alternative
Currency Letter of Credit) so remaining available to be drawn.

 

-51-



--------------------------------------------------------------------------------

“L/C Participation” has the meaning specified in Section 2.03(b)(ii).

“L/C Reimbursement Percentage” has the meaning specified in Section 2.03(c)(i).

“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any space in a structure, land, improvements or premises for
any period of time.

“Lender” means each bank or other lending institution listed on Schedules 2.01A,
2.01B, each as in effect on the Restatement Effective Date, and 2.01C to the
Original Credit Agreement, each Eligible Assignee that becomes a Lender pursuant
to Section 10.06(b), and their respective permitted successors and shall
include, as the context may require, each L/C Issuer and/or the Swing Line
Lender in such capacity.

“Lender Default” means, with respect to any Lender, that (i) such Lender has
failed (or provided written notification to the Administrative Agent of its
intent to fail) to fund any portion of the Revolving Credit Loans, L/C
Participations (including by way of L/C Advances or Revolving Credit Loans),
Swing Line Participations or Protective Advance Participations required to be
funded by it hereunder within two Business Days of the date required to be
funded by it hereunder, unless the subject of a good faith dispute (or a good
faith dispute that is subsequently cured by the making of the required funding),
(ii) such Lender has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, unless the subject of a good faith dispute
(or a good faith dispute that is subsequently cured by the making of the
required payment), (iii) such Lender has become the subject of a bankruptcy or
insolvency or other conservatorship or receivership proceeding or other event or
circumstance referred to in Section 8.01(f) or (g) (with references to the Loan
Parties and the Restricted Subsidiaries being deemed to be to such Lender for
such purpose) or is Controlled by a Person who has become the subject of a
bankruptcy or insolvency or other conservatorship or receivership proceeding
(with references to the Loan Parties and the Restricted Subsidiaries being
deemed to be to such Person for such purpose) provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender, (iv) such Lender has made a public statement to the effect that it does
not intend to comply with its obligations under one or more other syndicated
credit facilities (unless such Lender states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied) or such
Lender has defaulted in fulfilling its obligations under one or more other
syndicated credit facilities or (v) a Lender has become the subject of a Bail-In
Action.

“Lender Party” means each Lender, each L/C Issuer, the Administrative Agent, the
Collateral Agent, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05 and designated by the
Administrative Agent as a “Lender Party”, and each Indemnitee and their
respective successors and assigns, and “Lender Parties” means any two or more of
them, collectively.

“Lending Office” means (i) with respect to any Lender and for each Type of Loan,
the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan in such Lender’s Administrative Questionnaire
or in any applicable Assignment and Assumption pursuant to which such Lender
became a Lender hereunder or such other office of such Lender (or of an
Affiliate of

 

-52-



--------------------------------------------------------------------------------

such Lender) as such Lender may from time to time specify to the Administrative
Agent and the U.S. Borrower as the office by which its Loans of such Type are to
be made and maintained and (ii) with respect to any L/C Issuer and for each
Letter of Credit, the “Lending Office” of such L/C Issuer (or of an Affiliate of
such L/C Issuer) designated on the signature pages hereto or such other office
of such L/C Issuer (or of an Affiliate of such L/C Issuer) as such L/C Issuer
may from time to time specify to the Administrative Agent and the U.S. Borrower
as the office by which its Letters of Credit are to be issued and maintained.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit and may be issued in any Alternative
Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fees” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $150,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“License” means any license or agreement with a third party under which a Loan
Party is authorized to use IP Rights in connection with any manufacture,
marketing, distribution or disposition of Collateral, any use of property or any
other conduct of its business.

“Licensor” means any Person from whom a Loan Party obtains the right to use any
Intellectual Property.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Lien Waiver” means an agreement, in form and substance reasonably satisfactory
to the Administrative Agent, by which: (i) for any Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Administrative Agent to enter upon the
premises and remove the Collateral or to use the premises for an agreed upon
period of time to store or dispose of the Collateral; (ii) for any Collateral
held by a warehouseman, processor, shipper, customs broker or freight forwarder,
such Person waives or subordinates any Lien it may have on the Collateral,
agrees to hold any documents in its possession relating to the Collateral as
agent for the Collateral Agent, and agrees to deliver the Collateral to the
Collateral Agent upon request; (iii) for any Collateral held by a repairman,
mechanic or bailee, such Person acknowledges the Collateral Agent’s Lien, waives
or subordinates any Lien it may have on the Collateral, and agrees to deliver
the Collateral to the Collateral Agent upon request; and (iv) for any Collateral
subject to a Licensor’s IP Rights, the Licensor grants to the Administrative
Agent the right, vis-a-vis such Licensor, to enforce the Collateral Agent’s
Liens with respect to the Collateral, including the right to dispose of it with
the benefit of the IP Rights, whether or not a default exists under any
applicable License.

 

-53-



--------------------------------------------------------------------------------

“Liquidation” means the exercise by the Administrative Agent or the Collateral
Agent of those rights and remedies accorded to the Administrative Agent and/or
the Collateral Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties, including (after the occurrence and during the continuation
of an Event of Default) the conduct by any or all of the Loan Parties, acting
with the consent of the Administrative Agent, of any public, private or
“Going-Out-Of-Business Sale” or other Disposition of Collateral for the purpose
of liquidating the Collateral. Derivations of the word “Liquidation” (such as
“Liquidate”) are used with like meaning in this Agreement.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan (including any
extensions of credit under any Facility Increases) or a Protective Advance.

“Loan Documents” means, collectively, (i) this Agreement, (ii) Amendment No. 1,
(iii) Amendment No. 2, (iv) the Notes, (v) the Guaranties, (vi) each
Intercreditor Agreement to the extent then in effect, (vii) the Collateral
Documents and (viii) except for purposes of Section 10.01, each Issuer Document.

“Loan Parties” means, collectively, (i) U.S. Borrower, (ii) the Canadian
Borrower, (iii) the Canadian Guarantors and (iv) the U.S. Guarantors.

“Local Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Management Stockholders” means the members of management of Holdings, the U.S.
Borrower or any of its Subsidiaries who are investors in Holdings or any direct
or indirect parent thereof.

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (i) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrowers and their Subsidiaries, taken as a whole; (ii) a material adverse
effect on the ability of the Loan Parties (taken as a whole) to fully and timely
perform any of their payment obligations under any Loan Document to which the
Borrowers or any of the Loan Parties is a party; or (iii) a material adverse
effect on the rights and remedies available to the Lenders or any Agent under
any Loan Document.

“Material Real Property” means any fee owned real property located in the United
States that is owned by any Loan Party with a fair market value in excess of
$7,500,000 (at the Closing Date or, with respect to real property acquired after
the Closing Date, at the time of acquisition, in each case, as reasonably
estimated by the U.S. Borrower in good faith).

“Maturity Date” means the date that is the earlier of (x) the fifth anniversary
of the Restatement Effective Date and (y) if greater than $500 million in
aggregate principal amount of the initial Dollar Senior Notes are outstanding on
April 15, 2022, April 15, 2022; provided that, in each case, if such day is not
a Business Day, the Maturity Date shall be the Business Day immediately
preceding such day.

“Maximum Rate” has the meaning specified in Section 10.09.

 

-54-



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Amendment” has the meaning set forth in Section 6.16(b)(i).

“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

“Mortgaged Properties” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement.”

“Mortgages” means collectively, the deeds of trust, trust deeds, deeds to secure
debt, hypothecs and mortgages made by the Loan Parties in favor or for the
benefit of the Collateral Agent on behalf of the Secured Parties creating and
evidencing a Lien on a Mortgaged Property in form and substance reasonably
satisfactory to the Collateral Agent with such terms and provisions as may be
required by the applicable Laws of the relevant jurisdiction, and any other
mortgages executed and delivered pursuant to Sections 4.01(a)(iii), 6.11, 6.13
and 6.16, in each case, as the same may from time to time be amended, restated,
supplemented or otherwise modified.

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 3(37) or 4001(a)(3) of ERISA, to which any Borrower, any Restricted
Subsidiary or any ERISA Affiliate makes or is obligated to make contributions,
or during the preceding six years, has made or been obligated to make
contributions.

“NOLV Percentage” means the net orderly liquidation value of Inventory,
expressed as a percentage, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent appraisal of the Borrowers’ and Subsidiary
Guarantors’ Inventory performed by an appraiser and on terms reasonably
satisfactory to the Administrative Agent.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Defaulting Lender” means, at any date, a Lender which is not a Defaulting
Lender at such date.

“Non-Guarantors Payment Conditions” shall mean prior to and after giving effect
to the relevant action as to which the satisfaction of the Investment in
Non-Guarantor Payment Conditions is being determined, (a) no Event of Default
then exists or would arise as a result of the entering into of such transaction
or the making of such payment and (b) on a pro forma basis after giving effect
to such transaction or payment and any incurrence or repayment of Indebtedness
in connection therewith, Excess Availability on such date and for the 30
consecutive day period preceding such transaction or payment and any incurrence
or repayment of Indebtedness is equal to or greater than the greater of (x)
$20,000,000 and (y) 10.0% of the lesser of (1) the Revolving Credit Commitments
and (2) the aggregate Borrowing Base; provided, that, in each case, the
Borrowers shall have delivered an officer’s certificate to the Administrative
Agent certifying to compliance with the conditions above, including a reasonably
detailed calculation of such Excess Availability.

“Not Otherwise Applied” means, with reference to any amount of proceeds of any
transaction or event, that such amount has not previously been (and is not
concurrently being) applied to anything other than that particular use or
transaction.

“Notes” means, collectively, (i) Revolving Credit Notes and (ii) the Swing Line
Note.

 

-55-



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means: (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (iii) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Original Credit Agreement” has the meaning provided in the recitals hereto.

“Other Taxes” has the meaning set forth in Section 3.01(b).

“Outstanding Amount” means (i) with respect to Revolving Credit Loans, Swing
Line Loans and Protective Advances on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans, Swing Line Loans and Protective
Advances, as the case may be, occurring on such date; and (ii) with respect to
any L/C Obligations on any date, the amount (or Alternative Currency Equivalent
of such amount in respect of any Alternative Currency Letter of Credit) of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount (or
Alternative Currency Equivalent of such amount in respect of any Alternative
Currency Letter of Credit) of the L/C Obligations as of such date, including as
a result of any reimbursements by a Borrower of Unreimbursed Amounts.

“Pari Passu Bank Product Obligations” shall mean Bank Product Obligations in
respect of Pari Passu Bank Products.

“Pari Passu Bank Products” means Bank Products designated by a Borrower as a
“Pari Passu Bank Product” pursuant to the definition of “Bank Product”, which
shall in any event include all Bank Products provided by Citibank or any of its
Affiliates to any Loan Party or Subsidiary.

“Participant” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Payment Conditions” means, collectively, the Distribution Payment Conditions,
the Investment Payment Conditions and the Non-Guarantors Payment Conditions.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six years.

 

-56-



--------------------------------------------------------------------------------

“Perfection Certificate” means the certificate in the form of Exhibit G-3 to the
Original Credit Agreement or any other form approved by the Administrative
Agent, as the same shall be supplemented from time to time.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted Holders” means each of (x) the Investors and (y) the Management
Stockholders (provided that if the Management Stockholders own beneficially or
of record more than fifteen percent (15%) of the outstanding voting stock of
Holdings I in the aggregate, they shall be treated as Permitted Holders of only
fifteen percent (15%) of the outstanding voting stock of Holdings I at such
time).

“Permitted Intercompany Activities” means any transactions between or among a
Borrower and its Restricted Subsidiaries that are entered into in the ordinary
course of business of such Borrower and its Restricted Subsidiaries and, in the
good faith judgment of such Borrower are necessary or advisable in connection
with the ownership or operation of the business of such Borrower and its
Restricted Subsidiaries, including, but not limited to, (i) payroll, cash
management, purchasing, insurance and hedging arrangements and (ii) management,
technology and licensing arrangements.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (i) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
existing commitments unutilized thereunder, (ii) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (iii) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing and (iv) if such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is Junior Financing, (A) to the extent
such Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended is subordinated in right of payment to the Secured Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Secured Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (B) such modification, refinancing, refunding, renewal, replacement or
extension is incurred by the Person who is the obligor of the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended and (C) if the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
was subject to an Intercreditor Agreement, the holders of such modified,
refinanced, refunded, renewed, replaced or extended Indebtedness (if such
Indebtedness is secured) or their representative on their behalf shall become
party to such Intercreditor Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) sponsored, maintained or contributed to by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

 

-57-



--------------------------------------------------------------------------------

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning set forth in the Canadian Security Agreement or
the U.S. Security Agreement, as the context requires.

“Pledged Equity” has the meaning set forth in the Canadian Security Agreement or
the U.S. Security Agreement, as the context requires.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the last day of the sixth full consecutive fiscal
quarter immediately following the date on which such Permitted Acquisition or
conversion is consummated.

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder or under any other
Loan Document on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security in effect in a jurisdiction in Canada other than the Province of
Ontario, “PPSA” means the Personal Property Security Act or such other
applicable legislation (including the Civil Code of Quebec) in effect from time
to time in such other jurisdiction in Canada for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary, or the Consolidated EBITDA of the Borrowers, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, projected by the U.S. Borrower in good faith as a result of
(i) actions taken during such Post-Acquisition Period for the purposes of
realizing reasonably identifiable and factually supportable cost savings or
(ii) any additional costs incurred during such Post-Acquisition Period, in each
case in connection with the combination of the operations of such Acquired
Entity or Business or Converted Restricted Subsidiary with the operations of the
Borrowers and the Restricted Subsidiaries; provided that (A) at the election of
the U.S. Borrower, such Pro Forma Adjustment shall not be required to be
determined for any Acquired Entity or Business or Converted Restricted
Subsidiary to the extent the aggregate consideration paid in connection with
such acquisition was less than $25,000,000, and (B) so long as such actions are
taken during such Post-Acquisition Period or such costs are incurred during such
Post-Acquisition Period, as applicable, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, it may be assumed that such cost savings will be realizable
during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided,
further, that any such pro forma increase or decrease to such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, shall be without duplication for
cost savings or additional costs already included in such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, for such Test Period.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test hereunder, that (i) to the extent
applicable, the Pro Forma Adjustment shall have been made and (ii) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test: (A) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (1) in the case of a Disposition of all or substantially all Equity
Interests in any Subsidiary of the U.S. Borrower, any other Borrower or any
division, product line, or facility used for

 

-58-



--------------------------------------------------------------------------------

operations of the U.S. Borrower, any other Borrower or any of its Subsidiaries,
shall be excluded, and (2) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction,” shall be included,
(B) any retirement of Indebtedness, and (C) any Indebtedness incurred or assumed
by the U.S. Borrower, any other Borrower or any of the Restricted Subsidiaries
in connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided that, without limiting the application of the Pro Forma Adjustment
pursuant to (i) above, the foregoing pro forma adjustments may be applied to any
such test solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to events (including operating
expense reductions) that are (as determined by the U.S. Borrower in good faith)
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the U.S. Borrower, the other Borrowers and the Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of “Pro Forma Adjustment.”

“Pro Forma Financial Statements” has the meaning specified in Section 5.05(b).

“Projections” has the meaning specified in Section 6.01(c).

“Protective Advances” has the meaning specified in Section 2.01(c).

“Protective Advance Participation” has the meaning specified in Section 2.01(c).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Purchase Agreement” means that certain Share Purchase Agreement, dated April 4,
2014 (together with all exhibits and schedules thereto).

“Purchase Agreement Representations” means the representations and warranties
made by the U.S. Borrower in the Purchase Agreement as are material to the
interests of the Lenders, but only to the extent that any Borrower (or any
Borrower’s applicable Affiliates) have the right (taking into account any
applicable cure provisions) to terminate such Borrower’s (or such Affiliates’)
obligations under the Purchase Agreement, or to decline to consummate the
Acquisition (in each case, in accordance with the terms thereof), as a result of
a breach of such representations and warranties.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
an agreement pursuant to the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified IPO” means the issuance by Holdings I or any direct or indirect
parent of Holdings of its common Equity Interests in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the U.S. Securities and Exchange Commission in accordance with the
Securities Act (whether alone or in connection with a secondary public
offering).

 

-59-



--------------------------------------------------------------------------------

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Equity Interests of any Person engaged in, a Similar Business.

“Quebec Security Documents” means each hypothecation, bond, pledge of bond and
other security document executed and delivered by any Loan Party, in form and
substance reasonably satisfactory to the Collateral Agent, as may be necessary
for the purpose of creating and preserving in the Province of Quebec the Liens
on the Collateral located in or otherwise subject to the Laws of the Province of
Quebec.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Refinancing” means the repayment in full of all third party Indebtedness of a
Borrower and its Subsidiaries existing prior to the consummation of the
Transactions (other than existing ordinary course working capital facilities and
ordinary course capital leases, purchase money debt and equipment financings and
any Indebtedness of a Borrower and its Subsidiaries set forth on Schedule
7.03(b) to the Original Credit Agreement) with the proceeds of the Loans, the
loans available under the Cash Flow Credit Agreement, the Senior Notes and the
termination and release of all commitments, security interests and guarantees in
connection therewith.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating in
into, onto or through the Environment.

“Rent and Charges Reserve” means, the aggregate of (i) all past due rent and
other amounts owing by a Loan Party to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Eligible Inventory or could assert a Lien on any Eligible
Inventory and (ii) a reserve equal to two months’ rent that could be payable to
any such Person unless it has executed a Lien Waiver.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the 30-day
notice period has been waived.

“Request for Credit Extension” means (i) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (ii) with
respect to an L/C Credit Extension, a Letter of Credit Application and
(iii) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” mean, as of any date of determination, Lenders holding more
than 50.00% of the sum of the (i) Total Revolving Credit Outstandings (with the
aggregate amount of each Revolving Credit Lender’s L/C Participations and Swing
Line Participations being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (ii) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitments of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

-60-



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of such Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restatement Effective Date” means the date on which the conditions precedent
set forth in Section 4.01 of this Agreement are satisfied or waived, which date
shall be January 29, 2018.

“Restatement Effective Date Lender” has the meaning set forth in
Section 10.24(c).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to any Borrower’s or a Restricted Subsidiary’s stockholders,
partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of Holdings, or the Borrowers other
than an Unrestricted Subsidiary.

“Revaluation Date” means, (a) with respect to any Revolving Credit Loan
denominated in an Alternative Currency, each of the following: (i) each date of
a Revolving Credit Borrowing of a Eurodollar Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Rate Loan
denominated in an Alternative Currency pursuant to Section 2.02 and (iii) such
additional dates as the Administrative Agent shall reasonably request or the
Required Lenders in respect of the Revolving Credit Facility shall require, so
long as such additional dates occur no less frequently than monthly and (b) with
respect to any Letter of Credit denominated in an Alternative Currency, each of
the following: (i) each date of issuance of an Alternative Currency Letter of
Credit, (ii) each date of an amendment of any such Alternative Currency Letter
of Credit having the effect of increasing the amount thereof (solely with
respect to the increased amount) and (iii) such additional dates as the
Administrative Agent or the applicable L/C Issuer shall reasonably determine or
the Required Lenders shall reasonably require, so long as such additional dates
occur no less frequently than monthly at any time an Alternative Currency Letter
of Credit is issued or outstanding or any Alternative Currency L/C Obligations
exist.

“Revolving Credit Borrowing” means, collectively, the U.S. Revolving Credit
Borrowing and the Canadian Revolving Credit Borrowing and shall be deemed to
include any Protective Advance made hereunder.

“Revolving Credit Commitment” means (a) prior to the Restatement Effective Date,
with respect to each Lender, the “Revolving Credit Commitment” as defined under
this Agreement as in effect at any time prior to such date, (b) on and after the
Restatement Effective Date with respect to each Lender, collectively, the U.S.
Revolving Credit Commitments and the Canadian Revolving Credit Commitments.

 

-61-



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means the U.S. Revolving Credit Exposure and the
Canadian Revolving Credit Exposure.

“Revolving Credit Facility” means, at any time, the aggregate amount of the U.S.
Revolving Credit Commitments and the Canadian Revolving Credit Commitments at
such time.

“Revolving Credit Increase Effective Date” has the meaning specified in
Section 2.14(d).

“Revolving Credit Lender” means, at any time, any U.S. Revolving Credit Lender
or Canadian Revolving Credit Lender, as applicable.

“Revolving Credit Loan” means a U.S. Revolving Credit Loan or a Canadian
Revolving Credit Loan, as applicable and shall be deemed to include any
Protective Advance made hereunder.

“Revolving Credit Notes” means, collectively, the U.S. Revolving Credit Notes
and the Canadian Revolving Credit Notes.

“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Loan Party under a License.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or by any
government of Canada pursuant to Canadian Economic Sanctions and Export Control
Laws.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“Sanctioned Entity” means (a) a country or a government of a country or (b) an
agency of the government of a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank and designated as a “Secured Hedge
Agreement” under this Agreement; provided that such Swap Contract is not secured
by the Cash Flow Collateral.

“Secured Obligations” means, collectively, the U.S. Obligations and the Canadian
Obligations.

“Secured Parties” means (i) each Lender Party, (ii) each Cash Management Bank,
(iii) each Hedge Bank, (iv) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document, and (v) the successors
and, subject to any limitations contained in this Agreement, assigns of each of
the foregoing.

“Securities Act” means the Securities Act of 1933.

 

-62-



--------------------------------------------------------------------------------

“Security Agreement Supplement” has the meaning specified in the applicable
Security Agreement.

“Security Agreements” means the U.S. Security Agreement and Canadian Security
Agreement.

“Senior Notes” means the Dollar Senior Notes and the Euro Senior Notes.

“Senior Notes Documents” means the Dollar Senior Notes Documents and the Euro
Senior Notes Documents.

“Senior Notes Indenture” means the Indenture for the Dollar Senior Notes and
Euro Senior Notes, dated as of June 26, 2014, among the U.S. Borrower and Gates
Global Co., as co-issuers, the guarantors listed therein U.S. Bank National
Association, as trustee, escrow agent, dollar transfer agent, dollar registrar
and dollar paying agent, Elavon Financial Services Limited, UK Branch, as euro
paying agent and euro transfer agent and Elavon Financial Services Limited, as
euro registrar, as amended or supplemented from time to time.

“Similar Business” means (1) any business conducted or proposed to be conducted
by the Borrowers or any of their Restricted Subsidiaries on the Closing Date,
and any reasonable extension thereof, or (2) any business or other activities
that are reasonably similar, ancillary, incidental, complementary or related to,
or a reasonable extension, development or expansion of, the businesses in which
the Borrowers and their Restricted Subsidiaries are engaged or propose to be
engaged on the Closing Date.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.

“Solvency Certificate” means the certificate substantially in the form of
Exhibit H or any other form approved by the Administrative Agent and the U.S.
Borrower.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (ii) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (iii) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (iv) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

“SPC” has the meaning specified in Section 10.06(g).

“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in an Equity Interest of Holdings
other than Disqualified Equity Interests.

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.12).

 

-63-



--------------------------------------------------------------------------------

“Specified Representations” means those representations and warranties made by
the Borrowers in Sections 5.01(a), 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.04, 5.13,
5.18, 5.20(a), 5.20(c) and 5.21.

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation, in
respect of which the terms of this Agreement require any test to be calculated
on a “Pro Forma Basis” or after giving “Pro Forma Effect”.

“Spot Rate” has the meaning specified in Section 1.07.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Sterling” and “£” mean freely transferable lawful money of the United Kingdom
(expressed in pounds sterling).

“Sterling Outstanding” means the Outstanding Amount of all Revolving Credit
Loans, L/C Obligations and Swing Line Loans, in each case, to the extent
denominated in Sterling.

“Sterling Sublimit” means the Dollar Equivalent of Sterling equal to
$65,000,000.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrowers. For the avoidance of doubt, any
entity that is owned at a 50.0% or less level (as described above) shall not be
a “Subsidiary” for any purpose under this Agreement, regardless of whether such
entity is consolidated on Holdings’ or any Restricted Subsidiary’s financial
statements.

“Subsidiary Guarantors” means, collectively, the Canadian Guarantors and the
U.S. Subsidiary Guarantors.

“Successor Company” has the meaning specified in Section 7.04(d).

“Supermajority Lenders” means, as of any date of determination, Lenders holding
more than 66 2/3% of the sum of the (i) Total Revolving Credit Outstandings
(with the aggregate amount of each Revolving Credit Lender’s L/C Participations
and Swing Line Participations being deemed “held” by such Revolving Credit
Lender for purposes of this definition) and (ii) aggregate unused Revolving
Credit Commitments; provided that the unused Revolving Credit Commitment of, and
the portion of the Total Revolving Credit Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Supermajority Lenders.

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

-64-



--------------------------------------------------------------------------------

“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Swap Obligations” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
Person in respect of any Swap Contract, excluding any amounts which such Person
is entitled to set-off against its obligations under applicable Law.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (i) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (ii) for any date prior to
the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined by the Hedge Bank
in accordance with the terms thereof and in accordance with customary methods
for calculating mark-to-market values under similar arrangements by the Hedge
Bank.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Citibank, in its capacity as lender of Swing Line
Loans hereunder to the Borrowers hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04.

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b) which, if in writing, shall be substantially in the form of
Exhibit A-2 to the Original Credit Agreement.

“Swing Line Loan Sublimit” means an amount equal to the lesser of (i)
$25,000,000 and (ii) the U.S. Revolving Credit Facility. The Swing Line Loan
Sublimit is part of, and not in addition to, the U.S. Revolving Credit Facility.

“Swing Line Note” means the promissory notes of the Borrowers payable to any
Lender or its registered assigns, substantially in the form of Exhibit B-3 to
the Original Credit Agreement, evidencing the aggregate Indebtedness of the
Borrowers to such Swing Line Lender resulting from Swing Line Loans made by such
Swing Line Lender to the Borrowers.

“Swing Line Participation” has the meaning specified in Section 2.04(b).

“Swing Line Reimbursement Percentage” has the meaning specified in
Section 2.04(c).

“Tax Group” has the meaning specified in Section 7.06(i)(iii).

 

-65-



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, remittances, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the U.S. Borrower for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01, as applicable.

“Threshold Amount” means $100,000,000.

“Total Assets” means the total assets of the Borrowers and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrowers delivered pursuant to Sections
6.01(a) or (b).

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Protective Advances, Swing Line Loans and L/C
Obligations.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Investors, Holdings, any Borrower or any of its (or their) Subsidiaries in
connection with the Transactions (including expenses in connection with hedging
transactions related to the Facilities or the Cash Flow Credit Agreement and any
original issue discount or upfront fees), the Investor Management Agreement (to
the extent accrued on or prior to the Closing Date), this Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby.

“Transactions” means collectively, (a) the execution and delivery of Loan
Documents entered into on the Closing Date and the funding of any Loans
hereunder on the Closing Date, (b) the Refinancing, (c) the issuance of the
Senior Notes, (d) the entrance into of the Cash Flow Credit Agreement and the
initial funding of a portion of the loans thereunder, (e) the making of the
Equity Contribution and (f) the payment of Transaction Expenses.

“Type” means, with respect to a Loan, its character as a Base Rate Loan,
Canadian Prime Rate Loan, a Eurodollar Rate Loan or a CDOR Rate Loan.

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York or the Uniform Commercial Code (or similar code
or statute) of another jurisdiction, to the extent it may be required to apply
to any item or items of Collateral.

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
of the Company and its Subsidiaries as of March 31, 2014 and related
consolidated statements of operations, comprehensive income, cash flows and
equity of the Company and its Subsidiaries for the year to date period ended
March 31, 2014.

“United States” and “U.S.” mean the United States of America.

“Unpaid L/C Lender Amount” shall have the meaning assigned to such term in
Section 2.03(c)(vi).

“Unpaid Swing Line Loan Amount” shall have the meaning assigned to such term in
Section 2.04(c)(iii).

 

-66-



--------------------------------------------------------------------------------

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiaries” means (i) as of the Closing Date, each Subsidiary of
a Borrower listed on Schedule 1.01C to the Original Credit Agreement, (ii) any
Subsidiary of a Borrower designated by the board of managers of the U.S.
Borrower as an Unrestricted Subsidiary pursuant to Section 6.14 subsequent to
the Closing Date and (iii) any Subsidiary of an Unrestricted Subsidiary.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 10756, as amended or modified from time to time.

“U.S. Applicable Adjusted Percentage” has the meaning specified in
Section 2.12(a).

“U.S. Available Commitments” means, at any time, an amount equal to (i) the
lesser of (a) the aggregate U.S. Revolving Credit Commitments at such time and
(b) the U.S. Borrowing Base at such time minus (ii) U.S. Revolving Credit
Exposure of all U.S. Revolving Credit Lenders at such time.

“U.S. Borrowing Base” means, on any date of determination, an amount (calculated
based on the most recent Borrowing Base Certificate delivered to the
Administrative Agent in accordance with this Agreement) equal to:

(a) the sum of

(i) 85.00% of the value of the Eligible Accounts of the U.S. Loan Parties, and

(ii) 85.00% of the NOLV Percentage of the value of the Eligible Inventory of the
U.S. Loan Parties,

minus

(b) the Availability Reserve in the Administrative Agent’s Credit Judgment on
such date.

“U.S. Collateral” means all of the “Collateral” and “Mortgaged Property” of the
U.S. Loan Parties referred to in the Collateral Documents and all of the other
property of the U.S. Loan Parties that is or is intended under the terms of the
Collateral Documents to be subject to Liens in favor of the Collateral Agent for
the benefit of the Secured Parties.

“U.S. Commitment Fees” has the meaning specified in Section 2.09(a)(i).

“U.S. Guaranteed Obligations” has the meaning assigned to such term in
Section 11.01.

“U.S. Guarantors” means (i) Holdings, (ii) the wholly owned Domestic
Subsidiaries of the U.S. Borrower (other than any Excluded Subsidiary),
(iii) those wholly owned Domestic Subsidiaries of the U.S. Borrower that issue a
Guaranty of the Secured Obligations after the Closing Date pursuant to
Section 6.11 or otherwise, (iv) solely in respect of any Canadian Obligations of
the Canadian Borrower, the U.S. Borrower and (v) solely in respect of any
Secured Hedge Agreement or Cash Management Agreement to which the U.S. Borrower
is not a party, the U.S. Borrower, in each case, until the Guaranty thereof is
released in accordance with this Agreement.

 

-67-



--------------------------------------------------------------------------------

“U.S. Guaranty” means (i) the guaranty made by the U.S. Guarantors pursuant to
Article XI, and (ii) each other guaranty and guaranty supplement delivered
pursuant to Section 6.11 and “U.S. Guaranties” means any two or more of them,
collectively.

“U.S. Intellectual Property Security Agreements” means the Grant of Security
Interest in Trademarks, the Grant of Security Interest in Patents and the Grant
of Security Interest in Copyrights, substantially in the form attached as
Exhibits C, D and E to the U.S. Security Agreement, respectively.

“U.S. Loan Parties” means, collectively, the U.S. Borrower, in its capacity as a
borrower under the U.S. Revolving Credit Facility, and the U.S. Guarantors.

“U.S. Obligations” with respect to each U.S. Loan Party, without duplication:

(i) in the case of the U.S. Borrower, all principal of and interest (including,
without limitation, any interest which accrues after the commencement of any
proceeding under any Debtor Relief Law with respect to any Loan Party, whether
or not allowed or allowable as a claim in any such proceeding) on any Loan or
L/C Obligation under, or any Note issued pursuant to, this Agreement or any
other Loan Document;

(ii) all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by such U.S. Loan Party (including,
without limitation, any fees, expenses, indemnification obligations and other
amounts which accrue after the commencement of any proceeding under any Debtor
Relief Law with respect to any Loan Party, whether or not allowed or allowable
as a claim in any such proceeding) pursuant to this Agreement or any other Loan
Document;

(iii) all expenses of the Agents as to which one or more of the Agents have a
right to reimbursement by such U.S. Loan Party under Section 10.04(a) of this
Agreement or under any other similar provision of any other Loan Document,
including, without limitation, any and all sums advanced by the Collateral Agent
to preserve the Collateral or preserve its security interests in the Collateral
to the extent permitted under any Loan Document or applicable Law;

(iv) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement by such U.S. Loan Party under Section 10.04(b) of this
Agreement or under any other similar provision of any other Loan Document;

(v) in the case of the U.S. Borrower and each U.S. Guarantor, all amounts now or
hereafter payable by the U.S. Borrower or such U.S. Guarantor and all other
obligations or liabilities now existing or hereafter arising or incurred
(including, without limitation, any amounts which accrue after the commencement
of any proceeding under any Debtor Relief Law with respect to any Loan Party,
whether or not allowed or allowable as a claim in any such proceeding) on the
part of the U.S. Borrower or such U.S. Guarantor pursuant to this Agreement or
any other Loan Document; and

(vi) all Cash Management Obligations of a U.S. Loan Party arising under any Cash
Management Agreement and all obligations of a U.S. Loan Party arising under any
Secured Hedge Agreement; provided that (x) such Cash Management Obligations and
obligations under an Secured Hedge Agreement shall be secured and guaranteed
pursuant to the Collateral Documents and the Guaranties only to the extent that,
and for so long as, the other U.S. Obligations are so secured and guaranteed and
(y) notwithstanding the foregoing, U.S. Obligations of any Guarantor shall in no
event include any Excluded Swap Obligations of such Guarantor; together in each
case with all renewals, modifications, consolidations or extensions thereof.

 

-68-



--------------------------------------------------------------------------------

“U.S. Required Lenders” means, as of any date of determination, Lenders holding
more than 50.00% of the sum of the (i) U.S. Revolving Credit Exposure of all
U.S. Revolving Credit Lenders (with the aggregate amount of each U.S. Revolving
Credit Lender’s U.S. Protective Advance Participations being deemed “held” by
such U.S. Revolving Credit Lender for purposes of this definition) and
(ii) aggregate unused U.S. Revolving Credit Commitments; provided that the
unused U.S. Revolving Credit Commitment of, and the portion of the U.S.
Revolving Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of U.S. Required Lenders.

“U.S. Revolving Credit Borrowing” means a borrowing consisting of U.S. Revolving
Credit Loans of the same Type and, in the case of Eurodollar Rate Loans, having
the same Interest Period made by each of the U.S. Revolving Credit Lenders
pursuant to Section 2.01(a)(i).

“U.S. Revolving Credit Commitment” means, as to each U.S. Revolving Credit
Lender, its obligation to (a) make U.S. Revolving Credit Loans to the U.S.
Borrower pursuant to Section 2.01(a)(i), (b) purchase L/C Participations in
respect of Letters of Credit, (c) purchase Swing Line Participations in respect
of Swing Line Loans and (d) purchase Protective Advance Participations in
respect of Protective Advances, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth, and opposite such Lender’s name
on Schedule 2.01A as in effect on the Restatement Effective Date under the
caption “U.S. Revolving Credit Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate U.S. Revolving Credit Commitments of all U.S. Revolving Credit Lenders
shall be $300,000,000 on the Restatement Effective Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement,
including pursuant to any applicable Facility Increase.

“U.S. Revolving Credit Exposure” means as to each U.S. Revolving Credit Lender
at any time, the sum of (a) the Outstanding Amount of such Revolving Credit
Lender’s U.S. Revolving Credit Loans at such time, (b) the Outstanding Amount of
each L/C Participation of such U.S. Revolving Credit Lender outstanding at such
time (except to the extent such L/C Participation shall have been funded as an
L/C Advance or a U.S. Revolving Credit Loan as of such time), (c) the
Outstanding Amount of each L/C Advance of such U.S. Revolving Credit Lender
outstanding at such time, (d) each Swing Line Participation of such U.S.
Revolving Credit Lender at such time (except to the extent such Swing Line
Participation shall have been funded as a U.S. Revolving Credit Loan or pursuant
to Section 2.04(c)(ii) as of such time), (e) all amounts outstanding that have
been funded pursuant to Section 2.04(c)(ii) at such time and (f) each U.S.
Protective Advance Participation of such U.S. Revolving Credit Lender at such
time.

“U.S. Revolving Credit Facility” means, at any time, the aggregate amount of the
U.S. Revolving Credit Commitments at such time.

“U.S. Revolving Credit Lender” means, at any time, any Lender that has a U.S.
Revolving Credit Commitment or holds U.S. Revolving Credit Loans at such time.

“U.S. Revolving Credit Loan” has the meaning specified in Section 2.01(a)(i).

“U.S. Revolving Credit Note” means a promissory note of the U.S. Borrower
payable to any U.S. Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit B-1 to the Original Credit Agreement,
evidencing the aggregate Indebtedness of the U.S. Borrower to such U.S.
Revolving Credit Lender resulting from the U.S. Revolving Credit Loans made by
such U.S. Revolving Credit Lender.

 

-69-



--------------------------------------------------------------------------------

“U.S. Security Agreement” means, collectively, the security agreement executed
by the applicable Loan Parties substantially in the form of Exhibit G-2 to the
Original Credit Agreement, together with each other security agreement
supplement executed and delivered pursuant to Section 6.11.

“U.S. Subsidiary Guarantors” means, collectively, the U.S. Guarantors referred
to in clauses (ii) and (iii) of the definition “U.S. Guarantors”.

“U.S. Supermajority Lenders” means, as of any date of determination, U.S.
Revolving Credit Lenders holding more than 66 2/3% of the sum of the (i) U.S.
Revolving Credit Exposure of all U.S. Revolving Credit Lenders (with the
aggregate amount of each U.S. Revolving Credit Lender’s L/C Participations,
Swing Line Participations and Protective Advance Participations being deemed
“held” by such U.S. Revolving Credit Lender for purposes of this definition) and
(ii) aggregate unused U.S. Revolving Credit Commitments; provided that the
unused U.S. Revolving Credit Commitment of, and the portion of the U.S.
Revolving Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of U.S. Supermajority Lenders.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥” mean lawful money of Japan.

“Yen Outstanding” means the Outstanding Amount of all Revolving Credit Loans,
L/C Obligations and Swing Line Loans, in each case, to the extent denominated in
Yen.

“Yen Sublimit” means the Dollar Equivalent of Yen equal to $26,000,000.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context

 

-70-



--------------------------------------------------------------------------------

requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
Law and any reference to any law or regulation shall, unless otherwise
specified, refer to such Law or regulation as amended, modified or supplemented
from time to time and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) For purposes of any assets, liabilities or entities located in the Province
of Québec and for all other purposes pursuant to which the interpretation or
construction of this Agreement may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(i) “personal property” shall include “movable property”, (ii) “real property”
or “real estate” shall include “immovable property”, (iii) “tangible property”
shall include “corporeal property”, (iv) “intangible property” shall include
“incorporeal property”, (v) “security interest”, “mortgage” and “lien” shall
include a “hypothec”, “right of retention”, “prior claim” and a “resolutory
clause”, (vi) all references to filing, perfection, priority, remedies,
registering or recording under the PPSA shall include publication under the
Civil Code of Québec, (vii) all references to “perfection” of or “perfected”
liens or security interest shall include a reference to an “opposable” or “set
up” lien or security interest as against third parties, (viii) any “right of
offset”, “right of setoff” or similar expression shall include a “right of
compensation”, (ix) “goods” shall include “corporeal movable property” other
than chattel paper, documents of title, instruments, money and securities,
(x) an “agent” shall include a “mandatary”, (xi) “construction liens” shall
include “legal hypothecs”, (xii) “joint and several” shall include “solidary”,
(xiii) “gross negligence or willful misconduct” shall be deemed to be
“intentional or gross fault”, (xiv) “beneficial ownership” shall include
“ownership on behalf of another as mandatary”, (xv) “easement” shall include
“servitude”, (xvi) “priority” shall include “prior claim”, (xvii) “survey” shall
include “certificate of location and plan”, (xviii) “fee simple title” shall
include “absolute ownership”, and (xix) “accounts” shall include “claims”.

Section 1.03 Accounting Terms and Determinations.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.

 

-71-



--------------------------------------------------------------------------------

(b) Computation of Certain Financial Covenants. Unless otherwise specified
herein, all defined financial terms (and all other definitions used to determine
such terms) shall be to those determined and computed in respect of the
Borrowers and their Restricted Subsidiaries.

Section 1.04 Rounding. Any financial ratios required to be maintained or
satisfied by the Borrowers or any of their respective Subsidiaries pursuant to
this Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.07 Currency Equivalents Generally.

(a) Any amount specified in this Agreement (other than in Articles II, IX and X)
or any of the other Loan Documents to be in Dollars shall also include the
equivalent of such amount in any currency other than Dollars, such equivalent
amount to be determined by the Administrative Agent or L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (as defined below) for the
purchase of such currency with Dollars. The “Dollar Equivalent” of a currency
other than Dollars shall be the equivalent amount of such other currency stated
in Dollars as determined by the Administrative Agent or the L/C Issuer, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency. For purposes of this Section 1.07, the “Spot Rate” for a
currency means the rate determined by the Administrative Agent or an L/C Issuer,
as applicable, to be the rate quoted by the Person acting in such capacity as
the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m., New York time, on the date two Business Days prior to the date of
such determination; provided that the Administrative Agent or L/C Issuer, as
applicable, may obtain such spot rate from another financial institution
designated by the Administrative Agent or L/C Issuer, as applicable, if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such Alternative Currency.

(b) Whenever in this Agreement in connection with the (a) making or continuing
of any Revolving Credit Loan denominated in an Alternative Currency or
(b) issuance, amendment or extension of an Alternative Currency Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Revolving Credit Loan or Alternative Currency Letter of
Credit is denominated in an Alternative Currency, such amount, other than in
cases where a Dollar Equivalent is expressly included, shall be the relevant
Alternative Currency Equivalent of such Dollar Equivalent (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent and if applicable, the
applicable L/C Issuer.

 

-72-



--------------------------------------------------------------------------------

Section 1.08 References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

Section 1.09 Timing of Payment or Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

Section 1.10 Change of Currency

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any Participating Member State of the European Union
that adopts the euro as its lawful currency after the Closing Date shall be
redenominated into euro at the time of such adoption. If, in relation to the
currency of any such Participating Member State, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such Participating Member State adopts the euro as its lawful currency;
provided that if any Borrowing in the currency of such Participating Member
State is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Borrowing, at the end of the then current Interest
Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the euro by any Participating Member
State of the European Union and any relevant market conventions or practices
relating to the euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

(d) The Administrative Agent shall use commercially reasonable efforts to
promptly advise the applicable Borrower of any changes of construction pursuant
to clauses (b) and (c) hereof, but any failure to do so shall not limit the
Administrative Agent’s rights or any changes made under such clauses.

 

-73-



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans. On the Restatement Effective Date, in accordance with,
and upon the terms and conditions set forth herein, the entire amount of the
existing Revolving Credit Commitments of each Revolving Credit Lender
outstanding on such date shall continue hereunder and be reclassified as
Revolving Credit Commitments on such date in an amount as set forth on Schedule
2.01A and 2.01B, each as in effect on the Restatement Effective Date, under the
caption “Revolving Credit Commitments”.

(a) Subject to the terms and conditions set forth herein,

(i) Each U.S. Revolving Credit Lender severally agrees to make loans denominated
in Dollars or an Alternative Currency to the U.S. Borrower as elected by the
U.S. Borrower pursuant to Section 2.02 (each such loan, a “U.S. Revolving Credit
Loan”) from time to time, during the Availability Period, in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Lender’s U.S. Revolving Credit Commitment; provided that after giving effect to
any U.S. Revolving Credit Borrowing, the Availability Conditions would be
satisfied;

(ii) each Canadian Revolving Credit Lender severally agrees to make loans
denominated in Dollars, Canadian Dollars or an Alternative Currency to the U.S.
Borrower or in Canadian Dollars to the Canadian Borrower as elected by the U.S.
Borrower pursuant to Section 2.02 (each such loan, a “Canadian Revolving Credit
Loan”) from time to time, during the Availability Period, in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Lender’s Canadian Revolving Credit Commitment; provided that after giving effect
to any Canadian Revolving Credit Borrowing, the Availability Conditions would be
satisfied;

(iii) within the limits of each Lender’s U.S. Revolving Credit Commitment or
Canadian Revolving Credit Commitment, as applicable, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(a), prepay under Section 2.05 and reborrow under this
Section 2.01(a). Loans denominated in (a) Dollars may be Base Rate Loans or
Eurodollar Rate Loans and (b) an Alternative Currency shall be Eurodollar Rate
Loans. Loans denominated in Canadian Dollars may be Canadian Prime Rate Loans or
CDOR Rate Loans, as further provided herein;

(iv) (A) the Euros Outstanding shall not exceed the Euro Sublimit, (B) the
Sterling Outstanding shall not exceed the Sterling Sublimit and (C) the Yen
Outstanding shall not exceed the Yen Sublimit at any time.

(b) For the avoidance of doubt, any Lender prior to the Restatement Effective
Date that does not execute this Credit Agreement and does not have any Revolving
Commitments set forth on Schedule 2.01A or 2.01B (each, an “Exiting Lender”)
shall not be deemed a Lender on and after the Restatement Effective Date.

(c) Protective Advances. The Administrative Agent shall be authorized, in its
discretion, at any time that any conditions in Section 4.02 are not satisfied,
to make loans in Dollars (any such loans made pursuant to this Section 2.01(c),
“Protective Advances”) under the U.S. Revolving Credit Facility or the Canadian
Revolving Credit Facility (a) up to an aggregate amount not to exceed the lesser
of (x) (i) $10,000,000 and (y) 10.00% of the Borrowing Base outstanding at any
time, if the Administrative Agent reasonably deems such Protective Advances
necessary or desirable to preserve or protect Collateral, or to enhance the
collectability or repayment of Secured Obligations; or (b) to pay any other
amounts chargeable

 

-74-



--------------------------------------------------------------------------------

to Loan Parties under any Loan Documents, including costs, fees and expenses.
Protective Advances shall constitute Secured Obligations secured by the
Collateral and shall be entitled to all of the benefits of the Loan Documents.
Immediately upon the making of a Protective Advance, each applicable Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Administrative Agent a risk participation in such
Protective Advance as follows (x) with respect to a Protective Advance made
under the Canadian Revolving Credit Facility (a “Canadian Protective Advance”),
each Canadian Revolving Credit Lender shall purchase a risk participation in
such Protective Advance in an amount equal to the product of such Canadian
Revolving Credit Lender’s Canadian Applicable Adjusted Percentage times the
principal amount of such Canadian Protective Advance (a “Canadian Protective
Advance Participation”) and (y) with respect to a Protective Advance made under
the U.S. Revolving Credit Facility (“a U.S. Protective Advance”), each U.S.
Revolving Credit Lender shall purchase a risk participation in such U.S.
Protective Advance in an amount equal to the product of such U.S. Revolving
Credit Lender’s U.S. Applicable Adjusted Percentage times the principal amount
of such U.S. Protective Advance (a “U.S. Protective Advance Participation” and
together with the Canadian Protective Advance Participations, the “Protective
Advance Participations”). The Required Lenders may at any time revoke the
Administrative Agent’s authority to make further Protective Advances by written
notice to the Administrative Agent. Absent such revocation, the Administrative
Agent’s determination that funding of a Protective Advance is appropriate shall
be conclusive. In no event shall a U.S. Protective Advance be made if, after
giving effect thereto, the U.S. Revolving Credit Exposure of any U.S. Revolving
Credit Lender would exceed the U.S. Revolving Credit Commitment of such Lender.
In no event shall a Canadian Protective Advance be made if, after giving effect
thereto, the Canadian Revolving Credit Exposure of any Canadian Revolving Credit
Lender would exceed such Canadian Revolving Credit Lender’s Canadian Revolving
Credit Commitment. In no event shall a Protective Advance be made if, after
giving effect thereto, (a) the Euros Outstanding shall exceed the Euro Sublimit,
(b) the Sterling Outstanding shall exceed the Sterling Sublimit and (c) the Yen
Outstanding shall exceed the Yen Sublimit.

(d) At any time that any U.S. Protective Advance is outstanding, the proceeds of
any U.S. Revolving Credit Loan or Swing Line Loan that is made shall first be
applied to the repayment of such U.S. Protective Advance upon the making of such
U.S. Revolving Credit Loan or Swing Line Loan (and otherwise, each U.S.
Revolving Credit Lender shall, upon request from the Administrative Agent, fund
its U.S. Protective Advance Participation).

(e) At any time that any Canadian Protective Advance is outstanding, the
proceeds of any Canadian Revolving Credit Loan that is made shall first be
applied to the repayment of such Canadian Protective Advance upon the making of
such Canadian Revolving Credit Loan (and otherwise, each Canadian Revolving
Credit Lender shall, upon request from the Administrative Agent, fund its
Canadian Protective Advance Participation).

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit Borrowing, each conversion of Revolving Credit Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans or
CDOR Rate Loans shall be made upon the applicable Borrower’s irrevocable notice
to the Administrative Agent, which may be given by telephone. Each such notice
must be received by the Administrative Agent (i) with respect to U.S. Revolving
Credit Loans and Canadian Revolving Credit Loans denominated in Dollars or an
Alternative Currency, not later than 2:00 p.m., Local Time, three Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans, in each case other than Eurodollar Rate Loans denominated in Yen,
(ii) with respect to Canadian Revolving Credit Loans denominated in Canadian
Dollars, not later than 2:00 p.m., Toronto time, three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of CDOR
Rate Loans or of any conversion of CDOR Rate Loans to Canadian Prime Rate

 

-75-



--------------------------------------------------------------------------------

Loans and (iii) 1:00 p.m., Local Time, five Business Days prior to the requested
date of any Borrowing or continuation of Eurodollar Rate Loans denominated in
Yen or any conversion of Base Rate Loans to Eurodollar Rate Loans denominated in
Yen. Each notice must be received by the Administrative Agent (i) with respect
to U.S. Revolving Credit Loans and Canadian Revolving Credit Loans denominated
in Dollars, not later than 12:00 noon, New York time, on the requested date of
any Borrowing of Base Rate Loans (but with respect to the initial Credit
Extension, one Business Day prior to the requested date of any Borrowing of Base
Rate Loans) and (ii) with respect to Canadian Revolving Credit Loans denominated
in Canadian Dollars, not later than 10:00 a.m., Toronto time, one Business Day
prior to the requested date of any Borrowing of Canadian Prime Rate Loans;
provided, however, that (i) if the U.S. Borrower wishes to request Eurodollar
Rate Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 2:00 p.m.,
Local Time, four Business Days prior to the requested date of such Borrowing,
conversion or continuation and (ii) if the Canadian Borrower wishes to request
CDOR Rate Loans having an Interest Period other than one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
2:00 p.m., Toronto time, four Business Days prior to the requested date of such
Borrowing, conversion or continuation whereupon the Administrative Agent shall
give prompt notice to the Revolving Credit Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than (i) with respect to U.S. Revolving Credit Loans and Canadian Revolving
Credit Loans denominated in Dollars or an Alternative Currency, 11:00 a.m.,
Local Time, three Business Days before the requested date of such Borrowing,
conversion or continuation and (ii) with respect to Canadian Revolving Credit
Loans denominated in Canadian Dollars, 11:00 a.m., Toronto time, three Business
Days before the requested date of such Borrowing, conversion or continuation,
the Administrative Agent shall notify the U.S. Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Revolving Credit Lenders. Each telephonic notice by the applicable
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the applicable Borrower. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or CDOR
Rate Loans shall be in an amount of the Dollar Equivalent of $1,000,000 or a
whole multiple of the Dollar Equivalent of $500,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans or Canadian Prime Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the applicable
Borrower is requesting a U.S. Revolving Credit Borrowing, a Canadian Revolving
Credit Borrowing, a conversion of Revolving Credit Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans or CDOR Rate Loan, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Revolving Credit Loans are to be converted, (v) if applicable,
the duration of the Interest Period with respect thereto and (vi) the currency
of the Loan. If the applicable Borrower fails to specify a Type of Loan in a
Committed Loan Notice or if the applicable Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Revolving
Credit Loans shall be made as, or converted to, Base Rate Loans or Canadian
Prime Rate Loans, as applicable. Any such automatic conversion to Base Rate
Loans or Canadian Prime Rate Loans, as applicable, shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans or CDOR Rate Loans, respectively. If the applicable
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans or CDOR Rate Loans, as applicable, in any such Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein,
(i) a Swing Line Loan may not be converted to a Eurodollar Rate Loan, (ii) a
Eurodollar Rate Loan that is denominated in an Alternative Currency may not be
converted into a Base Rate Loan and (iii) no Loan may be converted or continued
as a Loan denominated in another currency, but instead must be prepaid in the
original currency or reborrowed in Dollars or another Alternative Currency.

 

-76-



--------------------------------------------------------------------------------

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify (x) each U.S. Revolving Credit Lender, in the case of a
Committed Loan Notice with respect to U.S. Revolving Credit Loans, of the amount
of its U.S. Applicable Percentage under the U.S. Revolving Credit Facility of
the applicable U.S. Revolving Credit Loans and (y) each Canadian Revolving
Credit Lender, in the case of a Committed Loan Notice with respect to Canadian
Revolving Credit Loans, of the amount of its Canadian Applicable Percentage
under the Canadian Revolving Credit Facility of the applicable Canadian
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the applicable Borrower, the Administrative Agent shall notify
each applicable Revolving Credit Lender of the details of any automatic
conversion to Base Rate Loans or Canadian Prime Rate Loans described in
Section 2.02(a). In the case of a U.S. Revolving Credit Borrowing or a Canadian
Revolving Credit Borrowing denominated in Dollars, each U.S. Revolving Credit
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office in Dollars
not later than 2:00 p.m., New York time, on the Business Day specified in the
applicable Committed Loan Notice. In the case of a U.S. Revolving Credit
Borrowing or a Canadian Revolving Credit Borrowing denominated in an Alternative
Currency, each U.S. Revolving Credit Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office in such Alternative Currency not later than 2:00
p.m., Local Time, on the Business Day specified in the applicable Committed Loan
Notice. In the case of a Canadian Revolving Credit Borrowing denominated in
Canadian Dollars, each Canadian Revolving Credit Lender shall make the amount of
its Loan available to the Administrative Agent in immediately available funds at
the Administrative Agent’s Office in Canadian Dollars not later than 2:00 p.m.,
Toronto time, on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of the applicable Borrower on the books of Citibank
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the applicable Borrower; provided, however, that if, on
the date a Committed Loan Notice with respect to a U.S. Revolving Credit Loan is
given by the U.S. Borrower, there are L/C Borrowings outstanding, then the
proceeds thereof shall be applied to the payment in full of any L/C Borrowing
and second, shall be made available to the U.S. Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders. Except as otherwise provided herein, a CDOR Rate Loan may be continued
or converted only on the last day of an Interest Period for such CDOR Rate Loan.
During the existence of a Default, no Loans may be requested as, converted to or
continued as CDOR Rate Loans without the consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the U.S. Borrower and the
Revolving Credit Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
U.S. Borrower and the Revolving Credit Lenders of any change in Administrative
Agent’s prime rate used in determining the Base Rate promptly following the
public announcement of such change. The Administrative Agent shall promptly
notify the Canadian Borrower and the Revolving Credit Lenders of the interest
rate applicable to any Interest Period for CDOR Rate Loans upon determination of
such interest rate. At any time that Canadian Prime Rate Loans are outstanding,
the Administrative Agent shall notify the Canadian Borrower and the Revolving
Credit Lenders of any change in Administrative Agent’s prime rate used in
determining the Canadian Prime Rate promptly following the public announcement
of such change.

 

-77-



--------------------------------------------------------------------------------

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than fifteen
(15) Interest Periods in effect in respect of any Revolving Credit Loans.

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the U.S. Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit under the U.S. Revolving Credit Facility up to its L/C
Commitment for the account of the U.S. Borrower (or to the U.S. Borrower for the
benefit of a Subsidiary), and to amend or extend Letters of Credit previously
issued by it, in accordance with Section 2.03(b), and (2) to honor drawings
under the Letters of Credit; and (B) the U.S. Revolving Credit Lenders severally
agree to participate in Letters of Credit issued for the account of the U.S.
Borrower (or to the U.S. Borrower for the benefit of a Subsidiary) and any
drawings thereunder (pro rata in accordance with the Applicable Adjusted
Percentage of such Revolving Credit Lenders); provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (A) the
Availability Conditions shall be satisfied, (B) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit and (C) the
Outstanding Amount of the Alternative Currency L/C Obligations shall not exceed
the Alternative Currency Letter of Credit Sublimit; provided, further, that
(A) the Euros Outstanding shall not exceed the Euro Sublimit, (B) the Sterling
Outstanding shall not exceed the Sterling Sublimit and (C) the Yen Outstanding
shall not exceed the Yen Sublimit at any time. Each request by the U.S. Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the U.S. Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
U.S. Borrower’s ability to obtain Letters of Credit shall be fully revolving,
and accordingly the U.S. Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto as Letters of Credit, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Administrative Agent and such L/C Issuer have approved
such expiry date (which may be delivered electronically); or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the U.S. Revolving Credit Lenders
(excluding Defaulting Lenders) and such L/C Issuer have approved such expiry
date.

Notwithstanding the provisions of this Section 2.03(a)(ii)(A), the
Administrative Agent has permitted the U.S. Borrower to issue a letter of credit
in the amount of MXN 34,173,688.16, for benefit of its subsidiary Industrias
Atlas Hydraulics, S. de R.L. de C.V., in support of such subsidiary’s
obligations to Banco Nacional de Mexico, S.A., member of the Banamax Financial
Group, with an expiry date of February 21, 2019.

 

-78-



--------------------------------------------------------------------------------

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law, but if not having the
force of law, then being one with which the L/C Issuer would customarily comply)
from any Governmental Authority with jurisdiction over such L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
such L/C Issuer with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, such Letter of Credit is in an initial stated amount less than the
Dollar Equivalent of $500,000, in the case of a commercial Letter of Credit, or
the Dollar Equivalent of $2,000,000, in the case of a standby Letter of Credit;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency; or

(E) a default of any U.S. Revolving Credit Lender’s obligations to fund under
Section 2.03(c) exists or any U.S. Revolving Credit Lender is at such time a
Defaulting Lender hereunder, unless the applicable L/C Issuer has entered into
satisfactory arrangements with the U.S. Borrower or such U.S. Revolving Credit
Lender to eliminate such L/C Issuer’s risk with respect to such U.S. Revolving
Credit Lender.

(iv) The applicable L/C Issuer shall not amend any Letter of Credit if such L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v) The applicable L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(vi) Each L/C Issuer shall act on behalf of the U.S. Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

 

-79-



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Section 2.03(a)(iii), no L/C Issuer who
was not an L/C Issuer prior to the Restatement Effective Date is required to
issue commercial Letters of Credit without the prior consent of such L/C Issuer
(such consent not to be unreasonably withheld or delayed).

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the U.S. Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the U.S.
Borrower. Such Letter of Credit Application must be received by such L/C Issuer
and the Administrative Agent not later than 11:00 a.m., Local Time, at least two
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the applicable L/C
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the applicable L/C Issuer: (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the applicable L/C Issuer may reasonably require. Additionally, the
U.S. Borrower shall furnish to the applicable L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the
applicable L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the U.S. Borrower and, if not, the applicable L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the applicable
L/C Issuer has received written notice from any U.S. Revolving Credit Lender,
the Administrative Agent or any Loan Party, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
U.S. Borrower (or to the U.S. Borrower for the benefit of the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Such L/C Issuer shall issue any such Letters of Credit for the
account of the U.S. Borrower (or to the U.S. Borrower for the benefit of the
applicable Subsidiary) or enter into the applicable amendments, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance or increase of each Letter of
Credit in accordance with the above restrictions (including Section 2.03(a)(i)
and the proviso thereto), each U.S. Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the
applicable L/C Issuer a risk participation in such Letter of Credit (or, in the
case of an increase of a Letter of Credit, in the amount so increased) in an
amount equal to the product of such U.S. Revolving Credit Lender’s U.S.
Applicable Adjusted Percentage times the amount of such Letter of Credit (or, in
the case of an increase to a Letter of Credit, the amount of such increase) to
the extent such purchase does not cause the U.S. Available Commitments to
decrease below zero (an “L/C Participation”). The renewal or extension of any
Letter of Credit in accordance with the provisions of this Section 2.03 shall
not relieve any Revolving Credit Lender of its L/C Participations therein.

 

-80-



--------------------------------------------------------------------------------

(iii) If the U.S. Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree that a Letter of Credit shall automatically be extended for one or more
additional successive periods not to exceed twelve months each, unless the
applicable L/C Issuer, in its sole and absolute discretion, elects not to extend
for any such additional periods (each, an “Auto-Extension Letter of Credit”).
Unless otherwise directed by the applicable L/C Issuer, the U.S. Borrower shall
not be required to make a specific request to the applicable L/C Issuer for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that no L/C Issuer shall permit any such
extension if on or before the date that is 30 days prior to the date on which
such L/C Issuer is obligated to provide notice of non-renewal of such
Auto-Extension Letter of Credit to the beneficiary thereof (A) such L/C Issuer
has determined that it would not be permitted or would have no obligation at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received written notice (1) from
the Administrative Agent that the U.S. Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the applicable L/C Issuer not to permit such
extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the U.S. Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
U.S. Borrower and the Administrative Agent thereof. Not later than the later of
(A) 11:00 a.m., Local Time, on the date of any payment by the applicable L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”) or (B) 11:00
a.m., Local Time, on the Business Day immediately following the date that notice
is given pursuant to the immediately preceding sentence, the U.S. Borrower shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing (a “Drawing”). In the case of a Letter of Credit
denominated in Dollars, the U.S. Borrower shall reimburse such L/C Issuer in
Dollars. In the case of a Letter of Credit denominated in an Alternative
Currency, the U.S. Borrower shall reimburse such L/C Issuer in such Alternative
Currency, unless (x) such L/C Issuer (at its option) shall have specified in
such notice that it will require reimbursement in Dollars, or (y) in the absence
of any such requirement for reimbursement in Dollars, the U.S. Borrower shall
have notified such L/C Issuer promptly following receipt of the notice of
drawing that the U.S. Borrower will reimburse such L/C Issuer in Dollars. In the
case of any such reimbursement in Dollars of a drawing as of the applicable
Revaluation Date under a Letter of Credit denominated in an Alternative
Currency, such L/C Issuer shall notify the U.S. Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. If the U.S. Borrower fails to so reimburse the applicable L/C Issuer in
Dollars or the Dollar Equivalent thereof in the case of an Alternative Currency
by such time, such L/C Issuer shall notify the Administrative Agent who shall
promptly notify each U.S. Revolving Credit Lender of the Honor Date, the Dollar
Equivalent amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the Dollar Equivalent amount of such U.S. Revolving Credit Lender’s U.S.
Applicable Adjusted Percentage of all such L/C Participations

 

-81-



--------------------------------------------------------------------------------

outstanding at such time (such U.S. Revolving Credit Lender’s “L/C Reimbursement
Percentage”). In such event, the U.S. Borrower shall be deemed to have requested
a U.S. Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an aggregate amount equal to the Unreimbursed Amount, without
regard to the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the U.S. Available Commitments and the conditions set forth in Section 4.02
(other than the delivery of a Committed Loan Notice). Any notice given by an L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice. If an L/C Issuer shall make any Drawing, then, unless the
U.S. Borrower shall have reimbursed such Drawing in full on the date such
Drawing is made, the unpaid amount thereof shall bear interest payable on
demand, for each day from and including the date such Drawing is made to and
including the Honor Date, at the interest rate then in effect for Base Rate
Loans to the extent the U.S. Available Commitments would not be less than zero
if such Drawing were a Base Rate Loan, and thereafter, at the rate per annum
determined pursuant to Section 2.08(b) for Base Rate Loans or until (but
excluding) the date that the U.S. Borrower reimburses such Drawing. Interest
accrued pursuant to the immediately preceding sentence shall be for the account
of the applicable L/C Issuer, except that interest accrued on and after the date
of payment by any Revolving Credit Lender pursuant to Section 2.03(c)(ii) or
(iii) to reimburse the applicable L/C Issuer shall be for the account of such
U.S. Revolving Credit Lender to the extent of such payment.

(ii) Each U.S. Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds in Dollars or in the case of an Alternative
Currency, the Dollar Equivalent thereof, available to the Administrative Agent
for the account of the applicable L/C Issuer at the Administrative Agent’s
Office in an amount equal to its L/C Reimbursement Percentage of the
Unreimbursed Amount not later than 1:00 p.m., Local Time, on the Business Day
specified in such notice by the Administrative Agent (provided, that with
respect to the participation in any Alternative Currency Letter of Credit, such
participation shall occur on each Revaluation Date), whereupon, subject to the
provisions of Section 2.03(c)(iii), each such U.S. Revolving Credit Lender that
so makes funds available shall be deemed to have made a U.S. Revolving Credit
Loan that is a Base Rate Loan to the U.S. Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
U.S. Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the U.S.
Borrower shall be deemed to have incurred from the applicable L/C Issuer (x) to
the extent the U.S. Available Commitments would not be less than zero (after
giving effect to the decrease in the U.S. Available Commitments referred to
later in this clause), an extension of credit in the amount of such L/C
Participations (an “L/C Borrowing”), which shall decrease the U.S. Available
Commitments by the amount of such L/C Borrowing, which shall decrease the U.S.
Available Commitments by the amount of such L/C Borrowing, to the extent the
Unreimbursed Amount that is not so refinanced, which L/C Borrowings shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate for Base Rate Loans. In such event, each U.S. Revolving Credit
Lender’s payment to the Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its L/C Participation, in such L/C Borrowing in satisfaction of its
participation obligation under this Section 2.03 and shall constitute an L/C
Advance from such U.S. Revolving Credit Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv) Until each U.S. Revolving Credit Lender funds its U.S. Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable
L/C Issuer for any amount drawn under any Letter of Credit, interest in respect
of such U.S. Revolving Credit Lender’s Applicable Adjusted Percentage of such
amount shall be solely for the account of such L/C Issuer.

 

-82-



--------------------------------------------------------------------------------

(v) Each U.S. Revolving Credit Lender’s obligation to make U.S. Revolving Credit
Loans or fund L/C Advances to reimburse the applicable L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such U.S. Revolving Credit Lender may have against the applicable L/C Issuer,
the U.S. Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing. No such funding of an
L/C Advance or U.S. Revolving Credit Loan shall relieve or otherwise impair the
obligation of the U.S. Borrower to reimburse the applicable L/C Issuer for the
amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any U.S. Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such U.S. Revolving Credit Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii) (an “Unpaid
L/C Lender Amount”), the applicable L/C Issuer shall be entitled to recover from
such U.S. Revolving Credit Lender (acting through the Administrative Agent), on
demand, such Unpaid L/C Lender Amount with interest thereon for the period from
the date such payment is required to the date on which such payment is
immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by such L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such U.S. Revolving Credit Lender
pays such Unpaid L/C Lender Amount (with interest and fees as aforesaid), the
amount so paid shall constitute such U.S. Revolving Credit Lender’s U.S.
Revolving Credit Loan in the case of L/C Participations, included in the
relevant Borrowing or L/C Advance, as the case may be. A certificate of the
applicable L/C Issuer submitted to any U.S. Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any U.S. Revolving Credit Lender such U.S.
Revolving Credit Lender’s funding of its L/C Advance in respect of such payment
in accordance with Section 2.03(c), if the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the U.S. Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such U.S.
Revolving Credit Lender in the same proportion as to which such U.S. Revolving
Credit Lender funded such Unreimbursed Amount in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each U.S.
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such L/C Issuer, the U.S. Applicable Adjusted Percentage thereof, on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such U.S. Revolving Credit Lender, at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the U.S. Revolving Credit Lenders under this clause (ii) shall
survive the payment in full of the U.S. Secured Obligations and the termination
of this Agreement.

 

-83-



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the U.S. Borrower to reimburse each
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the U.S. Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the U.S. Borrower or any
of its Subsidiaries; provided that the U.S. Borrower shall not be obligated to
reimburse the applicable L/C Issuer for any wrongful payment made by such L/C
Issuer as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such L/C Issuer; or

(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the U.S. Borrower or any Subsidiary or in
the relevant currency markets generally.

The U.S. Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the U.S. Borrower’s instructions or other irregularity, the
U.S. Borrower will immediately notify the applicable L/C Issuer.

(f) Role of L/C Issuers. Each U.S. Revolving Credit Lender and the U.S. Borrower
agree that, in paying any drawing under a Letter of Credit, no L/C Issuer shall
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any U.S. Revolving Credit Lender for: (i) any action taken or omitted in
connection herewith at the request or with the approval of the U.S. Revolving
Credit Lenders; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer

 

-84-



--------------------------------------------------------------------------------

Document. The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the U.S. Borrower may have a claim against an L/C
Issuer, and such L/C Issuer may be liable to the U.S. Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrowers which the U.S. Borrower proves were caused by
such L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, any L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the U.S. Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. Sections 2.05
and 8.02(iii) set forth certain additional requirements to deliver Cash
Collateral hereunder. For purposes of this Section 2.03, Section 2.05 and
Section 8.02(iii), “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the applicable L/C
Issuer and the U.S. Revolving Credit Lenders with L/C Participations, as
collateral for the applicable L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and such L/C Issuer (which documents are hereby consented
to by the U.S. Revolving Credit Lenders with L/C Participations). Derivatives of
such term have corresponding meanings. The Borrowers hereby grant to the
Administrative Agent, for the benefit of each L/C Issuer and the U.S. Revolving
Credit Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Citibank. If at
any time the Administrative Agent reasonably determines that any funds held as
Cash Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all such L/C Obligations, the U.S. Borrower
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of such funds, if any, then held as Cash Collateral that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the applicable L/C Issuer. If on any Revaluation
Date and solely as a result of changes in Spot Rates, the Alternative Currency
L/C Obligations would exceed the Alternative Currency L/C Sublimit, immediate
prepayment or Cash Collateralization of amounts owing in respect of outstanding
Alternative Currency Letters of Credit will be made on or in respect of such
Alternative Currency L/C Obligations in an amount equal to the difference.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the U.S. Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

 

-85-



--------------------------------------------------------------------------------

(i) Letter of Credit Fees. The U.S. Borrower shall pay to the Administrative
Agent for the account of each U.S. Revolving Credit Lender in accordance with
the proportion its L/C Participations represent of all amounts available to be
drawn under all Letters of Credit a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate for Eurodollar
Rate/CDOR Rate Loans times the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate for Eurodollar Rate/CDOR Rate Loans during
any quarter, the daily amount available to be drawn under each standby Letter of
Credit shall be computed and multiplied by the Applicable Rate for Eurodollar
Rate/CDOR Rate Loans separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the U.S. Required Lenders, while any Event
of Default exists, all Letter of Credit Fees shall accrue at the Default Rate
for LIBOR Rate Loans.

(j) Fronting Fee and Documentary and Processing Charges to L/C Issuers. The U.S.
Borrower shall pay directly to each L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum equal to
0.125%, computed on the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth calendar day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the U.S. Borrower shall pay directly to each L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the U.S. Borrower shall be obligated to
reimburse each L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The U.S. Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the U.S.
Borrower, and that the U.S. Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.

(m) Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each week, the aggregate face amount of
Letters of Credit issued by it and outstanding as of the last Business Day of
the preceding week, (ii) on or prior to each Business Day on which such L/C
Issuer expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance or amendment, and the aggregate face amount of Letters of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance,

 

-86-



--------------------------------------------------------------------------------

amendment, renewal or extension (and such L/C Issuer shall advise the
Administrative Agent on such Business Day whether such issuance, amendment,
renewal or extension occurred and whether the amount thereof changed), (iii) on
each Business Day on which such L/C Issuer funds any L/C Participation, the date
and amount of such L/C Participation and (iv) on any Business Day on which the
U.S. Borrower fails to reimburse an L/C Participation required to be reimbursed
to such L/C Issuer on such day, the date and amount of such failure.

Section 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in its sole and absolute discretion and in reliance upon
the agreements of the other U.S. Lenders set forth in this Section 2.04, make
loans in Dollars (each such loan, a “Swing Line Loan”) to the U.S. Borrower in
connection with the U.S. Revolving Credit Facility from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Loan Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Adjusted Percentage of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s U.S. Revolving Credit Commitment; provided, however,
that after giving effect to the making of any Swing Line Loan (other than
Protective Advances) the Availability Conditions would be satisfied; provided,
further, that after giving effect to the making of any Swing Line Loan, (A) the
Euros Outstanding shall not exceed the Euro Sublimit, (B) the Sterling
Outstanding shall not exceed the Sterling Sublimit and (C) the Yen Outstanding
shall not exceed the Yen Sublimit at any time; provided, further, that the U.S.
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the U.S. Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall bear interest only at a rate based on the Base Rate.
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender risk participations in such Swing Line Loan
as Swing Line Participations in the manner set forth in Section 2.04(b).

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the U.S.
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m., New
York time, on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the U.S. Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. If the Swing Line
Lender determines, acting in its sole and absolute discretion, that it shall
make such requested Swing Line Loan to the U.S. Borrower in accordance with the
Swing Line Loan Notice, and unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 2:00 p.m., New York time, on the date
of the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, (I) the Swing Line Lender will, not
later than 3:00 p.m., New York time, on the borrowing date specified in such
Swing Line Loan Notice make a Swing Line Loan, in the requested amount and
(II) each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
U.S. Revolving Credit Lender’s U.S. Applicable Adjusted Percentage times the
principal amount of such Swing Line Loan to the extent such purchase does not
cause the U.S. Available Commitments to decrease below zero (a “Swing Line
Participation”).

 

-87-



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time (but no less frequently than once a week)
in its sole and absolute discretion may request, on behalf of the U.S. Borrower
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each U.S. Revolving Credit Lender make a Base Rate Loan as a U.S.
Revolving Credit Loan in an amount equal to (I) such U.S. Revolving Credit
Lender’s U.S. Applicable Adjusted Percentage of the amount of all U.S. Swing
Line Participations then outstanding (such U.S. Revolving Credit Lender’s “Swing
Line Reimbursement Percentage”). Each such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Credit Facility, the unutilized portion of the U.S. Revolving Credit
Commitments, and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the U.S. Borrower with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
U.S. Revolving Credit Lender shall make available to the Administrative Agent an
amount equal to its Swing Line Reimbursement Percentage of the amount specified
in such Committed Loan Notice and in immediately available funds for the account
of the Swing Line Lender at the Administrative Agent’s Office not later than
1:00 p.m., New York time, on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each such Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the U.S. Borrower in such amount as a U.S. Revolving Credit Loan. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each U.S. Revolving
Credit Lender fund its respective Swing Line Participation in the relevant Swing
Line Loan and each such Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such Swing Line Participations.

(iii) If any U.S. Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i)
(an “Unpaid Swing Line Loan Amount”), the Swing Line Lender shall be entitled to
recover from such U.S. Revolving Credit Lender (acting through the
Administrative Agent), on demand, such Unpaid Swing Line Loan Amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If any such U.S. Revolving Credit Lender pays such Unpaid Swing Line Loan Amount
(with interest and fees as aforesaid), the Unpaid Swing Line Loan Amount so paid
shall constitute U.S. Revolving Credit Lender’s U.S. Revolving Credit Loans,
included in the relevant Borrowing or funded Swing Line Participation in the
relevant Swing Line Loan. A certificate of the Swing Line Lender submitted to
any such Revolving Credit Lender (through the Administrative Agent) with respect
to any Unpaid Swing Line Loan Amount owing under this clause (iii) shall be
conclusive absent manifest error.

 

-88-



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund Swing Line Participations pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the U.S. Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.

(d) Repayment of Participations.

(i) At any time after any U.S. Revolving Credit Lender, has purchased and funded
a Swing Line Participation, if the Swing Line Lender receives any payment on
account of such Swing Line Loan, the Swing Line Lender will distribute to such
U.S. Revolving Credit Lender its U.S. Applicable Percentage thereof in the same
funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each U.S. Revolving Credit Lender, shall pay to the Swing Line
Lender its U.S. Applicable Adjusted Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the U.S. Revolving Credit Lenders under
this clause shall survive the payment in full of the Secured Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the U.S. Borrower for interest on the Swing Line
Loans. Until each U.S. Revolving Credit Lender funds its Base Rate Loan as a
U.S. Revolving Credit Loan or risk participation pursuant to this Section 2.04
to refinance such Revolving Credit Lender’s Applicable Percentage of any Swing
Line Participation, interest in respect of such U.S. Applicable Percentage shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The U.S. Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender. At any time a Swing Line Loan is outstanding and the
U.S. Borrower requests a Revolving Credit Borrowing, the Administrative Agent
may require the U.S. Borrower to (i) utilize a portion of the requested
Revolving Credit Borrowing in an amount of such outstanding Swing Line Loan to
repay such Swing Line Loan or (ii) at the U.S. Borrower’s option, but subject to
compliance with Section 2.01, to increase the amount of the requested U.S.
Revolving Credit Borrowing by up to an amount of such outstanding Swing Line
Loan and utilize such increase to repay such Swing Line Loan. The Administrative
Agent shall apply the relevant portion of the requested U.S. Revolving Credit
Borrowing to repayment of such Swing Line Loan as specified above.

Section 2.05 Prepayments.

(a) Optional.

 

-89-



--------------------------------------------------------------------------------

(i) Subject to the penultimate sentence of this Section 2.05(a)(i), the
Borrowers may, upon notice by the applicable Borrower to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Credit
Loans in whole or in part without premium or penalty; provided that: (A) such
notice must be received by the Administrative Agent not later than 2:00 p.m.,
New York time, (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Loans;
(B) such notice must be received by the Administrative Agent not later than
10:00 a.m., Toronto time, (1) three Business Days prior to any date of
prepayment of CDOR Rate Loans and (2) on the date of prepayment of Canadian
Prime Rate Loans (C) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of the Dollar Equivalent of $2,500,000 or a whole multiple of
the Dollar Equivalent of $500,000 in excess thereof (D) any prepayment of CDOR
Rate Loans shall be in a principal amount of the Dollar Equivalent of $2,500,000
or a whole multiple of the Dollar Equivalent of $500,000 in excess thereof;
(E) any prepayment of Base Rate Loans shall be in a principal amount of the
Dollar Equivalent of $500,000 or a whole multiple of the Dollar Equivalent of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding and (F) any prepayment of Canadian Prime Rate
Loans shall be in a principal amount of the Dollar Equivalent of $500,000 or a
whole multiple of the Dollar Equivalent of $100,000 in excess thereof or, in
each case, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment, the Type(s) of
Loans to be prepaid, the character of Loans to be prepaid (as U.S. Revolving
Credit Loans or Canadian Revolving Credit Loans) and, if Eurodollar Rate Loans
or CDOR Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly (x) notify each U.S. Revolving Credit Lender,
in the case of U.S. Revolving Credit Loans of its receipt of each such notice
and of the amount of such U.S. Revolving Credit Lender’s ratable portion of such
prepayment (based on such U.S. Revolving Credit Lender’s U.S. Applicable
Percentage in respect of the U.S. Revolving Credit Facility) and (y) notify each
Canadian Revolving Credit Lender, in the case of Canadian Revolving Credit Loans
of its receipt of each such notice and of the amount of such Canadian Revolving
Credit Lender’s ratable portion of such prepayment (based on such Canadian
Revolving Credit Lender’s Canadian Applicable Percentage in respect of the
Canadian Revolving Credit Facility). Each such notice shall be revocable subject
to Section 3.05. Any prepayment of a Eurodollar Rate Loan or CDOR Rate Loans
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.

(ii) The Borrowers may, upon notice by the U.S. Borrower to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m., New York time, on the
date of the prepayment and (B) any such prepayment shall be in a minimum
principal amount of $100,000. Each such notice shall specify the date and amount
of such prepayment. Each such notice shall be revocable subject to Section 3.05.

(b) Mandatory.

(i) Excess Outstandings. If for any reason the Availability Conditions fail to
be satisfied (except as the result of the making of a Protective Advance unless
requested by the Administrative Agent), then the applicable Borrower(s) shall
promptly prepay Loans, L/C Borrowings and L/C Advances and Cash Collateralize
the L/C Obligations (other than L/C Borrowings) in the order of priority set
forth below in Section 2.05(b)(ii) (it being understood that the L/C Obligations
(other than L/C Borrowings) will not be deemed to be outstanding for the
purposes of this Section 2.05(b)(i) to the extent they are Cash Collateralized
to the extent necessary so that the Availability Conditions are satisfied).

(ii) Application to Revolving Credit Facility. Subject to Section 2.12(b),
prepayments of either Facility made pursuant to Section 2.05(b)(i) first, shall
be applied ratably to pay accrued and unpaid interest in respect of the
outstanding (A) L/C Borrowings, (B) Swing Line Loans (to the extent there are
any Swing Line Participations in such Swing Line Loans) and (C) Protective
Advances (to the extent there are any Protective Advance Participations in such
Protective Advances) in respect of such Facility,

 

-90-



--------------------------------------------------------------------------------

in each case to the extent such L/C Borrowings, Swing Line Loans and Protective
Advances are required to be prepaid in order to ensure any excesses referred to
in Section 2.05(b)(i) are cured, second, shall be applied ratably to prepay the
principal of any outstanding (A) L/C Borrowing, (B) Swing Line Loans (to the
extent there are any Swing Line Participations in such Swing Line Loans) and
(C) Protective Advances (to the extent there are any Protective Advance
Participations in such Protective Advances) in respect of such Facility, in each
case to the extent such L/C Borrowings, Swing Line Loans and Protective Advances
are required to be prepaid in order to ensure any excesses referred to in
clauses (1) and (2) of Section 2.05(b)(i) are cured (and any Unpaid L/C Lender
Amounts and Unpaid Swing Line Loan Amounts relating to such L/C Borrowings and
Swing Line Loans shall be paid ratably with the foregoing amounts referred to in
this clause second), third, shall be applied ratably to the outstanding
principal of (A) Revolving Credit Loans and (B) L/C Advances owing to Revolving
Credit Lenders in their capacity as such, and any accrued and unpaid interest on
the foregoing in respect of such Facility, in each case to the extent such
Revolving Credit Loans and L/C Advances are required to be prepaid in order to
ensure any excesses referred to in clauses (1) and (2) of Section 2.05(b)(i) are
cured, fourth, shall be used to Cash Collateralize any L/C Obligations not
covered by clause first, second or third of this Section 2.05(b)(ii) (to the
extent there are any L/C Participations therein) in respect of such Facility, to
the extent such L/C Obligations are required to be Cash Collateralized in order
to ensure any excesses referred to in clauses (1) and (2) of Section 2.05(b)(i)
are cured, fifth, shall be applied ratably to any remaining outstanding Loans in
respect of such Facility, to the extent such Loans are required to be prepaid in
order to ensure any excesses referred to in clauses (1) and (2) of
Section 2.05(b)(i) are cured, and the amount remaining after clauses first
through fifth, if any, may be retained by the Borrowers for use in the ordinary
course of its business; provided that, upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from any Borrower or any
other Loan Party) to reimburse the applicable L/C Issuer or the applicable
Revolving Credit Lenders, as applicable. All prepayments of U.S. Revolving
Credit Loans shall be applied ratably to all outstanding U.S. Revolving Credit
Loans without regard to whether such U.S. Revolving Credit Loans are U.S.
Revolving Credit Loans or U.S. Revolving Credit Loans of an additional Extension
Series, and all reductions or terminations of Canadian Revolving Credit Loans
shall be applied ratably to all outstanding Canadian Revolving Credit Loans
without regard to whether such Canadian Revolving Credit Loans are Canadian
Revolving Credit Loans or Canadian Revolving Credit Loans of an additional
Extension Series.

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The U.S. Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the U.S. Revolving Credit Commitments,
the Canadian Revolving Credit Commitments, the Letter of Credit Sublimit or the
Swing Line Loan Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the U.S. Revolving Credit Commitments, the Canadian Revolving
Credit Commitments, the Letter of Credit Sublimit or the Swing Line Loan
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m., New York time, five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of the Dollar Equivalent of $5,000,000
or any whole multiple of the Dollar Equivalent of $1,000,000 in excess thereof
and (iii) the U.S. Borrower shall not terminate or reduce (A) the U.S. Revolving
Credit Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the U.S. Revolving Credit Exposure of all U.S. Revolving
Credit Lenders would exceed the U.S. Revolving Credit Commitments, (B) the
Canadian Revolving Credit Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Canadian Revolving Credit Exposure of all
Canadian Revolving Credit Lenders would exceed the Canadian Revolving Credit
Commitments, (C) the Letter of Credit Sublimit if, after giving effect thereto,
the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit or (D) the Swing Line Loan
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Loan Sublimit.

 

-91-



--------------------------------------------------------------------------------

(b) Mandatory. If, after giving effect to any reduction or termination of U.S.
Revolving Credit Commitments or Canadian Revolving Credit Commitments under this
Section 2.06, the Letter of Credit Sublimit or the Swing Line Loan Sublimit
exceeds the aggregate amount of the U.S. Revolving Credit Facility or Canadian
Revolving Credit Facility at such time, the Letter of Credit Sublimit or the
Swing Line Loan Sublimit, as the case may be, shall be automatically reduced by
the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Loan Sublimit or the Revolving Credit
Commitments under this Section 2.06. Upon any reduction of the U.S. Revolving
Credit Commitments, the U.S. Revolving Credit Commitments of each U.S. Revolving
Credit Lender shall be reduced by such U.S. Revolving Credit Lender’s U.S.
Applicable Percentage of such reduction amount. Upon any reduction of the
Canadian Revolving Credit Commitments, the Canadian Revolving Credit Commitments
of each Canadian Revolving Credit Lender shall be reduced by such Canadian
Revolving Credit Lender’s Canadian Applicable Percentage of such reduction
amount. All fees in respect of the Revolving Credit Facility accrued until the
effective date of any termination of the Revolving Credit Facility shall be paid
on the effective date of such termination. All reductions or terminations of
U.S. Revolving Credit Commitments shall be applied ratably to all outstanding
U.S. Revolving Credit Commitments without regard to whether such U.S. Revolving
Credit Commitments are U.S. Revolving Credit Commitments or U.S. Revolving
Credit Commitments of an additional Extension Series, and all reductions or
terminations of Canadian Revolving Credit Commitments shall be applied ratably
to all outstanding Canadian Revolving Credit Commitments without regard to
whether such Canadian Revolving Credit Commitments are Canadian Revolving Credit
Commitments or Canadian Revolving Credit Commitments of an additional Extension
Series.

Section 2.07 Repayment of Loans.

(a) Revolving Credit Loans. Each Borrower shall repay to the Revolving Credit
Lenders of a given Class on the Maturity Date the aggregate principal amount of
all Revolving Credit Loans of such Class outstanding to such Borrower on such
date.

(b) Swing Line Loans. The U.S. Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility (although Swing Line
Loans may thereafter be reborrowed, in accordance with the terms and conditions
hereof, if there are one or more Classes of Revolving Credit Commitments which
remain in effect).

(c) Protective Advances. Each Borrower shall repay each Protective Advance to
such Borrower no later than the Maturity Date.

Section 2.08 Interest.

(a) Stated Interest. Subject to the provisions of Section 2.08(b): (i) each U.S.
Revolving Credit Loan that is a Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to Adjusted Eurodollar Rate for such Interest Period plus the
Applicable Rate for such Eurodollar Rate Loans; (ii) each Canadian Revolving
Credit Loan that is a Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to Adjusted Eurodollar Rate for such Interest Period plus the
Applicable Rate for such Eurodollar Rate Loans; (iii) each Canadian Revolving
Credit Loan that is a CDOR Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the CDOR Rate for such Interest Period plus the Applicable Rate for such CDOR
Rate

 

-92-



--------------------------------------------------------------------------------

Loans; (iv) each U.S. Revolving Credit Loan that is a Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing or conversion date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Base Rate Loan; (v) each Canadian Revolving Credit Loan
that is a Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing or conversion date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Base Rate Loan;
(vi) each Canadian Revolving Credit Loan that is a Canadian Prime Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing or conversion date at a rate per annum equal to the
Canadian Prime Rate plus the Applicable Rate for such Canadian Prime Rate Loan
and (vii) each Swing Line Loan and Protective Advance shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Base Rate
Loans and Protective Advances.

(b) Default Interest.

(i) If any amount of principal of any Loan (other than Loans of a Defaulting
Lender) or Drawing is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods) (other than to Defaulting Lenders), whether at stated maturity,
by acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Payments of Interest. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

Section 2.09 Fees. In addition to certain fees described in Sections 2.03(i) and
(j):

(a) Commitment Fee.

(i) The U.S. Borrower shall pay to the Administrative Agent, for the account of
each U.S. Revolving Credit Lender (other than to any Defaulting Lender for any
period during which it is a Defaulting Lender) in accordance with its U.S.
Applicable Percentage, a commitment fee (the “U.S. Commitment Fee”) equal to the
Applicable Fee Rate times the average daily amount by which the aggregate amount
of the U.S. Revolving Credit Commitment of such U.S. Revolving Credit Lender
exceeds the U.S. Revolving Credit Exposure of such U.S. Revolving Credit Lender
(excluding when calculating such U.S. Revolving Credit Exposure, the aggregate
Outstanding Amount of U.S. Swing Line Participations and the aggregate
Outstanding Amount of U.S. Protective Advance Participations of such U.S.
Revolving Credit Lender); and

 

-93-



--------------------------------------------------------------------------------

(ii) The Borrowers shall pay to the Administrative Agent, for the account of
each Canadian Revolving Credit Lender (other than to any Defaulting Lender for
any period during which it is a Defaulting Lender) in accordance with its
Canadian Applicable Percentage, a commitment fee (the “Canadian Commitment Fee”,
and together with the U.S. Commitment Fee, the “Commitment Fees”) equal to the
Applicable Fee Rate times the average daily amount by which the aggregate amount
of the Canadian Revolving Credit Commitment of such Canadian Revolving Credit
Lender exceeds the Canadian Revolving Credit Exposure of such Canadian Revolving
Credit Lender (excluding when calculating such Canadian Revolving Credit
Exposure and the aggregate Outstanding Amount of Canadian Protective Advance
Participations of such Canadian Revolving Credit Lender).

The commitment fees shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the tenth
calendar day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the Restatement Effective Date, and on the last day of the Availability Period.
The commitment fees shall be calculated quarterly in arrears, and if there is
any change in the Applicable Fee Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Fee Rate separately
for each period during such quarter that such Applicable Fee Rate was in effect.

(b) Other Fees.

(i) The Borrowers shall pay to the Bookrunners and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

Section 2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate and Applicable Fee Rate.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Citibank’s “prime rate” shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All computations
of interest for Canadian Prime Rate Loans and CDOR Rate Loans shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of any Loan Party or for any other reason, the U.S. Borrower or the
Administrative Agent determine that (i) the Average Excess Availability as
calculated by the U.S. Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Average Excess Availability would have resulted
in higher pricing for such period, the U.S. Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuers, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for

 

-94-



--------------------------------------------------------------------------------

relief with respect to the U.S. Borrower under the Debtor Relief Laws,
automatically and without further action by the Administrative Agent, any Lender
or any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or any L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. The U.S.
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Secured Obligations
hereunder.

(c) Interest Act (Canada). For purposes of disclosure pursuant to the Interest
Act (Canada), the annual rates of interest or fees to which the rates of
interest or fees provided in this Agreement and the other Loan Documents (and
stated herein or therein, as applicable, to be computed on the basis of 360 days
or any other period of time less than a calendar year) are equivalent to the
rates so determined multiplied by the actual number of days in the applicable
calendar year and divided by 360 or such other period of time, respectively.

Section 2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for the purposes of Treasury Regulation Section 5f.1031(c), as agent for the
Borrowers, in each case, in the ordinary course of business. The accounts or
records maintained in good faith by the Administrative Agent and each Lender
shall be prima facie evidence absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrowers and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Secured Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrowers shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register evidencing the purchases and sales by such Lender of
participations in Letters of Credit, Swing Line Loans and Protective Advances.
In the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

 

-95-



--------------------------------------------------------------------------------

Section 2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided for herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in the applicable currency in which such Loan was originally made and in
immediately available funds not later than 2:00 p.m., Local Time, on the date
specified herein. Subject to clause (b) below, the Administrative Agent will
promptly distribute (x) to each U.S. Revolving Credit Lender, in the case of
payments with respect to the U.S. Revolving Credit Facility, its U.S. Applicable
Percentage in respect of the U.S. Revolving Credit Facility (or other applicable
share as provided herein) of such payment and (y) to each Canadian Revolving
Credit Lender, in the case of payments with respect to the Canadian Revolving
Credit Facility, its Canadian Applicable Percentage in respect of the Canadian
Revolving Credit Facility (or other applicable share as provided herein) of such
payment, in each case in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m., New York time, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. If any
payment to be made by the Borrowers shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(i) For purposes of this Agreement, “Applicable Adjusted Percentage” means, with
respect to any Revolving Credit Lender at any time, its percentage of the
Revolving Credit Facility (or applicable Class thereof) computed as set forth in
the definition of “Applicable Percentage” but with reference only to the
Revolving Credit Commitments of all Non-Defaulting Lenders at such time. Absent
the existence of one or more Defaulting Lenders at any time of determination,
the Applicable Adjusted Percentage of each Revolving Credit Lender shall equal
its Applicable Percentage. The Applicable Adjusted Percentage of each Revolving
Credit Lender shall adjust automatically whenever a Lender Default occurs or
ceases to exist.

(ii) For purposes of this Agreement, “U.S. Applicable Adjusted Percentage”
means, with respect to any U.S. Revolving Credit Lender at any time, its
percentage of the U.S. Revolving Credit Facility (or applicable Class thereof)
computed as set forth in the definition of “Applicable Percentage” but with
reference only to the U.S. Revolving Credit Commitments of all Non-Defaulting
Lenders at such time. Absent the existence of one or more Defaulting Lenders at
any time of determination, the U.S. Applicable Adjusted Percentage of each U.S.
Revolving Credit Lender shall equal its U.S. Applicable Percentage. The U.S.
Applicable Adjusted Percentage of each U.S. Revolving Credit Lender shall adjust
automatically whenever a Lender Default occurs or ceases to exist.

(iii) For purposes of this Agreement, “Canadian Applicable Adjusted Percentage”
means, with respect to any Canadian Revolving Credit Lender at any time, its
percentage of the Canadian Revolving Credit Facility (or applicable
Class thereof) computed as set forth in the definition of “Applicable
Percentage” but with reference only to the Canadian Revolving Credit Commitments
of all Non-Defaulting Lenders at such time. Absent the existence of one or more
Defaulting Lenders at any time of determination, the Canadian Applicable
Adjusted Percentage of each Canadian Revolving Credit Lender shall equal its
Canadian Applicable Percentage. The Canadian Applicable Adjusted Percentage of
each Canadian Revolving Credit Lender shall adjust automatically whenever a
Lender Default occurs or ceases to exist.

 

-96-



--------------------------------------------------------------------------------

(b) Funding and Payments; Presumptions.

(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans or CDOR Rate Loans (or,
in the case of any Borrowing of (A) Base Rate Loans, prior to 12:00 noon, New
York time, on the date of such Borrowing) or (B) Canadian Prime Rate Loans,
prior to 10:00 a.m., Toronto time, that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans or Canadian Prime Rate Loans, that such Lender has made such
share available in accordance with and at the time required by Section 2.02) and
may, in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Base Rate Loans or Canadian Prime Rate Loans, as applicable. If the Borrowers
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
U.S. Borrower the amount of such interest paid by the Borrowers for such period.
If such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii) Failed Loans. If any Revolving Credit Lender shall fail to make any Loan (a
“Failed Loan”) which such Revolving Credit Lender is otherwise obligated
hereunder to make to a Borrower on the date of Borrowing thereof, and the
Administrative Agent shall not have received notice from such Borrower or such
Lender that any condition precedent to the making of the Failed Loan has not
been satisfied, then, until such Revolving Credit Lender shall have made or be
deemed to have made (pursuant to the last sentence of this subsection (b)(ii))
the Failed Loan in full or the Administrative Agent shall have received notice
from such Borrower or such Revolving Credit Lender that any condition precedent
to the making of the Failed Loan was not satisfied at the time the Failed Loan
was to have been made, whenever the Administrative Agent shall receive any
amount from or for the account of the Borrowers on account of any Borrowing of
the Revolving Credit Loans, (i) the amount so received will, upon receipt by the
Administrative Agent, be distributed in the following order of priority: first,
to the Revolving Credit Lenders on account of the Revolving Credit Loans made by
them as part of the Borrowing that would have included the Failed Loan had the
relevant Revolving Credit Lender not failed to fund its Failed Loan, ratably
among such Revolving Credit Lenders in accordance with the respective Revolving
Credit Loans made by them as part of such Borrowing, second, to all other
Revolving Credit Loans made by the Revolving Credit Lenders other than the
Defaulting Lenders, ratably among such Revolving Credit Lenders in accordance
with the respective Revolving Credit Loans made by them, and third, to the
Revolving Credit Loans made by the Defaulting Lenders; provided, however, that
with respect to any voluntary prepayment of the Revolving Credit Loans, unless
the application of such voluntary prepayment according to the order of payments
specified above would not result in any Borrower becoming subject to
compensation requirements pursuant to Section 3.05, the U.S. Borrower may
specifically designate in its prepayment notice delivered in accordance with the
terms hereof that the amount received by the Administrative Agent as the result
of such voluntary prepayment shall be applied to an outstanding Borrowing that
does not include a Failed Loan, in which case such amount shall be applied to
such prior Borrowing prior to being applied to the Borrowing that includes the
Failed Loan.

 

-97-



--------------------------------------------------------------------------------

(iii) Defaulted Amounts. If any Revolving Credit Lender shall fail to make any
payment (the “Defaulted Amount”) to any Agent, any L/C Issuer, the Swing Line
Lender or any other Lender, whether on account of a Protective Advance
Participation, Swing Line Participation or L/C Participation or otherwise,
whenever the Administrative Agent shall receive any amount from or for the
account of the Borrowers for the account of such Revolving Credit Lender (other
than as described in clause (ii) of this Section 2.12(b)), the amount so
received will, upon receipt by the Administrative Agent, be distributed in the
following order of priority: first, the Agents for any Defaulted Amounts then
owing to them (other than on account of any Protective Advances), in their
capacities as such, ratably in accordance with such respective Defaulted Amounts
then owing to the Agents, second, to the Administrative Agent (on account of any
Protective Advances), the L/C Issuers and the Swing Line Lender for any
Defaulted Amounts then owing to them, in their capacities as such, ratably in
accordance with such respective Defaulted Amounts then owing to such Lenders,
and third, to any other Lenders for any Defaulted Amounts then owing to such
other Lenders, ratably in accordance with such respective Defaulted Amounts then
owing to such other Lenders. Any portion of such amount paid by the Borrowers
for the account of such Defaulting Lender remaining, after giving effect to the
amount applied by the Administrative Agent pursuant to this clause (iii), shall
be applied or held by the Administrative Agent as specified in clause (iv) of
this Section 2.12(b).

(iv) Distribution of Certain Amounts. If any Revolving Credit Lender shall be a
Defaulting Lender that (x) does not, at any time owe a Failed Loan or a
Defaulted Amount or (y) does owe a Failed Loan but the amount received from or
for the account of the Borrowers referred to below is designated by the U.S.
Borrower (in accordance with clause (ii) above) for application to a Borrowing
that does not include a Failed Loan, in each case whenever the Administrative
Agent shall receive any amount from or for the account of the Borrowers for the
account of such Defaulting Lender, the amount so received will, upon receipt by
the Administrative Agent, be held without interest by the Administrative Agent
and applied from time to time to the extent necessary to make any Revolving
Credit Loans required to be made by such Defaulting Lender and to pay any amount
payable by such Defaulting Lender hereunder and under the other Loan Documents
to any Agent, any L/C Issuer, the Swing Line Lender or any other Lender, as and
when such Revolving Credit Loans or amounts are required to be made or paid. If
the amount so held shall at any time be insufficient to make and pay all such
Revolving Credit Loans and amounts required to be made or paid at such time, the
Administrative Agent shall apply such held funds in the following order of
priority: first, to the Agents for any amounts then due and payable by such
Defaulting Lender to them hereunder (other than on account of any Protective
Advances), in their capacities as such, ratably in accordance with such
respective amounts then due and payable to the Agents, second, to the
Administrative Agent (on account of any outstanding Protective Advances) L/C
Issuers and the Swing Line Lender for any amounts then due and payable to them
hereunder, in their capacities as such, by such Defaulting Lender, ratably in
accordance with such respective amounts then due and payable to such Lenders,
and third, to any other Lenders for any amount then due and payable by such
Defaulting Lender to such other Lenders hereunder, ratably in accordance with
such respective amounts then due and payable to such other Lenders. In the event
that any Defaulting Lender ceases to be a Defaulting Lender, any funds held by
the Administrative Agent in escrow at such time with respect to such Lender
shall be distributed by the Administrative Agent to such Lender and applied by
such Lender Party to the Secured Obligations owing to such Lender at such time
under this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Secured Obligations outstanding at such time.

 

-98-



--------------------------------------------------------------------------------

(v) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the U.S. Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuers hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders or the applicable L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the U.S. Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans, to fund L/C Participations, Swing Line
Participations and Protective Advance Participations and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder (other than in
respect of Bank Product Debt), ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties,
(ii) second, toward payment of principal amount of any L/C Borrowings, Swing
Line Loans and any Protective Advances ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties and
(iii) third, toward payment of principal and Bank Product Debt then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and L/C Borrowings then due to such parties; provided that
(i) amounts received from any Canadian Loan Party shall be applied solely to the
Canadian Obligations (as specified above) and (ii) amounts received from any
U.S. Loan Party shall be applied to the Secured Obligations described above that
are not Canadian Obligations prior to being applied to any Secured Obligations
described above that are Canadian Obligations.

Section 2.13 Sharing of Payments by Lenders. If, other than as expressly
provided elsewhere herein, any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of (i) Secured
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (x) the amount of such Secured Obligations due and payable to such
Lender at such time to (y) the aggregate amount of the

 

-99-



--------------------------------------------------------------------------------

Secured Obligations due and payable to all Lenders hereunder and under the other
Loan Documents at such time) of payments on account of the Secured Obligations
due and payable to all Lenders hereunder and under the other Loan Documents at
such time obtained by all the Lenders at such time or (ii) Secured Obligations
owing (but not due and payable) to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (x) the amount of such Secured Obligations owing (but not due and
payable) to such Lender at such time to (y) the aggregate amount of the Secured
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Secured
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time then the Lender receiving such greater proportion shall (A) notify the
Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations, Swing Line
Loans and Protective Advances of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Secured Obligations then due and payable to the Lenders or owing (but not due
and payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.13 shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement, (B) any payment obtained pursuant to
Section 2.12(b) or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations, Swing Line Loans or Protective Advances to
any assignee or participant, other than to the U.S. Borrower or any Subsidiary
thereof (as to which the provisions of this Section 2.13 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Section 2.14 Increase in Revolving Credit Facility.

(a) Request for Increase. Provided no Event of Default shall have occurred and
be continuing or would exist after giving effect thereto, upon notice to the
Administrative Agent (which shall promptly notify the Lenders under the
applicable Facility), the applicable Borrower may from time to time, request an
increase (each a “Facility Increase”) in the Revolving Credit Commitments by an
amount (for all such requests) not exceeding $150,000,000 provided that, the
Canadian Revolving Credit Commitment may not be increased by more than
$50,000,000 in the aggregate; provided further that (i) any such request for a
Facility Increase shall be in a minimum amount of $5,000,000 and (ii) the
Borrowers may make a maximum of eight (8) such requests. At the time of sending
such notice, the applicable Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders). All Revolving Credit Loans made
pursuant to any such Facility Increase (i) are herein referred to herein as
“Additional Loans” and (ii) shall have identical terms as the Class of existing
U.S. Revolving Credit Loans, Swing Line Participations, U.S. Protective Advance
Participations and/or Canadian Revolving Credit Loans, as applicable, maturing
on the Latest Maturity Date.

 

-100-



--------------------------------------------------------------------------------

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its U.S.
Revolving Credit Commitment or Canadian Revolving Credit Commitment, as
applicable, and, if so, whether by an amount equal to, greater than, or less
than its U.S. Applicable Adjusted Percentage or Canadian Applicable Adjusted
Percentage, as applicable of the requested Facility Increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its U.S. Revolving Credit Commitment or Canadian Revolving Credit Commitment, as
applicable.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the applicable Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase, and subject to any necessary approval of the Administrative
Agent, each L/C Issuer and the Swing Line Lender (which approvals shall not be
unreasonably withheld or delayed), the applicable Borrower may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel.

(d) Effective Date and Allocations. If the U.S. Revolving Credit Commitments or
Canadian Revolving Credit Commitments are increased in accordance with this
Section, the Administrative Agent and the applicable Borrower shall determine
the effective date (the “Revolving Credit Increase Effective Date”) and the
final allocation of such increase. The Administrative Agent shall promptly
notify the applicable Borrower and the Lenders of the final allocation of such
increase and the Revolving Credit Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to any
Facility Increase: (i) the conditions precedent set forth in Section 4.02 shall
have been satisfied both before and after giving effect to such Facility
Increase and the Additional Loans provided thereby (it being understood that all
references to “the obligation of any Lender to make a Loan on the occasion of
any Borrowing” shall be deemed to refer to the effectiveness of the Facility
Increase whether or not the initial funding of the Facility Increase occurs on
such date); (ii) the terms of any Facility Increase shall be identical with the
existing U.S. Revolving Credit Loans, Swing Line Borrowings, U.S. Protective
Advance Participations and/or Canadian Revolving Credit Loans, as applicable;
(iii) all fees and expenses owing in respect of such increase to the
Administrative Agent or the Lenders shall have been paid; and (iv) the
applicable Borrower shall have delivered such legal opinions and resolutions in
connection therewith as the Administrative Agent shall have reasonably
requested. The Additional Loans shall be made by the Lenders participating
therein pursuant to the procedures set forth in Section 2.02.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

Section 2.15 Designation of U.S. Borrower as Borrowers’ Agent.

(a) Each Borrower hereby irrevocably designates and appoints the U.S. Borrower
as such Borrower’s agent to obtain Loans and Letters of Credit, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to the Administrative Agent and each Lender on account of Loans so
made and Letters of Credit so issued as if made directly by the Lenders to such
Borrower, notwithstanding the manner by which such Loans and Letters of Credit
are recorded on the books and records of the U.S. Borrower and of any other
Borrower.

 

-101-



--------------------------------------------------------------------------------

(b) Each Borrower represents to the Secured Parties that it is an integral part
of a consolidated enterprise, and that each Loan Party will receive direct and
indirect benefits from the availability of the joint credit facility provided
for herein, and from the ability to access the collective credit resources of
the consolidated enterprise which the Loan Parties comprise. Each Borrower
recognizes that credit available to it hereunder is in excess of and on better
terms than it otherwise could obtain on and for its own account and that one of
the reasons therefor is its joining in the credit facility contemplated herein
with all other Borrowers. Consequently, each Borrower hereby assumes and agrees
to discharge all Secured Obligations of each of the other Borrowers as if the
Borrower which is so assuming and agreeing were each of the other Borrowers.

(c) The U.S. Borrower shall act as a conduit for each Borrower (including
itself, as a Borrower) on whose behalf the U.S. Borrower has requested a Loan.
None of the Agents nor any other Secured Party shall have any obligation to see
to the application of such proceeds.

(d) The authority of the U.S. Borrower to request Loans and Letters of Credit on
behalf of, and to bind, the Borrowers, shall continue unless and until the
Administrative Agent actually receives written notice of: (i) the termination of
such authority, (ii) the subsequent appointment of a successor U.S. Borrower,
which notice is signed by the respective Responsible Officers of each Borrower
and (iii) written notice from such successive U.S. Borrower accepting such
appointment and acknowledging that from and after the date of such appointment,
the newly appointed U.S. Borrower shall be bound by the terms hereof, and that
as used herein, the term “U.S. Borrower” shall mean and include the newly
appointed U.S. Borrower.

Section 2.16 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) the commitment fee pursuant to Section 2.09(a) shall cease to accrue on the
Revolving Credit Commitment of such Lender so long as it is a Defaulting Lender
(except to the extent it is payable to an L/C Issuer pursuant to clause (b)(v)
below);

(b) if any Swing Line Loans, L/C Obligations or Protective Advance
Participations exist at the time a Lender becomes a Defaulting Lender then:

(i) all or any part of such Swing Line Loans, L/C Obligations and Protective
Advance Participations shall be reallocated among the non-Defaulting Lenders to
the extent that the conditions set forth in Section 4.02 are satisfied at the
time of such reallocation (and unless the Borrowers shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time)
as follows:

(A) all or any part of such Defaulting Lender’s U.S. Swing Line Participations,
U.S. L/C Participations and U.S. Protective Advance Participations shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
U.S. Applicable Adjusted Percentages, but only to the extent that (1) the sum of
all non-Defaulting Lenders’ U.S. Revolving Credit Exposures plus such Defaulting
Lender’s U.S. Swing Line Participations, U.S. L/C Participations and U.S.
Protective Advance Participations does not exceed the total of all
non-Defaulting Lenders’ U.S. Revolving Credit Commitments and (2) the sum of
each non-Defaulting Lender’s U.S. Revolving Credit Exposures plus that
non-Defaulting Lender’s U.S. Applicable Adjusted Percentage of such Defaulting
Lender’s (x) U.S. Swing Line Participations (y) U.S. L/C Participations and
(z) U.S. Protective Advance Participations does not exceed the amount of such
non-Defaulting Lender’s U.S. Revolving Credit Commitments; and

 

-102-



--------------------------------------------------------------------------------

(B) all or any part of such Defaulting Lender’s Canadian Protective Advance
Participations shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Canadian Applicable Adjusted Percentages, but
only to the extent that (1) the sum of all non-Defaulting Lenders’ Canadian
Revolving Credit Exposures and Canadian Protective Advance Participations does
not exceed the total of all non-Defaulting Lenders’ Canadian Revolving Credit
Commitments and (2) the sum of each non-Defaulting Lender’s Canadian Revolving
Credit Exposures plus that non-Defaulting Lender’s Canadian Applicable Adjusted
Percentage of such Defaulting Lender’s Canadian Protective Advance
Participations does not exceed the amount of such non-Defaulting Lender’s
Canadian Revolving Credit Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the U.S. Borrower shall within one Business Day
following notice by the Administrative Agent without prejudice for any right or
remedy available to it hereunder or under law (x) first, prepay such Defaulting
Lender’s Swing Line Participations and Protective Advance Participations and
(y) second, Cash Collateralize such Defaulting Lender’s L/C Participations
(after giving effect to any partial reallocation pursuant to clause (i) above)
in a manner reasonably satisfactory to the Administrative Agent and the L/C
Issuer;

(iii) if any portion of such Defaulting Lender’s L/C Obligations is Cash
Collateralized pursuant to clause (ii) above, the U.S. Borrower shall not be
required to pay the Letter of Credit Fee with respect to such portion of such
Defaulting Lender’s L/C Obligations so long as it is Cash Collateralized;

(iv) if any portion of such Defaulting Lender’s L/C Obligations is reallocated
to the non-Defaulting Lenders pursuant to clause (i) above, then the Letter of
Credit Fee with respect to such portion shall be allocated among the
non-Defaulting Lenders in accordance with their U.S. Applicable Adjusted
Percentages; or

(v) if any portion of such Defaulting Lender’s L/C Obligations is neither Cash
Collateralized nor reallocated pursuant to this Section 2.16(b), then, without
prejudice to any rights or remedies of any L/C Issuer or any Lender hereunder,
the Letter of Credit Fee payable with respect to such Defaulting Lender’s L/C
Obligations shall be payable to the applicable L/C Issuer until such L/C
Obligations are Cash Collateralized and/or reallocated;

(vi) Notwithstanding the foregoing, subject to Section 10.23, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation;

 

-103-



--------------------------------------------------------------------------------

(c) In the event that the Administrative Agent, the U.S. Borrower, the L/C
Issuers or the Swing Line Lender, as the case may be, each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swing Line Participations, L/C Participations
and Protective Advance Participations of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Credit Commitment and on such
date such Lender shall purchase at par such of the Loans, Swing Line
Participations, L/C Participations and Protective Advance Participations of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Adjusted Percentage. The rights and remedies against a Defaulting Lender under
this Section 2.16 are in addition to other rights and remedies that Borrowers,
the Administrative Agent, the L/C Issuers, the Swing Line Lender and the
non-Defaulting Lenders may have against such Defaulting Lender. The arrangements
permitted or required by this Section 2.16 shall be permitted under this
Agreement, notwithstanding any limitation on Liens or the pro rata sharing
provisions or otherwise.

(d) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any L/C Issuer or Swing Line Lender hereunder; third, to Cash Collateralize the
L/C Issuers’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.03(g); fourth, as the Borrowers may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuers’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.03(g); sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or Swing Line
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the L/C Issuers or Swing Line Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Obligations owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Revolving Credit Commitments under the
applicable Facility without giving effect to Section 2.16(b)(i). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(d) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

-104-



--------------------------------------------------------------------------------

Section 2.17 Extension of Revolving Credit Loans.

(a) The U.S. Borrower may at any time and from time to time request that all or
a portion of the Revolving Credit Commitments of a given Class (each, an
“Existing Tranche”) be amended to extend the Maturity Date with respect to all
or a portion of any principal amount of such Revolving Credit Commitments (any
such Revolving Credit Commitments which have been so amended, “Extended
Revolving Credit Commitments”) and to provide for other terms consistent with
this Section 2.17. In order to establish any Extended Revolving Credit
Commitments, the Borrower shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders under the
applicable Existing Tranche) (each, an “Extension Request”) setting forth the
proposed terms of the Extended Revolving Credit Commitments to be established,
which shall (x) be identical as offered to each Lender under such Existing
Tranche (including as to the proposed interest rates and fees payable) and
offered pro rata to each Lender under such Existing Tranche and (y) be identical
to the Revolving Credit Commitments under the Existing Tranche from which such
Extended Revolving Credit Commitments are to be amended, except that: (i) the
Maturity Date of the Extended Revolving Credit Commitments may be delayed to a
later date than the Maturity Date of the Revolving Credit Commitments of such
Existing Tranche, to the extent provided in the applicable Extension Amendment;
(ii) the Effective Yield with respect to extensions of credit under the Extended
Revolving Credit Commitments (whether in the form of interest rate margin,
upfront fees, commitment fees, original issue discount or otherwise) may be
different than the Effective Yield for extensions of credit under the Revolving
Credit Commitments of such Existing Tranche, in each case, to the extent
provided in the applicable Extension Amendment; (iii) the Extension Amendment
may provide for other covenants and terms that apply solely to any period after
the Latest Maturity Date that is in effect on the effective date of the
Extension Amendment (immediately prior to the establishment of such Extended
Revolving Credit Commitments); and (iv) all borrowings under the applicable
Revolving Credit Commitments (i.e., the Existing Tranche and the Extended
Revolving Credit Commitments of the applicable Extension Series) and repayments
thereunder shall be made on a pro rata basis (except for (I) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (II) repayments required upon the Maturity Date
of the non-extending Revolving Credit Commitments); provided, further, that
(A) no Default shall have occurred and be continuing at the time an Extension
Request is delivered to Lenders, (B) in no event shall the final maturity date
of any Extended Revolving Credit Commitments of a given Extension Series at the
time of establishment thereof be earlier than the then Latest Maturity Date of
any other Revolving Credit Commitments hereunder, (C) any such Extended
Revolving Credit Commitments (and the Liens securing the same) shall be
permitted by the terms of the Intercreditor Agreements (to the extent any
Intercreditor Agreement is then in effect) and (D) all documentation in respect
of such Extension Amendment shall be consistent with the foregoing. Any Extended
Revolving Credit Commitments amended pursuant to any Extension Request shall be
designated a series (each, an “Extension Series”) of Extended Revolving Credit
Commitments for all purposes of this Agreement; provided that any Extended
Revolving Credit Commitments amended from an Existing Tranche may, to the extent
provided in the applicable Extension Amendment, be designated as an increase in
any previously established Extension Series with respect to such Existing
Tranche. Each Extension Series of Extended Revolving Credit Commitments incurred
under this Section 2.17 shall be in an aggregate principal amount that is not
less than $5,000,000.

(b) Extension Request. The Borrower shall provide the applicable Extension
Request at least three (3) Business Days prior to the date on which Lenders
under the Existing Tranche, as applicable, are requested to respond, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.17. No Lender shall have any obligation to agree to
have any of its Revolving Credit Commitments amended into Extended Revolving
Credit Commitments pursuant to any Extension Request. Any Revolving Credit
Lender (each, an “Extending Revolving Credit Lender”) wishing to have all or a
portion of its Revolving Credit Commitments under the Existing Tranche subject
to such Extension Request amended into Extended Revolving Credit Commitments, as
applicable, shall notify the Administrative Agent (each, an “Extension
Election”) on or prior to the date specified in such Extension Request of the

 

-105-



--------------------------------------------------------------------------------

amount of its Revolving Credit Commitments under the Existing Tranche, which it
has elected to request be amended into Extended Revolving Credit Commitments
(subject to any minimum denomination requirements imposed by the Administrative
Agent). In the event that the aggregate principal amount of Revolving Credit
Commitments under the Existing Tranche, in respect of which applicable Revolving
Credit Lenders shall have accepted the relevant Extension Request exceeds the
amount of Extended Revolving Credit Commitments requested to be extended
pursuant to the Extension Request, Revolving Credit Commitments, subject to
Extension Elections shall be amended to Revolving Credit Commitments on a pro
rata basis (subject to rounding by the Administrative Agent, which shall be
conclusive) based on the aggregate principal amount of Revolving Credit
Commitments included in each such Extension Election.

(c) Extension Amendment. Extended Revolving Credit Commitments shall be
established pursuant to an amendment (each, an “Extension Amendment”) to this
Agreement among the Borrower, the Administrative Agent and each Extending
Revolving Credit Lender providing an Extended Revolving Credit Commitment
thereunder, which shall be consistent with the provisions set forth in Sections
2.17(a) above (but which shall not require the consent of any other Lender). The
effectiveness of any Extension Amendment shall be subject to the satisfaction on
the date thereof of each of the conditions set forth in Section 4.02 and, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Closing Date other than
changes to such legal opinion resulting from a change in law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that the Extended Revolving Credit Commitments are
provided with the benefit of the applicable Loan Documents. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Revolving Credit Commitments incurred pursuant thereto and (ii) effect such
other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.17, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Extension Amendment.

(d) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.17 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

(e) This Section 2.17 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments made by or on
account of a Borrower (the term Borrower under Article III being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) or any
Guarantor under any Loan Document shall be made free and clear of and without
deduction for any and all Taxes, except as required by applicable Law. If a
Borrower, any Guarantor or other applicable withholding agent shall be required
by any Laws to deduct any Taxes from or in respect of any sum payable under any
Loan Document to any Agent or any Lender, (A) to the extent the Tax in question
is an Indemnified Tax, the sum payable by the applicable Borrower or such
Guarantor

 

-106-



--------------------------------------------------------------------------------

shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01), each of such Agent and such Lender receives an amount equal to
the sum it would have received had no such deductions been made, (B) the
applicable withholding agent shall make such deductions, (C) the applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (D) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), if a
Borrower or any Guarantor is the applicable withholding agent, it shall furnish
to such Agent or Lender (as the case may be) the original or a copy of a receipt
evidencing payment thereof or other evidence reasonably acceptable to such Agent
or Lender.

(b) In addition, each Loan Party agrees to pay any and all present or future
stamp, court and documentary taxes and any other excise, property, intangible or
mortgage recording taxes, or charges or levies of the same character, imposed by
any Governmental Authority, that arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (including
additions to tax, penalties and interest related thereto) excluding, in each
case, such amounts that result from an Agent or Lender’s Assignment and
Assumption, grant of a participation, transfer or assignment to or designation
of a new applicable Lending Office or other office for receiving payments under
any Loan Document (collectively, “Assignment Taxes”) to the extent such
Assignment Taxes result from a connection that the Agent or Lender has with the
taxing jurisdiction other than the connection arising out of the Loan Documents
or the transactions therein, except for such Assignment Taxes resulting from
assignment or participation that is requested or required in writing by a
Borrower (all such non-excluded Taxes described in this Section 3.01(b) being
hereinafter referred to as “Other Taxes”).

(c) Each Loan Party agrees to indemnify each Agent and each Lender for (i) the
full amount of Indemnified Taxes imposed with respect to payments hereunder and
Other Taxes payable by such Agent or such Lender and (ii) any reasonable
expenses arising therefrom or with respect thereto, in each case whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability prepared in good faith by such Agent or Lender (or by an Agent on
behalf of such Lender), accompanied by a written statement thereof setting forth
in reasonable detail the basis and calculation of such amounts shall be
conclusive absent manifest error.

(d) Each Lender shall, at such times as are reasonably requested by the U.S.
Borrower or the Administrative Agent, provide the U.S. Borrower and the
Administrative Agent with any documentation prescribed by Law certifying as to
any entitlement of such Lender to an exemption from, or reduction in,
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation obsolete or inaccurate in any material
respect, deliver promptly to the U.S. Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the applicable withholding agent) or promptly notify the
U.S. Borrower and the Administrative Agent in writing of its inability to do so.
Unless the applicable withholding agent has received forms or other documents
satisfactory to it indicating that payments under any Loan Document to or for a
Lender are not subject to withholding Tax or are subject to such Tax at a rate
reduced by an applicable tax treaty, the U.S. Borrower, the Administrative Agent
or other applicable withholding agent shall withhold amounts required to be
withheld by applicable Law from such payments at the applicable statutory rate.
Notwithstanding any other provision of this clause (d), a Lender shall not be
required to deliver any form pursuant to this clause (d) that such Lender is not
legally able to deliver. Without limiting the foregoing:

 

-107-



--------------------------------------------------------------------------------

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the U.S. Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from federal backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the U.S. Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement one of the following:

(I) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN-E (or any successor forms) claiming eligibility for the
benefits of an income tax treaty to which the United States is a party, and such
other documentation as required under the Code,

(II) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(III) a United States Tax Compliance Certificate in the form of Exhibit J to the
Original Credit Agreement claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, and two properly completed and duly
signed original copies of Internal Revenue Service Form W-8BEN-E (or any
successor form), or

(IV) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by a Form
W-8ECI, W-8BEN, United States Tax Compliance Certificate, Form W-9, Form W-8IMY
and/or any other required information from each beneficial owner, as applicable
and to the extent required under this Section 3.01(d)(i) as if such beneficial
owner were a Lender hereunder (provided that if the Lender is a partnership, and
one or more beneficial partners of such Lender are claiming the portfolio
interest exemption, the United States Tax Compliance Certificate may be provided
by such Lender on behalf of such partner).

(iii) Without limiting the provisions of clause (d)(i) of this Section 3.01, if
a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the U.S. Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the U.S.
Borrower or the Administrative Agent, such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the U.S. Borrower or
the Administrative Agent as may be necessary for the U.S. Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.01(d)(ii), “FATCA” shall
include any amendments made to FATCA after the Closing Date.

(iv) Without limiting the generality of the foregoing, a Lender with respect to
a Canadian Loan Party shall, if it is legally eligible to do so, deliver to the
U.S. Borrower and the Administrative Agent (in such number of copies reasonably
requested by U.S. Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto or, where the Canadian Loan Party is
a Guarantor, the date when the Guarantee is called upon, duly completed and
executed copies of Form NR301, NR302 or NR303, as applicable, to the extent the
Lender is for purposes of the ITA a non-resident of Canada, or a partnership
that is not a “Canadian partnership,” and is, or whose partners are, claiming
benefits of an income tax treaty to which Canada is a party.

 

-108-



--------------------------------------------------------------------------------

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 and Section 3.04(a) shall, if requested by a Borrower, use its
reasonable efforts to change the jurisdiction of its Lending Office (or take any
other measures reasonably requested by a Borrower) if such a change or other
measures would reduce any such additional amounts (including any such additional
amounts that may thereafter accrue) and would not, in the sole determination of
such Lender, result in any unreimbursed cost or expense or be otherwise
materially disadvantageous to such Lender.

(f) If any Lender or Agent receives a refund in respect of any Indemnified Taxes
or Other Taxes as to which indemnification or additional amounts have been paid
to it by any Loan Party pursuant to this Section 3.01, it shall promptly remit
such refund to such Loan Party (but only to the extent of indemnification or
additional amounts paid by such Loan Party under this Section 3.01 with respect
to Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Lender or Agent, as the case
may be, and without interest (other than any interest paid by the relevant
taxing authority with respect to such refund); provided that such Loan Party,
upon the request of the Lender or Agent, as the case may be, agrees promptly to
return such refund (plus any penalties, interest or other charges imposed by the
relevant taxing authority) to such party in the event such party is required to
repay such refund to the relevant taxing authority. This section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to Taxes that it deems
confidential) to a Borrower or any other person.

(g) For the avoidance of doubt, the term “Lender” for purposes of this
Section 3.01 shall include each L/C Issuer and Swing Line Lender and the term
“applicable Law” shall include FATCA.

Section 3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans or
CDOR Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate or CDOR Rate, then, on notice thereof by such Lender to the
Borrowers through the Administrative Agent, any obligation of such Lender to
make or continue Eurodollar Rate Loans or CDOR Rate Loans in the affected
currency or currencies, or, in the case of Eurodollar Rate Loans denominated in
Dollars, to convert Base Rate Loans to Eurodollar Rate Loans, shall be suspended
until such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all applicable Eurodollar Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or promptly, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted
and all amounts due, if any, in connection with such prepayment or conversion
under Section 3.05. Each Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.

 

-109-



--------------------------------------------------------------------------------

Section 3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the applicable Eurodollar Rate or CDOR Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan or CDOR Rate Loan, or that the Eurodollar Rate or CDOR Rate for any
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, or that deposits in the applicable currency
in which such proposed Eurodollar Rate Loan or CDOR Rate Loan is to be
denominated are not being offered to banks in the applicable offshore interbank
market for the applicable amount and the Interest Period of such Eurodollar Rate
Loan or CDOR Rate Loan in the applicable currency, the Administrative Agent will
promptly so notify the Borrowers and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Rate Loans or CDOR Rate Loans shall
be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or CDOR Rate Loans or, failing that, will
be deemed to have converted such request, if applicable, into a request for a
Borrowing of Base Rate Loan or Canadian Prime Rate Loan, as the case may be, in
the amount specified therein.

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of
or any Change in Law, in each case after the Closing Date, or such Lender’s
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining any Eurodollar Rate Loans or
CDOR Rate Loans or (as the case may be) issuing or participating in Letters of
Credit, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Indemnified Taxes or Other Taxes, or any Taxes excluded from the definition
of Indemnified Taxes under exceptions (i) through (v) thereof or (ii) reserve
requirements contemplated by Section 3.04(c)) and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
the Eurodollar Rate Loan (or of maintaining its obligations to make any Loan),
or to reduce the amount of any sum received or receivable by such Lender, then
from time to time within fifteen (15) days after demand by such Lender setting
forth in reasonable detail such increased costs (with a copy of such demand to
the Administrative Agent given in accordance with Section 3.06), the applicable
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the Closing Date, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any Person controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender setting forth in reasonable detail the charge
and the calculation of such reduced rate of return (with a copy of such demand
to the Administrative Agent given in accordance with Section 3.06), the
applicable Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such reduction within fifteen (15) days after receipt
of such demand.

(c) The applicable Borrower shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves, capital or liquidity with respect to
liabilities or assets consisting of or including Eurodollar funds or deposits,
additional interest on the unpaid principal amount of each applicable Eurodollar
Rate Loan and CDOR Rate Loan of the Borrowers equal to the actual costs of such
reserves,

 

-110-



--------------------------------------------------------------------------------

capital or liquidity allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive in the
absence of manifest error), and (ii) as long as such Lender shall be required to
comply with any reserve ratio, capital or liquidity requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Revolving Credit Commitments or the
funding of any Eurodollar Rate Loans or CDOR Rate Loans of the Borrowers, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Revolving Credit Commitment or Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error) which in each case shall be due and payable on each date
on which interest is payable on such Loan; provided the Borrowers shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by a Borrower, use commercially reasonable efforts to
designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section 3.04(e) shall affect or postpone any of the Secured
Obligations of the Borrowers or the rights of such Lender pursuant to Sections
3.04(a), (b), (c) or (d).

Section 3.05 Funding Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrowers shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense actually incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan or CDOR Rate Loan of the Borrowers on a day other than the last day of the
Interest Period for such Loan;

(b) any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan or CDOR Rate Loan of such Borrower on the date or in the amount
notified by such Borrower, including any loss or expense (excluding loss of
anticipated profits) arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained; or

(c) any failure by a Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) on its scheduled due date or any
payment thereof in a different currency.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan or CDOR Rate Loan made by it at the Eurodollar Rate or CDOR
Rate for such Loan by a matching deposit or other borrowing in the offshore
interbank market for the applicable currency for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan or CDOR Rate Loan
was in fact so funded.

 

-111-



--------------------------------------------------------------------------------

Section 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the U.S. Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrowers shall not be required to compensate such
Lender for any amount incurred more than one hundred and eighty (180) days prior
to the date that such Lender notifies the U.S. Borrower of the event that gives
rise to such claim; provided that if the circumstance giving rise to such claim
is retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrowers under Section 3.04, the Borrowers may, by notice
to such Lender (with a copy to the Administrative Agent), suspend the obligation
of such Lender to make or continue from one Interest Period to another
applicable Eurodollar Rate Loan or CDOR Rate Loan, or, if applicable, to convert
Base Rate Loans into Eurodollar Rate Loans or Canadian Prime Rate Loans into
CDOR Rate Loans, until the event or condition giving rise to such request ceases
to be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurodollar Rate Loan
or CDOR Rate Loans, or to convert Base Rate Loans into Eurodollar Rate Loans or
Canadian Prime Rate Loans into CDOR Rate Loans shall be suspended pursuant to
Section 3.06(b) hereof, such Lender’s applicable Eurodollar Rate Loans or CDOR
Rate Loans shall be automatically converted into Base Rate Loans or Canadian
Prime Rate Loans (or, if such conversion is not possible, repaid) on the last
day(s) of the then current Interest Period(s) for such Eurodollar Rate Loans or
CDOR Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Sections 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no longer
exist:

(i) to the extent that such Lender’s Eurodollar Rate Loans or CDOR Rate Loans
have been so converted, all payments and prepayments of principal that would
otherwise be applied to such Lender’s applicable Eurodollar Rate Loans or CDOR
Rate Loans shall be applied instead to its Base Rate Loans or Canadian Prime
Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Rate Loans or CDOR Rate Loans
shall be made or continued instead as Base Rate Loans or Canadian Prime Rate
Loans (if possible), and all Base Rate Loans or Canadian Prime Rate Loans of
such Lender that would otherwise be converted into Eurodollar Rate Loans or CDOR
Rate Loans shall remain as Base Rate Loans or Canadian Prime Rate Loans.

(d) If any Lender gives notice to the U.S. Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Sections 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s Eurodollar
Rate Loans or CDOR Rate Loans pursuant to this Section 3.06 no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when Eurodollar Rate Loans or CDOR Rate Loans made by other
Lenders under the applicable Facility are outstanding, if applicable, such
Lender’s Base Rate Loans or Canadian Prime Rate Loans shall be automatically
converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Eurodollar Rate Loans or CDOR Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Eurodollar Rate Loans or CDOR Rate Loans under such Facility and by such
Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods) in accordance with their respective Revolving Credit
Commitments for the applicable Facility.

 

-112-



--------------------------------------------------------------------------------

Section 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) a Borrower becomes obligated to pay additional amounts or
indemnity payments described in Section 3.01 (with respect to Indemnified Taxes)
or Section 3.04 as a result of any condition described in such Sections or any
Lender ceases to make any Eurodollar Rate Loans as a result of any condition
described in Section 3.02 or Section 3.04, (ii) any Lender becomes a Defaulting
Lender or (iii) any Lender becomes a Non-Consenting Lender, then the applicable
Borrower may so long as no Event of Default has occurred and is continuing, at
its sole cost and expense, on ten (10) Business Days’ prior written notice to
the Administrative Agent and such Lender, (x) replace such Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.06(b) (with the assignment fee to be paid by the Borrowers in such
instance) all of its rights and obligations under this Agreement (in respect of
any applicable Facility only in the case of clause (i) or, clause (iii)) to one
or more Eligible Assignees; provided that neither the Administrative Agent nor
any Lender shall have any obligation to the Borrowers to find a replacement
Lender or other such Person; and provided, further, that (A) in the case of any
such assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01 (with respect to
Indemnified Taxes), such assignment will result in a reduction in such
compensation or payments and (B) in the case of any such assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable Eligible
Assignees shall have agreed to, and shall be sufficient (together with all other
consenting Lenders) to cause the adoption of, the applicable departure, waiver
or amendment of the Loan Documents; or (y) terminate the Revolving Credit
Commitment of such Lender or L/C Issuer (in respect of any applicable Facility
only in the case of clause (i) or clause (iii)), as the case may be, and (1) in
the case of a Lender (other than an L/C Issuer), repay all Secured Obligations
of the Borrowers owing to such Lender relating to the Loans and participations
held by such Lender as of such termination date and (2) in the case of an L/C
Issuer, repay all Secured Obligations of the Borrowers owing to such L/C Issuer
relating to the Loans and participations held by the L/C Issuer as of such
termination date and cancel or backstop on terms satisfactory to such L/C Issuer
any Letters of Credit issued by it; provided that in the case of any such
termination of a Non-Consenting Lender such termination shall be sufficient
(together with all other consenting Lenders) to cause the adoption of the
applicable departure, waiver or amendment of the Loan Documents and such
termination shall be in respect of any applicable Facility only in the case of
clause (i) or, clause (iii).

(b) Any Lender being replaced pursuant to Section 3.07(a)(x) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Revolving Credit Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans in respect thereof, and
(ii) deliver any Notes evidencing such Loans to the applicable Borrowers or
Administrative Agent. Pursuant to such Assignment and Assumption, (A) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Revolving Credit Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans, (B) all obligations of
the applicable Borrowers owing to the assigning Lender relating to the Loans,
Revolving Credit Commitments and participations so assigned shall be paid in
full by the assignee Lender to such assigning Lender concurrently with such
Assignment and Assumption and (C) upon such payment and, if so requested by the
assignee Lender, delivery to the assignee Lender of the appropriate Note or
Notes executed by the applicable Borrowers, the assignee Lender shall become a
Lender hereunder and the assigning Lender shall cease to constitute a Lender
hereunder with respect to such assigned Loans, Revolving Credit Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. In connection with
any such replacement, if any such Non-Consenting Lender or Defaulting Lender
does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption reflecting such replacement within five (5) Business
Days of the date on

 

-113-



--------------------------------------------------------------------------------

which the assignee Lender executes and delivers such Assignment and Assumption
to such Non-Consenting Lender or Defaulting Lender, then such Non-Consenting
Lender or Defaulting Lender shall be deemed to have executed and delivered such
Assignment and Assumption without any action on the part of the Non-Consenting
Lender or Defaulting Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a backup standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) a Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, each affected
Lender or each affected Lender under a certain Facility in accordance with the
terms of Section 10.01 or all the Lenders under a certain Facility and (iii) the
Required Lenders (or, in the case of a consent, waiver or amendment involving
all affected Lenders under a certain Facility, the U.S. Required Lenders or the
Canadian Required Lenders as applicable) have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”

Section 3.08 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Secured Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO RESTATEMENT EFFECTIVE DATE

Section 4.01 Conditions to Restatement Effective Date. The effectiveness of this
Agreement on the Restatement Effective Date is subject to satisfaction of the
following conditions precedent, except as otherwise agreed between the Borrowers
and the Administrative Agent:

(i) The Administrative Agent (or its counsel) shall have received from (i) the
Administrative Agent, (ii) Lenders constituting the Required Lenders prior to
the Restatement Effective Date, (iii) Lenders who have a Revolving Commitment as
set forth on Schedules 2.01A and 2.01B and (iv) the U.S. Borrower, (x) a
counterpart of this Agreement signed on behalf of such party or (y) written
evidence satisfactory to the Administrative Agent (which may include a telecopy
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(ii) The representations and warranties of each Loan Party set forth in Article
V of this Agreement and in each other Loan Document shall be true and correct in
all material respects (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects as so qualified) as of the Restatement Effective Date,
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects as so
qualified) as of such earlier date.

 

-114-



--------------------------------------------------------------------------------

(iii) Immediately after giving effect to this Agreement, no Default or Event of
Default exists under this Agreement.

(iv) The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by a Responsible Officer of the U.S.
Borrower, confirming compliance with the conditions set forth in paragraphs
(ii) and (iii) of this Section 4.01.

(v) The Administrative Agent shall have received a customary written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of (i) Simpson Thacher & Bartlett, New York counsel for the Loan
Parties, and (ii) Stikeman Elliott LLP, Canadian counsel to the Loan Parties.
Each of the Borrowers and Holdings I hereby instruct such counsel to deliver
such legal opinions.

(vi) [Reserved].

(vii) The Administrative Agent shall have received such certificates of good
standing (to the extent such concept exists) from the applicable secretary of
state of the state of organization of each Loan Party, certificates of
resolutions or other action, incumbency certificates, certificates of
incorporation (or confirmation of no change since the Amendment No. 1 Effective
Date) and/or other certificates of Responsible Officers of each Loan Party as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party or is to be a party on the
Restatement Effective Date.

(viii) All reasonable costs and expenses (including, without limitation, the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) of the Administrative Agent and Arrangers in connection with this
Agreement and the transactions contemplated hereby shall have been paid, to the
extent invoiced.

(ix) With respect to each Mortgaged Property, the Collateral Agent shall have
received a completed “life-of-loan” Federal Emergency Management Agency standard
flood hazard determination, and, to the extent any improved Mortgaged Property
is located in an area determined by the Federal Emergency Management Agency to
be a special flood hazard area, shall have received (i) a notice about special
flood hazard area status and flood disaster assistance duly executed by the U.S.
Borrower and (ii) evidence of flood insurance as required by Section 6.07(c).

(x) All amounts (if any) owing to each Exiting Lender under the Original Credit
Agreement have been paid in full in cash.

(xi) On or prior to the Restatement Effective Date, a Qualified IPO shall have
been consummated.

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Restatement Effective Date specifying its
objection thereto.

 

-115-



--------------------------------------------------------------------------------

Section 4.02 Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (excluding a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans or CDOR Rate Loans and other than a Request for a Facility
Increase which shall be governed by Section 2.14(a)) and of each L/C Issuer to
issue, extend or increase each Letter of Credit is subject to the following
conditions precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V and in each other Loan Document shall be true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects as so qualified) on and as of the date of such
Credit Extension with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

(b) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension (or with
respect to Letters of Credit, such other notice required hereunder) in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans or CDOR Rate Loans) submitted by the U.S. Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) (or, in the case of a Request for a Facility Increase, the
conditions specified in Section 2.14(a)) have been satisfied on and as of the
date of the applicable Credit Extension and that after giving effect to such
Credit Extension, the Availability Conditions shall be satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party party hereto represents and warrants to the Agents and the
Lenders that at the time of each Credit Extension that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Restricted Subsidiary (i) is a Person duly organized or formed,
validly existing and in good standing (where relevant) under the Laws of the
jurisdiction of its incorporation or organization, (ii) has all requisite power
and authority to (A) own or lease its assets and carry on its business as
currently conducted and (B) in the case of the Loan Parties, execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(iii) is duly qualified and in good standing (where relevant) under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (iv) is in compliance with
all Laws, orders, writs and injunctions and (v) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case, referred to in clause (i) (other than
with respect to the Borrowers), (ii)(A) (other than with respect to the
Borrowers), (iii), (iv) and (v), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

-116-



--------------------------------------------------------------------------------

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, are within such Loan Party’s
corporate or other powers, (i) have been duly authorized by all necessary
corporate or other organizational action, and (ii) do not (a) contravene the
terms of any of such Person’s Organization Documents, (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01), or require any payment to be made
under (x) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (c) violate any applicable Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (ii)(b)(x), to the extent that such violation, conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (ii) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (iii) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (iv) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (A) filings,
recordings and registrations with Governmental Authorities necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties, (B) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect (except to the extent not required to be obtained,
taken, given or made or be in full force and effect pursuant to the Collateral
and Guarantee Requirement)and (C) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

Section 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto.
This Agreement and each other Loan Document constitutes, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is a party thereto in accordance with its terms, except as such enforceability
may be limited by (i) Debtor Relief Laws and by general principles of equity,
(ii) the need for filings, recordations and registrations necessary to create or
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties and (iii) the effect of foreign Laws, rules and regulations as
they relate to pledges, if any, of Equity Interests in Foreign Subsidiaries.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) (i) The Audited Financial Statements fairly present in all material respects
the financial condition of the U.S. Borrower and its Subsidiaries as of the
dates thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(ii) The Unaudited Financial Statements fairly present in all material respects
the financial condition of the U.S. Borrower and its Subsidiaries as of the
dates thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

 

-117-



--------------------------------------------------------------------------------

(b) The forecasts of consolidated balance sheets and consolidated statements of
income and cash flow of Holdings and its Subsidiaries which have been furnished
to the Administrative Agent prior to the Closing Date (the “Pro Forma Financial
Statements”) have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such forecasts, it being understood that actual results may vary
from such forecasts and that such variations may be material.

(c) Since December 31, 2016, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) As of the Closing Date, none of the U.S. Borrower and its Subsidiaries has
any Indebtedness or other obligations or liabilities, direct or contingent
(other than (i) the liabilities reflected on Schedule 5.05 to the Original
Credit Agreement, (ii) obligations arising under the Loan Documents, the Cash
Flow Credit Agreement or under the Senior Notes Documents and (iii) liabilities
incurred in the ordinary course of business that, either individually or in the
aggregate, have not had nor could reasonably be expected to have a Material
Adverse Effect).

Section 5.06 Litigation. Except as set forth on Schedule 5.06 to the Original
Credit Agreement, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrowers, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrowers or any of their respective Restricted Subsidiaries or against any of
their properties or revenues that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

Section 5.07 [Reserved].

Section 5.08 Ownership of Property; Liens; Real Property.

(a) The Borrowers and each of their Restricted Subsidiaries has good record
title to, or valid leasehold interests in, or easements or other limited
property interests in, all Real Property necessary in the ordinary conduct of
its business, free and clear of all Liens except as set forth on Schedule 5.08
to the Original Credit Agreement and except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title or other interest could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b) As of the Closing Date, Schedule 7 to the Perfection Certificate dated as of
the Closing Date contains a true and complete list of each Material Real
Property owned by the Borrowers and the Subsidiaries.

Section 5.09 Environmental Matters.

Except as specifically disclosed in Schedule 5.09(a) to the Original Credit
Agreement or except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect:

(a) each Loan Party and its respective properties and operations are and, other
than any matters which have been finally resolved, have been in compliance with
all Environmental Laws, which includes obtaining, maintaining and complying with
all applicable Environmental Permits required under such Environmental Laws to
carry on the business of the Loan Parties;

 

-118-



--------------------------------------------------------------------------------

(b) the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws and
none of the Loan Parties nor any of the Real Property owned, leased, operated or
licensed to a franchisee (subject to, in the case of such franchised Real
Property not managed by the Loan Parties or Subsidiaries or their Affiliates,
the knowledge of the U.S. Borrower) by any Loan Party or Subsidiary is the
subject of any claims, investigations, liens, demands, or judicial,
administrative or arbitral proceedings pending or, to the knowledge of the U.S.
Borrower, threatened, under or relating to any Environmental Law;

(c) there has been no Release of Hazardous Materials on, at, under or from any
Real Property or facilities currently or formerly owned, leased, operated or
licensed to a franchisee (subject to, in the case of such franchised Real
Property not operated by the Loan Parties or Subsidiaries or their Affiliates,
the knowledge of the Borrowers) by any Loan Party or Subsidiary, or arising out
of the conduct of the Loan Parties that could reasonably be expected to require
investigation, remedial activity or corrective action or cleanup by, or on
behalf of, any Loan Party or Subsidiary or could reasonably be expected to
result in any Environmental Liability;

(d) there are no facts, circumstances or conditions arising out of or relating
to the Loan Parties or any of their respective operations or any facilities
currently or, to the knowledge of the Borrowers, formerly owned, leased,
operated or licensed to a franchisee (subject to, in the case of such franchised
Real Property not operated by the Loan Parties or Subsidiaries or their
Affiliates, the knowledge of the Borrowers) by any of the Loan Parties or
Subsidiaries, that could reasonably be expected to require investigation,
remedial activity or corrective action or cleanup by, or on behalf of, any Loan
Party or Subsidiary or could reasonably be expected to result in any
Environmental Liability; and

(e) the Borrowers have made available to the Administrative Agent all
environmental reports, studies, assessments, audits, or other similar documents
containing information regarding any Environmental Liability that are in the
possession or control of any Borrower or any Loan Party or Subsidiary.

Section 5.10 Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of the Loan Parties and their Subsidiaries have filed all tax returns required
to be filed, and have paid all Taxes levied or imposed upon them or their
properties, that are due and payable (including in their capacity as a
withholding agent), except those that are being contested in good faith by
appropriate proceedings diligently conducted. Except as described on Schedule
5.10 to the Original Credit Agreement, there is no proposed Tax deficiency or
assessment known to any of the Loan Parties against any of the Loan Parties that
would, if made, individually or in the aggregate, have a Material Adverse
Effect.

Section 5.11 ERISA Compliance; Canadian Pension Plans and Canadian Benefit
Plans.

(a) Except as set forth on Schedule 5.11(a) to the Original Credit Agreement or
as would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each Plan maintained by a Loan Party or
ERISA Affiliate is in compliance with the applicable provisions of ERISA and the
Code and the regulations and published interpretations thereunder and other
federal or state Laws.

 

-119-



--------------------------------------------------------------------------------

(b) (i) No ERISA Event has occurred during the six-year period prior to the date
on which this representation is made or deemed made or is reasonably expected to
occur; (ii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; (iv) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect; and (v) the hours worked by
and payments made to employees of the Canadian Borrower and its Restricted
Subsidiaries have not been in violation of the Employee Standards Act (Ontario)
or any other applicable Law dealing with such matters and (vi) all payments due
from the Canadian Borrower or any Restricted Subsidiary, or for which any claim
may be made against the Canadian Borrower or any Restricted Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Canadian Borrower
or such Restricted Subsidiary to the extent required by GAAP.

(c) With respect to each Pension Plan, the adjusted funding target attainment
percentage (as defined in Section 436 of the Code), as determined by the
applicable Pension Plan’s Enrolled Actuary under Sections 436(j) and 430(d)(2)
of the Code and all applicable regulatory guidance promulgated thereunder
(“AFTAP”), would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect. Neither any Loan Party nor any ERISA
Affiliate maintains or contributes to a Plan that is, or is expected to be, in
at-risk status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Code) in each case, except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

(d) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) the Canadian Pension Plans are
duly registered under the ITA and all other applicable laws which require
registration; (ii) the Canadian Borrower and each of its Subsidiaries has
complied with and performed all of its obligations under and in respect of the
Canadian Pension Plans and Canadian Benefit Plans under the terms thereof, any
funding agreements and all applicable laws (including any fiduciary, funding,
investment and administration obligations); (iii) there have been no improper
withdrawals or applications of the assets of the Canadian Pension Plans or the
Canadian Benefit Plans; and (iv) to the knowledge of the Loan Parties, no facts
or circumstances have occurred or exist that could result, or be reasonably
anticipated to result, in the declaration of a termination or wind-up of any
Canadian Pension Plan in whole or in part by any Governmental Authority under
applicable laws. None of the Canadian Pension Plans is a “multi-employer pension
plan”, as defined in the Pension Benefits Act (Ontario) or an equivalent plan
under the pension standards legislation of any other applicable jurisdiction in
Canada. All employer and employee payments, contributions or premiums to be
remitted, paid to or in respect of each Canadian Pension Plan have been paid in
a timely fashion in accordance with the terms thereof, any funding agreement and
all applicable laws. Except as set forth in Schedule 5.11(d) to the Original
Credit Agreement, none of the Canadian Pension Plans is a Canadian Defined
Benefit Plan. The Loan Parties have delivered to the Administrative Agent copies
of the most recent actuarial valuation reports and financial statements filed
with any applicable Governmental Authority in respect of each Canadian Defined
Benefit Plan.

Section 5.12 Subsidiaries; Equity Interests. As of the Closing Date (after
giving effect to the Transactions), no Loan Party has any Subsidiaries (other
than Excluded Subsidiaries pursuant to clause (b) of the definition thereof)
other than those specifically disclosed in Schedule 5.12 to the Original Credit
Agreement, and all of the outstanding Equity Interests owned by the Loan Parties
(or a Subsidiary of any Loan Party) in such material Subsidiaries have been
validly issued and are fully paid and all Equity Interests owned by a Loan Party
in such material Subsidiaries are owned free and clear of all Liens except
(i) those created under the Collateral Documents and (ii) any Lien that is
permitted under Section 7.01. As

 

-120-



--------------------------------------------------------------------------------

of the Closing Date, Schedules 1(a) and 9(a) to the Perfection Certificate
(a) set forth the name and jurisdiction of each Subsidiary that is a Loan Party
and (b) set forth the ownership interest of the Borrowers and any Loan Party in
each wholly owned Subsidiary (other than Excluded Subsidiaries pursuant to
clause (b) of the definition thereof), including the percentage of such
ownership.

Section 5.13 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
for any purpose that violates Regulation U of the Board of Governors of the
United States Federal Reserve System.

(b) None of the Borrowers, any Person Controlling either of the Borrowers, or
any of their Restricted Subsidiaries is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

Section 5.14 Disclosure. To the best of the Borrowers’ knowledge, no report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party (other than projected financial information, pro forma
financial information and information of a general economic or industry nature)
to any Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (as modified or supplemented by other information so
furnished), when taken as a whole, contains any untrue statement of a material
fact or omits to state any material fact necessary to make the statements
therein (when taken as a whole), in the light of the circumstances under which
they were made, not materially misleading. With respect to projected financial
information and pro forma financial information, the Borrowers represent that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time of preparation; it being understood that such
projections may vary from actual results and that such variances may be
material.

Section 5.15 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect as of the Closing Date (a) there are
no strikes or other labor disputes against any Borrower or any of their
Restricted Subsidiaries pending or, to the knowledge of the Borrowers,
threatened, (b) hours worked by and payment made to employees of the Borrowers
or any of their Restricted Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable Laws, (c) the Borrowers and the
other Loan Parties have complied with all applicable employment and labor laws
including work authorization and immigration and (d) all payments due from any
Borrower or any of their Restricted Subsidiaries on account of employee health
and welfare insurance have been paid or accrued as a liability on the books of
the relevant party.

Section 5.16 [Reserved].

Section 5.17 Intellectual Property; Licenses, Etc.. The Borrowers and their
Restricted Subsidiaries own, license or possess the right to use all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, licenses, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently conducted, and, to the knowledge of the Borrowers, such IP Rights do
not conflict with the rights of any Person, except to the extent such failure to
own, license or possess or such conflicts, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
The business of any Loan Party or any of their Subsidiaries as currently
conducted does not infringe upon, misappropriate or otherwise violate any IP
Rights held by

 

-121-



--------------------------------------------------------------------------------

any Person except for such infringements, misappropriations and violations,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any of the IP
Rights, is filed and presently pending or, to the knowledge of the Borrowers,
presently threatened in writing against any Loan Party or any of its
Subsidiaries, which, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

Except pursuant to licenses and other user agreements entered into by each Loan
Party in the ordinary course of business, as of the Closing Date, all
registrations listed in Schedule 11 to the Perfection Certificate are valid and
subsisting, except, in each case, to the extent failure of such registrations to
be valid and subsisting could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect

Section 5.18 Solvency. On the Closing Date after giving effect to the
Transactions, the U.S. Borrower and its Subsidiaries, on a consolidated basis,
are Solvent.

Section 5.19 Subordination of Junior Financing. The Secured Obligations are
“Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

Section 5.20 OFAC; USA PATRIOT Act; FCPA.

(a) To the extent applicable, each of Holdings, the Borrowers and their
respective Subsidiaries is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, the International Emergency Economic
Powers Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, (ii) the
USA PATRIOT Act and (iii) the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada).

(b) No Borrower nor any of their respective Subsidiaries nor, to the knowledge
of any Borrower and the other Loan Parties, any director, officer, employee,
agent or controlled affiliate of any Borrower or any Subsidiary is currently the
subject of any Sanctions, nor is any Borrower or any of their respective
Subsidiaries located, organized or resident in any country or territory that is
the subject of Sanctions.

(c) No part of the proceeds of the Loans will be used, directly or indirectly,
by any Borrower (i) in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended, (ii) for the purpose of financing any activities or
business of or with any Person that, at the time of such financing, is the
subject of any Sanctions or (iii) in violation of the Corruption of Foreign
Public Officials Act (Canada).

Section 5.21 Security Documents.

(a) Valid Liens. Each Collateral Document delivered pursuant to Section 4.01 and
Sections 6.11, 6.13 and 6.16 will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent for the benefit of the
applicable Secured Parties, legal, valid and enforceable Liens on, and security
interests in, the Collateral described therein to the extent intended to be
created thereby, and (i) when financing statements and other filings in
appropriate form are filed in the offices specified on Schedule 6 to the
Perfection Certificate and (ii) upon the taking of possession or control by the
Collateral Agent (or, to the extent constituting Cash Flow Priority Collateral,
the Cash Flow Collateral Agent as bailee for the Collateral Agent pursuant to
the ABL Intercreditor Agreement) of such Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is

 

-122-



--------------------------------------------------------------------------------

required by a Security Agreement), the Liens created by the Collateral Documents
(other than the Mortgages) shall constitute fully perfected Liens on, and
security interests in (to the extent intended to be created thereby), all right,
title and interest of the grantors in such Collateral to the extent perfection
can be obtained by filing financing statements or the taking of possession or
control, in each case subject to no Liens other than Liens permitted by
Section 7.01.

(b) PTO Filing; Copyright Office Filing. When the U.S. Intellectual Property
Security Agreements are properly filed in the United States Patent and Trademark
Office and the United States Copyright Office, to the extent such filings may
perfect such interests, the Liens created by the U.S. Security Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors thereunder in Patents and Trademarks (each as
defined in the U.S. Security Agreement) registered or applied for with the
United States Patent and Trademark Office and Copyrights (as defined in the U.S.
Security Agreement) registered or applied for with the United States Copyright
Office, as the case may be, in each case subject to no Liens other than Liens
permitted hereunder (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect the Collateral Agent’s Lien on registered Patents,
Trademarks and Copyrights acquired by the grantors thereof after the Closing
Date).

(c) Mortgages. Upon recording thereof in the appropriate recording office, each
Mortgage is effective to create, in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, legal, valid and enforceable
perfected Liens on, and security interest in, all of the Loan Parties’ right,
title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, subject only to Liens permitted by Section 7.01 and when the
Mortgages are filed in the offices specified on Schedule 6 to the Perfection
Certificate dated the Closing Date (or, in the case of any Mortgage executed and
delivered after the date thereof in accordance with the provisions of Sections
6.11, 6.13 and 6.16, when such Mortgage is filed in the offices specified in the
local counsel opinion delivered with respect thereto in accordance with the
provisions of Sections 6.11, 6.13 and 6.16), the Mortgages shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than Liens permitted by hereunder.

(d) Notwithstanding anything herein (including this Section 5.21) or in any
other Loan Document to the contrary, no Loan Party makes any representation or
warranty as to (A) the effects of perfection or non-perfection, the priority or
the enforceability of any pledge of or security interest in any Equity Interests
of any Foreign Subsidiary (other than the Canadian Borrower or a Canadian
Subsidiary), or as to the rights and remedies of the Agents or any Lender with
respect thereto, under foreign Law (other than Canadian Law) or (B) the pledge
or creation of any security interest, or the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest to the extent such pledge, security interest, perfection or priority is
not required pursuant to the Collateral and Guarantee Requirement.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Secured Obligation (other than obligations under Cash Management
Agreements or obligations under Secured Hedge Agreements) hereunder which is
accrued and payable shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (unless the Outstanding Amount of the L/C Obligations
related thereto has been Cash Collateralized or a backstop letter of credit
reasonably satisfactory to the applicable L/C Issuer is in place), then from and
after the Closing Date, the Borrowers shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of their
Restricted Subsidiaries to:

 

-123-



--------------------------------------------------------------------------------

Section 6.01 Financial Statements; Reports.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within one hundred twenty (120) days after the end of the fiscal year
ending December 31, 2014 and within ninety (90) days after the end of each
subsequent fiscal year, a consolidated balance sheet of the U.S. Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Deloitte LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification, exception or explanatory paragraph or any
qualification or exception as to the scope of such audit other than any “going
concern” or like qualification, exception or explanatory paragraph that is
expressly resulting solely from an upcoming maturity date hereunder or under the
Cash Flow Credit Agreement occurring within one year from the time such opinion
is delivered or, a prospective default under Section 7.11;

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within forty-five (45) days (or seventy-five (75) days in the case of
the fiscal quarters ending on September 30, 2014, March 31, 2015 and June 30,
2015) after the end of each of the first three fiscal quarters of each fiscal
year of the U.S. Borrower, a consolidated balance sheet of the U.S. Borrower and
its Subsidiaries as at the end of such fiscal quarter and the related
consolidated statements of income or operations for such fiscal quarter and the
portion of the fiscal year then ended, setting forth in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, and statements of
stockholders’ equity for the current fiscal quarter and consolidated statement
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the U.S. Borrower as fairly presenting in all material respects the
financial condition, results of operations, stockholders’ equity and cash flows
of the U.S. Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes;

(c) Deliver to the Administrative Agent for prompt further distribution to each
Lender, no later than one hundred-twenty (120) days after the end of the fiscal
year ending December 31, 2014 and within ninety (90) days after the end of each
subsequent fiscal year, a detailed consolidated budget for the following fiscal
year on a quarterly basis (including a projected consolidated balance sheet of
the U.S. Borrower and its Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income and a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and

(d) Deliver to the Administrative Agent for prompt further distribution to each
Lender, on the 15th Business Day of each fiscal month (i) a certificate in the
form of Exhibit I to the Original Credit Agreement showing the U.S. Borrowing
Base and the Canadian Borrowing Base as of the close of business for the
immediately preceding fiscal month to be certified as complete and correct in
all material

 

-124-



--------------------------------------------------------------------------------

respects on behalf of the Borrowers by a Responsible Officer of the U.S.
Borrower (a “Borrowing Base Certificate”); provided that if a Cash Dominion
Period shall have occurred and be continuing, such Borrowing Base Certificate
shall be furnished on Wednesday of each week (or, if Wednesday is not a Business
Day, on the next succeeding Business Day), as of the close of business on the
immediately preceding Friday; and provided, further, that after any Disposition
or Casualty Event with respect to Collateral having a fair market value in
excess of $5,000,000 (other than sales of inventory in the ordinary course of
business), the Borrowers shall promptly (and in any event prior to the next
Borrowing) deliver a revised Borrowing Base Certificate reflecting such
Disposition or Casualty Event, as the case may be.

(e) Deliver to the Administrative Agent for prompt further distribution to each
Lender, as soon as available, and in any event no later than 25 days after the
end of each fiscal month of the Borrowers for which the Consolidated Fixed
Charge Coverage Ratio is required to be tested pursuant to Section 7.11, an
unaudited consolidated balance sheet of the Borrowers and their Subsidiaries
that is internally available and, if different, the Borrowers and their
Restricted Subsidiaries, in each case as at the end of such fiscal month, and
the related (A) consolidated statements of income or operations for such fiscal
month and for the portion of the fiscal year then ended that is internally
available and (B) a consolidated statement of cash flows for the portion of the
fiscal year then ended that is internally available (or, in lieu of such
unaudited financial statements for the Borrowers and their Restricted
Subsidiaries, a reconciliation that is internally available, reflecting such
financial information for the Borrowers and their Restricted Subsidiaries, on
the one hand, and the Borrowers and their Subsidiaries, on the other hand), all
in reasonable detail and certified by a Responsible Officer of the Borrowers as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrowers and their
Subsidiaries and the Borrowers and their Restricted Subsidiaries, as applicable,
in accordance with GAAP, subject only to normal year-end adjustments and the
absence of footnotes.

(f) Deliver to the Administrative Agent with each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, supplemental
financial information necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrowers and the Subsidiaries by furnishing (A) the applicable financial
statements of the Borrowers (or any direct or indirect parent of the U.S.
Borrower) or (B) the Borrowers’ (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that
with respect to clauses (A) and (B), (i) to the extent such information relates
to a parent of the U.S. Borrower, such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to the Borrowers (or such parent), on the one
hand, and the information relating to the Borrowers and the Subsidiaries on a
stand-alone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of Deloitte LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and, except as permitted in Section 6.01(a), shall not be
subject to any “going concern” or like qualification, exception or explanatory
paragraph or any qualification or exception as to the scope of such audit.

Documents required to be delivered pursuant to Section 6.01 and Sections 6.02(b)
and (c) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrowers (or any direct or
indirect parent of the U.S. Borrower) posts such documents, or provides a link
thereto on the website on the Internet at the U.S. Borrower’s website address
listed on Schedule 6.01 to the Original Credit Agreement; or (ii) on which such
documents are posted on the U.S. Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and

 

-125-



--------------------------------------------------------------------------------

the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent); provided that: (i) upon
written request by the Administrative Agent, the Borrowers shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent; and (ii) the Borrowers shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the earlier of (i) the actual delivery of
the financial statements referred to in Sections 6.01(a), (b) and (e) and (ii)
the date such financial statements are required to be delivered pursuant to
Sections 6.01(a), (b) and (e), a duly completed Compliance Certificate signed by
a Responsible Officer of the U.S. Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which
Holdings, any Borrower or any Restricted Subsidiary files with the SEC or with
any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities (other than in connection with any board observer rights) of
any Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of
the Cash Flow Credit Agreement, any Senior Notes Documents or any Junior
Financing Documentation with a principal amount in excess of the Threshold
Amount and, in each case, any Permitted Refinancing thereof and not otherwise
required to be furnished to the Lenders pursuant to any other clause of this
Section 6.02;

(d) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections of the Perfection
Certificate describing the legal name and the jurisdiction of formation of each
Loan Party, the location of the chief executive office of each Loan Party, or
confirming that there has been no change in such information since the later of
the Closing Date or the date of the last such report, and (ii) a list of each
Subsidiary of each Borrower that identifies each Subsidiary as a Loan Party, a
Restricted Subsidiary, an Unrestricted Subsidiary or an Excluded Subsidiary as
of the date of delivery of such Compliance Certificate or confirmation that
there has been no change in such information since the later of the Closing Date
or the date of the last such list; and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

 

-126-



--------------------------------------------------------------------------------

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrowers hereby agree to make all
Borrower Materials that the Borrowers intend to be made available to Public
Lenders clearly and conspicuously designated as “PUBLIC.” By designating
Borrower Materials as “PUBLIC,” the Borrowers authorize such Borrower Materials
to be made available to a portion of the Platform designated “Public Investor,”
which is intended to contain only information that is either publicly available
or not material information (though it may be sensitive and proprietary) with
respect to the Borrowers or their securities for purposes of United States
federal and state securities laws. Notwithstanding the foregoing, the Borrowers
shall not be under any obligation to mark any Borrower Materials “PUBLIC.” The
Borrowers agree that (i) any Loan Documents, (ii) any financial statements
delivered pursuant to Section 6.01 (excluding, for the avoidance of doubt,
6.01(c)) and (iii) any Compliance Certificates delivered pursuant to
Section 6.02(a) and (iv) notices delivered pursuant to Section 6.03(a) will be
deemed to be “public-side” Borrower Materials and may be made available to
Public Lenders.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrowers or their securities for purposes of United States federal or state
securities laws.

Section 6.03 Notices. Promptly after a Responsible Officer of a Borrower or any
Guarantor has obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect;

(c) of the filing or commencement of any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
Holdings, a Borrower or any of its Subsidiaries thereof that would reasonably be
expected to result in a Material Adverse Effect or (ii) with respect to any Loan
Document; and

(d) any casualty or other insured damage to any portion of the Collateral
subject to the Borrowing Base in excess of $17,500,000, or the commencement of
any action or proceeding for the taking of any interest in a portion of the
Collateral subject to either Borrowing Base in excess of $17,500,000 or any part
thereof or interest therein under power of eminent domain or by condemnation or
similar proceedings.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the U.S. Borrower (x) that such notice is
being delivered pursuant to Sections 6.03(a), (b), (c) or (d) (as applicable)
and (y) setting forth details of the occurrence referred to therein and stating
what action the Borrowers have taken and propose to take with respect thereto.

 

-127-



--------------------------------------------------------------------------------

Section 6.04 Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable in the normal conduct of its business, all its
obligations and liabilities in respect of Taxes imposed upon it or upon its
income or profits or in respect of its property, except, in each case, (i) to
the extent any such Tax is being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established in accordance
with GAAP or (ii) if such failure to pay or discharge such obligations and
liabilities would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 6.05 Preservation of Existence, Etc.(a) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization except (x) in a transaction permitted by Sections 7.04 or 7.05
and (y) any Restricted Subsidiary may merge or consolidate with any other
Restricted Subsidiary and (b) take all reasonable action to maintain all rights,
privileges (including its good standing where applicable in the relevant
jurisdiction), permits, licenses and franchises necessary

or desirable in the normal conduct of its business, except, in the case of (a)
(other than with respect to a Borrower) or (b), (i) to the extent that failure
to do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (ii) pursuant to a transaction permitted
by Article VII or clause (y) of this Section 6.05.

Section 6.06 Maintenance of Properties. Except if the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material tangible or
intangible properties and equipment necessary in the operation of its business
in good working order, repair and condition, ordinary wear and tear excepted and
fire, casualty or condemnation excepted.

Section 6.07 Maintenance of Insurance.

(a) Generally. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrowers and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons.

(b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 10 days (or, to the extent reasonably
available, 30 days) after receipt by the Collateral Agent of written notice
thereof (the Borrowers shall deliver a copy of the policy (and to the extent any
such policy is cancelled or renewed, a renewal or replacement policy) or other
evidence thereof to the Administrative Agent and the Collateral Agent, or
insurance certificate with respect thereto) and (ii) name the Collateral Agent
as loss payee (in the case of property insurance) or additional insured on
behalf of the Secured Parties (in the case of liability insurance) (it being
understood that, absent an Event of Default or Cash Dominion Period, any
proceeds of any such property insurance shall be delivered by the insurer(s) to
the Borrowers or one of their Subsidiaries and applied in accordance with this
Agreement), as applicable.

(c) Flood Insurance. If any portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrowers
shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, Following the Closing Date,
the Borrowers shall deliver to the Administrative Agent annual renewals of such
flood insurance. In connection with any amendment to this Agreement pursuant to
which

 

-128-



--------------------------------------------------------------------------------

any increase, extension, or renewal of Loans is contemplated, the Borrowers
shall cause to be delivered to the Administrative Agent for any Mortgaged
Property, a completed “life of the loan” Federal Emergency Management Agency
Standard Flood Hazard Determination, duly executed and acknowledged by the
appropriate Loan Parties, and evidence of flood insurance, as applicable.

Section 6.08 Compliance with Laws.

(a) Comply with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except if the
failure to comply therewith could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b) For each existing, or hereafter adopted, Canadian Pension Plan, each Loan
Party will, and will cause each Subsidiary to, in a timely fashion comply with
and perform in all material respects all of its obligations under and in respect
of such Canadian Pension Plan, including under any funding agreements and all
applicable laws (including any fiduciary, funding, investment and administration
obligations).

(c) All employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Canadian Pension Plan shall be paid or
remitted by each Loan Party and each Subsidiary of each Loan Party in a timely
fashion in accordance with the terms thereof, any funding agreements and all
applicable Laws.

(d) Furnish to the Administrative Agent (i) promptly after the filing thereof
with any Governmental Authority, copies of each actuarial valuation report and
financial statement with respect to each Canadian Defined Benefit Plan,
(ii) promptly after becoming aware of any failure to withhold, make, remit or
pay any employee or employer payments, contributions or premiums to any Canadian
Pension Plan on a timely basis or the occurrence or forthcoming occurrence of
any event in each case which could reasonably be expected to result in a partial
or full termination or wind-up of any Canadian Pension Plan, written notice
thereof, together with an explanation of the actions taken or proposed to be
taken by the applicable Loan Party with respect thereto, and (iii) upon request
by the Administrative Agent, copies of any notifications or remittances or
similar documents prepared and delivered to the trustee or custodian of any
Canadian Pension Plan pursuant to section 56.1 of the Pension Benefits Act
(Ontario) or similar applicable legislation in another jurisdiction in Canada.

Section 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied and which reflect all material
financial transactions and matters involving the assets and business of a
Borrower or a Restricted Subsidiary, as the case may be (it being understood and
agreed that certain Foreign Subsidiaries maintain individual books and records
in conformity with generally accepted accounting principles in their respective
countries of organization and that such maintenance shall not constitute a
breach of the representations, warranties or covenants hereunder).

Section 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of the Borrowers and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrowers; provided that, excluding any such
visits and inspections during the

 

-129-



--------------------------------------------------------------------------------

continuation of an Event of Default, except as provided below, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two times
during any calendar year and only one (1) such time shall be at the Borrowers’
expense; provided, further, that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent and the Lenders shall give the Borrowers the
opportunity to participate in any discussions with the Borrowers’ independent
public accountants. In addition, the Borrowers will permit the Administrative
Agent to conduct, in each case, at the sole cost and expense of the Borrowers,
field audits and examinations of receivables and inventory, and appraisals of
inventory; provided, that, (a) such field audits and examinations may be
conducted not more than once per any twelve-month period and (b) such appraisals
may be conducted not more than once per any twelve-month period; (except, that,
during a Field Examination Trigger Period, the Administrative Agent shall be
entitled to an additional field audit and examination and appraisal during any
twelve-month period, and during the existence and continuance of an Event of
Default, there shall be no limit on the number of additional field audits and
examinations and appraisals that shall be permitted at the Administrative
Agent’s reasonable request and at the Borrowers’ expense). Notwithstanding
anything to the contrary in this Section 6.10, none of the Borrowers nor any
Restricted Subsidiary shall be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work-product.

Section 6.11 Additional Collateral; Additional Guarantors. At the Borrowers’
expense, take all action either necessary or as reasonably requested by the
Administrative Agent or the Collateral Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied, including:

(a) Upon (i) (x) the formation or acquisition of any new direct or indirect
wholly owned Domestic Subsidiary (in each case, other than an Excluded
Subsidiary) by the U.S. Borrower, (y) any Excluded Subsidiary that is a Domestic
Subsidiary ceasing to constitute an Excluded Subsidiary or (z) the designation
in accordance with Section 6.14 of an existing direct or indirect wholly owned
Domestic Subsidiary (other than an Excluded Subsidiary) as a Restricted
Subsidiary or (ii) (x) the formation or acquisition of any new direct or
indirect wholly owned Canadian Subsidiary (in each case, other than an Excluded
Subsidiary) by the U.S. Borrower or the Canadian Borrower, (y) any Excluded
Subsidiary that is a Canadian Subsidiary ceasing to constitute an Excluded
Subsidiary or (z) the designation in accordance with Section 6.14 of an existing
direct or indirect wholly owned Canadian Subsidiary (other than an Excluded
Subsidiary) as a Restricted Subsidiary:

(i) within sixty (60) days after such formation, acquisition, cessation or
designation, or such longer period as the Administrative Agent may agree in
writing in its discretion, notify the Administrative Agent thereof and:

(A) cause (i) each such Domestic Subsidiary to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) joinders to this
Agreement as U.S. Guarantors, Security Agreement Supplements to the U.S.
Security Agreement, U.S. Intellectual Property Security Agreements, Mortgages, a
counterpart of the Intercompany Note, joinders to each Intercreditor Agreement,
if applicable, and other security agreements and documents (including, with
respect to such Mortgages, the documents listed in (f) of the “Collateral and
Guarantee Requirement”), as reasonably

 

-130-



--------------------------------------------------------------------------------

requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the U.S. Security Agreement and other
security agreements in effect on the Closing Date with respect to the U.S. Loan
Parties and the Mortgages delivered pursuant to Section 6.16), in each case
granting Liens required by the Collateral and Guarantee Requirement and
(ii) each such Canadian Subsidiary to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) joinders to this
Agreement as Canadian Guarantors, Security Agreement Supplements to the Canadian
Security Agreement, Canadian Intellectual Property Security Agreements,
Mortgages, Quebec Security Documents, if applicable, a counterpart of the
Intercompany Note, joinders to each Intercreditor Agreement, if applicable, and
other security agreements and documents (including, with respect to such
Mortgages, the documents listed in (f) of the “Collateral and Guarantee
Requirement”), as reasonably requested by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Canadian Security
Agreement and other security agreements in effect on the Closing Date with
respect to the Canadian Loan Parties and the Mortgages delivered pursuant to
Section 6.16), in each case granting Liens required by the Collateral and
Guarantee Requirement;

(B) cause each such Domestic Subsidiary and/or Canadian Subsidiary (and the
parent of each such Subsidiary that is a Guarantor) to deliver to the Collateral
Agent (or, to the extent constituting Cash Flow Priority Collateral, the Cash
Flow Collateral Agent acting as bailee for the Collateral Agent pursuant to the
ABL Intercreditor Agreement) any and all certificates representing Equity
Interests (to the extent certificated) and intercompany notes (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank;

(C) take and cause such Domestic Subsidiary and/or Canadian Subsidiary and each
direct or indirect parent of such Subsidiary to take whatever action (including
the recording of Mortgages, the filing of Uniform Commercial Code financing
statements, PPSA financing statements (or similar documents) and Intellectual
Property Security Agreements, and delivery of stock and membership interest
certificates) as may be necessary in the reasonable opinion of the Collateral
Agent to vest in the Collateral Agent (or in any representative of the
Collateral Agent designated by it) valid and perfected Liens to the extent
required by the Collateral and Guarantee Requirement, and to otherwise comply
with the requirements of the Collateral and Guarantee Requirement;

(ii) if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 6.11(a) as the Administrative Agent may reasonably request;

(iii) as promptly as practicable after the request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property, any existing title reports, abstracts,
surveys or environmental assessment reports, to the extent available and in the
possession or control of the Loan Parties or their respective Subsidiaries;
provided, however, that there shall be no obligation to deliver to the
Administrative Agent any existing environmental assessment report whose
disclosure to the Administrative Agent would require the consent of a Person
other than the Loan Parties or one of their respective Subsidiaries, where,
despite the commercially reasonable efforts of the Loan Parties or their
respective Subsidiaries to obtain such consent, such consent cannot be obtained;
and

 

-131-



--------------------------------------------------------------------------------

(iv) if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Collateral Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to perfection and existence of
security interests with respect to property of any Guarantor acquired after the
Closing Date and subject to the Collateral and Guarantee Requirement, but not
specifically covered by the preceding clauses (i), (ii) or (iii) or clause
(b) below.

(b) Not later than ninety (90) days after the acquisition by any Loan Party of
any Material Real Property as determined by the U.S. Borrower (acting reasonably
and in good faith) (or such longer period as the Administrative Agent may agree
in writing in its discretion) that is required to be provided as Collateral
pursuant to the Collateral and Guarantee Requirement, which property would not
be automatically subject to another Lien pursuant to pre-existing Collateral
Documents, cause such property to be subject to a Lien and Mortgage in favor of
the Collateral Agent for the benefit of the applicable Secured Parties and take,
or cause the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, in each case to the extent required by, and subject to the
limitations and exceptions of, the Collateral and Guarantee Requirement and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement.

Section 6.12 Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, comply, and take
all commercially reasonable actions to cause all lessees and other Persons
operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; obtain, maintain and renew all
Environmental Permits necessary for its operations and properties; and, in each
case to the extent the Loan Parties or Subsidiaries are required by
Environmental Laws, conduct any investigation, remedial or other corrective
action necessary to address Hazardous Materials at any property or facility in
accordance with applicable Environmental Laws.

Section 6.13 Further Assurances. Promptly upon reasonable request by the
Administrative Agent (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Intercreditor Agreement or any Collateral Document or other document or
instrument relating to any Collateral, and (ii) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably request from time to time in order to carry
out more effectively the purposes of any Intercreditor Agreement or the
Collateral Documents, to the extent required pursuant to the Collateral and
Guarantee Requirement. If the Administrative Agent or the Collateral Agent
reasonably determines that it is required by applicable Law to have appraisals
prepared in respect of the Real Property of any Loan Party subject to a Mortgage
constituting Collateral, the Borrowers shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of FIRREA.

Section 6.14 Designation of Subsidiaries. The U.S. Borrower may at any time
designate any Restricted Subsidiary of a Borrower (other than the Canadian
Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Investment Payment
Conditions are met, (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any Senior
Notes Documents, the Cash Flow Credit Agreement or any Junior Financing, as
applicable, and (iv) no Restricted Subsidiary may be designated an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary. For the
avoidance of doubt, no assets of any Unrestricted Subsidiary may at any time be
included in the Borrowing Base calculation, and upon the designation of any Loan
Party as an Unrestricted Subsidiary, the Borrowers shall concurrently provide an
updated Borrowing Base Certificate if such designation would result in the
Borrowing Base decreasing by more than $17,500,000. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by a Borrower therein at the date of designation in an amount
equal to the fair market value of such Borrower’s

 

-132-



--------------------------------------------------------------------------------

or its Subsidiary’s (as applicable) Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
a Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in an
amount equal to the fair market value at the date of such designation of a
Borrower’s or its Subsidiary’s (as applicable) Investment in such Subsidiary.

Section 6.15 [Reserved].

Section 6.16 Post-Closing Covenants. Within ninety (90) days of the Restatement
Effective Date (unless waived or extended by the Administrative Agent in its
reasonable discretion), the Collateral Agent shall have received with respect to
each Mortgaged Property, in each case in form and substance reasonably
acceptable to the Administrative Agent, either:

(a) written or e-mail confirmation from local counsel in the jurisdiction in
which the Mortgaged Property is located substantially to the effect that:
(i) the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the Lien created by
such mortgage as security for the Secured Obligations, including the Secured
Obligations evidenced by this Agreement and the other documents executed in
connection herewith, for the benefit of the Secured Parties, and (ii) no other
documents, instruments, filings, recordings, re-recordings, re-filings or other
actions, including, without limitation, the payment of any mortgage recording
taxes or similar taxes are necessary or appropriate under applicable law in
order to maintain the continued enforceability, validity or priority of the Lien
created by such mortgage as security for the Secured Obligations, including the
Secured Obligations evidenced by this Agreement and the other documents executed
in connection herewith, for the benefit of the Secured Parties; or

(b) (i) an amendment to the existing Mortgage (the “Mortgage Amendment”) to
reflect the matters set forth in this Agreement, duly executed and acknowledged
by the applicable Loan Party, and in form for recording in the recording office
where such Mortgage was recorded, together with such certifications, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law;

(ii) a favorable opinion, addressed to the Collateral Agent and the Secured
Parties covering the enforceability of the applicable Mortgage as amended by the
Mortgage Amendment;

(iii) a date down endorsement (or other title product where a date down
endorsement is not available in the applicable jurisdiction) to the existing
Mortgage policy, which shall reasonably assure the Collateral Agent as of the
date of such endorsement (or other title product) that the real property subject
to the lien of such Mortgage is free and clear of all defects and encumbrances
except for Liens permitted pursuant to Section 7.01 or Liens otherwise consented
to by the Administrative Agent

 

-133-



--------------------------------------------------------------------------------

(iv) evidence of payment by the U.S. Borrower of all escrow charges and related
charges, mortgage recording taxes, fees, charges and costs and expenses required
for the recording of the Mortgage Amendment referred to above; and

(v) such affidavits, certificates, information and instruments of
indemnification as shall be required to induce the title company to issue the
endorsement (or other title product) contemplated above and evidence of payment
of all applicable title insurance premiums, search and examination charges, and
related charges required for the issuance of the endorsement.

Section 6.17 [Reserved].

Section 6.18 Maintenance of Cash Management System. The Loan Parties will
establish and maintain the cash management system described below:

(a) Schedule 13 to the Perfection Certificate sets forth all DDAs maintained by
the Loan Parties, including all Dominion Accounts. On or prior to the date that
is 90 days after the Closing Date (or, unless a Cash Dominion Period or Event of
Default has occurred, such later date as may be agreed to by the Administrative
Agent (such agreement not to be unreasonably withheld or delayed)), each Loan
Party shall take all actions necessary to establish the Collateral Agent’s
control of and Lien on each such DDA (other than an Excluded Account). Each Loan
Party shall be the sole account holder of each DDA (other than an Excluded
Account) and shall not allow any other Person (other than the Administrative
Agent, the Collateral Agent or the Cash Flow Collateral Agent) to have control
over or a Lien on a DDA (other than an Excluded Account) or any property
deposited therein. The U.S. Borrower shall not, and shall not cause or permit
any of its Restricted Subsidiaries to, accumulate or maintain cash (other than
(i) cash that is not proceeds of any Collateral, (ii) cash that is identifiable
proceeds of Cash Flow Priority Collateral and deposited into a Collateral
Proceeds Account and (iii) nominal amounts which are required to be maintained
in such DDA under the terms of the Borrowers’ arrangements with the bank at
which such DDAs are maintained, which nominal amounts shall not exceed $500,000
as to any individual DDA or $2,000,000 in the aggregate for all DDAs at any
time) in the Excluded Accounts as of any date of determination in excess of
checks outstanding against such Accounts as of the date and amounts necessary to
meet minimum balance, near-term funding requirements or near-term operating
requirements.

(b) Within 90 days after the Closing Date (or, unless a Cash Dominion Period or
an Event of Default has occurred, such later date as may be agreed to by the
Administrative Agent (such agreement not to be unreasonably withheld or
delayed)), the Loan Parties shall have delivered to the Administrative Agent
Deposit Account Control Agreements for all of the DDAs of the Loan Parties
(other than Excluded Accounts), in each case duly executed by each applicable
Loan Party and the applicable depositary bank and opinion of counsel (which may
contain customary qualifications and exclusions) with respect thereto in form
and substance reasonably satisfactory to the Collateral Agent.

(c) Upon the occurrence and during the continuation of a Cash Dominion
Period, the Loan Parties shall cause any and all funds and financial assets
constituting Collateral (other than cash that is identifiable proceeds of Cash
Flow Priority Collateral and deposited into a Collateral Proceeds Account) held
in or credited to each DDA to be swept into the Dominion Account on a daily
basis (or less frequently as agreed by the Administrative Agent).

 

-134-



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Secured Obligation hereunder (other than obligations under Cash
Management Agreements or obligations under Secured Hedge Agreements) which is
accrued and payable shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (unless the Outstanding Amount of the L/C Obligations
related thereto has been Cash Collateralized or a backstop letter of credit
reasonably satisfactory to the applicable L/C Issuer is in place), then from and
after the Closing Date:

Section 7.01 Liens. No Borrower or any of the Restricted Subsidiaries shall,
directly or indirectly, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01(b) to the
Original Credit Agreement and any modifications, replacements, renewals,
refinancings or extensions thereof; provided that (i) the Lien does not extend
to any additional property other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 7.03, and (B) proceeds and products
thereof, and (ii) the replacement, renewal, extension or refinancing of the
obligations secured or benefited by such Liens, to the extent constituting
Indebtedness, is permitted by Section 7.03;

(c) Liens for Taxes that are not overdue for a period of more than thirty
(30) days or that are being contested in good faith and by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person to the extent required in accordance with
GAAP;

(d) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens that secure amounts not overdue for a period of more than
forty-five (45) days or if more than forty-five (45) days overdue, that are
unfiled and no other action has been taken to enforce such Lien or that are
being contested in good faith and by appropriate actions diligently conducted,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to a Borrower or any of its Restricted Subsidiaries;

(f) (i) deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including (i) those to secure health,
safety and environmental obligations and (ii) letters of credit and bank
guarantees required or requested by any Governmental Authority in connection
with any contract or Law) incurred in the ordinary course of business;

 

-135-



--------------------------------------------------------------------------------

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and other minor title defects affecting Real Property, and
any exceptions on the final Mortgage Policies issued in connection with the
Mortgaged Properties, that do not in the aggregate materially interfere with the
ordinary conduct of the business of a Borrower or any of its Restricted
Subsidiaries, taken as a whole;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of any Borrower and its Restricted Subsidiaries, taken as a whole or
(ii) secure any Indebtedness;

(j) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) Liens on specific items of
inventory or other goods and proceeds thereof of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(i) and (n) to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(m) Liens (i) in favor of any Borrower or a Restricted Subsidiary on assets of a
Restricted Subsidiary that is not a Loan Party securing permitted intercompany
Indebtedness and (ii) in favor of any Borrower or any Subsidiary Guarantor;

(n) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by a Borrower or any of
its Restricted Subsidiaries in the ordinary course of business;

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by a Borrower or any of its
Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

 

-136-



--------------------------------------------------------------------------------

(p) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of a Borrower or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of a Borrower or any of its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of a Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;

(s) Liens solely on any cash earnest money deposits made by a Borrower or any of
its Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(t) ground leases in respect of Real Property on which facilities owned or
leased by a Borrower or any of its Restricted Subsidiaries are located;

(u) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 365 days of the acquisition, construction,
repair, lease or improvement of the property subject to such Liens, (ii) such
Liens do not at any time encumber property (except for replacements, additions
and accessions to such property) other than the property financed by such
Indebtedness and the proceeds and products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for replacements, additions and
accessions to such assets) other than the assets subject to such Capitalized
Leases and the proceeds and products thereof and customary security deposits;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;

(v) Liens on property of any Restricted Subsidiary that is not a Loan Party and
that does not constitute Collateral, which Liens secure Indebtedness of
Restricted Subsidiaries that are not Loan Parties permitted under Section 7.03;

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), (iii) the
Indebtedness secured thereby is permitted under Section 7.03(g) and (iv) if such
Liens attach to any ABL Priority Collateral, such Liens shall rank junior to the
Liens on the ABL Priority Collateral securing the Secured Obligations pursuant
to the ABL Intercreditor Agreement and/or the Junior Lien Intercreditor
Agreement and the representative of the holders of such Indebtedness shall
become party to the ABL Intercreditor Agreement and/or Junior Lien Intercreditor
Agreement;

 

-137-



--------------------------------------------------------------------------------

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrowers and their Restricted Subsidiaries, taken as a whole;

(y) Liens arising from precautionary Uniform Commercial Code or PPSA financing
statement or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by clauses (u) and (w) of this Section 7.01; provided that (i) the Lien does not
extend to any additional property, other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien and
(B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03 (to the extent constituting Indebtedness);

(bb) (i) Liens on the Collateral securing Indebtedness with respect to the Cash
Flow Credit Agreement and any “Credit Agreement Refinancing Indebtedness”
permitted to be incurred under Section 7.03(a) and (ii) Liens on the Collateral
securing any Swap Contract or Cash Management Agreement (as defined in the Cash
Flow Credit Agreement) incurred with the Cash Flow Administrative Agent (as
defined in the Cash Flow Credit Agreement) or any Cash Flow Lender or of their
respective Affiliates, in each case subject to the ABL Intercreditor Agreement;

(cc) Liens with respect to property or assets of a Borrower or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of (i) $145,000,000 and
(ii) 2.00% of Total Assets, in each case determined as of the date of
incurrence; provided, that, if such Liens attach to any ABL Priority Collateral,
such Liens shall rank junior to the Liens on the ABL Priority Collateral
securing the Secured Obligations pursuant to the ABL Intercreditor Agreement
and/or the Junior Lien Intercreditor Agreement and the representative of the
holders of such Indebtedness shall become party to the ABL Intercreditor
Agreement and/or Junior Lien Intercreditor Agreement;

(dd) Liens to secure Indebtedness (with only the priority permitted below)
permitted under Sections 7.03(q); provided that the representative of the
holders of each such Indebtedness becomes party to (i) if such Indebtedness is
secured by the Collateral on a pari passu basis (but without regard to the
control of remedies) with the Cash Flow Debt and the ABL Intercreditor Agreement
and (ii) if such Indebtedness is secured by the Collateral on a junior priority
basis to the liens securing the Secured Obligations, the Junior Lien
Intercreditor Agreement as a “Junior Lien Representative” (as defined in the
Junior Lien Intercreditor Agreement);

(ee) [Reserved];

(ff) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods; and

 

-138-



--------------------------------------------------------------------------------

(gg) Liens on cash paid as a benefit on the group life insurance policies
securing the COLI Loans.

Notwithstanding the foregoing, no consensual Liens shall exist on Equity
Interests that constitute Collateral other than pursuant to clauses (a), (bb),
(cc) and (dd) above.

Section 7.02 Investments. No Borrower nor any of the Restricted Subsidiaries
shall directly or indirectly, make any Investments, except:

(a) Investments by a Borrower or any of its Restricted Subsidiaries in assets
that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors, managers and employees of any Loan
Party (or any direct or indirect parent thereof) or any of its Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes, (ii) in connection with
such Person’s purchase of Equity Interests of Holdings or any direct or indirect
parent thereof directly from such issuing entity (provided that the amount of
such loans and advances shall be contributed to the U.S. Borrower in cash as
common equity) and (iii) for any other purposes not described in the foregoing
clauses (i) and (ii); provided that the aggregate principal amount outstanding
at any time under clause (iii) above shall not exceed $15,000,000;

(c) Investments by the U.S. Borrower or any of its Restricted Subsidiaries in
the U.S. Borrower or any of its Restricted Subsidiaries or any Person that will,
upon such Investment become a Restricted Subsidiary; provided that (x) any
Investment made by any Person that is not a Loan Party in any Loan Party
pursuant to this clause (c) shall be subordinated in right of payment to the
Loans and (y) any Investment made by any Loan Party in any Person that is not a
Loan Party shall either (i) be made in the ordinary course of business or
(ii) (A) be evidenced by a note pledged as Collateral on a first priority basis
for the benefit of the Secured Obligations, which note shall be in form and
substance reasonably satisfactory to the Administrative Agent (it being
understood that an Intercompany Note shall be satisfactory to the Administrative
Agent) and (B) be made only at a time when the Non-Guarantors Payment Conditions
are met;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.01 (other than 7.01(p)), 7.03 (other
than 7.03(c) and (d)), 7.04 (other than 7.04(c), (d) and (e)), 7.05 (other than
7.05(e)), 7.06 (other than 7.06(e) and (i)(iv)) and 7.13, respectively;

(f) Investments (i) existing or contemplated on the Closing Date and, with
respect to each such Investments in an amount in excess of $2,500,000, set forth
on Schedule 7.02(f) to the Original Credit Agreement and any modification,
replacement, renewal, reinvestment or extension thereof and (ii) existing on the
Closing Date by any Borrower or any Restricted Subsidiary in any Borrower or any
other Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment as of the Closing Date or as otherwise permitted by
this Section 7.02;

 

-139-



--------------------------------------------------------------------------------

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(i) any acquisition of all or substantially all the assets of a Person, or any
Equity Interests in a Person that becomes a Restricted Subsidiary or a division
or line of business of a Person (or any subsequent Investment made in a Person,
division or line of business previously acquired in a Permitted Acquisition), in
a single transaction or series of related transactions, if immediately after
giving effect thereto: (i) any acquired or newly formed Restricted Subsidiary
shall not be liable for any Indebtedness except for Indebtedness otherwise
permitted by Section 7.03, (ii) to the extent required by the Collateral and
Guarantee Requirement, (A) the property, assets and businesses acquired in such
purchase or other acquisition shall constitute Collateral and (B) any such newly
created or acquired Subsidiary (other than an Excluded Subsidiary or an
Unrestricted Subsidiary) shall become a Guarantor, in each case, in accordance
with Section 6.11 (any such acquisition, a “Permitted Acquisition”) and
(iii) the Investment Payment Conditions are met;

(j) the Borrowers and their Restricted Subsidiaries may make Investments in an
unlimited amount so long as immediately before and after giving pro forma effect
to any such Investment, the Distribution Payment Conditions are met;

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to the U.S. Borrower and any direct or indirect parent of
the U.S. Borrower, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to such parent in accordance with
Sections 7.06(g), (h) or (i);

(n) other Investments in an aggregate amount outstanding pursuant to this clause
(n) (valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) at any time not to exceed the greater of
(i) $290,000,000 and (ii) 4.00% of Total Assets (in each case, net of any return
in respect thereof, including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts);

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests and the Equity
Contribution) of any Borrower (or any direct or indirect parent of any
Borrower);

 

-140-



--------------------------------------------------------------------------------

(q) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a Person merged or amalgamated or consolidated into any Borrower or merged,
amalgamated or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(r) [Reserved];

(s) Investments constituting the non-cash portion of consideration received in a
Disposition permitted by Section 7.05;

(t) Guarantees by a Borrower or any of its Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(u) Investments constituting COLI Loans;

(v) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(v) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities (until such proceeds are converted to Cash
Equivalents), not to exceed the greater of (i) $165,000,000 and (ii) 2.25% of
Total Assets at the time of such Investment (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value); provided that any Investment made by any Loan
Party pursuant to this clause (v) shall be subordinated in right of payment to
the Loans; provided, that, immediately before and after giving pro forma effect
to any such Investment, the Non-Guarantors Payment Conditions are met;

(w) any Investment in a Similar Business taken together with all other
Investments made pursuant to this clause (w) that are at that time outstanding
not to exceed the greater of (i) $290,000,000 and (ii) 4.00% of Total Assets (in
each case, determined on the date such Investment is made, with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (w) is made in any Person that is not a
Restricted Subsidiary of a Borrower at the date of the making of such Investment
and such Person becomes a Restricted Subsidiary after such date, such investment
shall thereafter be deemed to have been made pursuant to clause (c) above and
shall cease to have been made pursuant to this clause (w); provided, that,
immediately before and after giving pro forma effect to any such Investment, the
Non-Guarantor Payment Conditions are met;

(x) Permitted Intercompany Activities;

(y) [Reserved]; and

(z) Investments in joint ventures of a Borrower or any of its Restricted
Subsidiaries, taken together with all other Investments made pursuant to this
clause (z) that are at that time outstanding, not to exceed the greater of
(i) $145,000,000 and (ii) 2.00% of Total Assets (in each case, determined on the
date such Investment is made, with the fair market value of each Investment
being measured at the time made and without giving effect to subsequent changes
in value); provided, that, immediately before and after giving pro forma effect
to any such Investment, the Non-Guarantor Payment Conditions are met.

 

-141-



--------------------------------------------------------------------------------

Section 7.03 Indebtedness. No Borrower nor any of the Restricted Subsidiaries
shall directly or indirectly, create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any Loan Party under (i) the Loan Documents, (ii) the Cash
Flow Credit Agreement (including any Incremental Facility permitted to be
incurred thereunder pursuant to Section 2.14 thereof as in effect on the Closing
Date), and any “Credit Agreement Refinancing Indebtedness” (as defined therein
on the Closing Date) in an aggregate principal amount not to exceed
$3,480,000,000, (iii) the Dollar Senior Notes Documents in an aggregate
principal amount not to exceed $1,040,000,000 and (iv) the Euro Senior Notes
Documents in an aggregate principal amount not to exceed €235,000,000 and, in
the case of clause (ii), (iii) and (iv), any Permitted Refinancing thereof;

(b) (i) Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(b) to the Original Credit Agreement and any Permitted Refinancing thereof
and (ii) Indebtedness owed to a Borrower or any Restricted Subsidiary
outstanding on the Closing Date and any refinancing thereof with Indebtedness
owed to a Borrower or any Restricted Subsidiary in a principal amount that does
not exceed the principal amount (or accreted value, if applicable) of the
intercompany Indebtedness so refinanced; provided that (x) any Indebtedness
advanced by any Person that is not a Loan Party to any Loan Party pursuant to
this clause (b) shall be subordinated in right of payment to the Loans and
(y) any Indebtedness advanced by any Loan Party to any Person that is not a Loan
Party shall either (i) be made in the ordinary course of business or (ii) be
evidenced by a note pledged as Collateral for the benefit of the Secured
Obligations subject to the terms of the ABL Intercreditor Agreement, which note
shall be in form and substance reasonably satisfactory to the Administrative
Agent (it being understood that an Intercompany Note shall be satisfactory to
the Administrative Agent);

(c) Guarantees by a Borrower and any Restricted Subsidiary in respect of
Indebtedness of a Borrower or any Restricted Subsidiary of a Borrower otherwise
permitted hereunder; provided that (A) no Guarantee (other than Guarantees by a
Foreign Subsidiary of Indebtedness of another Foreign Subsidiary) of any Senior
Notes, the Cash Flow Credit Agreement or any Indebtedness constituting Junior
Financing with a principal amount in excess of the Threshold Amount shall be
permitted unless such guaranteeing party shall have also provided a Guarantee of
the Secured Obligations on the terms set forth herein and (B) if the
Indebtedness being Guaranteed is subordinated to the Secured Obligations, such
Guarantee shall be subordinated to the Guarantee of the Secured Obligations on
terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;

(d) Indebtedness of a Borrower or any Restricted Subsidiary owing to a Borrower
or any Restricted Subsidiary (or issued or transferred to any direct or indirect
parent of a Loan Party which is substantially contemporaneously transferred to a
Loan Party or any Restricted Subsidiary of a Loan Party) to the extent
constituting an Investment permitted by Section 7.02; provided that all such
Indebtedness advanced by any Loan Party to any Person that is not a Loan Party
shall be evidenced by an Intercompany Note and any such Indebtedness advanced by
any Person that is not a Loan Party to any Loan Party shall be subordinated in
right of payment to the Loans (for the avoidance of doubt, any such Indebtedness
owing to a Restricted Subsidiary that is not a Loan Party shall be deemed to be
expressly subordinated in right of payment to the Loans unless the terms of such
Indebtedness expressly provide otherwise);

 

-142-



--------------------------------------------------------------------------------

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by a Borrower or any Restricted
Subsidiary prior to or within 365 days after the acquisition, construction,
repair, replacement, lease or improvement of the applicable asset in an
aggregate amount not to exceed the greater of (i) $290,000,000 and (ii) 4.00% of
Total Assets, in each case determined at the time of incurrence (together with
any Permitted Refinancings thereof) at any time outstanding, (ii) Attributable
Indebtedness arising out of sale-leaseback transactions permitted by
Section 7.05(m) and (iii) any Permitted Refinancing of any of the foregoing;

(f) Indebtedness in respect of Swap Contracts designed to hedge against a
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes;

(g) Indebtedness of a Borrower or any Restricted Subsidiary incurred or assumed
in connection with any Permitted Acquisition, and any Permitted Refinancing
thereof; provided such Indebtedness is permitted pursuant to Section 7.03(g) of
the Cash Flow Credit Agreement as in effect on the Amendment No. 1 Effective
Date; provided further that any such Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party, together with any Indebtedness incurred by
a Restricted Subsidiary that is not a Loan Party pursuant to Sections 7.03(q)
and 7.03(v), does not exceed in the aggregate at any time outstanding the
greater of (i) $165,000,000 and (ii) 2.25% of Total Assets, in each case
determined at the time of incurrence;

(h) Indebtedness representing deferred compensation to employees of a Borrower
(or any direct or indirect parent thereof) or any of its Restricted Subsidiaries
incurred in the ordinary course of business;

(i) Indebtedness consisting of promissory notes issued by a Borrower or any of
its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of a
Borrower or any direct or indirect parent of a Borrower permitted by
Section 7.06;

(j) Indebtedness incurred by a Borrower or any of its Restricted Subsidiaries in
a Permitted Acquisition, any other Investment expressly permitted hereunder or
any Disposition, in each case, constituting indemnification obligations or
obligations in respect of purchase price (including earnouts) or other similar
adjustments;

(k) Indebtedness consisting of obligations of a Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;

(l) obligations in respect of Cash Management Agreements and other Indebtedness
in respect of netting services, automatic clearinghouse arrangements, overdraft
protections and similar arrangements in each case in connection with deposit
accounts;

(m) Indebtedness of the Borrowers or any of their Restricted Subsidiaries, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed (x) the greater of (i) $290,000,000 and
(ii) 4.00% of Total Assets at any time outstanding plus (y) 200% of the
cumulative amount of the net cash proceeds and Cash Equivalent proceeds from the
sale of Equity Interests (other than Excluded Contributions, proceeds of
Disqualified Equity Interests, Specified Equity Contributions or sales of Equity
Interests to a Borrower or any of its Subsidiaries) of a Borrower or any direct
or indirect parent of a Borrower after the Closing Date and on or prior to such
time (including upon exercise of warrants or options) which proceeds have been
contributed as common equity to the capital of a Borrower that has been Not
Otherwise Applied;

 

-143-



--------------------------------------------------------------------------------

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by a Borrower or any of its Restricted Subsidiaries in
respect of letters of credit, bank guarantees, bankers’ acceptances or similar
instruments issued or created in the ordinary course of business, including in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided that any reimbursement obligations in respect
thereof are reimbursed within 30 Business Days following the incurrence thereof;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by a
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) Indebtedness permitted to be included pursuant to Section 7.03(q) or (s) of
the Cash Flow Credit Agreement as in effect on the Closing Date; provided, that
any such Indebtedness incurred by a Restricted Subsidiary that is not a Loan
Party, together with any Indebtedness incurred by a Restricted Subsidiary that
is not a Loan Party pursuant to Sections 7.03(g) and 7.03(v), does not exceed in
the aggregate at any time outstanding, the greater of (i) $165,000,000 and
(ii) 2.25% of Total Assets, in each case determined at the time of incurrence;

(r) Indebtedness supported by a Letter of Credit and any letter of credit issued
under the Cash Flow Credit Agreement, in a principal amount not to exceed the
face amount of such Letter of Credit;

(s) [Reserved];

(t) [Reserved];

(u) Indebtedness incurred by a Foreign Subsidiary that is not a Canadian
Subsidiary which, when aggregated with the principal amount of all other
Indebtedness incurred pursuant to this clause (u) and then outstanding, does not
exceed 10% of Foreign Subsidiary Total Assets;

(v) unsecured Indebtedness of a Borrower or any Restricted Subsidiary; provided
that any such Indebtedness owed by a Person that is not a Loan Party is
permitted to be incurred pursuant to Section 7.03(w) of the Cash Flow Credit
Agreement as in effect on the Amendment No. 1 Effective Date; provided, that any
such Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party,
together with any Indebtedness incurred by a Restricted Subsidiary that is not a
Loan Party pursuant to Sections 7.03(g) or 7.03(q) does not exceed in the
aggregate at any time outstanding, the greater of (i) $165,000,000 and
(ii) 2.25% of Total Assets, in each case determined at the time of incurrence;

 

-144-



--------------------------------------------------------------------------------

(w) Indebtedness arising from Permitted Intercompany Activities; and

(x) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (w) above.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (x) above, the U.S. Borrower
shall, in its sole discretion, classify or later divide or classify such item of
Indebtedness (or any portion thereof) and will only be required to include the
amount and type of such Indebtedness in one or more of the above clauses;
provided that all Indebtedness outstanding under the Loan Documents, the Cash
Flow Credit Agreement and any Senior Notes Documents and, in each case, any
Permitted Refinancing thereof, will at all times be deemed to be outstanding in
reliance only on the exception in Section 7.03(a).

Section 7.04 Fundamental Changes. No Borrower nor any of the Restricted
Subsidiaries shall merge, amalgamate, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary (other than the Canadian Borrower) may merge,
amalgamate or consolidate with (i) any Borrower (including a merger, the purpose
of which is to reorganize such Borrower into a new jurisdiction); provided that
such Borrower shall be the continuing or surviving Person and such merger does
not result in the U.S. Borrower ceasing to be a corporation, partnership or
limited liability company organized under the Laws of the United States, any
state thereof or the District of Columbia, or in the case of the Canadian
Borrower, Canada or any province or territory thereof or (ii) one or more other
Restricted Subsidiaries; provided that when any Person that is a Loan Party is
merging or amalgamating with a Restricted Subsidiary, a Loan Party shall be the
continuing or surviving Person; and an updated Borrowing Base Certificate shall
have been delivered if the Borrowing Base after giving effect to such
transaction would decrease by more than $17,500,000.

(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary may liquidate or dissolve or any Borrower or any Subsidiary
may change its legal form (x) if such Borrower determines in good faith that
such action is in the best interest of such Borrower and its Subsidiaries and if
not materially disadvantageous to the Lenders and (y) to the extent such
Restricted Subsidiary is a Loan Party, any assets or business not otherwise
disposed of or transferred in accordance with Sections 7.02 (other than
Section 7.02(e)) or Section 7.05 or, in the case of any such business,
discontinued, shall be transferred to otherwise owned or conducted by another
Loan Party after giving effect to such liquidation or dissolution (it being
understood that in the case of any change in legal form, a Subsidiary that is a
Guarantor will remain a Guarantor unless such Guarantor is otherwise permitted
to cease being a Guarantor hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or a Borrower or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary that is not a
Loan Party in accordance with Sections 7.02 and 7.03, respectively;

 

-145-



--------------------------------------------------------------------------------

(d) so long as no Default exists or would result therefrom, any Borrower may
merge, amalgamate or consolidate with any other Person; provided that (i) such
Borrower shall be the continuing or surviving corporation or (ii) if the Person
formed by or surviving any such merger or consolidation is not such Borrower
(any such Person, the “Successor Company”), (A) a Successor Company to the U.S.
Borrower shall be an entity organized or existing under the Laws of the United
States, any state thereof, the District of Columbia or any territory thereof and
a Successor Company to the Canadian Borrower shall be an entity organized or
existing under the Laws of Canada or any province or territory thereof, (B) the
Successor Company shall expressly assume all the obligations of such Borrower
under this Agreement and the other Loan Documents to which such Borrower is a
party pursuant to a supplement hereto or thereto in form reasonably satisfactory
to the Administrative Agent, (C) each applicable Guarantor, unless it is the
other party to such merger, amalgamation or consolidation, shall have confirmed
that its Guaranty shall apply to the Successor Company’s obligations under the
Loan Documents, (D) each applicable Guarantor, unless it is the other party to
such merger, amalgamation or consolidation, shall have by a supplement to the
Security Agreement and other applicable Collateral Documents confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Loan Documents, (E) if requested by the Administrative Agent, each mortgagor
of a Mortgaged Property, unless it is the other party to such merger,
amalgamation or consolidation, shall have by an amendment to or restatement of
the applicable Mortgage (or other instrument reasonably satisfactory to the
Administrative Agent) confirmed that its obligations thereunder shall apply to
the Successor Company’s obligations under the Loan Documents, if applicable and
(F) the Borrowers shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger,
amalgamation or consolidation and such supplement to this Agreement or any
Collateral Document preserves the enforceability of this Agreement, the Guaranty
and the Collateral Documents and the perfection of the Liens under the
Collateral Documents; provided, further, that if the foregoing are satisfied,
the Successor Company will succeed to, and be substituted for, the applicable
Borrower under this Agreement; and

(e) so long as no Default exists or would result therefrom (in the case of a
merger involving a Loan Party), any Restricted Subsidiary may merge, amalgamate
or consolidate with any other Person in order to effect an Investment permitted
pursuant to Section 7.02; provided that the continuing or surviving Person shall
be a Restricted Subsidiary or a Borrower, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11 to the extent required pursuant to the Collateral and Guarantee
Requirement;

(f) so long as no Default exists or would result therefrom, a merger,
amalgamation dissolution, liquidation, consolidation or Disposition, the purpose
of which is to effect a Disposition permitted pursuant to Section 7.05; and

(g) any Borrower and its respective Subsidiaries may consummate Permitted
Intercompany Activities.

Section 7.05 Dispositions. No Borrower, nor any of the Restricted Subsidiaries
shall, directly or indirectly, make any Disposition, except:

(a) (i) Dispositions of obsolete, worn out or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrowers or any of its Restricted Subsidiaries and (ii) Dispositions of
property no longer used or useful in the conduct of the business of the
Borrowers and their Restricted Subsidiaries outside the ordinary course of
business (and for consideration complying with the requirements applicable to
Dispositions pursuant to clause (j) below) in an aggregate amount not to exceed
$25,000,000;

 

-146-



--------------------------------------------------------------------------------

(b) Dispositions of inventory or goods held for sale and immaterial assets
(including allowing any registrations or any applications for registration of
any immaterial intellectual property to lapse or go abandoned in the ordinary
course of business), in each case, in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Borrowers or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such transaction is permitted under Section 7.02;

(e) to the extent constituting Dispositions, transactions permitted by Sections
7.01, 7.02 (other than Section 7.02(e)), 7.04 (other than Section 7.04(f)) and
7.06;

(f) Dispositions contemplated as of the Closing Date and listed on Schedule
7.05(f) to the Original Credit Agreement;

(g) Dispositions of Cash Equivalents;

(h) (i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the
Borrowers or any of their Restricted Subsidiaries and (ii) Dispositions of
intellectual property that do not materially interfere with the business of the
Borrowers or any of their Restricted Subsidiaries so long as Holdings, the
Borrowers or any of their Restricted Subsidiaries receives a license or other
ownership rights to use such intellectual property;

(i) transfers of property subject to Casualty Events upon receipt of the net
proceeds of such Casualty Event;

(j) Dispositions of property; provided that (i) at the time of such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Default exists), no Default shall exist or would
result from such Disposition, (ii) with respect to any Disposition pursuant to
this clause (j) for a purchase price in excess of $40,000,000, the Borrowers or
any of their Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(a), (f), (k),
(p), (q), (r)(i), (r)(ii) and (dd) (only to the extent the Secured Obligations
are secured by such cash and Cash Equivalents) and (iii) if any ABL Priority
Collateral with an aggregate value of greater than $17,500,000 is Disposed of,
an updated Borrowing Base Certificate shall have been delivered and the
Borrowing Base shall immediately be deemed recalculated in reliance thereon;
provided, however, that for the purposes of this clause (j)(ii), the following
shall be deemed to be cash: (A) any liabilities (as shown on such Borrower’s (or
the Restricted Subsidiaries’, as applicable) most recent balance sheet provided
hereunder or in the footnotes thereto) of Holdings or such Restricted
Subsidiary, other than liabilities that are by their terms

 

-147-



--------------------------------------------------------------------------------

subordinated to the payment in cash of the Secured Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
such Borrower and all of its Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing, (B) any securities received by
such Borrower or the applicable Restricted Subsidiary from such transferee that
are converted by such Borrower or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within 180
days following the closing of the applicable Disposition, and (C) aggregate
non-cash consideration received by such Borrower or the applicable Restricted
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Disposition for which such non-cash consideration is received)
not to exceed 4.0% of Total Assets at any time (net of any non-cash
consideration converted into cash and Cash Equivalents);

(k) [Reserved];

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m) Dispositions of property pursuant to sale-leaseback transactions; provided
that the fair market value of all property so Disposed of after the Closing Date
shall not exceed $100,000,000;

(n) any swap of assets in exchange for services or other assets of comparable or
greater value or usefulness to the business of a Borrower and its Subsidiaries
as a whole, as determined in good faith by the management of such Borrower;

(o) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary (other than Unrestricted Subsidiaries
the primary assets of which are cash and/or Cash Equivalents) (or a Restricted
Subsidiary which owns an Unrestricted Subsidiary so long as such Restricted
Subsidiary owns no assets other than the Equity Interests of such an
Unrestricted Subsidiary) and;

(p) the unwinding of any Swap Contract pursuant to its terms;

(q) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(r) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights; and

(s) Permitted Intercompany Activities;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (i), (p), (r) and (s) and except for
Dispositions from a Loan Party to any other Loan Party) shall be for no less
than the fair market value of such property at the time of such Disposition. To
the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

 

-148-



--------------------------------------------------------------------------------

Section 7.06 Restricted Payments. No Borrower nor any of the Restricted
Subsidiaries shall declare or make, directly or indirectly, any Restricted
Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrowers and
other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary that is not wholly-owned directly or
indirectly by the U.S. Borrower, to the U.S. Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b) the Borrowers and the Restricted Subsidiaries may declare and make
Restricted Payments payable solely in the Equity Interests (other than
Disqualified Equity Interests not otherwise permitted by Section 7.03) of such
Person;

(c) Restricted Payments to effect the Transactions;

(d) the Borrowers may make additional Restricted Payments so long as, on a pro
forma basis after giving effect thereto, the Distribution Payment Conditions are
satisfied at such time;

(e) to the extent constituting Restricted Payments, the Borrowers and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02 (other than Sections 7.02(e) and
(m)), 7.04 or 7.08 (other than Sections 7.08(e) and (j));

(f) repurchases of Equity Interests in the Borrowers (or any direct or indirect
parent thereof) or any Restricted Subsidiary of the Borrowers deemed to occur
upon exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

(g) the Borrowers and the Restricted Subsidiaries may pay (or make Restricted
Payments to allow such Borrower or any other direct or indirect parent thereof
to pay) for the repurchase, retirement or other acquisition or retirement for
value of Equity Interests of such Restricted Subsidiary (or of a Borrower or any
other such direct or indirect parent thereof) from any future, present or former
employee, officer, director, manager or consultant of such Restricted Subsidiary
(or such Borrower or any other direct or indirect parent of such Restricted
Subsidiary) or any of its Subsidiaries upon the death, disability, retirement or
termination of employment of any such Person or pursuant to any employee or
director equity plan, employee, manager or director stock option plan or any
other employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, manager, director,
officer or consultant of such Restricted Subsidiary (or such Borrower or any
other direct or indirect parent thereof) or any of its Restricted Subsidiaries;
provided that the aggregate amount of Restricted Payments made pursuant to this
clause (g) shall not exceed $30,000,000 in any calendar year (which shall
increase to $60,000,000 subsequent to the consummation of a Qualified IPO) (with
unused amounts in any calendar year being carried over to succeeding calendar
years subject to a maximum of $50,000,000 in any calendar year or $100,000,000
subsequent to the consummation of a Qualified IPO, respectively); provided,
further, that such amount in any calendar year may be increased by an amount not
to exceed:

 

-149-



--------------------------------------------------------------------------------

(i) to the extent contributed to a Borrower, the net cash proceeds from the sale
of Equity Interests (other than Disqualified Equity Interests or Specified
Equity Contributions) of any of such Borrower’s direct or indirect parent
companies, in each case to members of management, managers, directors or
consultants of Holdings, such Borrower, any of its Subsidiaries or any of its
direct or indirect parent companies that occurs after the Closing Date, to the
extent net cash proceeds from the sale of such Equity Interests have been Not
Otherwise Applied; plus

(ii) the net cash proceeds of key man life insurance policies received by the
Borrowers or their Restricted Subsidiaries; less

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(g);

(h) the Borrowers may make Restricted Payments in an aggregate amount not to
exceed, when combined with prepayment of Indebtedness pursuant to
Section 7.13(a)(iv), the greater of (i) $215,000,000 and (ii) 3.00% of Total
Assets;

(i) the Borrowers may make Restricted Payments to any direct or indirect parent
of the U.S. Borrower:

(i) to pay its operating costs and expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of the U.S. Borrower
and its Restricted Subsidiaries and, Transaction Expenses and any reasonable and
customary indemnification claims made by directors, managers or officers of such
parent attributable to the ownership or operations of the Borrowers and their
Restricted Subsidiaries;

(ii) the proceeds of which shall be used by such parent to pay franchise Taxes
and other fees, Taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence;

(iii) for any taxable period ending after the Closing Date (A) in which a
Borrower and/or any of its Subsidiaries is a member of a consolidated, combined,
unitary or similar Tax group (a “Tax Group”) of which a direct or indirect
parent of a Borrower is the common parent or (B) in which a Borrower is treated
as a disregarded entity or partnership for U.S. federal, state and/or local
income tax purposes, to pay U.S. federal, state and local and foreign Taxes that
are attributable to the taxable income, revenue, receipts, gross receipts, gross
profits, capital or margin of such Borrower and/or its Subsidiaries; provided
that for each taxable period, the amount of such payments made in respect of
such taxable period in the aggregate shall not exceed the amount of such Taxes
that the such Borrower and its Subsidiaries would have been required to pay if
they were a stand-alone Tax Group with the such Borrower as the corporate common
parent of such stand-alone Tax Group; provided, further, that the permitted
payment pursuant to this clause (iii) with respect to any Taxes of any
Unrestricted Subsidiary shall be limited to the amount actually paid with
respect to such period by such Unrestricted Subsidiary to such Borrower or its
Restricted Subsidiaries for the purposes of paying such consolidated, combined
unitary or similar Taxes;

 

-150-



--------------------------------------------------------------------------------

(iv) to finance any Investment that would be permitted to be made pursuant to
Section 7.02 if such parent were subject to such Section; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the U.S. Borrower or the Restricted Subsidiaries or (2) the
merger (to the extent permitted in Section 7.04) of the Person formed or
acquired into the U.S. Borrower or its Restricted Subsidiaries in order to
consummate such Permitted Acquisition or Investment, in each case, in accordance
with the requirements of Section 6.11;

(v) the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers and employees of Holdings or any direct or indirect
parent company of Holdings to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of the U.S. Borrower and
the Restricted Subsidiaries; and

(vi) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of the U.S. Borrower and its Restricted
Subsidiaries;

(j) the Borrowers or any Restricted Subsidiary may (i) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (ii) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(k) after a Qualified IPO, (i) any Restricted Payment by the Borrowers or any
other direct or indirect parent of any Borrower to pay listing fees and other
costs and expenses attributable to being a publicly traded company which are
reasonable and customary and (ii) Restricted Payments not to exceed up to the
sum of (A) up to 6% per annum of the net proceeds received by (or contributed
to) any Borrower and its Restricted Subsidiaries from such Qualified IPO and
(B) the amount of Restricted Payments permitted by Section 7.06(l)(ii)(B) under
the Cash Flow Credit Agreement (as in effect on the Closing Date); provided,
that, immediately before and after giving pro forma effect to any such
Restricted Payment pursuant to clause (B), the Non-Guarantor Payment Conditions
are met;

(l) payments made or expected to be made by the Borrower or any of the
Restricted Subsidiaries in respect of required withholding or similar non-US
Taxes with respect to any future, present or former employee, director, manager
or consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options;

(m) Restricted Payments permitted by Section 7.06(n) under the Cash Flow Credit
Agreement (as in effect on the Closing Date); provided, that, immediately before
and after giving pro forma effect to any such Restricted Payment, the
Non-Guarantor Payment Conditions are met;

(n) the distribution, by dividend or otherwise, of Equity Interests of, or
Indebtedness owed to the Borrowers or a Restricted Subsidiary by an Unrestricted
Subsidiary (other than Unrestricted Subsidiaries the primary assets of which are
cash and/or Cash Equivalents) (or a Restricted Subsidiary that owns an
Unrestricted Subsidiary; provided that such Restricted Subsidiary owns no assets
other than Equity Interests of an Unrestricted Subsidiary (other than
Unrestricted Subsidiaries the primary assets of which are cash and/or Cash
Equivalents)); and

 

-151-



--------------------------------------------------------------------------------

(o) Restricted Payments that are made in an amount equal to the amount of
Excluded Contributions previously received and Not Otherwise Applied.

Section 7.07 Change in Nature of Business. The Borrowers shall not, nor shall
the Borrowers permit any of the Restricted Subsidiaries to, directly or
indirectly, engage in any material line of business substantially different from
those lines of business conducted by the Borrowers and the Restricted
Subsidiaries on the Closing Date or any business reasonably related,
complementary, synergistic or ancillary thereto or reasonable extensions
thereof.

Section 7.08 Transactions with Affiliates. The Borrowers shall not, nor shall
the Borrowers permit any of the Restricted Subsidiaries to, directly or
indirectly, enter into any transaction of any kind with any Affiliate of a
Borrower, whether or not in the ordinary course of business, other than
(a) loans and other transactions among the Borrowers and their Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such loan or other transaction to the extent permitted under this Article VII,
(b) on terms substantially as favorable to such Borrower or such Restricted
Subsidiary as would be obtainable by such Borrower or such Restricted Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate, (c) the Transactions and the payment of Transaction Expenses as part
of or in connection with the Transactions, (d) so long as no Event of Default
under Sections 8.01(a) or (f) has occurred and is continuing, the payment of
management, monitoring, consulting, transaction, termination and advisory fees
in an aggregate amount pursuant to the Investor Management Agreement and related
indemnities and reasonable expenses, (e) Restricted Payments permitted under
Section 7.06 and Investments permitted under Section 7.02, (f) employment and
severance arrangements between a Borrower and its Restricted Subsidiaries and
their respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements in the ordinary course of business, (g) the payment of customary
fees and reasonable out of pocket costs to, and indemnities provided on behalf
of, directors, managers, officers, employees and consultants of a Borrower and
its Restricted Subsidiaries (or any direct or indirect parent of such Borrower)
in the ordinary course of business to the extent attributable to the ownership
or operation of a Borrower and its Restricted Subsidiaries, (h) transactions
pursuant to agreements in existence on the Closing Date and set forth on
Schedule 7.08 to the Original Credit Agreement or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect,
(i) customary payments by a Borrower and any of its Restricted Subsidiaries to
the Investors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by a majority of the members of the board of directors or managers or a
majority of the disinterested members of the board of directors or managers of a
Borrower, in good faith, (j) payments by a Borrower or any of its Subsidiaries
pursuant to any tax sharing agreements with any direct or indirect parent of
such Borrower to the extent attributable to the ownership or operation of such
Borrower and the Subsidiaries, but only to the extent permitted by
Section 7.06(i)(iii), (k) the issuance or transfer of Equity Interests (other
than Disqualified Equity Interests) of Holdings to any Permitted Holder or to
any former, current or future director, manager, officer, employee or consultant
(or any Affiliate of any of the foregoing) of a Borrower, any of its
Subsidiaries or any direct or indirect parent thereof, (l) [Reserved],
(m) Permitted Intercompany Activities or (n) a joint venture which would
constitute a transaction with an Affiliate solely as a result of any Borrower or
any Restricted Subsidiary owning an equity interest or otherwise controlling
such joint venture or similar entity.

 

-152-



--------------------------------------------------------------------------------

Section 7.09 Burdensome Agreements. The Borrowers shall not, nor shall the
Borrowers permit any of the Restricted Subsidiaries to, enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that limits the ability of (a) any Restricted Subsidiary of a Borrower
that is not a Guarantor to make Restricted Payments to a Borrower or any
Guarantor or to make or repay intercompany loans and advances to a Borrower or
any Guarantor or (b) any Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Lenders with respect to
the Facilities and the Secured Obligations or under the Loan Documents; provided
that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations which (i)(x) exist on the Closing Date and (to the extent not
otherwise permitted by this Section 7.09) are listed on Schedule 7.09 to the
Original Credit Agreement and (y) to the extent Contractual Obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted modification,
replacement, renewal, extension or refinancing of such Indebtedness so long as
such modification, replacement, renewal, extension or refinancing does not
expand the scope of such Contractual Obligation, (ii) are binding on a
Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary of a Borrower, so long as such Contractual Obligations
were not entered into solely in contemplation of such Person becoming a
Restricted Subsidiary of a Borrower; provided, further, that this clause
(ii) shall not apply to Contractual Obligations that are binding on a Person
that becomes a Restricted Subsidiary pursuant to Section 6.14, (iii) represent
Indebtedness of a Restricted Subsidiary of a Borrower which is not a Loan Party
which is permitted by Section 7.03, (iv) arise in connection with any
Disposition permitted by Sections 7.04 or 7.05 and relate solely to the assets
or Person subject to such Disposition, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 7.02 and applicable solely to such joint venture entered
into in the ordinary course of business, (vi) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.03 but solely to the extent any negative pledge relates to the
property financed by such Indebtedness, (vii) are customary restrictions on
leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as such restrictions relate to the assets subject thereto,
(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e), (g) or (m) and to the extent
that such restrictions apply only to the property or assets securing such
Indebtedness or to the Restricted Subsidiaries incurring or guaranteeing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of a Borrower or any Restricted
Subsidiary, (x) are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (xi) are restrictions on cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business, (xii) arise in connection with cash or other
deposits permitted under Sections 7.01 and 7.02 and limited to such cash or
deposit and (xiii) are customary restrictions contained in any Senior Notes
Documents, the Cash Flow Credit Agreement or any Permitted Refinancing thereof.

Section 7.10 Use of Proceeds. The proceeds of the Loans shall be used on and
after the Closing Date for working capital, general corporate purposes and any
other purpose not prohibited by this Agreement, including Permitted Acquisitions
and other Investments. The Letters of Credit shall be used solely to support
obligations of the U.S. Borrower and its Subsidiaries incurred for working
capital, general corporate purposes and any other purpose not prohibited by this
Agreement.

 

-153-



--------------------------------------------------------------------------------

Section 7.11 Consolidated Fixed Charge Coverage Ratio. If Excess Availability
shall be less than the greater of (a) $20,000,000 and (b) 10% of the lesser of
(x) the Revolving Credit Commitments and (y) the Borrowing Base (a “Financial
Covenant Trigger Event”), the Borrowers will not permit the Consolidated Fixed
Charge Coverage Ratio to be less than 1.0 to 1.0 as of the immediately preceding
fiscal quarter end for which financial statements are available, and as of each
subsequent fiscal quarter end thereafter; provided that (i) subject to clause
(ii), a breach of such covenant when so tested shall not be cured by a
subsequent increase of Excess Availability above the applicable limit set forth
above and (ii) if Excess Availability on each day during any period of 30
consecutive calendar days commencing after the date of such Financial Covenant
Trigger Event is at least the greater of (a) $20,000,000 and (b) 10% of the
lesser of (x) the Revolving Credit Commitments and (y) the aggregate Borrowing
Base, the requirement to comply with the Consolidated Fixed Charge Coverage
Ratio shall not apply unless a subsequent Financial Covenant Trigger Event
occurs; provided, further, that after any Financial Covenant Trigger Event,
unless and until the U.S. Borrower has demonstrated its compliance with the
Consolidated Fixed Charge Coverage Ratio requirement set forth above by delivery
to the Administrative Agent of the financial statements for the fiscal quarter,
as applicable, specified above and the related Compliance Certificate, the
Borrowers shall not be permitted to request any Loans or the issuance, increase,
extension or amendment of any Letters of Credit.

Section 7.12 Accounting Changes. The Borrowers shall not make any change in
fiscal year; provided, however, that any Borrower may, upon written notice to
the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrowers
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

Section 7.13 Prepayments, Etc. of Indebtedness.

(a) The Borrowers shall not, nor shall the Borrowers permit any of the
Restricted Subsidiaries to, directly or indirectly, prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled principal and
interest shall be permitted), any subordinated Indebtedness incurred under
Section 7.03(g), (q) or (v) or any other Indebtedness that is or is required to
be subordinated, in right of payment or as to Collateral, to the Secured
Obligations pursuant to the terms of the Loan Documents or any Indebtedness
secured by the Collateral on a junior priority basis to the Liens securing the
Secured Obligations (it being understood that Cash Flow Debt will not be
considered Junior Financing) (collectively, “Junior Financing”) or make any
payment in violation of any subordination terms of any Junior Financing
Documentation, except (i) the refinancing thereof with the net proceeds of any
Indebtedness (to the extent such Indebtedness constitutes a Permitted
Refinancing and, if such Indebtedness was originally incurred under
Section 7.03(g), (q) or (v), is permitted pursuant to Section 7.03(g), (q) or
(v)), (ii) the conversion of any Junior Financing to Equity Interests (other
than Disqualified Equity Interests) of Holdings or any of its direct or indirect
parents, (iii) the prepayment of Indebtedness of any Borrower or any Restricted
Subsidiary to any Borrower or any Restricted Subsidiary to the extent not
prohibited by the subordination provisions contained in the Intercompany Note,
(iv) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount not to exceed, when combined with the amount of Restricted Payments
pursuant to Section 7.06(h), (x) the greater of (i) $215,000,000 and (ii) 3.00%
of Total Assets plus (y) Excluded Contributions that the U.S. Borrower elects to
apply to this clause (a) Excluded Contributions that are Not Otherwise Applied
and (v) such prepayments at any time when the Distribution Payment Conditions
are met.

(b) The Borrowers shall not, nor shall either permit any of the Restricted
Subsidiaries to amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing
Documentation without the consent of the Administrative Agent (which consent
shall not be unreasonably withheld, conditioned or delayed).

 

-154-



--------------------------------------------------------------------------------

Section 7.14 Permitted Activities of Holdings. Holdings shall not engage in any
material operating or business activities; provided that the following and
activities incidental thereto shall be permitted in any event: (i) its ownership
of the Equity Interests of the U.S. Borrower and activities incidental thereto,
(ii) the maintenance of its legal existence (including the ability to incur
fees, costs and expenses relating to such maintenance), (iii) the performance of
its obligations with respect to the Loan Documents, the Senior Notes Documents,
the Cash Flow Credit Agreement and any other Indebtedness permitted hereunder,
(iv) any public offering of its common stock or any other issuance or sale of
its Equity Interests, (v) financing activities, including the issuance of
securities, payment of dividends, making contributions to the capital of the
U.S. Borrower, (vi) incurrence of debt and guaranteeing the obligations of the
Borrowers (other than as described under clause (iii) above) in an amount not to
exceed $100,000,000, (vii) participating in tax, accounting and other
administrative matters as owner of the Borrowers, (viii) holding any cash
incidental to any activities permitted under this Section 7.14, (ix) providing
indemnification to officers, managers and directors, (x) in the case of Holdings
I, following a Holdings II Event, its ownership of the Equity Interests of
Holdings II and activities incidental thereto, (xi) its ownership of the Equity
Interests in a subsidiary that holds net proceeds of a Qualified IPO which
Equity Interests may be contributed, directly or indirectly, to the U.S.
Borrower in connection with a Qualified IPO and (xii) any activities incidental
to the foregoing. Holdings shall not incur any Liens on Equity Interests of the
U.S. Borrower other than those for the benefit of the Secured Obligations and
Cash Flow Loan Obligations and any Pari Term Debt Obligations or any comparable
term in any Permitted Refinancing thereof and Holdings shall not own any Equity
Interests other than those of the U.S. Borrower. Upon the occurrence of a
Holdings II Event, Holdings I shall (x) cause Holdings II to (i) duly execute
and deliver to the Administrative Agent a joinder to this Agreement separately,
and jointly and severally, incurring the obligations of “Holdings” as a
Guarantor, a Security Agreement Supplement and joinders to each applicable
Intercreditor Agreement, if applicable, each in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Security Agreement
and other applicable agreements in effect on the Restatement Effective Date),
(ii) deliver any and all certificates representing Equity Interests in the U.S.
Borrower owned by Holdings II, accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank and (iii) take whatever
action (including the filing of Uniform Commercial Code financing statements) as
may be necessary in the reasonable opinion of the Collateral Agent to vest in
the Collateral Agent (or in any representative of the Collateral Agent
designated by it) valid and perfected Liens to the extent required by the
Collateral and Guarantee Requirement, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement and (y) deliver such
other certificates, opinions of counsel and other documentation with respect to
Holdings II as reasonably requested by the Administrative Agent.

Section 7.15 Dominion Account. After the occurrence and during the continuance
of a Cash Dominion Period, use the funds on deposit in the Dominion Account for
any purposes other than (i) as set forth in Section 6.18(c), and to the extent
there remains funds after the application referred to in this clause (i), toward
(ii) the payment of operating expenses incurred by the Loan Parties in the
ordinary course of business (including payments of interest when due on account
of the Senior Notes), and to the extent there remains funds after the
application referred to in this clause (ii), toward (iii) such other ordinary
course purposes as the Loan Parties deem appropriate.

Section 7.16 Canadian Defined Benefit Plans. The Loan Parties shall not
(i) contribute to or participate in or assume an obligation to contribute to or
participate in any Canadian Defined Benefit Plan other than any listed in
Schedule 5.11(d) to the Original Credit Agreement, without the prior written
consent of the Administrative Agent, (ii) acquire an interest in any Person if
such Person sponsors, maintains or contributes to a Canadian Defined Benefit
Plan, without the prior written consent of the Administrative

 

-155-



--------------------------------------------------------------------------------

Agent; or (iii) wind-up or take any action or steps that would allow any
Governmental Authority to wind-up any Canadian Defined Benefit Plan, in whole or
in part, unless it has obtained written advice from the actuary for such plan
that the plan (or part thereof in the case of a partial windup) is fully funded
or has no unfunded liability at the effective date of the windup, without the
prior written consent of the Administrative Agent.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default. Any of the following from and after the Closing
Date shall constitute an event of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or (ii) within five Business Days
after the same becomes due, any interest on any Loan or any other amount,
payable hereunder or with respect to any other Loan Document.

(b) Specific Covenants. A Borrower, any Restricted Subsidiary or, in the case of
Section 7.14, Holdings, fails to perform or observe any term, covenant or
agreement contained in any of Section 6.03(a), 6.05(a) (solely with respect to a
Borrower), 6.16, 6.18 or Article VII; provided that a Default as a result of a
breach of Section 7.11 is subject to cure pursuant to Section 8.05; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for (i) thirty (30) days, or (ii) in the case of a failure to timely
deliver a Borrowing Base Certificate pursuant to Section 6.01(d), six
(6) Business Days, in each case, after written notice thereof by the
Administrative Agent to the Borrowers; provided, that, if a Cash Dominion Period
shall have occurred and be continuing, the time period specified in clause
(ii) above shall be one (1) Business Day; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrowers or any
Loan Party herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect in any material
respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (i) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an outstanding aggregate principal amount of not less than the Threshold
Amount, or (ii) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Agreements, termination events or
equivalent events pursuant to the terms of such Swap Agreements), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness.

 

-156-



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law (including the making of a proposal or the filing of a notice of
intention to make a proposal), or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
interim receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, monitor, administrative receiver or similar officer for it or for
all or any material part of its property; or any receiver, interim receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
monitor, administrative receiver or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days; or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties, taken as a whole, and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage) and such judgment
or order shall not have been satisfied, vacated, discharged or stayed or bonded
pending an appeal for a period of sixty (60) consecutive days; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent, Collateral Agent or any Lender or the
satisfaction in full of all the Secured Obligations, ceases to be in full force
and effect; or any Loan Party contests in writing the validity or enforceability
of any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Secured Obligations and termination of the Aggregate Commitments), or
purports in writing to revoke or rescind any Loan Document; or

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Sections 6.11, 6.13, 6.16 or 6.18 shall for any
reason (other than pursuant to the terms thereof including as a result of a
transaction not prohibited under this Agreement) cease to create a valid and
perfected Lien, with the priority required by the Collateral Documents and the
Intercreditor Agreements on and security interest in any material portion of the
Collateral purported to be covered thereby, subject to Liens permitted under
Section 7.01, (x) except to the extent that any such perfection or priority is
not required pursuant to the Collateral and Guarantee

 

-157-



--------------------------------------------------------------------------------

Requirement or any loss thereof results solely from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code or PPSA continuation
statements and (y) except as to Collateral consisting of Real Property to the
extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied coverage, or (ii) any of the Equity Interests of any
Borrower shall for any reason cease to be pledged pursuant to the Collateral
Documents; or

(l) ERISA; Canadian Pension Plans. (i) An ERISA Event occurs which has resulted
or could reasonably be expected to result in liability of a Loan Party or a
Restricted Subsidiary or any ERISA Affiliate in an aggregate amount which could
reasonably be expected to result in a Material Adverse Effect, (ii) a Loan
Party, any Restricted Subsidiary or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect or (iii) the termination or wind-up, in
whole or in part, of a Canadian Pension Plan or any other event with respect to
any Canadian Pension Plan which, when taken together with all other terminations
and wind-ups of Canadian Pension Plans and other events with respect to Canadian
Pension Plans that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or

(m) Junior Financing Documentation. (i) Any of the Secured Obligations of the
Loan Parties under the Loan Documents for any reason shall cease to be (A)
“Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation and (B) “First Lien Obligations” (or any comparable
term) under, and as defined in, the Junior Lien Intercreditor Agreement under,
and as defined in any Junior Financing Documentation or (ii) the subordination
provisions set forth in any Junior Financing Documentation shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any Junior Financing, if applicable.

Section 8.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(i) declare the Revolving Credit Commitment of each Lender to make Loans and any
obligation of the L/C Issuers to issue Letters of Credit to be terminated,
whereupon such commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(iii) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to 100% (or 103% with respect to Alternative Currency Letter of
Credits) of the then Stated Amount of outstanding Letters of Credit plus 101.50%
(or 103% with respect to Alternative Currency Letter of Credits) of then
unreimbursed amounts due to the L/C Issuers); and

(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

-158-



--------------------------------------------------------------------------------

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrowers under Debtor Relief Laws, the obligation of
each Lender to make Loans and any obligation of the L/C Issuers to issue Letters
of Credit shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable and the obligations of the Borrowers to
Cash Collateralize the amount of the L/C Obligations as aforesaid shall
automatically become effective, in each case, without further act of the
Administrative Agent or any Lender.

Section 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default or Event of Default has occurred under
Section 8.01(f) or (g), any reference in any such clause to any Restricted
Subsidiary or Loan Party shall be deemed not to include any Restricted
Subsidiary (an “Immaterial Subsidiary”) affected by any event or circumstances
referred to in any such clause that did not, as of the last day of the most
recent completed fiscal quarter of the Borrowers, have assets with a fair market
value in excess of 2.5% of Total Assets (it being agreed that all Restricted
Subsidiaries affected by any event or circumstance referred to in any such
clause shall be considered together, as a single consolidated Restricted
Subsidiary, for purposes of determining whether the condition specified above is
satisfied).

Section 8.04 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall, subject to any
Intercreditor Agreements then in effect, be applied by the Administrative Agent
in the following order (to the fullest extent permitted by mandatory provisions
of applicable Law) subject to the final proviso of this Section 8.04:

First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith due from the Loan Parties;

Second, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Parties in connection therewith due from the Loan Parties;

Third, pro rata to interest then due and payable on the Swing Line Loans and
Protective Advances;

Fourth, pro rata to the principal balance of the Swing Line Loans and Protective
Advances outstanding until the same has been prepaid in full;

Fifth, pro rata to interest then due and payable on Revolving Credit Loans and
other amounts due pursuant to Sections 3.01, 3.04 and 3.05;

Sixth, pro rata to Cash Collateralize all outstanding L/C Obligations (to the
extent not otherwise Cash Collateralized pursuant to the terms hereof) plus any
accrued and unpaid interest thereon, the principal balance of Revolving Credit
Loans then outstanding, and all Secured Obligations on account of Pari Passu
Bank Product Obligations to the extent of the Bank Product Reserve taken with
respect thereto;

 

-159-



--------------------------------------------------------------------------------

Seventh, to all other Secured Obligations pro rata; and

Eighth, the balance, if any, as required by the Intercreditor Agreements or, in
the absence of any such requirement, to the Person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns);

provided that:

 

  (i) any proceeds of U.S. Collateral or amounts received from any U.S. Loan
Party shall be applied to all Secured Obligations that are not Canadian
Obligations (including any guarantee thereof by any U.S. Loan Party) described
in (x) any of clauses First through Sixth above prior to being applied to any
Secured Obligations described in any of clauses First through Sixth above that
are such Secured Obligations in respect of the Canadian Obligations and
(y) clause Seventh above prior to being applied to any Secured Obligations
described in clause Seventh above that are such Secured Obligations in respect
of the Canadian Obligations;

 

  (ii) proceeds of Canadian Collateral and amounts received from Canadian Loan
Parties shall only be applied to Secured Obligations described above that are
Canadian Obligations;

 

  (iii) amounts used to Cash Collateralize the aggregate undrawn amount of
Letters of Credit pursuant to clause Sixth above shall be applied to satisfy
drawings under such Letters of Credit as they occur and, if any amount remains
on deposit as Cash Collateral after all Letters of Credit Cash Collateralized
thereby have either been fully drawn or expired, such remaining amount shall be
applied to the other Secured Obligations, if any, in the order set forth above;

 

  (iv) amounts distributed with respect to any Pari Passu Bank Product
Obligations shall be the lesser of the maximum Bank Product Amount last reported
to the Administrative Agent or the actual Pari Passu Bank Product Obligations as
calculated by the methodology reported to the Administrative Agent for
determining the amount due (it being understood that the Administrative Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Pari Passu Bank Product Obligations and, if a Secured Party has not
delivered such calculation, the Administrative Agent may assume the amount to be
distributed is zero); and

 

  (v) Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties
(subject to the previous provisions set forth in this proviso) to preserve the
allocation to Secured Obligations otherwise set forth above in this
Section 8.04.

Section 8.05 Borrowers’ Right to Cure.

(a) Notwithstanding anything to the contrary contained in Sections 8.01 or 8.02,
if the U.S. Borrower determines that an Event of Default under the covenant set
forth in Section 7.11 has occurred or may occur, during the period commencing
after the beginning of the preceding fiscal quarter included in such Test Period
and ending ten (10) Business Days after the later of (i) the date on which
financial statements are required to be delivered hereunder with respect to such
fiscal quarter and (ii) the occurrence of an Event of Default under the covenant
set forth in Section 7.11, the Investors may make a Specified Equity
Contribution, and the amount of the net cash proceeds thereof shall be deemed to
increase

 

-160-



--------------------------------------------------------------------------------

Consolidated EBITDA with respect to such applicable quarter in an amount that,
if added to the Consolidated EBITDA for the relevant quarter, would have been
sufficient to cause compliance with the covenant under Section 7.11 (the “Equity
Cure”); provided that such net cash proceeds (i) are actually received by a
Borrower as cash common equity (including through capital contribution of such
net cash proceeds to a Borrower) during the period commencing after the
beginning of the preceding fiscal quarter included in such Test Period and
ending ten (10) Business Days after the later of (i) the date on which financial
statements are required to be delivered hereunder with respect to such fiscal
quarter and (ii) the occurrence of an Event of Default under the covenant set
forth in Section 7.11 and (ii) are Not Otherwise Applied. The parties hereby
acknowledge that this Section 8.05(a) may not be relied on for purposes of
calculating any financial ratios other than as applicable to Section 7.11 and
shall not result in any adjustment to any baskets or other amounts other than
the amount of the Consolidated EBITDA for the purpose of Section 7.11.

(b) (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Specified Equity Contribution is made,
(ii) no more than five Specified Equity Contributions may be made in the
aggregate during the term of this Agreement, (iii) the amount of any Specified
Equity Contribution shall be no more than the amount required to cause the
Borrowers to be in Pro Forma Compliance with Section 7.11 for any applicable
period, (iv) no Borrowings shall be permitted hereunder until such Equity Cure
shall have been actually received by a Borrower and (v) there shall be no pro
forma reduction in Indebtedness with the proceeds of any Specified Equity
Contribution for determining compliance with Section 7.11 for the fiscal quarter
with respect to which such Specified Equity Contribution was made; provided that
to the extent such proceeds are actually applied to prepay Indebtedness, such
reduction may be credited in any subsequent fiscal quarter.

ARTICLE IX

AGENTS

Section 9.01 Appointment and Authority.

(a) Administrative Agent. Each of the Lenders and each L/C Issuer hereby
irrevocably appoints Citibank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and neither any Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

(b) Collateral Agent. The Administrative Agent shall also act as the Collateral
Agent under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank and a potential Cash Management Bank) and
the L/C Issuers hereby irrevocably appoint and authorize the Administrative
Agent to act as the agent of such Lender and such L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as Collateral Agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the Collateral Agent under the Loan Documents) as if set
forth in full herein with respect thereto.

 

-161-



--------------------------------------------------------------------------------

Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default as such is given to the Administrative Agent by the U.S.
Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the value or the
sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

-162-



--------------------------------------------------------------------------------

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or a L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or L/C Issuer unless the Administrative Agent shall have received notice
to the contrary from such Lender or L/C Issuer prior to the making of such Loan
or the issuance of such Letter of Credit. The Administrative Agent may consult
with legal counsel (who may be counsel for the U.S. Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 9.05 Delegation of Duties. The Administrative Agent or the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent or the Collateral Agent, as
applicable. The Administrative Agent or the Collateral Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent or the Collateral Agent, as applicable, and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent or Collateral Agent.

Section 9.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuers and
the U.S. Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the U.S. Borrower, to appoint
a successor, which shall be (i) a bank with an office in the United States, or
an Affiliate of any such bank with an office in the United States and
(ii) either a Lender or any other Person reasonably acceptable to the U.S.
Borrower. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the U.S. Borrower, the
Lenders and the L/C Issuers that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
Section 9.06. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section 9.06). The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the U.S. Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article IX and Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

-163-



--------------------------------------------------------------------------------

Any resignation by Citibank as Administrative Agent pursuant to this Section
shall also constitute its resignation as an L/C Issuer and as the Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of Citibank as a retiring L/C Issuer and
as the Swing Line Lender, (ii) Citibank, as a retiring L/C Issuer and as the
Swing Line Lender, shall be discharged from all of its duties and obligations in
such capacities hereunder or under the other Loan Documents and (iii) a
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, issued by Citibank outstanding at the time of such
succession or make other arrangements satisfactory to Citibank as a retiring L/C
Issuer to effectively assume the obligations of Citibank as issuer of such
Letters of Credit.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Section 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or other agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Collateral Agent, a Lender or an L/C
Issuer hereunder. Without limiting the foregoing, none of the Bookrunners, the
Arrangers, or other agents listed on the cover page hereof in their respective
capacities as such, shall by reason of any Loan Document, have any fiduciary
relationship in respect of any Loan Party, Lender or any other Person.

Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Collateral Agent and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Collateral Agent and the Administrative Agent and their respective agents
and counsel and all other amounts due to the Lenders, the L/C Issuers and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and

 

-164-



--------------------------------------------------------------------------------

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, curator,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent or the Collateral Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent or the Collateral
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Agents and their respective agents and counsel, and any
other amounts due the Administrative Agent or the Collateral Agent under
Sections 2.09, 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.10 Collateral and Guaranty Matters. Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Hedge Bank)
and the L/C Issuers irrevocably agree to (and authorize the Administrative Agent
to act in accordance with) the following:

(i) any Lien on any property granted to or held by the Administrative Agent or
the Collateral Agent under any Loan Document shall be automatically released
(A) upon termination of the Aggregate Commitments and payment in full of all
Secured Obligations (other than (x) contingent indemnification obligations and
(y) unmatured obligations and liabilities under Cash Management Agreements and
Secured Hedge Agreements) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements reasonably
satisfactory to the Administrative Agent and the L/C Issuers shall have been
made), (B) at the time the property subject to such Lien is Disposed or to be
Disposed as part of or in connection with any Disposition permitted hereunder or
under any other Loan Document to any Person other than a Person required to
grant a Lien to the Administrative Agent or the Collateral Agent under the Loan
Documents (or, if such transferee is a Person required to grant a Lien to the
Administrative Agent or the Collateral Agent on such asset, at the option of the
applicable Loan Party, such Lien on such asset may still be released in
connection with the transfer so long as (y) the transferee grants a new Lien to
the Administrative Agent or Collateral Agent on such asset substantially
concurrently with the transfer of such asset and (z) the priority of the new
Lien is the same as that of the original Lien and the Lien of the Secured
Parties on such asset is not impaired or otherwise adversely affected by such
release and granting of such new Lien as reasonably determined by the
Administrative Agent), (C) subject to Section 10.01, if the release of such Lien
is approved, authorized or ratified in writing by the Required Lenders, (D) to
the extent such asset constitutes an Excluded Asset or (E) if the property
subject to such Lien is owned by a Guarantor, upon release of such Guarantor
from its obligations under its Guaranty pursuant to clause (c) below;

(ii) upon the request of the U.S. Borrower, the Administrative Agent and the
Collateral Agent may release or subordinate any Lien on any property granted to
or held by the Administrative Agent or the Collateral Agent under any Loan
Document to the holder of any Lien on such property that is permitted by
Sections 7.01(u) or (w) (in the case of clause (w), to the extent required by
the terms of the obligations secured by such Liens) pursuant to documents
reasonably acceptable to the Administrative Agent;

(iii) any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction or
designation permitted hereunder; provided that no such release shall occur if
such Guarantor continues to be a guarantor in respect of the Senior Notes, the
Cash Flow Credit Agreement or any Junior Financing;

 

-165-



--------------------------------------------------------------------------------

(iv) the Collateral Agent may, without any further consent of any Lender, enter
into (i) the ABL Intercreditor Agreement and/or (ii) a Junior Lien Intercreditor
Agreement with the collateral agent or other representatives of the holders of
Indebtedness permitted under Section 7.03 that is intended to be secured on a
junior basis to the Liens on the Collateral securing the Secured Obligations, in
each case, where such Indebtedness is secured by Liens permitted under
Section 7.01. The Collateral Agent may rely exclusively on a certificate of a
Responsible Officer of the U.S. Borrower as to whether any such other Liens are
permitted. Any ABL Intercreditor Agreement or Junior Lien Intercreditor
Agreement entered into by the Collateral Agent in accordance with the terms of
this Agreement shall be binding on the Secured Parties.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10. In each case as
specified in this Section 9.10, the Administrative Agent or the Collateral Agent
will promptly upon the request of a Borrower (and each Lender irrevocably
authorizes the Administrative Agent and the Collateral Agent to), at the
Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as a Borrower may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10 (and the
Administrative Agent and the Collateral Agent may rely conclusively on a
certificate of a Responsible Officer of the Borrowers to that effect provided to
it by any Loan Party upon its reasonable request without further inquiry). Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent or the Collateral Agent. For
the avoidance of doubt, no release of Collateral or Guarantors effected in the
manner permitted by this Section 9.10 shall require the consent of any holder of
obligations under Secured Hedge Agreements or any Cash Management Agreements.

Section 9.11 Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.04, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

Section 9.12 Withholding Tax. To the extent required by any applicable Law, the
Administrative Agent may withhold from any payment to any Lender, Swing Line
Lender or the L/C Issuer an amount equal to any applicable withholding Tax. If
the Internal Revenue Service, Canada Revenue Agency or any other authority of
the United States, Canada or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from any amount paid to or
for the account of any Lender, Swing Line Lender or the L/C Issuer for any
reason (including because the appropriate form was not delivered or was not
properly executed, or because such Lender, Swing Line Lender or the L/C Issuer
failed to notify the Administrative Agent of a change in circumstances that
rendered the exemption from, or reduction of, withholding Tax ineffective), such
Lender, Swing Line Lender or the L/C Issuer shall indemnify and hold harmless
the Administrative Agent (to the extent that the Administrative Agent has

 

-166-



--------------------------------------------------------------------------------

not already been reimbursed by a Borrower and without limiting or expanding the
obligation of any Borrower to do so) for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties, additions to Tax or interest thereon, together with all expenses
incurred, including legal expenses and any out-of-pocket expenses, whether or
not such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender, Swing Line Lender or the L/C Issuer by the
Administrative Agent shall be conclusive absent manifest error. Each Lender,
Swing Line Lender and the L/C Issuer hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender, Swing
Line Lender or the L/C Issuer under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this Article IX. The
agreements in this Article IX shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, Swing Line Lender or the L/C Issuer, the termination of the Loans and
the repayment, satisfaction or discharge of all obligations under this
Agreement. Unless required by applicable Laws, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender, Swing Line Lender or the L/C Issuer any refund of Taxes
withheld or deducted from funds paid for the account of such Lender, Swing Line
Lender or the L/C Issuer.

Section 9.13 Québec Security.

(a) For greater certainty, and without limiting the powers of the Administrative
Agent or the Collateral Agent, each of the Secured Parties hereby irrevocably
constitutes Citibank as the holder of an irrevocable power of attorney (fondé de
pouvoir within the meaning of Article 2692 of the Civil Code of Québec) in order
to hold hypothecs and security granted by any Loan Party on property pursuant to
the laws of the Province of Québec in order to secure obligations of any Loan
Party under any bond, debenture or other title of indebtedness, issued by any
Loan Party, and hereby agrees that the Collateral Agent may act as the holder
and mandatary (i.e. agent) with respect to any shares, capital stock or other
securities or any bond, debenture or other title of indebtedness that may be
issued by any Loan Party and pledged in favor of the Collateral Agent for the
benefit of the Secured Parties. The execution by Citibank, acting as fondé de
pouvoir and the Collateral Agent acting as mandatary prior to the execution of
this Agreement or any Collateral Document of any deeds of hypothec or other
security documents is hereby ratified and confirmed.

(b) Notwithstanding the provisions of Section 32 of An Act respecting the
special powers of legal persons (Quebec), the Collateral Agent may acquire and
be the holder of any bond or debenture issued by any Loan Party (i.e. the fondé
de pouvoir may acquire and hold the first bond issued under any deed of hypothec
by any Loan Party).

(c) The constitution of Citibank as fondé de pouvoir, and of the Collateral
Agent as mandatary and holder with respect to any bond, debenture, shares,
capital stock or other securities that may be issued and pledged from time to
time to the Collateral Agent for the benefit of the Secured Parties, shall be
deemed to have been ratified and confirmed by each Person accepting an
assignment of, or a participation in or an arrangement in respect of, all or any
portion of any Secured Parties’ rights and obligations under this Agreement or
any Collateral Document by the execution of an assignment, including an
assignment agreement or a joinder or other agreement pursuant to which it
becomes such assignee or participant, and by each successor Collateral Agent by
the execution of an assignment agreement or other agreement, or by the
compliance with other formalities, as the case may be, pursuant to which it
becomes a successor Collateral Agent under this Agreement and the Collateral
Documents.

(d) Citibank as fondé de pouvoir shall have the same rights, powers, immunities,
indemnities and exclusions from liability as are prescribed in favor of the
Collateral Agent in this Agreement and the other Collateral Documents, which
shall apply mutatis mutandis to Citibank acting as fondé de pouvoir.

 

-167-



--------------------------------------------------------------------------------

Section 9.14 ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement and the conditions for exemptive relief thereunder have been satisfied
in connection therewith,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates that:

(i) none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

-168-



--------------------------------------------------------------------------------

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Secured Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers or any of their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
or ratification of the Required Lenders or such other number or percentage of
Lenders as may be specified herein) and the U.S. Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent (it
being understood that such acknowledgement is ministerial in nature and must be
made to the extent such amendment, waiver or consent otherwise complies with the
requirements of this Section 10.01), and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that (x) the Administrative Agent and the U.S. Borrower may,
without the consent of the Lenders, amend, modify or supplement this Agreement
and any other Loan Document to cure any ambiguity, typographical error, defect
or inconsistency if such amendment, modification or supplement does not
adversely affect the rights of any Agent, any Lender or any L/C Issuer, (y) any
amendment, waiver or consent to any Intercreditor Agreement shall only require
the consent of any Loan Party to the extent expressly set forth therein and
(z) no such amendment, waiver or consent shall:

 

-169-



--------------------------------------------------------------------------------

(i) amend the provisions hereof to permit Interest Periods in excess of 6 months
without the written consent of each Lender affected thereby;

(ii) extend or increase the Revolving Credit Commitment of any Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 8.02)
without the written consent of such Lender (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Revolving Credit Commitments
shall not constitute an extension or increase of any Revolving Credit Commitment
of any Lender);

(iii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment, it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Loans shall not constitute a postponement of any
date scheduled for the payment of principal or interest;

(iv) reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan, L/C Borrowing or L/C Advance, or any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to such amount (it being understood that (i) any change
effected pursuant to clause (ix) or (x) below shall not constitute such
reduction and (ii) the waiver of any Default shall not constitute a reduction of
interest); provided, however, that (A) only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate”, (B) only the
consent of the U.S. Required Lenders shall be necessary to waive any obligation
of the Borrowers to pay interest or Letter of Credit Fees at the Default Rate
with respect to the U.S. Revolving Credit Facility and (C) only the consent of
the Canadian Required Lenders shall be necessary to waive any obligation of the
Borrowers to pay interest at the Default Rate with respect to the Canadian
Revolving Credit Facility;

(v) change (A) Section 8.04 in a manner that would alter the application of
payments required thereby without the written consent of each Lender or (B) the
order of application of any reduction in the Revolving Credit Commitments or any
prepayment of Loans from the application thereof set forth in the applicable
provisions of Section 2.05(b) or 2.06(b),” respectively, in any manner that
adversely affects the Lenders without the written consent of each Lender
adversely affected thereby;

(vi) change any provision of this Section 10.01 or the definition of “Required
Lenders”, “U.S. Required Lenders”, “Canadian Required Lenders”, “Supermajority
Lenders”, “U.S. Supermajority Lenders” or “Canadian Supermajority Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender affected thereby;

(vii) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions or subordinate the Secured Parties’ Lien with respect to
the Collateral without the written consent of each Lender adversely affected
thereby; provided that the Collateral Agent may, without consent from any
Revolving Credit Lender, release any Collateral that is sold or transferred by a
Loan Party, in each case in compliance with Sections 7.04 or 7.05 or released in
compliance with Section 9.10(i), (ii) or (iii) (in which case such release shall
be made by the Administrative Agent and/or the Collateral Agent acting alone);

 

-170-



--------------------------------------------------------------------------------

(viii) other than in a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the value of the Guaranties,
without the written consent of each Lender adversely affected thereby, except to
the extent the release of any Subsidiary from the Guaranty is permitted pursuant
to Section 9.10 (in which case such release shall be made by the Administrative
Agent acting alone);

(ix) (A) change the advance rates set forth in the definition of “U.S. Borrowing
Base” in a manner that is intended to increase the availability under the U.S.
Borrowing Base in any material respect or (B) change the advance rates set forth
in the definition of “Canadian Borrowing Base” in a manner that is intended to
increase the availability under the Canadian Borrowing Base in any material
respect, in each case, without the written consent of all Lenders; or

(x) (A) change or otherwise modify the eligibility criteria, eligible asset
classes, reserves, sublimits in respect of the Borrowing Base, or add new asset
categories to the Borrowing Base, including, without limitation, “Eligible
Accounts” and “Eligible Inventory”, if such change, modification or addition is
intended to increase availability under the Borrowing Base in any material
respect, in each case without the written consent of the Supermajority Lenders;
provided that this clause (x) shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any reserves, to add
assets acquired in an Acquisition to the Borrowing Base or to otherwise exercise
its discretion or Credit Judgment in respect of any determination expressly
provided hereunder to be made by the Administrative Agent in its discretion or
Credit Judgment, all to the extent otherwise set forth herein;

and provided, further, that: (i) no amendment, waiver or consent shall, unless
in writing and signed by each applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.06(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; (v) no amendment, waiver or consent which would require the
consent of a Lender but for the fact that it is a Defaulting Lender shall be
enforced against it without its consent if such amendment, waiver or consent
affects such Defaulting Lender in a disproportionate manner; and (vi) no
amendment, waiver or consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Credit Commitment of such Lender may not be increased
or extended without the consent of such Lender (it being understood that any
Revolving Credit Commitments or Loans held or deemed held by any Defaulting
Lender shall be excluded from a vote of the Lenders hereunder requiring any
consent of the Lenders).

 

-171-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the U.S. Borrower without the need to obtain the consent of any
other Lender if such amendment, supplement or waiver is delivered in order
(i) to comply with local Law or advice of local counsel, (ii) to cure
ambiguities, omissions, mistakes or defects or (iii) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the U.S. Borrower may
replace such non-consenting Lender in accordance with Section 10.13.

Section 10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, the Collateral Agent, an L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02(a)
to the Original Credit Agreement; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article II if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the U.S. Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received when sent;
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

 

-172-



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively,
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials through electronic
telecommunications or other information transmission systems, except for direct
or “economic” (as such term is used in Title 18, United States Code,
Section 1030(g)) (as opposed to special, indirect, consequential or punitive)
losses, claims, damages, liabilities or expenses to the extent that such losses,
claims, damages, liabilities or expenses (x) are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party or
(y) result from a claim brought by any Borrower or any other Loan Party against
an Indemnitee for material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document in respect of Borrower Materials made available
through electronic telecommunications or other information transmission systems,
if such Borrower or such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction; provided, however, that in no event shall any Agent Party have any
liability to any Borrower, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
such direct or “economic” damages).

(d) Change of Address, Etc. Each of the Loan Parties, the Administrative Agent,
each L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
U.S. Borrower, the Administrative Agent, the L/C Issuers and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices) purportedly given by or on behalf of the
Borrowers or any other Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation

 

-173-



--------------------------------------------------------------------------------

thereof. The U.S. Borrower shall indemnify the Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrowers in the absence of
gross negligence or willful misconduct. All telephonic notices to and other
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or L/C Issuer or by the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (ii) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (iii) any
Lender from exercising setoff rights in accordance with Section 10.08 (subject
to the terms of Section 2.13) or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (y) in addition to the matters set forth in clauses (ii), (iii)
and (iv) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

Section 10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Holdings and the U.S. Borrower jointly and severally
agree to pay (i) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided that Holdings and the U.S. Borrower shall
not be

 

-174-



--------------------------------------------------------------------------------

required to reimburse the legal fees and expenses of more than one outside
counsel (in addition to any special counsel and up to one local counsel in each
applicable local jurisdiction) for all Persons indemnified under this subsection
(a) unless, in the opinion of counsel, representation of all such indemnified
persons would be inappropriate due to the existence of an actual or potential
conflict of interest.

(b) Indemnification. Holdings and the U.S. Borrower, jointly and severally,
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender each L/C Issuer, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
reasonably related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the U.S. Borrower or any of its Subsidiaries, or
any Environmental Liability of the U.S. Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing brought by a third party or by any Borrower or
any other Loan Party or any of such Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that Holdings and the U.S. Borrower
for any reason fail indefeasibly to pay any amount required under subsection
(a) or (b) of this Section 10.04 to be paid by it or them to the Administrative
Agent (or any sub-agent thereof), any L/C Issuer or any Related Party of any of
the foregoing (and without limiting their obligation to do so), each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
each L/C Issuer or such Related Party, as the case may be, such Lender’s
Applicable Adjusted Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or an L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or an L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d). For the
avoidance of doubt, nothing in this Section 10.04(c) shall relieve Holdings or
the U.S. Borrower from its obligations under Section 10.04(b).

 

-175-



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages. To the fullest extent permitted by
applicable Law, no Borrower or Indemnitee shall assert, and each Borrower and
Indemnitee hereby waives, any claim, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor; provided, however, that such
Indemnitee shall promptly refund such amount to the extent that there is a final
judicial or arbitral determination that such Indemnitee was not entitled to
indemnification or contribution rights with respect to such payment pursuant to
the express terms of this Section 10.04.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Secured Obligations.

Section 10.05 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower or any other Loan Party is made to the Administrative Agent, any
L/C Issuer or any Lender, or the Administrative Agent, any L/C Issuer or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (ii) each Lender and L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (ii) of the preceding sentence shall survive
the payment in full of the Secured Obligations and the termination of this
Agreement.

Section 10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the U.S. Borrower
nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f), or (iv) to an
SPC in accordance with the provisions of Section 10.06(g) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, is intended to confer, shall be
construed to confer, or shall confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section 10.06 and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

-176-



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), L/C Participations, Swing Line
Participations and Protective Advance Participations) at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section 10.06, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans, L/C Participations, Swing Line Participations and Protective
Advance Participations outstanding thereunder) or, if the Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the U.S. Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not apply to the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 10.06 and, in
addition:

(A) the consent of the U.S. Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default under
clause (a), or clause (f) or (g) (with respect to a Borrower only) of
Section 8.01 has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender (other than a Defaulting Lender), an
Affiliate of a Lender (other than a Defaulting Lender) of similar
creditworthiness or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Credit Commitment if such assignment is to a Defaulting Lender or to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

-177-



--------------------------------------------------------------------------------

(C) the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment to a Defaulting Lender or that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment to a Defaulting Lender
or in respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute
(except as otherwise contemplated in the penultimate sentence of Section 10.13)
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(i) the U.S. Borrower or any of the U.S. Borrower’s Subsidiaries or Affiliates
or (ii) any Person that is a Disqualified Lender (it being understood that the
Administrative Agent shall have no obligation or duty to monitor or track
whether any Disqualified Lender shall have become an assignee or Lender
hereunder).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, and the surrender by the assigning Lender of its
Notes, the U.S. Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the U.S. Borrower, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitments of, and principal and interest amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and each Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a

 

-178-



--------------------------------------------------------------------------------

Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the U.S.
Borrower and with respect to such Lender’s own interest only, any Lender, at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or other substantive
change to the Loan Documents is pending, any Lender may request and receive from
the Administrative Agent a copy of the Register. This Section 10.06(c) and
Section 2.11 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related Treasury regulations (or any other relevant or
successor provisions of the Code or of such Treasury regulations).

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, the U.S. Borrower or any of the U.S.
Borrower’s Subsidiaries or Affiliates or any Disqualified Lender (it being
understood the Administrative Agent shall have no duty to monitor or track
whether a Disqualified Lender has become a Participant hereunder)) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations, Swing Line Loans and/or Protective Advances) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clause (y) of the
first proviso to Section 10.01 that directly affects such Participant. Subject
to subsection (e) of this Section 10.06, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of those Sections, including
Section 3.01(e)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.06(b). To the extent permitted by
Law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the applicable
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary in connection with an audit or other proceeding to
establish that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive and
such Lender (and the applicable Borrower, to the extent that the Participant
requests payment from such Borrower) shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

(e) Limitation Upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the U.S. Borrower’s prior written consent, not to be
unreasonably withheld or delayed.

 

-179-



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the U.S. Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(b)(i).
Subject to the provisions of this subsection (g), the Loan Parties agree that
each SPC shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of those sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Revolving Credit Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the U.S. Borrower and
the Administrative Agent, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guaranty or credit or liquidity enhancement to such SPC.

(h) Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), such L/C Issuer may, (i) upon 30 days’
notice to the U.S. Borrower and the Lenders, resign as an L/C Issuer and/or
(ii) upon 30 days’ notice to the U.S. Borrower, resign as Swing Line Lender. In
the event of any such resignation as an L/C Issuer or the Swing Line Lender, the
U.S. Borrower shall be entitled to appoint from among the Lenders a successor
L/C Issuer or Swing Line Lender hereunder; provided, however, that no failure by
the U.S. Borrower to appoint any such successor shall affect the resignation of
Citibank as an L/C Issuer or the Swing Line Lender, as the case may be. If any
L/C Issuer resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit issued by it which remain outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund L/C

 

-180-



--------------------------------------------------------------------------------

Participations). If Citibank resigns as the Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (i) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (ii) such successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, issued by
the retiring L/C Issuer and remaining outstanding at the time of such succession
or make other arrangements satisfactory to Citibank to effectively assume the
obligations of Citibank with respect to such Letters of Credit.

Section 10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below) and not to disclose such
information, except that Information may be disclosed: (i) to its Affiliates and
to it and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) in which
case the Administrative Agent or such Lender or L/C Issuer, as applicable, shall
notify the U.S. Borrower prior to such disclosure, in any case, to the extent
legally permissible; provided, that no notice shall be required to the extent
requested by such regulatory authority for the purpose of conducting audits in
the ordinary course; (iii) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (iv) to any other party
hereto; (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(vi) subject to an agreement containing provisions at least as restrictive as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.14(c) or (B) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to any Borrower and its
obligations; (vii) with the consent of the U.S. Borrower; or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent,
any Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the U.S. Borrower.

For purposes of this Section, “Information” means all information received from
Holdings, the U.S. Borrower or any of its Subsidiaries or Related Parties
relating to Holdings or the U.S. Borrower or any Subsidiary or Related Party or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender or L/C Issuer on a
nonconfidential basis prior to disclosure by Holdings or the U.S. Borrower or
any Subsidiary other than by breach of this Section 10.07; provided that, in the
case of information received from Holdings or the U.S. Borrower or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential or is delivered pursuant to Section 6.01, 6.02
or 6.03 hereof. Any Person required to maintain the confidentiality of
Information as provided in this Section 10.07 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding the
foregoing, any Agent and any Lender may place advertisements in financial and
other newspapers and periodicals or on a home page or similar place for
dissemination of information on the Internet or worldwide web as it may choose,
and circulate similar promotional materials, after the closing of the
transactions contemplated by this Agreement in the form of a “tombstone” or
otherwise describing the names of the Loan Parties, or any of them, and the
amount, type and closing date of such transactions, all at their sole expense.

 

-181-



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledge
that (i) the Information may include material non-public information concerning
Holdings, the U.S. Borrower or one or more Subsidiaries, as the case may be,
(ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Laws, including Federal, state and
provincial securities Laws.

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, L/C Issuer or any such Affiliate to or for the credit
or the account of any Borrower or any other Loan Party against any and all of
the obligations of such Borrower or such Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender or an L/C Issuer,
irrespective of whether or not such Lender or L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the L/C Issuers and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuers or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the U.S.
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the U.S. Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Secured Obligations hereunder.

Section 10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

-182-



--------------------------------------------------------------------------------

Section 10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
any Agent or any Lender or on their behalf and notwithstanding that the Agent or
any Lender may have had notice or knowledge of any Default or Event of Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Secured Obligation shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

Section 10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (i) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (ii) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender’s obligations to make, continue or convert to
Eurodollar Rate Loans has been suspended pursuant to Section 3.02, if any Lender
is a Defaulting Lender or if any other circumstance exists hereunder that gives
the U.S. Borrower the right to replace a Lender as a party hereto (including but
not limited to the last paragraph of Section 10.01), then the U.S. Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(i) the U.S. Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts);

(iii) in the case of any assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Laws; and

(v) in the case of any replacement of Lenders under the circumstances described
in last paragraph of Section 10.01, the applicable amendment, waiver, discharge
or termination that the U.S. Borrower has requested shall become effective upon
giving effect to such replacement (and any related Assignment and Assumptions
required to be effected in connection therewith in accordance with this
Section 10.13).

 

-183-



--------------------------------------------------------------------------------

In connection with the replacement of a Defaulting Lender pursuant to this
Section 10.13, no signature of such Defaulting Lender to the Assignment and
Assumption shall be required to properly effect the assignment of Loans held by
such Defaulting Lender. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the U.S. Borrower to require
such assignment and delegation cease to apply.

Section 10.14 Governing Law; Jurisdiction Etc.

(a) Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN
LETTERS OF CREDIT AND OTHER THAN AS EXPRESSLY SET FORTH IN SUCH OTHER LOAN
DOCUMENTS) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK). EACH
LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS
OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 600,
IN THE CASE OF DOCUMENTARY LETTERS OF CREDIT OR TRADE LETTERS OF CREDIT, AND THE
INTERNATIONAL STANDBY PRACTICES 1998 PUBLISHED BY THE INSTITUTE OF INTERNATIONAL
BANKING LAW & PRACTICE, INC. (OR SUCH LATER VERSION THEREOF AS MAY BE IN EFFECT
AT THE TIME OF ISSUANCE), IN THE CASE OF STANDBY LETTERS OF CREDIT AND, AS TO
MATTERS NOT GOVERNED BY SUCH UNIFORM CUSTOMS AND/OR INTERNATIONAL STANDBY
PRACTICES, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

(b) Submission to Jurisdiction. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) Waiver of Venue. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.

 

-184-



--------------------------------------------------------------------------------

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.15 [Reserved].

Section 10.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the U.S. Borrower and Holdings acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Bookrunners and the Lenders are arm’s-length commercial transactions between
the U.S. Borrower, Holdings and their respective Affiliates, on the one hand,
and the Administrative Agent, the Bookrunners and the Lenders, on the other
hand, (B) each of the U.S. Borrower and Holdings has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the U.S. Borrower and Holdings is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Bookrunner and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the U.S. Borrower, Holdings or any of their respective Affiliates, or any
other Person and (B) none of the Administrative Agent, any Bookrunner nor any
Lender in their capacities as Administrative Agent, Bookrunner or Lender has any
obligation to the Borrowers, Holdings or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, each Bookrunner, each Lender and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers, Holdings and their respective
Affiliates, and none of the Administrative Agent, any Bookrunner nor any Lender
has any obligation to disclose any of such interests to the Borrowers, Holdings
or any of their respective Affiliates. To the fullest extent permitted by law,
each of the U.S. Borrower and Holdings hereby waives and releases any claims
that it may have against the Administrative Agent, any Bookrunner or any Lender
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

-185-



--------------------------------------------------------------------------------

Section 10.18 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 10.19 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and other applicable anti-money laundering, anti-terrorist
financing, government sanction and “know your client” Laws and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
or such other Laws, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Borrower in accordance
with the USA PATRIOT Act and such other Laws. Each Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable anti-money laundering, anti-terrorist financing, government sanction
and “know your client” Laws, including the USA PATRIOT Act and the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada).

Section 10.20 Intercreditor Agreements. Each Lender and L/C Issuer hereunder (on
behalf of itself and any Secured Parties that may be its Affiliate): (a)
consents to the subordination of Liens provided for in the Intercreditor
Agreements, (b) agrees that it will be bound by and will take no actions
contrary to the provisions of the Intercreditor Agreements and (c) authorizes
and instructs the Collateral Agent and/or the Administrative Agent to enter into
the Intercreditor Agreements as the ABL Agent (as such term or similar term is
defined in the Intercreditor Agreements) on behalf of such Lender and L/C
Issuer. The foregoing provisions are intended as an inducement to the Cash Flow
Secured Parties (as defined in the ABL Intercreditor Agreement) to enter into
the arrangements contemplated by the Cash Flow Documents (as defined in the ABL
Intercreditor Agreement) are intended third party beneficiaries of such
provisions and the provisions of the ABL Intercreditor Agreement.

Section 10.21 Lender Loss Sharing Agreement.

(a) Definitions. As used in this Section, the following terms shall have the
following meanings:

(i) “CAM” means the mechanism for the allocation and exchange of interests in
the Loans, participations in Letters of Credit and collections thereunder
established under Section 10.21(b).

(ii) “CAM Exchange” means the exchange of the Revolving Lenders’ interests
provided for in Section 10.21(b).

(iii) “CAM Exchange Date” means the first date after the Closing Date on which
there shall occur (a) any event described in paragraph (f) or (g) of
Section 8.01 with respect to any Loan Party or (b) an acceleration of Loans and
termination of the Revolving Credit Commitments pursuant to Article VIII.

 

-186-



--------------------------------------------------------------------------------

(iv) “CAM Percentage” means, as to each Revolving Credit Lender, a fraction,
expressed as a decimal, of which (a) the numerator shall be the aggregate Dollar
Equivalent of the Revolving Credit Exposure owed to such Revolving Lender
(whether or not at the time due and payable) and (b) the denominator shall be
the aggregate Dollar Equivalent (as so determined) of the Credit Exposure owed
to all the Revolving Credit Lenders (whether or not at the time due and
payable).

(v) “Designated Obligations” means all Secured Obligations of the Borrowers with
respect to (a) principal and interest under the Loans, (b) Unreimbursed Amounts
and interest thereon and (c) fees under Section 2.09.

(b) CAM Exchange.

(i) On the CAM Exchange Date,

(A) the Canadian Commitments and the U.S. Commitments shall terminate in
accordance with Article VIII;

(B) each U.S. Revolving Lender shall fund in Dollars its participation in any
outstanding Protective Advances and Swing Line Loans in accordance with
Section 2.01(c) and Section 2.04 of this Agreement;

(C) each Canadian Revolving Lender shall fund in Dollars at par the Dollar
Equivalent of its participation in any outstanding Protective Advances in
accordance with Section 2.01(c) of this Agreement;

(D) each U.S. Revolving Lender shall fund in Dollars its participation in any
Unreimbursed Amount, and

(E) the Lenders shall purchase in Dollars at par interests in the Designated
Obligations under each Facility (pro rata in respect of the obligations of the
U.S. Borrower and the Canadian Borrower, respectively, in the case of the
Canadian Facility) (and shall make payments in Dollars to the Administrative
Agent for reallocation to other Lenders to the extent necessary to give effect
to such purchases) and shall assume the obligations to reimburse the applicable
L/C Issuers for Unreimbursed Amounts such that, in lieu of the interests of each
Lender in the Designated Obligations under the Facility in which it shall have
participated immediately prior to the CAM Exchange Date, such Lender shall own
an interest equal to such Lender’s CAM Percentage in each component of the
Designated Obligations of the Canadian Borrower and the U.S. Borrower
immediately following the CAM Exchange.

(ii) Each Lender and each Person acquiring a participation from any Lender as
contemplated by this Section 10.21 hereby consents and agrees to the CAM
Exchange. Each Borrower agrees from time to time to execute and deliver to the
Lenders all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans under this Agreement to
the applicable Administrative Agent against delivery of any promissory notes so
executed and delivered; provided that the failure of any Lender to deliver or
accept any such promissory note, instrument or document shall not affect the
validity or effectiveness of the CAM Exchange.

 

-187-



--------------------------------------------------------------------------------

(iii) As a result of the CAM Exchange, from and after the CAM Exchange Date,
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of any of the Designated Obligations shall be distributed to the
Lenders, pro rata in accordance with their respective CAM Percentages.

(iv) In the event that on or after the CAM Exchange Date, the aggregate amount
of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an L/C Issuer that is not reimbursed by
the applicable Borrower, then each Lender shall promptly reimburse such L/C
Issuer in Dollars for its CAM Percentage of such unreimbursed payment in the
Dollar Amount thereof.

(c) Notwithstanding any other provision of this Section 10.21, the
Administrative Agent and each Lender agree that if the Administrative Agent or a
Lender is required under applicable law or practice of a Governmental Authority
to withhold or deduct any Taxes or other amounts from payments made by it
hereunder or as a result hereof, such Person shall be entitled to withhold or
deduct such amounts and pay over such Taxes or other amounts to the applicable
Governmental Authority imposing such Tax without any obligation to indemnify
such Administrative Agent or any Lender with respect to such amounts and without
any other obligation of gross up or offset with respect thereto and there shall
be no recourse whatsoever by the Administrative Agent or any Lender subject to
such withholding to the Administrative Agent or any other Lender making such
withholding and paying over such amounts, but without diminution of the rights
of the Administrative Agent or such Lender subject to such withholding as
against the Borrowers and the other Loan Parties to the extent (if any) provided
in this Agreement and the other Loan Documents. Any amounts so withheld or
deducted shall be treated, for the purpose of this Section 10.21, as having been
paid to the Administrative Agent or such Lender with respect to which such
withholding or deduction was made. The parties hereto do not intend for a CAM
Exchange to result in a settlement, extinguishment or substitution of
indebtedness by any Borrower.

Section 10.22 Judgment Currency.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrowers hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures any Lender could purchase the specified currency with such other
currency at such Lender’s New York office on the Business Day preceding that on
which final judgment is given. The obligations of the Borrowers in respect of
any sum due to any Lender hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender of any sum adjudged to
be so due in such other currency such Lender may in accordance with normal
banking procedures purchase the specified currency with such other currency; if
the amount of the specified currency so purchased is less than the sum
originally due to such Lender in the specified currency, the Borrowers agree, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify the Lender against such loss,
and if the amount of the specified currency so purchased exceeds the sum
originally due to such Lender in the specified currency, such Lender agrees to
remit such excess to the Borrowers.

 

-188-



--------------------------------------------------------------------------------

Section 10.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

  (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

  (b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (i) a reduction in full or in part or cancellation of any such liability;

 

  (ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

  (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.24 Amendment and Restatement of the Original Credit Agreement.

(a) This Agreement does not extinguish the obligations for the payment of money
outstanding under the Original Credit Agreement or discharge or release the
obligations under the Original Credit Agreement. Nothing herein contained shall
be construed as a substitution or novation of the obligations outstanding under
the Original Credit Agreement or instruments securing the same, which shall
remain in full force and effect, except as modified hereby or by instruments
executed concurrently herewith. Nothing expressed or implied in this Agreement
shall be construed as a release or other discharge of any Loan Parties under the
Original Credit Agreement from any of its obligations and liabilities
thereunder, as modified hereby. Each Loan Party hereby confirms and agrees that,
except as modified or amended and restated hereby or by a Loan Document or other
instruments executed concurrently herewith, each “Loan Document” (as defined in
the Original Credit Agreement) to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects except that on and after the Restatement Effective Date all references
in any such Loan Document to the “Agreement,” “thereto,” “thereof,” “thereunder”
or words of like import referring to the Original Credit Agreement shall mean
this Agreement.

(b) Each Loan Party (a) consents to the amendment and restatement of the
Original Credit Agreement by this Agreement; (b) acknowledges and agrees that
its obligations under each of the “Loan Documents” (as defined in the Original
Credit Agreement) owing to each lender thereunder that is also a Lender
hereunder shall be in respect of the obligations of the Borrowers under this
Agreement and the other Loan Documents; (c) reaffirms all of its obligations
under each “Loan Document” (as defined in the Original Credit Agreement) and
each other Loan Document and all other Secured Obligations, reaffirms its grants
of Liens on the Collateral to secure the Secured Obligations and with respect to
each of the Guarantors, its guarantee of the Secured Obligations; and (d) agrees
that, except as expressly amended, restated or modified hereby or by any Loan
Document or other instrument executed concurrently herewith, each of the “Loan
Documents” (as defined in the Original Credit Agreement) to which it is a party
is

 

-189-



--------------------------------------------------------------------------------

and shall remain in full force and effect. Each Loan Party hereby expressly
acknowledges that the amendment and restatement of the Original Credit Agreement
by this Agreement does not (i) impair the validity, effectiveness or priority of
the Liens granted pursuant to any Loan Document, and such Liens continue
unimpaired with the same priority to secure repayment of all Secured
Obligations, whether heretofore or hereafter incurred; or (ii) require that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens, except as set forth in Sections 6.11. Each Loan Party
hereby confirms and agrees that all outstanding principal, interest and fees and
other obligations under the Original Credit Agreement immediately prior to the
Restatement Effective Date shall, to the extent not paid on the Restatement
Effective Date, from and after the Restatement Effective Date, be, without
duplication, Secured Obligations owing and payable pursuant to this Agreement
and the other Loan Documents as in effect from time to time, shall accrue
interest thereon as specified in this Agreement, and shall be secured by this
Agreement and the other Loan Documents.

(c) On the Restatement Effective Date, each Lender party to the Original Credit
Agreement immediately prior to the Restatement Effective Date (each, an
“Existing Lender”) will automatically and without further act be deemed to have
assigned to each Lender party to this Agreement as of the Restatement Effective
Date (each, a “Restatement Effective Date Lender”), and each such Restatement
Effective Date Lender will automatically and without further act be deemed to
have assumed, a portion of such Existing Lender’s Loans outstanding immediately
prior to the Restatement Effective Date (“Existing Loans”) and participations
under the Original Credit Agreement in outstanding Letters of Credit (if any are
outstanding on the Restatement Effective Date) and Swing Line Loans (if any are
outstanding on the Restatement Effective Date) such that, after giving effect to
each such deemed assignment and assumption of Existing Loans and participations,
the percentage of the aggregate outstanding (i) Loans, (ii) participations under
this Agreement in Letters of Credit and (iii) participations under this
Agreement in Swing Line Loans held by each Lender (including each such
Restatement Effective Date Lender) will equal the percentage of the aggregate
Commitments of all Lenders represented by such Lender’s Commitment as of the
Restatement Effective Date.

ARTICLE XI

U.S. LOAN GUARANTEE

Section 11.01 The Guaranty. Each U.S. Guarantor hereby jointly and severally
with the other U.S. Guarantors guarantees (and, solely in the case of the
Canadian Obligations, with the Canadian Guarantors pursuant to the Canadian
Guaranty), as a primary obligor and not merely as a surety to each Secured Party
and their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of
(i) Title 11 of the United States Code after any bankruptcy or insolvency
petition under Title 11 of the United States Code and (ii) any other Debtor
Relief Laws) on the Loans made by the Lenders to, and the Notes held by each
Lender of, the Borrowers, and all other Secured Obligations (other than with
respect to any U.S. Guarantor, Excluded Swap Obligations of such U.S. Guarantor)
from time to time owing to the Secured Parties by any Loan Party under any Loan
Document or any Secured Hedge Agreement or any Cash Management Agreement, in
each case strictly in accordance with the terms thereof (such obligations being
herein collectively called the “U.S. Guaranteed Obligations”). The U.S.
Guarantors hereby jointly and severally (or, solely in the case of the Canadian
Obligations, jointly and severally with the other U.S. Guarantors and the
Canadian Guarantors) agree that if any Borrower or other U.S. Guarantor(s) (or,
solely in the case of the Canadian Obligations, any Canadian Guarantor pursuant
to the Canadian Guaranty) shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the U.S. Guaranteed Obligations,
the U.S. Guarantors will promptly pay the same in cash, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the U.S. Guaranteed Obligations, the same will be promptly
paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

-190-



--------------------------------------------------------------------------------

Section 11.02 Obligations Unconditional. The obligations of the U.S. Guarantors
under Section 11.01 shall constitute a guarantee of payment and to the fullest
extent permitted by applicable Law, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the U.S. Guaranteed Obligations of the Borrowers under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the U.S. Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or U.S.
Guarantor (except for payment in full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the U.S. Guarantors hereunder which
shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

(a) at any time or from time to time, without notice to the U.S. Guarantors, to
the extent permitted by Law, the time for any performance of or compliance with
any of the U.S. Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(c) the maturity of any of the U.S. Guaranteed Obligations shall be accelerated,
or any of the U.S. Guaranteed Obligations shall be amended in any respect, or
any right under the Loan Documents or any other agreement or instrument referred
to herein or therein shall be amended or waived in any respect or any other
guarantee of any of the U.S. Guaranteed Obligations or except as permitted
pursuant to Section 11.10 any security therefor shall be released or exchanged
in whole or in part or otherwise dealt with;

(d) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent as security for any of the U.S. Guaranteed Obligations shall
fail to be perfected; or

(e) the release of any other U.S. Guarantor pursuant to Section 11.10 or, solely
in the case of the Canadian Obligations, release of a Canadian Guarantor
pursuant to Section 12.10.

The U.S. Guarantors hereby expressly waive diligence, presentment, demand of
payment, protest and, to the extent permitted by Law, all notices whatsoever,
and any requirement that any Secured Party exhaust any right, power or remedy or
proceed against the U.S. Borrower under this Agreement or the Notes, if any, or
any other agreement or instrument referred to herein or therein, or against any
other person under any other guarantee of, or security for, any of the U.S.
Guaranteed Obligations. The U.S. Guarantors waive, to the extent permitted by
Law, any and all notice of the creation, renewal, extension, waiver, termination
or accrual of any of the U.S. Guaranteed Obligations and notice of or proof of
reliance by any Secured Party upon this U.S. Guaranty or acceptance of this U.S.
Guaranty, and the U.S. Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this U.S. Guaranty, and all dealings between the U.S. Borrower and the
Secured Parties shall likewise be conclusively presumed to have been had or
consummated in reliance upon this U.S. Guaranty. This U.S. Guaranty shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to any right of offset with respect to the U.S.
Guaranteed Obligations at any time or from time to time held by Secured Parties,
and the obligations and liabilities of the U.S. Guarantors hereunder shall not
be conditioned or contingent upon the pursuit by the Secured Parties or any
other person at any time of any right or remedy against the Borrowers or against
any other person

 

-191-



--------------------------------------------------------------------------------

which may be or become liable in respect of all or any part of the U.S.
Guaranteed Obligations or against any collateral security or guarantee therefor
or right of offset with respect thereto. This Guaranty shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the U.S. Guarantors and the successors and assigns thereof, and shall
inure to the benefit of the Lenders, and their respective successors and
assigns, notwithstanding that from time to time during the term of this
Agreement there may be no U.S. Guaranteed Obligations outstanding

Section 11.03 Reinstatement. The obligations of the U.S. Guarantors under this
Article XI shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the U.S. Borrower or other Loan Party in
respect of the U.S. Guaranteed Obligations is rescinded or must be otherwise
restored by any holder of any of the U.S. Guaranteed Obligations, whether as a
result of any proceedings in insolvency, bankruptcy or reorganization or
otherwise.

Section 11.04 Subrogation; Subordination. Each U.S. Guarantor hereby agrees that
until the payment and satisfaction in full in cash of all U.S. Guaranteed
Obligations (other than (x) obligations under Secured Hedge Agreements and Cash
Management Agreements not yet due and payable and (y) contingent indemnification
obligations not yet accrued and payable), the expiration or termination of the
Revolving Credit Commitments of the Lenders under this Agreement and the
termination or expiration of all Letters of Credit (except any Letter of Credit
the Outstanding Amount of which the Secured Obligations related thereto has been
Cash Collateralized or for which a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer has been put in place), it shall waive
any claim and shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance by it of its guarantee in Section 11.01,
whether by subrogation or otherwise, against the U.S. Borrower or any other
Guarantor of any of the U.S. Guaranteed Obligations or any security for any of
the U.S. Guaranteed Obligations. Any Indebtedness of any Loan Party permitted
pursuant to Sections 7.03(b)(ii) or 7.03(d) shall be subordinated to such Loan
Party’s Secured Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.

Section 11.05 Remedies. The U.S. Guarantors jointly and severally agree that, as
between the U.S. Guarantors and the Lenders, the obligations of the Borrowers
under this Agreement and the Notes, if any, may be declared to be forthwith due
and payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02) for
purposes of Section 11.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the U.S. Borrower or the Canadian
Borrower and that, in the event of such declaration (or such obligations being
deemed to have become automatically due and payable), such obligations (whether
or not due and payable by the U.S. Borrower or the Canadian Borrower) shall
forthwith become due and payable by the U.S. Guarantors for purposes of
Section 11.01

Section 11.06 Instruments for the Payment of Money. Each U.S. Guarantor hereby
acknowledges that the guarantee in this Article XI constitutes an instrument for
the payment of money, and consents and agrees that any Lender or Agent, at its
sole option, in the event of a dispute by such U.S. Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

Section 11.07 Continuing Guaranty. The guarantee in this Article XI is a
continuing guarantee of payment, and shall apply to all U.S. Guaranteed
Obligations whenever arising.

Section 11.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Law affecting the rights of creditors
generally, if the obligations of any U.S. Guarantor under Section 11.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors,

 

-192-



--------------------------------------------------------------------------------

on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such U.S. Guarantor, any other
Loan Party or any other person, be automatically limited and reduced to the
highest amount (after giving effect to the right of contribution established in
Section 11.11) that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding.

Section 11.09 Information. Each U.S. Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the U.S. Guaranteed Obligations and the nature, scope and extent of the risks
that each U.S. Guarantor assumes and incurs under this U.S. Guaranty, and agrees
that none of any Agent, any L/C Issuer or any Lender shall have any duty to
advise any U.S. Guarantor of information known to it regarding those
circumstances or risks.

Section 11.10 Release of U.S. Subsidiary Guarantors. If, in compliance with the
terms and provisions of the Loan Documents, (i) all or substantially all of the
Equity Interests or property of any U.S. Subsidiary Guarantor are sold or
otherwise transferred (a “Transferred Guarantor”) to a person or persons, none
of which is a Loan Party or (ii) any U.S. Subsidiary Guarantor becomes an
Excluded Subsidiary, such Transferred Guarantor shall, upon the consummation of
such sale or transfer or upon becoming an Excluded Subsidiary, be automatically
released from its obligations under this Agreement (including under
Section 10.05 hereof) and its obligations to pledge and grant any Collateral
owned by it pursuant to any Collateral Document and, in the case of a sale of
all or substantially all of the Equity Interests of the Transferred Guarantor,
the pledge of such Equity Interests to the Collateral Agent pursuant to the
Collateral Documents shall be automatically released, and, so long as the U.S.
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Administrative Agent and the Collateral
Agent shall, at such Transferred Guarantor’s expense, take such actions as are
necessary to effect each release described in this Section 11.10 in accordance
with the relevant provisions of the Collateral Documents. When all Revolving
Credit Commitments hereunder have terminated or expired, and all Loans or other
Secured Obligations (other than (x) obligations under Secured Hedge Agreements
and Cash Management Agreements not yet due and payable and (y) contingent
indemnification obligations not yet accrued and payable) which are accrued and
payable have been paid or satisfied in full in cash, and no Letter of Credit
remains outstanding (except any Letter of Credit the Outstanding Amount of which
the Secured Obligations related thereto has been Cash Collateralized or for
which a backstop letter of credit reasonably satisfactory to the applicable L/C
Issuer has been put in place), this Agreement, the other Loan Documents and the
U.S. Guaranty made herein shall terminate with respect to all Secured
Obligations, except with respect to Secured Obligations that expressly survive
such repayment pursuant to the terms of this Agreement or the other Loan
Documents. The Collateral Agent shall, at each Guarantor’s expense, take such
actions as are necessary to release any Collateral owned by such U.S. Guarantor
in accordance with the relevant provisions of the Collateral Documents.

Section 11.11 Right of Contribution. Each U.S. Guarantor hereby agrees that to
the extent that a U.S. Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such U.S. Guarantor shall be entitled to
seek and receive contribution from and against any other U.S. Guarantor (or,
solely in the case of Canadian Obligations, any Canadian Guarantor) hereunder
which has not paid its proportionate share of such payment. Each U.S.
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 11.04. The provisions of this Section 11.11 shall in no respect limit
the obligations and liabilities of any U.S. Guarantor to the Administrative
Agent, the Collateral Agent the L/C Issuer, the Swing Line Lender and the
Lenders, and each U.S. Guarantor shall remain liable to the Administrative
Agent, the Collateral Agent the L/C Issuer, the Swing Line Lender and the
Lenders for the full amount guaranteed by such U.S. Guarantor hereunder.

 

-193-



--------------------------------------------------------------------------------

Section 11.12 Cross-Guaranty. Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Guarantor as may be needed by such
Specified Guarantor from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of any Swap Obligation
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 11.12 for up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 11.12 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 11.12 shall remain in full force and effect until the Secured
Obligations have been indefeasibly paid and performed in full and all Revolving
Credit Commitments have been terminated. Each Qualified ECP Guarantor intends
that this Section 11.12 constitute, and this Section 11.12 shall be deemed to
constitute, an agreement for the benefit of each Specified Guarantor for all
purposes of the Commodity Exchange Act.

ARTICLE XII

CANADIAN LOAN GUARANTY

Section 12.01 The Guaranty. Each Canadian Guarantor hereby jointly and severally
with the other Canadian Guarantors guarantees (and jointly and severally with
the U.S. Guarantors pursuant to the U.S. Guaranty), as a primary obligor and not
merely as a surety to each Secured Party and their respective successors and
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of (i) Title 11 of the United States Code
after any bankruptcy or insolvency petition under Title 11 of the United States
Code and (ii) any other Debtor Relief Laws) on the Canadian Revolving Credit
Loans made by the Canadian Revolving Credit Lenders to, and the Canadian
Revolving Credit Notes held by each Canadian Revolving Credit Lender of, the
Canadian Borrower, and all other Canadian Obligations (other than with respect
to any Canadian Guarantor, Excluded Swap Obligations of such Canadian Guarantor)
from time to time owing to the Secured Parties by any Canadian Loan Party under
any Loan Document or any Secured Hedge Agreement or any Cash Management
Agreement, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Canadian Guaranteed
Obligations”). The Canadian Guarantors hereby jointly and severally agree with
the other Canadian Guarantors and the U.S. Guarantors that if the Canadian
Borrower or other Canadian Guarantor(s) or U.S. Guarantor shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Canadian Guaranteed Obligations, the Canadian Guarantors, together with the
U.S. Guarantors pursuant to the U.S. Guaranty, will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Canadian Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

Section 12.02 Obligations Unconditional. The obligations of the Canadian
Guarantors under Section 12.01 shall constitute a guarantee of payment and to
the fullest extent permitted by applicable Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Canadian Guaranteed Obligations of
the Canadian Borrower under this Agreement, the Canadian Revolving Credit Notes,
if any, or any other agreement or instrument referred to herein or therein, or
any substitution, release or exchange of any other guarantee of or security for
any of the Canadian Guaranteed Obligations, and, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or Canadian Guarantor (except for payment in
full). Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Canadian Guarantors hereunder which shall remain absolute,
irrevocable and unconditional under any and all circumstances as described
above:

(a) at any time or from time to time, without notice to the Canadian Guarantors,
to the extent permitted by Law, the time for any performance of or compliance
with any of the Canadian Guaranteed Obligations shall be extended, or such
performance or compliance shall be waived;

 

-194-



--------------------------------------------------------------------------------

(b) any of the acts mentioned in any of the provisions of this Agreement or the
Canadian Revolving Credit Notes, if any, or any other agreement or instrument
referred to herein or therein shall be done or omitted;

(c) the maturity of any of the Canadian Guaranteed Obligations shall be
accelerated, or any of the Canadian Guaranteed Obligations shall be amended in
any respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Canadian Guaranteed Obligations or
except as permitted pursuant to Section 11.10 any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;

(d) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent as security for any of the Canadian Guaranteed Obligations
shall fail to be perfected; or

(e) the release of any other Canadian Guarantor pursuant to Section 12.10 or any
U.S. Guarantor pursuant to Section 11.10.

The Canadian Guarantors hereby expressly waive diligence, presentment, demand of
payment, protest and, to the extent permitted by Law, all notices whatsoever,
and any requirement that any Secured Party exhaust any right, power or remedy or
proceed against the Canadian Borrower under this Agreement or the Canadian
Revolving Credit Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Canadian Guaranteed Obligations. The Canadian
Guarantors waive, to the extent permitted by Law, any and all notice of the
creation, renewal, extension, waiver, termination or accrual of any of the
Canadian Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Canadian Guaranty or acceptance of this Canadian
Guaranty, and the Canadian Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Canadian Guaranty, and all dealings between the Canadian Borrower and
the Secured Parties shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guaranty. This Canadian Guaranty shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to any right of offset with respect to the Canadian
Guaranteed Obligations at any time or from time to time held by Secured Parties,
and the obligations and liabilities of the Canadian Guarantors hereunder shall
not be conditioned or contingent upon the pursuit by the Secured Parties or any
other person at any time of any right or remedy against the Canadian Borrower or
against any other person which may be or become liable in respect of all or any
part of the Canadian Guaranteed Obligations or against any collateral security
or guarantee therefor or right of offset with respect thereto. This Canadian
Guaranty shall remain in full force and effect and be binding in accordance with
and to the extent of its terms upon the Canadian Guarantors and the successors
and assigns thereof, and shall inure to the benefit of the Lenders, and their
respective successors and assigns, notwithstanding that from time to time during
the term of this Agreement there may be no Canadian Guaranteed Obligations
outstanding.

Section 12.03 Reinstatement. The obligations of the Canadian Guarantors under
this Article XI shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of the Canadian Borrower or other Loan
Party in respect of the Canadian Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Canadian Guaranteed Obligations,
whether as a result of any proceedings in insolvency, bankruptcy or
reorganization or otherwise.

 

-195-



--------------------------------------------------------------------------------

Section 12.04 Subrogation; Subordination. Each Canadian Guarantor hereby agrees
that until the payment and satisfaction in full in cash of all Canadian
Guaranteed Obligations (other than (x) obligations under Secured Hedge
Agreements and Cash Management Agreements not yet due and payable and
(y) contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of the Canadian Revolving Credit Commitments of the
Canadian Revolving Credit Lenders under this Agreement, it shall waive any claim
and shall not exercise any right or remedy, direct or indirect, arising by
reason of any performance by it of its guarantee in Section 12.01, whether by
subrogation or otherwise, against the Canadian Borrower or any other Canadian
Guarantor or any U.S. Guarantor of any of the Canadian Guaranteed Obligations or
any security for any of the Canadian Guaranteed Obligations. Any Indebtedness of
any Loan Party permitted pursuant to Sections 7.03(b)(ii) or 7.03(d) shall be
subordinated to such Loan Party’s Secured Obligations in the manner set forth in
the Intercompany Note evidencing such Indebtedness.

Section 12.05 Remedies. The Canadian Guarantors jointly and severally agree
that, as between the Canadian Guarantors and the Canadian Revolving Credit
Lenders, the obligations of the Canadian Borrower under this Agreement and the
Canadian Revolving Credit Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02) for
purposes of Section 12.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Canadian Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Canadian Borrower) shall forthwith become due and payable by the Canadian
Guarantors for purposes of Section 12.01.

Section 12.06 Instruments for the Payment of Money. Each Canadian Guarantor
hereby acknowledges that the guarantee in this Article XI constitutes an
instrument for the payment of money, and consents and agrees that any Canadian
Revolving Credit Lender or Agent, at its sole option, in the event of a dispute
by such Canadian Guarantor in the payment of any moneys due hereunder, shall
have the right to bring a motion-action under New York CPLR Section 3213

Section 12.07 Continuing Guaranty. The guarantee in this Article XI is a
continuing guarantee of payment, and shall apply to all Canadian Guaranteed
Obligations whenever arising.

Section 12.08 General Limitation on Guarantee. In any action or proceeding
involving any state corporate limited partnership or limited liability company
law, or any applicable Debtor Relief Law, if the obligations of any Canadian
Guarantor under Section 11.01 would otherwise be held or determined to be void,
voidable, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Canadian Guarantor, any Loan
Party or any other person, be automatically limited and reduced to the highest
amount (after giving effect to the right of contribution established in
Section 11.11) that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding.

Section 12.09 Information. Each Canadian Guarantor assumes all responsibility
for being and keeping itself informed of the Canadian Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Canadian Guaranteed Obligations and the nature, scope and
extent of the risks that each Canadian Guarantor assumes and incurs under this
Canadian Guaranty, and agrees that none of any Agent or any Canadian Revolving
Credit Lender shall have any duty to advise any Canadian Guarantor of
information known to it regarding those circumstances or risks.

 

-196-



--------------------------------------------------------------------------------

Section 12.10 Release of Canadian Guarantors. If, in compliance with the terms
and provisions of the Loan Documents, (i) all or substantially all of the Equity
Interests or property of any Canadian Guarantor are sold or otherwise
transferred (a “Transferred Guarantor”) to a person or persons, none of which is
a Loan Party or (ii) any Canadian Guarantor becomes an Excluded Subsidiary, such
Transferred Guarantor shall, upon the consummation of such sale or transfer or
upon becoming an Excluded Subsidiary, be automatically released from its
obligations under this Agreement (including under Section 10.05 hereof) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Collateral Document and, in the case of a sale of all or substantially all of
the Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Collateral Agent pursuant to the Collateral Documents shall be
automatically released, and, so long as the Canadian Borrower shall have
provided the Agents such certifications or documents as any Agent shall
reasonably request, the Administrative Agent and the Collateral Agent shall, at
such Transferred Guarantor’s expense, take such actions as are necessary to
effect each release described in this Section 12.10 in accordance with the
relevant provisions of the Collateral Documents.

When all Canadian Revolving Credit Commitments hereunder have terminated, and
all Canadian Revolving Credit Loans or other Canadian Guaranteed Obligations
(other than (x) obligations under Secured Hedge Agreements and Cash Management
Agreements not yet due and payable and (y) contingent indemnification
obligations not yet accrued and payable) hereunder which are accrued and payable
have been paid or satisfied in full in cash, this Agreement, the Canadian
Collateral Documents and the Canadian Guaranty made herein shall terminate with
respect to all Canadian Guaranteed Obligations, except with respect to Canadian
Guaranteed Obligations that expressly survive such repayment pursuant to the
terms of this Agreement or the other Loan Documents. The Collateral Agent shall,
at each Canadian Guarantor’s expense, take such actions as are necessary to
release any Canadian Collateral owned by such Canadian Guarantor in accordance
with the relevant provisions of the Canadian Collateral Documents.

Section 12.11 Right of Contribution. Each Canadian Guarantor hereby agrees that
to the extent that a Canadian Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Canadian Guarantor shall
be entitled to seek and receive contribution from and against any other Canadian
Guarantor hereunder (or any U.S. Guarantor pursuant to its U.S. Guaranty of the
Canadian Obligations) which has not paid its proportionate share of such
payment. Each Canadian Guarantor’s right of contribution shall be subject to the
terms and conditions of Section 11.04. The provisions of this Section 12.11
shall in no respect limit the obligations and liabilities of any Canadian
Guarantor to the Administrative Agent, Collateral Agent and the Canadian
Revolving Credit Lenders, and each Canadian Guarantor shall remain liable to the
Administrative Agent, Collateral Agent and the Canadian Revolving Credit Lenders
for the full amount guaranteed by such Canadian Guarantor hereunder.

Section 12.12 Cross-Guaranty. Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Guarantor as may be needed by such
Specified Guarantor from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of any Swap Obligation
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 12.12 for up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 12.12 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 12.12 shall remain in full force and effect until the Secured
Obligations have been indefeasibly paid and performed in full and all Revolving
Credit Commitments have been terminated. Each Qualified ECP Guarantor intends
that this Section 12.12 constitute, and this Section 12.12 shall be deemed to
constitute, an agreement for the benefit of each Specified Guarantor for all
purposes of the Commodity Exchange Act.

[Signature Pages Follow]

 

-197-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers as of the date and
year first above written.

 

GATES GLOBAL LLC,

as U.S. Borrower

By:  

/s/ Nathan A. Rogers

  Name:   Nathan A. Rogers   Title:   Treasurer

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

GATES INDUSTRIAL CANADA LTD. (F/K/A

TOMKINS AUTOMOTIVE CANADA LIMITED,

as Canadian Borrower By:  

/s/ David Naemura

  Name:   David Naemura   Title:   President and Treasurer

OMAHA HOLDINGS LLC,

as Holdings

By:  

/s/ David Naemura

  Name:   David Naemura   Title:   President GATES GLOBALCO. OMAHA ACQUISITION
INC. GATES INVESTMENTS, LLC GATES ADMINISTRATION CORP. PHILIPS HOLDING
CORPORATION TOMKINS BP US HOLDING CORP. GATES BRONCO HOLDINGS CORP.

GATES DEVELOPMENT CORPORATION,

each as a Guarantor

By:  

/s/ David Naemura

  Name:   David Naemura   Title:   President GATES E&S NORTH AMERICA, INC. GATES
MECTROL, INC. ATLAS HYDRAULICS INC. (ONTARIO) ATLAS HYDRAULICS INC. (SOUTH
DAKOTA), each as a Guarantor By:  

/s/ Nathan A. Rogers

  Name:   Nathan A. Rogers   Title:   Treasurer

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

GATES CANADA INC.,

as a Guarantor

By:  

/s/ Nathan A. Rogers

  Name:   Nathan A. Rogers   Title:   Treasurer

GATES CORPORATION,

as a Guarantor

By:  

/s/ Nathan A. Rogers

  Name:   Nathan A. Rogers   Title:   Treasurer DU-TEX PROPERTIES, LLC, as a
Guarantor By:  

/s/ David Naemura

  Name:   David Naemura   Title:   Manager

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

GATES INTERNATIONAL HOLDINGS LLC,

as a Guarantor

By GATES CORPORATION, its sole member By:  

/s/ Nathan A. Rogers

  Name:   Nathan A. Rogers   Title:   Treasurer

BROADWAY MISSISSIPPI DEVELOPMENT, LLC,

as a Guarantor

By GATES DEVELOPMENT CORPORATION, its sole member By:  

/s/ David Naemura

  Name:   David Naemura   Title:   President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, Lender,

L/C issuer and Swing Line Lender

/s/ David L. Smith

Name:   David L. Smith Title:   Vice President and Director

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Name of Institution:  

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Revolving Credit Lender

  By:  

/s/ Judith Smith

    Name:   Judith Smith     Title:   Authorized Signatory   If a second
signature is necessary:   By:  

/s/ D. Andrew Maletta

    Name:   D. Andrew Maletta     Title:   Authorized Signatory

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Name of Institution:   GOLDMAN SACHS LENDING PARTNERS LLC,   as a Revolving
Credit Lender   By:  

/s/ Ryan Durkin

    Name:   Ryan Durkin     Title:   Authorized Signatory

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Name of Institution:   MORGAN STANLEY SENIOR FUNDING, INC.,   as a Revolving
Credit Lender   By:  

/s/ Kenya Yamamoto

    Name:   Kenya Yamamoto     Title:   Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch,

as a Revolving Credit Lender

By:  

/s/ Marcus Tarkington

  Name:   Marcus Tarkington   Title:   Director By:  

/s/ Dusan Lazarov

  Name:   Dusan Lazarov   Title:   Director

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Name of Institution:   UBS AG, Stamford Branch,   as a Revolving Credit Lender  
By:  

/s/ Craig Pearson

    Name:   Craig Pearson     Title:   Associate Director   By:  

/s/ Darlene Arias

    Name:   Darlene Arias     Title:   Director

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Name of Institution:   WELLS FARGO BANK, N.A.,   as a Revolving Credit Lender  
By:  

/s/ Greg Feldumus

    Name:   Greg Feldmus     Title:  

Vice President

 

If a second signature is necessary:

  By:  

     

    Name:       Title:  

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Name of Institution:   WELLS FARGO BANK, N.A. (LONDON BRANCH),   as a Revolving
Credit Lender   By:  

/s/ T Saldanha

    Name:   T Saldanha     Title:   Authorised Signatory   If a second signature
is necessary:   By:  

/s/ N B Hogg

    Name:   N B Hogg     Title:   Authorised Signatory

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Name of Institution:   WELLS FARGO CAPITAL FINANCE CORPORATION CANADA,   as a
Revolving Credit Lender   By:  

/s/ David G. Phillips

    Name:   David G. Phillips     Title:   Senior Vice President       Credit
Officer, Canada       Wells Fargo Capital Finance       Corporation Canada   If
a second signature is necessary:   By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

Name of Institution:   BARCLAYS BANK PLC,   as a Revolving Credit Lender   By:  

/s/ Craig Malloy

    Name:   Craig Malloy     Title:   Director

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:  

/s/ Daniel Gioia

  Name:   Daniel Gioia   Title:   Authorized Signatory

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Revolving Credit Lender

By:  

/s/ Paul H. Steiger

  Name:   Paul H. Steiger   Title:   Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Name of Institution:   Siemens Financial Services Inc,   as a Revolving Credit
Lender   By:  

/s/ Maria Levy

    Name:   Maria Levy     Title:   Vice President, Head of Risk   By:  

/s/ Richard Holston

    Name:   Richard Holston     Title:   Vice President

[Signature Page to Amended and Restated Credit Agreement]